      Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 1 of 143


                                                                          APPEAL,GITMO,HABEAS
                                 U.S. District Court
                      District of Columbia (Washington, DC)
                 CIVIL DOCKET FOR CASE #: 1:04−cv−02022−PLF

PARACHA v. BUSH et al                                       Date Filed: 11/17/2004
Assigned to: Judge Paul L. Friedman                         Jury Demand: None
 Cases: 1:05−cv−00345−JDB                                   Nature of Suit: 530 Prisoner Petition:
         1:05−cv−00329−UNA                                  General (Habeas Corpus)
                                                            Jurisdiction: Federal Question
Case in other court: USCA, 16−05248
                     05−05194
                     USCA, 05−05333
                     USCA, 05−05334
                     08−05238
Cause: 28:2241 Petition for Writ of Habeas Corpus (federa
Petitioner
SAIFULLAH PARACHA                              represented by Edward Gerard Bryan
Detainee, Guanatanamo Bay Naval                               FEDERAL PUBLIC DEFENDER,
Station                                                       NORTHERN DISTRICT OF OHIO
                                                              1660 West 2nd Street
                                                              Suite 750
                                                              Cleveland, OH 44143
                                                              (216) 522−4856
                                                              Fax: (216) 4321
                                                              Email: edward_bryan@fd.org
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            Gaillard T. Hunt
                                                            GAILLARD T. HUNT
                                                            10705 Tenbrook Drive
                                                            Silver Spring, MD 20901
                                                            (301) 530−2807
                                                            Fax: (301) 564−6059
                                                            Email: gthunt@mdo.net
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Ahmed Ghappour
                                                            REPRIEVE
                                                            P.O. Box 52742
                                                            22 Tudor Street
                                                            London, UK EC4Y 0AY
                                                            UK
                                                            011 44 207 353
                                                            Fax: 011 44 207 353 4641
                                                            Email: aghappour@gmail.com


                                                                                                     1
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 2 of 143


                                          Catherine Adinaro Shusky
                                          OFFICE OF THE FEDERAL PUBLIC
                                          DEFENDER
                                          1660 West 2nd Street
                                          Suite 750
                                          Cleveland, OH 44113
                                          (216) 861−3955
                                          Email: cathi_shusky@fd.org
                                          ATTORNEY TO BE NOTICED

                                          Claire Roxanne Cahoon
                                          FEDERAL PUBLIC DEFENDER,
                                          NORTHERN DISTRICT OF OHIO
                                          617 Adams Street
                                          Toledo, OH 43604
                                          419−259−7370
                                          Fax: 419−259−7375
                                          Email: claire_cahoon@fd.org
                                          ATTORNEY TO BE NOTICED

                                          Cori Crider
                                          REPRIEVE
                                          P.O. Box 52742
                                          22 Tudor Street
                                          London, UK EC4Y 0AY
                                          011 44 207 353
                                          Fax: 011 44 207 353 4641
                                          Email: cori@reprieve.org.uk

                                          David H. Remes
                                          1106 Noyes Drive
                                          Silver Spring, MD 20910
                                          (202) 669−6508
                                          Email: remesdh@gmail.com

                                          Marc D. Falkoff
                                          NORTHERN ILLINOIS UNIVERSITY
                                          College of Law
                                          Swen Parson Hall
                                          DeKalb, IL 60115−2890
                                          (347) 564−5043
                                          Fax: (815) 753−9301
                                          Email: mdf19@columbia.edu

                                          Mark A. Maher
                                          REPRIEVE US
                                          1101 New York Avenue, NW
                                          Suite 1000
                                          Washington, DC 20005
                                          (267) 679−4759
                                          Email: mark.maher@reprieve.org.uk
                                          ATTORNEY TO BE NOTICED

                                                                              2
     Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 3 of 143



                                                  Shelby Sullivan−Bennis
                                                  REPRIEVE US
                                                  405 Lexington Avenue
                                                  Fl. 64
                                                  New York, NY 10174
                                                  (401) 835−4214
                                                  Email: Shelby.sullivan.bennis@gmail.com
                                                  TERMINATED: 03/20/2019

                                                  Tara L. Murray
                                                  REPRIEVE
                                                  P.O. Box 52742
                                                  London EC4P 4WS
                                                  United Kingdom
                                                  011 44 207 353 4640
                                                  Fax: 44 011 207 353 4641
                                                  Email: TARA.MURRAY@REPRIEVE.ORG.UK
                                                  ATTORNEY TO BE NOTICED

                                                  Zachary Katznelson
                                                  Equal Justice Initiative
                                                  122 Commerce Street
                                                  Montgomery, AL 36104
                                                  334−269−1803
                                                  Email: zkatznelson@gmail.com
                                                  TERMINATED: 10/09/2009

Petitioner
FARHAT PARACHA                      represented by Clive A. Stafford Smith
Next Friend                                        REPRIEVE
                                                   PO BOX 72054
                                                   London, UK EC3P 3BZ
                                                   011 44 207 553 8140
                                                   Fax: 011 44 207 353 4641
                                                   Email: clive@reprieve.org.uk
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Cori Crider
                                                  (See above for address)
                                                  TERMINATED: 07/01/2016

                                                  David H. Remes
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Gaillard T. Hunt
                                                  (See above for address)
                                                  TERMINATED: 12/22/2010

                                                  Marc D. Falkoff
                                                                                            3
     Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 4 of 143


                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Tara L. Murray
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED


V.
Defendant
BARACK HUSSEIN OBAMA, II            represented by Daniel Mark Barish
President of the United States of                  U.S. DEPARTMENT OF JUSTICE
America                                            Civil Division, Federal Programs Branch
                                                   P.O. Box 883
                                                   Washington, DC 20044
                                                   (202) 305−8970
                                                   Fax: (202) 305−2685
                                                   Email: daniel.barish@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Joseph Charles Folio , III
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Antitrust Division
                                                   450 5th Street NW
                                                   Suite 11300
                                                   Washington, DC 20530
                                                   (202) 598−8362
                                                   Email: Joseph.Folio@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Ronald James Wiltsie
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street NW
                                                   Washington, DC 20005
                                                   (202) 307−1401
                                                   Fax: (202) 616−8470
                                                   Email: ronald.wiltsie@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Terry Marcus Henry
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20005
                                                   (202) 514−4107
                                                   Fax: (202) 616−8470
                                                   Email: terry.henry@usdoj.gov

                                                                                             4
     Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 5 of 143


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Javier M. Guzman
                                                DEMOCRACY FORWARD
                                                FOUNDATION
                                                P.O. Box 34553
                                                Washington, DC 20043
                                                (202) 448−9090
                                                Email: jguzman@democracyforward.org
                                                ATTORNEY TO BE NOTICED

                                                Kristina Ann Wolfe
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division, Federal Programs Branch
                                                P.O. Box 883
                                                Ben Franklin Station
                                                Washington, DC 20044
                                                (202) 353−4519
                                                Email: kristina.wolfe@usdoj.gov
                                                ATTORNEY TO BE NOTICED

                                                Michael Hendry Baer
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, NW
                                                Washington, DC 20530
                                                (202) 305−8573
                                                Fax: (202) 616−8470
                                                Email: michael.h.baer@usdoj.gov
                                                ATTORNEY TO BE NOTICED

                                                Trish Maskew
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division/Office of Immigration
                                                Litigation
                                                P.O. Box 878
                                                Ben Franklin Station
                                                Washington, DC 20044
                                                (202) 305−7658
                                                Email: trish.maskew@usdoj.gov
                                                TERMINATED: 10/23/2012


V.
Interested Party
PRIVILEGE TEAM                      represented by Daniel Franklin Van Horn
                                                   U.S. ATTORNEY'S OFFICE FOR THE
                                                   DISTRICT OF COLUMBIA
                                                   555 Fourth Street, NW
                                                   Washington, DC 20530

                                                                                          5
     Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 6 of 143


                                                   (202) 252−2506
                                                   Fax: (202) 252−2599
                                                   Email: daniel.vanhorn@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


V.
Respondent
GEORGE WALKER BUSH                  represented by Andrew I. Warden
TERMINATED: 01/20/2009                             U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street NW
                                                   Washington, DC 20005
                                                   (202) 616−5084
                                                   Fax: (202) 616−8470
                                                   Email: andrew.warden@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan S. Needle
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Federal Programs Branch
                                                   20 Massachusetts Avenue, NW
                                                   Washington, DC 20530
                                                   (202) 305−0037
                                                   Fax: (202) 616−8470
                                                   Email: jonathan.needle@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Judry Laeb Subar
                                                   UNITED STATES DEPARTMENT OF
                                                   JUSTICE
                                                   Civil Division, Federal Programs Branch
                                                   20 Massachusetts Avenue, NW
                                                   Room 7132
                                                   Washington, DC 20530
                                                   (202) 514−3969
                                                   Fax: (202) 616−8470
                                                   Email: judry.subar@usdoj.gov
                                                   TERMINATED: 10/27/2008
                                                   LEAD ATTORNEY

                                                   Kristina Ann Wolfe
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Ronald James Wiltsie
                                                   (See above for address)

                                                                                             6
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 7 of 143


                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Terry Marcus Henry
                                          (See above for address)
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Alexander Kenneth Haas
                                          U.S. DEPARTMENT OF JUSTICE
                                          U.S. Attorney's Office − District of
                                          Columbia
                                          555 4th Street, NW
                                          Washington, DC 20530
                                          (202) 353−8679
                                          Fax: (202) 616−8470
                                          Email: alexander.haas@usdoj.gov

                                          David Farnham
                                          US DEPARTMENT OF JUSTICE
                                          950 Pennsylvania Avenue, NW
                                          Suite 6150
                                          Washington, DC 20530
                                          (202) 305−4693
                                          Email: david.farnham2@usdoj.gov
                                          TERMINATED: 01/21/2009

                                          David Hugh White
                                          U.S. DEPARTMENT OF JUSTICE
                                          20 Massachusetts Avenue, NW
                                          Room 7119
                                          Washington, DC 23050
                                          (202) 514−3146
                                          Fax: (202) 616−8470
                                          Email: david.white2@usdoj.gov

                                          Edward H. White
                                          U.S. DEPARTMENT OF JUSTICE
                                          20 Massachusetts Avenue, NW
                                          Room 6110
                                          Washington, DC 20530
                                          (202) 514−5108
                                          Email: ned.white@usdoj.gov
                                          ATTORNEY TO BE NOTICED

                                          Jean Lin
                                          U.S. DEPARTMENT OF JUSTICE
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Room 11532
                                          Washington, DC 20005
                                          (202) 514−3716

                                                                                    7
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 8 of 143


                                          Fax: (202) 616−8470
                                          Email: jean.lin@usdoj.gov
                                          TERMINATED: 10/09/2009

                                          Joseph Charles Folio , III
                                          (See above for address)

                                          Julia Alexandra Heiman
                                          U.S. DEPARTMENT OF JUSTICE
                                          Civil Division, Federal Programs Branch
                                          Poc Agostinho, Jean
                                          1100 L St., N.W.
                                          Washington, DC 20530
                                          202−616−8480
                                          Email: julia.heiman@usdoj.gov

                                          Kathryn Celia Davis
                                          U.S. DEPARTMENT OF JUSTICE
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          (202) 616−8298
                                          Fax: (202) 616−8460
                                          Email: Kathryn.C.Davis@usdoj.gov

                                          Lisa Ann Olson
                                          U.S. DEPARTMENT OF JUSTICE
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Room 11012
                                          Washington, DC 20005
                                          (202) 514−5633
                                          Fax: (202) 616−8470
                                          Email: lisa.olson@usdoj.gov
                                          TERMINATED: 08/07/2006

                                          Michael Thomas Koenig
                                          U.S. DEPARTMENT OF JUSTICE
                                          405 5th Street, NW
                                          Washington, DC 20530
                                          (202) 616−2165
                                          Email: michael.koenig@usdoj.gov
                                          ATTORNEY TO BE NOTICED

                                          Nicholas J. Patterson
                                          U.S. ATTORNEY'S OFFICE FOR THE
                                          WESTERN DISTRICT OF OK
                                          210 Park Avenue
                                          Suite 400
                                          Oklahoma City, OK 73102
                                          4055538700
                                          Email: nicholas.patterson@usdoj.gov

                                                                                    8
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 9 of 143


                                          ATTORNEY TO BE NOTICED

                                          Patrick D. Davis
                                          U.S. DEPARTMENT OF JUSTICE
                                          Civil Division
                                          20 Massachusetts Avenue, NW
                                          Washington, DC 20001
                                          (202) 305−0879
                                          Fax: (202) 616−8470
                                          Email: patrick.davis2@usdoj.gov
                                          TERMINATED: 04/03/2015

                                          Paul Edward Ahern
                                          U.S. Department of Justice
                                          National Security Division
                                          950 Pennsylvania Avenue NW
                                          Washington, DC 20530
                                          (202) 305−0633
                                          Fax: (202) 616−8470
                                          Email: paul.ahern@usdoj.gov
                                          TERMINATED: 08/03/2009

                                          Paul A. Dean
                                          U.S. DEPARTMENT OF JUSTICE
                                          Federal Programs Branch
                                          20 Massachusetts Avenue, NW
                                          Room 5134
                                          Washington, DC 20044
                                          (202) 514−1280
                                          Email: paul.dean@usdoj.gov

                                          Preeya M. Noronha
                                          U.S. DEPARTMENT OF JUSTICE
                                          20 Massachusetts Avenue, NW
                                          Room 7226
                                          Washington, DC 20530
                                          (202) 514−3338
                                          Fax: (202) 616−8202
                                          Email: preeya.noronha@usdoj.gov
                                          TERMINATED: 12/21/2006
                                          ATTORNEY TO BE NOTICED

                                          Robert J. Prince
                                          U.S. DEPARTMENT OF JUSTICE
                                          Civil Division, Federal Programs Branch
                                          P.O. Box 883, Benjamin Franklin Station
                                          Washington, DC 20044
                                          (202) 305−3654
                                          Fax: (202) 616−8460
                                          Email: robert.prince@usdoj.gov

                                          Scott Michael Marconda

                                                                                    9
    Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 10 of 143


                                               U.S. DEPARTMENT OF JUSTICE
                                               20 Massachusetts Avenue, NW
                                               Room 5130
                                               Washington, DC 20530
                                               (202) 305−0169
                                               Email: scott.marconda@usdoj.gov
                                               TERMINATED: 01/22/2009

                                               Stephen McCoy Elliott
                                               U.S. DEPARTMENT OF JUSTICE
                                               Civil Division, Federal Programs Branch
                                               20 Massachusetts Avenue, NW
                                               Washington, DC 20530
                                               (202) 305−8177
                                               Fax: (202) 616−8470
                                               Email: stephen.elliott@usdoj.gov
                                               TERMINATED: 03/02/2012

Respondent
DONALD H. RUMSFELD                 represented by Daniel Mark Barish
Secretary of Defense                              (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Jonathan S. Needle
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Judry Laeb Subar
                                               (See above for address)
                                               TERMINATED: 10/27/2008
                                               LEAD ATTORNEY

                                               Ronald James Wiltsie
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Terry Marcus Henry
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alexander Kenneth Haas
                                               (See above for address)

                                               David Farnham
                                               (See above for address)
                                               TERMINATED: 01/21/2009

                                               David Hugh White
                                                                                         10
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 11 of 143


                                           (See above for address)

                                           Edward H. White
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Jean Lin
                                           (See above for address)
                                           TERMINATED: 10/09/2009

                                           Joseph Charles Folio , III
                                           (See above for address)

                                           Julia Alexandra Heiman
                                           (See above for address)

                                           Kathryn Celia Davis
                                           (See above for address)

                                           Kristina Ann Wolfe
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Lisa Ann Olson
                                           (See above for address)
                                           TERMINATED: 08/07/2006

                                           Michael Hendry Baer
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Michael Thomas Koenig
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Nicholas J. Patterson
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Patrick D. Davis
                                           (See above for address)
                                           TERMINATED: 04/03/2015

                                           Paul Edward Ahern
                                           (See above for address)
                                           TERMINATED: 08/03/2009

                                           Paul A. Dean
                                           (See above for address)

                                           Preeya M. Noronha
                                           (See above for address)

                                                                        11
    Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 12 of 143


                                                TERMINATED: 12/21/2006
                                                ATTORNEY TO BE NOTICED

                                                Robert J. Prince
                                                (See above for address)

                                                Scott Michael Marconda
                                                (See above for address)
                                                TERMINATED: 01/22/2009

                                                Stephen McCoy Elliott
                                                (See above for address)
                                                TERMINATED: 03/02/2012

Respondent
JAY HOOD                            represented by Daniel Mark Barish
Commander, Joint Task Force−GTMO,                  (See above for address)
Guantanamo Bay Naval Station                       LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Jonathan S. Needle
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Judry Laeb Subar
                                                (See above for address)
                                                TERMINATED: 10/27/2008
                                                LEAD ATTORNEY

                                                Ronald James Wiltsie
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Terry Marcus Henry
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Alexander Kenneth Haas
                                                (See above for address)

                                                David Farnham
                                                (See above for address)
                                                TERMINATED: 01/21/2009

                                                David Hugh White
                                                (See above for address)

                                                Edward H. White
                                                (See above for address)
                                                                             12
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 13 of 143


                                           ATTORNEY TO BE NOTICED

                                           Jean Lin
                                           (See above for address)
                                           TERMINATED: 10/09/2009

                                           Joseph Charles Folio , III
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Julia Alexandra Heiman
                                           (See above for address)

                                           Kathryn Celia Davis
                                           (See above for address)

                                           Kristina Ann Wolfe
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Lisa Ann Olson
                                           (See above for address)
                                           TERMINATED: 08/07/2006

                                           Michael Hendry Baer
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Michael Thomas Koenig
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Nicholas J. Patterson
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Patrick D. Davis
                                           (See above for address)
                                           TERMINATED: 04/03/2015

                                           Paul Edward Ahern
                                           (See above for address)
                                           TERMINATED: 08/03/2009

                                           Paul A. Dean
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Preeya M. Noronha
                                           (See above for address)
                                           TERMINATED: 12/21/2006
                                           ATTORNEY TO BE NOTICED

                                                                        13
    Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 14 of 143



                                                         Robert J. Prince
                                                         (See above for address)

                                                         Scott Michael Marconda
                                                         (See above for address)
                                                         TERMINATED: 01/22/2009

                                                         Stephen McCoy Elliott
                                                         (See above for address)
                                                         TERMINATED: 03/02/2012
                                                         ATTORNEY TO BE NOTICED

Movant
ASSOCIATED PRESS                         represented by Jeanette Melendez Bead
                                                        LEVINE SULLIVAN KOCH & SCHULZ,
                                                        LLP
                                                        1050 17th Street,NW
                                                        Suite 800
                                                        Washington, DC 20036
                                                        (202) 508−1100
                                                        Fax: (202) 861−9888
                                                        Email: jbead@lskslaw.com
                                                        LEAD ATTORNEY

Movant
NEW YORK TIMES COMPANY                   represented by Jeanette Melendez Bead
                                                        (See above for address)
                                                        LEAD ATTORNEY

Movant
USA TODAY                                represented by Jeanette Melendez Bead
                                                        (See above for address)
                                                        LEAD ATTORNEY


Date Filed   #   Page Docket Text
11/17/2004   1        PETITION for Writ of Habeas Corpus (Filing fee $ 5.) filed by SAIFULLAH
                      PARACHA.(td, ) (Entered: 11/18/2004)
11/17/2004            SUMMONS Not Issued as to GEORGE W. BUSH JR., JAY HOOD,
                      DONALD H. RUMSFELD (td, ) (Entered: 11/18/2004)
11/17/2004   2        MOTION for Preliminary Injunction, MOTION for Temporary Restraining
                      Order by SAIFULLAH PARACHA. (Attachments: # 1 Exhibit # 2 Exhibit # 3
                      Exhibit # 4 Exhibit # 5 Affidavit # 6 Text of Proposed Order)(td, ) (Entered:
                      11/18/2004)
11/18/2004   3        NOTICE re: Second Certificate of Notice under Local Rule 65.1 by
                      SAIFULLAH PARACHA (nmw, ) (Entered: 11/19/2004)


                                                                                                      14
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 15 of 143



11/22/2004    4     ORDER re briefing schedule. Signed by Judge Paul L. Friedman on November
                    22, 2004. (ma) (Entered: 11/22/2004)
11/24/2004    5     Memorandum in opposition to motion re 2 temporary restraining order and
                    preliminary injunction filed by GEORGE W. BUSH JR., JAY HOOD,
                    DONALD H. RUMSFELD. (Olson, Lisa) (Entered: 11/24/2004)
11/30/2004    6     REPLY to opposition to motion re 2 filed by SAIFULLAH PARACHA.
                    (Hunt, Gaillard) (Entered: 11/30/2004)
12/01/2004          MINUTE ORDER that with respect to petitioner's motion for a preliminary
                    injunction or temporary restraining order, argument on petitioner's motions
                    shall be heard December 7, 2004 at 10:00 a.m. in Courtroom 17. Pursuant to
                    Local Civil Rule 65.1, live testimony shall not be heard. Signed by Judge Paul
                    L. Friedman on December 1, 2004. (ma) (Entered: 12/01/2004)
12/01/2004    7     NOTICE of Appearance by Lisa Ann Olson on behalf of GEORGE W. BUSH
                    JR., JAY HOOD, DONALD H. RUMSFELD (Olson, Lisa) (Entered:
                    12/01/2004)
12/03/2004    8     ORDER that the Court wishes to make clear that the only issue it wishes to
                    consider at oral argument on December 7, 2004 at 10:00 a.m. is whether
                    petitioner is entitled to an injunction preventing his removal from the United
                    States. Signed by Judge Paul L. Friedman on December 3, 2004. (ma)
                    (Entered: 12/03/2004)
12/03/2004    9     ORDER that the Court will transfer this case to Judge Green for coordination
                    and management as reflected in the September 15, 2004 Resolution of the
                    Executive Session, such transfer to take effect immediately after the Court
                    rules on petitioner's motion for preliminary injunction now scheduled for
                    argument on December 7, 2004. Signed by Judge Paul L. Friedman on
                    December 3, 2004. (ma) (Entered: 12/03/2004)
12/06/2004          Set Hearing: Temporary Restraining Order/Preliminary Injunction Hearing set
                    for 12/7/2004 10:00 AM in Courtroom 17 before Judge Paul L. Friedman.
                    (bm) (Entered: 12/06/2004)
12/07/2004          SUMMONS Issued (6) as to GEORGE W. BUSH JR., JAY HOOD,
                    DONALD H. RUMSFELD (2), U.S. Attorney and U.S. Attorney General (cp,
                    ) (Entered: 12/07/2004)
12/07/2004          Minute Entry for proceedings held before Judge Paul L. Friedman: Motion
                    Hearing for Temporary Restraining Order and Preliminary Injunction held on
                    12/7/2004. Motions for Temporary Restraining Order and Preliminary
                    Injunction heard and DENIED, for reasons stated on the record in open Court.
                    (Court Reporter Linda Russo.) (bm) (Entered: 12/07/2004)
12/07/2004   10     ORDER denying 2 petitioner's motion or application for a temporary
                    restraining order and for a preliminary injunction. Signed by Judge Paul L.
                    Friedman on December 7, 2004. (ma) (Entered: 12/07/2004)
12/10/2004   11     AMENDED PETITION for Writ of Habeas Corpus filed by FARHAT
                    PARACHA, SAIFULLAH PARACHA.(nmw, ) (Entered: 12/10/2004)
12/16/2004   12     ORDER Setting Briefing Schedule. Signed by Judge Joyce Hens Green on
                    12−16−04. (MD) (Entered: 12/16/2004)

                                                                                                     15
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 16 of 143



12/16/2004   13     ORDER Applying Amended Protective Order and Procedures for Counsel
                    Access to Detainees at the United States Naval Base in Guantanamo Bay,
                    Cuba. Signed by Judge Joyce Hens Green on 12−16−04. (Attachments: # 1 #
                    2)(MD) (Entered: 12/16/2004)
12/20/2004   14     Unopposed MOTION for Extension of Time to File Factual Return,
                    Unopposed MOTION for Extension of Time to File Response/Reply as to 11
                    Petition for Writ of Habeas Corpus by GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD. (Olson, Lisa) (Entered: 12/20/2004)
12/21/2004   15     Unopposed MOTION for Extension of Time to respond to orders of
                    December 16, 2004, by SAIFULLAH PARACHA. (Hunt, Gaillard) (Entered:
                    12/21/2004)
12/21/2004   16     NOTICE of Change of Address by Gaillard T. Hunt (Hunt, Gaillard) (Entered:
                    12/21/2004)
12/21/2004   17     ORDER Granting Extensions of Time. Signed by Judge Joyce Hens Green on
                    12−21−04. (FEK) (Entered: 12/21/2004)
12/29/2004   18     NOTICE of Appearance by Terry Marcus Henry on behalf of GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD (Henry, Terry) (Entered:
                    12/29/2004)
12/30/2004   19     NOTICE of Appearance by Preeya M. Noronha on behalf of GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD (Noronha, Preeya)
                    (Entered: 12/30/2004)
01/18/2005   20     MOTION to Vacate Order entered December 16, 2004, applying protective
                    order, by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard)
                    (Entered: 01/18/2005)
01/18/2005   21     RESPONSE to 11 Petition for Writ of Habeas Corpus by Petitioner Saifullah
                    Paracha (Factual Return) and Notice of Submission of Factual Return Under
                    Seal filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY
                    HOOD. (Attachments: # 1 Exhibit A (Part 1 of 3)# 2 Exhibit A (Part 2 of 3)# 3
                    Exhibit A (Part 3 of 3))(Noronha, Preeya) (Entered: 01/18/2005)
01/18/2005   22     RESPONSE to 11 Amended Petition for Habeas Corpus and Motion to
                    Dismiss or for Judgment as a Matter of Law and Supporting Memorandum
                    filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD.
                    (Attachments: # 1 Exhibit 1# 2 Exhibit 2# 3 Exhibit 3)(Noronha, Preeya)
                    (Entered: 01/18/2005)
01/18/2005   23     MOTION to Dismiss Amended Petition for Habeas Corpus or for Judgment as
                    a Matter of Law and Supporting Memorandum (also filed as Docket No. 22)
                    by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD.
                    (Attachments: # 1 Exhibit 1# 2 Exhibit 2# 3 Exhibit 3)(Noronha, Preeya)
                    (Entered: 01/18/2005)
01/18/2005   24     MOTION to Designate as "Protected Information" Certain Information in
                    Declaration in Support of Response to Amended Petition for Habeas Corpus
                    and Motion to Dismiss or for Judgment as a Matter of Law and Notice of
                    Submission of Unredacted Declaration Under Seal by GEORGE W. BUSH,
                    JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1 Text of
                    Proposed Order)(Noronha, Preeya) (Entered: 01/18/2005)
                                                                                                    16
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 17 of 143



01/31/2005   25     Joint MOTION for Extension of Time to File Response/Reply to pending
                    motions by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt,
                    Gaillard) (Entered: 01/31/2005)
02/01/2005          MINUTE ORDER granting 25 joint motion for extension of time up to and
                    including February 15, 2005 for petitioner to respond to respondent's motion
                    to dismiss and for judgment as a matter of law and respondents' time to
                    respond to petitioner's motion on the protective order. Signed by Judge Paul L.
                    Friedman on February 1, 2005. (ma) (Entered: 02/01/2005)
02/03/2005   26     MOTION to Stay by GEORGE W. BUSH, JR, DONALD H. RUMSFELD,
                    JAY HOOD. (Attachments: # 1 Text of Proposed Order)(Warden, Andrew)
                    (Entered: 02/03/2005)
02/09/2005   27     Memorandum in opposition to motion re 23 Petitioner's Opposition to Motion
                    to Dismiss or for Judgment as a Matter of Law filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Attachments: # 1 Affidavit Exh 1 Farhat
                    affidavit# 2 Exhibit Exh 1−A Saifullah Card# 3 Exhibit Exh 1−B Farhat Card#
                    4 Affidavit Exh 2 Mahasin Affidavit# 5 Affidavit Exh 3 Khan Affidavit# 6
                    Exhibit Exh 4 Tausif Affidavt# 7 Exhibit Exh 5 Memorandum of law)(Hunt,
                    Gaillard) (Entered: 02/09/2005)
02/09/2005   28     MOTION for Summary Judgment by SAIFULLAH PARACHA, FARHAT
                    PARACHA. (Attachments: # 1 Exhibit Order creating CSRT# 2 Exhibit Exh B
                    CSRT procedures)(Hunt, Gaillard) (Entered: 02/09/2005)
02/10/2005   29     Memorandum in opposition to motion re 26 Respondents' Motion to Stay filed
                    by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard)
                    (Entered: 02/10/2005)
02/10/2005   30     Memorandum in opposition to motion re 24 to designate protected information
                    filed by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard)
                    (Entered: 02/10/2005)
02/14/2005   31     Memorandum in opposition to motion re 23 respondents' Response to
                    Amended Petition for Habeas Corpus and Motion to Dismiss or for Judgment
                    as a Matter of Law, filed by SAIFULLAH PARACHA, FARHAT
                    PARACHA. (Hunt, Gaillard) (Entered: 02/14/2005)
02/14/2005   32     MOTION to Suppress Factual Return under Seal, submission noticed in
                    docket 21, by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt,
                    Gaillard) (Entered: 02/14/2005)
02/14/2005   33     MOTION to Compel Answers t Interrogatories and Release of Envelope
                    Addressed to Counsel by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Attachments: # 1 Motion to compel answers to interrogatoreis# 2 Affidavit
                    With Attachments 1−4# 3 Exhibit Attachments 5−6 to Hunt Affidavit)(Hunt,
                    Gaillard) (Entered: 02/14/2005)
02/15/2005   34     Memorandum in opposition to motion re 23 AND 22, filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered: 02/15/2005)
02/15/2005   35     Memorandum in opposition to motion re 20 to Vacate Order Entered
                    December 16, 2004, Applying Protective Order filed by GEORGE W. BUSH,
                    JR, DONALD H. RUMSFELD, JAY HOOD. (Patterson, Nicholas) (Entered:
                    02/15/2005)
                                                                                                      17
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 18 of 143



02/16/2005   36     NOTICE of Appearance by Nicholas J. Patterson on behalf of GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD (Patterson, Nicholas)
                    (Entered: 02/16/2005)
02/18/2005   37     REPLY to opposition to motion re 24 to Designate as "Protected Information"
                    Certain Information in Declaration in Support of Response to Amended
                    Petition for Habeas Corpus and Motion to Dismiss or for Judgment as a
                    Matter of Law filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD,
                    JAY HOOD. (Patterson, Nicholas) (Entered: 02/18/2005)
02/18/2005   38     REPLY to opposition to motion re 20 to Vacate Protective Order, filed by
                    SAIFULLAH PARACHA, FARHAT PARACHA. (Attachments: # 1
                    Appendix Att A Physicians' amicus brief in Hamdan)(Hunt, Gaillard)
                    (Entered: 02/18/2005)
02/18/2005   39     REPLY to opposition to motion re 23 Respondents' Motion to Dismiss
                    Amended Petition for Habeas Corpus or for Judgment as a Matter of Law
                    filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD.
                    (Attachments: # 1 Exhibit A)(Noronha, Preeya) (Entered: 02/18/2005)
02/18/2005   40     REPLY to opposition to motion re 26 Respondents' Motion for Stay of
                    Proceedings Pending Appeal (also filed as Docket No. 39) filed by GEORGE
                    W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1
                    Exhibit A)(Noronha, Preeya) (Entered: 02/18/2005)
02/18/2005   41     Memorandum in opposition to motion re 28 Petitioner's Motion for Summary
                    Judgment (also filed as Docket Nos. 39 and 40) filed by GEORGE W. BUSH,
                    JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1 Exhibit
                    A)(Noronha, Preeya) (Entered: 02/18/2005)
02/18/2005   42     Memorandum in opposition to motion re 32 Petitioner's Motion to Suppress
                    the Classified Return (also filed as Docket Nos. 39, 40 and 41) filed by
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD.
                    (Attachments: # 1 Exhibit A)(Noronha, Preeya) (Entered: 02/18/2005)
02/28/2005   43     Memorandum in opposition to motion re 33 Opposition to Petitioner's Motion
                    For Release of Papers and To Compel Discovery filed by GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1
                    Exhibit)(Warden, Andrew) (Entered: 02/28/2005)
03/04/2005   44     REPLY to opposition to motion re 33 Petitioner's Reply in Support of Motion
                    for Release of Papers and to Compel Discovery filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered: 03/04/2005)
03/07/2005   45     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                    on Attorney General. Date of Service Upon Attorney General 12/14/04. (nmw,
                    ) (Entered: 03/08/2005)
03/07/2005   46     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                    as to GEORGE W. BUSH, JR served on 2/9/2005, answer due 4/11/2005;
                    DONALD H. RUMSFELD served on 12/14/2004, answer due 2/14/2005; JAY
                    HOOD served on 12/14/2004, answer due 2/14/2005. (nmw, ) (Entered:
                    03/08/2005)
03/07/2005   47     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                    as to the US Attorney. (nmw, ) (Entered: 03/08/2005)
                                                                                                  18
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 19 of 143



03/17/2005   48     MOTION for Leave to Proceed in forma pauperis by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Attachments: # 1 Exhibit Exhibits A, B,
                    and C)(Hunt, Gaillard) (Entered: 03/17/2005)
03/18/2005          Summons (1) Issued for amended petition as to JAY HOOD. (td, ) (Entered:
                    03/18/2005)
03/23/2005   49     ORDER denying 20 petitioner's motion to vacate order entered December 16,
                    2004 applying protective order, granting 24 respondents' motion to designate
                    as "protected information" certain information in declaration in support of
                    response to amended petition for habeas corpus and motion to dismiss or for
                    judgment as a matter of law, and granting 26 respondents' motion to stay
                    proceedings pending appeal. Signed by Judge Paul L. Friedman on March 23,
                    2005. (MA) (Entered: 03/23/2005)
04/05/2005   50     MOTION for Preliminary Injunction to prevent rendition and for release from
                    isolation, by SAIFULLAH PARACHA, FARHAT PARACHA. (Attachments:
                    # 1 Affidavit Nydell April 4 2005)(Hunt, Gaillard) (Entered: 04/05/2005)
04/14/2005   51     Unopposed MOTION for Extension of Time to File Response/Reply to
                    Petitoner's Motion for a Preliminary Injunction by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1 Text of Proposed
                    Order)(White, Edward) (Entered: 04/14/2005)
04/19/2005   52     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    JAY HOOD served on 4/1/2005, answer due 5/31/2005. (nmw, ) (Entered:
                    04/19/2005)
04/19/2005          MINUTE ORDER granting 51 respondents' motion for extension of time up to
                    and including April 22, 2005 to file its response to petitioner's motion for
                    preliminary injunction ordering his removal from isolation and prohibiting his
                    rendition. Signed by Judge Paul L. Friedman on April 19, 2004.(MA)
                    (Entered: 04/19/2005)
04/22/2005   53     Memorandum in opposition to motion re 50 preliminary injunction ordering
                    his removal from isolation and prohibiting his renditiion filed by GEORGE
                    W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1
                    Exhibit A# 2 Exhibit B# 3 Exhibit C# 4 Exhibit D)(White, Edward) (Entered:
                    04/22/2005)
04/29/2005   54     REPLY to opposition to motion re 50 Release from Isolation and Prohibiting
                    Rendition, filed by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt,
                    Gaillard) (Entered: 04/29/2005)
05/17/2005   55     NOTICE OF APPEAL as to 13 Order by SAIFULLAH PARACHA. (Fee not
                    paid) (td, ) (Entered: 05/18/2005)
05/18/2005          Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re
                    55 Notice of Appeal (td, ) (Entered: 05/18/2005)
05/19/2005   56     MOTION for Leave to Appeal in forma pauperis by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered: 05/19/2005)
05/27/2005   57     ORDER of USCA (certified copy) as to 55 Notice of Appeal filed by
                    SAIFULLAH PARACHA; It is hereby ordered that on the courts own motion
                    that this case be held in abeyance pending resolution by the District Court of

                                                                                                     19
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 20 of 143



                    the motion for leave to proceed in forma pauperis filed on March 17, 2005;
                    USCA#05−5194 (jsc) (Entered: 06/10/2005)
05/31/2005          USCA Case Number 05−5194 for 55 Notice of Appeal filed by SAIFULLAH
                    PARACHA,. (td, ) (Entered: 06/06/2005)
06/16/2005   58     PORTION OF ORDER VACATED PURSUANT TO USCA MANDATE
                    FILED 9/30/10..... 359 ORDER denying without prejudice 48 petitioner's
                    application to proceed in forma pauperis, denying without prejudice 50
                    petitioner's motion for preliminary injunction ordering his removal from
                    isolation, denying without prejudice 56 petitioner's application to appeal in
                    forma pauperis. Signed by Judge Paul L. Friedman on June 16, 2005. (MA)
                    Modified on 2/11/2011 (td, ). Modified on 2/11/2011 (tnr, ). (Entered:
                    06/16/2005)
07/11/2005   59     NOTICE of Filing by GEORGE W. BUSH, JR, DONALD H. RUMSFELD,
                    JAY HOOD (Attachments: # 1 Exhibit)(Schwartz, James) (Entered:
                    07/11/2005)
07/19/2005   60     Unopposed MOTION For Access to Counsel Before Deposition Ordered by
                    SDNY by SAIFULLAH PARACHA, FARHAT PARACHA. (Attachments: #
                    1 Exhibit Order of SDNY allowing deposition)(Hunt, Gaillard) (Entered:
                    07/19/2005)
07/22/2005   61     MEMORANDUM by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 07/22/2005)
07/29/2005   62     MEMORANDUM by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 07/29/2005)
08/02/2005   63     NOTICE of Submission of Factual Return to Petition for Writ of Habeas
                    Corpus by Petitioner Saifullah Paracha Under Seal by GEORGE W. BUSH,
                    JR, DONALD H. RUMSFELD, JAY HOOD (Noronha, Preeya) (Entered:
                    08/02/2005)
08/12/2005          MINUTE ORDER granting 60 petitioner's motion for access to counsel for
                    advice on his deposition ordered by the Southern District of New York. Signed
                    by Judge Paul L. Friedman on August 12, 2005. (MA) (Entered: 08/12/2005)
08/12/2005   64     NOTICE OF INTERLOCUTORY APPEAL as to 58 Order on Motion for
                    Leave to Proceed in forma pauperis, Order on Motion for Preliminary
                    Injunction, Order on Motion for Leave to Appeal in forma pauperis,,, by
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (jf, )
                    (Entered: 08/15/2005)
08/12/2005   65     NOTICE OF APPEAL as to 58 Order on Motion for Leave to Proceed in
                    forma pauperis,, Order on Motion for Preliminary Injunction,, Order on
                    Motion for Leave to Appeal in forma pauperis entered on 06/16/05, by
                    SAIFULLAH PARACHA, FARHAT PARACHA. No fee paid. (jf, ) (Entered:
                    08/16/2005)
08/15/2005          Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re
                    64 Notice of Interlocutory Appeal, (jf, ) (Entered: 08/15/2005)
08/16/2005          Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re
                    65 Notice of Appeal, (jf, ) (Entered: 08/16/2005)

                                                                                                    20
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 21 of 143



08/16/2005   66     MOTION for Leave to Appeal in forma pauperis from the Order of June 16,
                    2005, by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard)
                    (Entered: 08/16/2005)
08/30/2005   67     Unopposed MOTION to Withdraw Motion filed 2/14/2005 to compel
                    interrogatories and to release papers held at the Secure Facility by
                    SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered:
                    08/30/2005)
09/02/2005          MINUTE ORDER granting 66 petitioner's appliction to appeal in forma
                    pauperis from the order dated June 16, 2005. Signed by Judge Paul L.
                    Friedman on September 1, 2005. (MA) (Entered: 09/02/2005)
09/07/2005          USCA Case Number 05−5333 for 65 Notice of Appeal, filed by SAIFULLAH
                    PARACHA,, FARHAT PARACHA,. (jf, ) (Entered: 09/08/2005)
09/07/2005          USCA Case Number 05−5334 for 64 Notice of Interlocutory Appeal, filed by
                    DONALD H. RUMSFELD,, GEORGE W. BUSH, JR., JAY HOOD,. (jf, )
                    (Entered: 09/08/2005)
10/06/2005   68     MOTION for Discovery by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 10/06/2005)
10/07/2005   69     MOTION for Preliminary Injunction for Relief from Punitive Conditions of
                    Confnement, by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt,
                    Gaillard) (Entered: 10/07/2005)
10/14/2005   70     Memorandum in opposition to motion re 68 Respondents' Opposition to
                    Petitioner's Motion to Allow and to Accelerate Discovery filed by GEORGE
                    W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1
                    Exhibit A)(Patterson, Nicholas) (Entered: 10/14/2005)
10/17/2005   71     Joint MOTION to hold in abeyance respondents' opposition to petitioner's
                    motion for preliminary injunction by SAIFULLAH PARACHA, FARHAT
                    PARACHA, GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY
                    HOOD. (Attachments: # 1 Text of Proposed Order)(White, Edward) (Entered:
                    10/17/2005)
10/18/2005          ORDER granting 71 Joint motion to hold in abeyance respondents' opposition
                    to petitioner's motion for preliminary injunction. Respondents' opposition shall
                    be due 11 days from the date petitioner either files supplemental factual
                    support for the motion for preliminary injunction, or notifies the Court in
                    writing that petitioner does not intend to file supplemental factual support.
                    Signed by Judge Paul L. Friedman on 10/18/05. (lcplf1) (Entered: 10/18/2005)
11/01/2005   72     MOTION for Preliminary Injunction Allowing Petitioner Access to a Bible
                    and Other Books, by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 11/01/2005)
11/02/2005   73     ORDER referring all motions pertaining to interpretation or construction of
                    any protective order which has been entered in any of these cases to
                    Magistrate Judge Alan Kay; referring to Magistrate Judge Kay all disputes
                    pertaining to logistical issues, such as communications with or visits to clients
                    and counsel. Signed by Judge Gladys Kessler, Chair of Calendar and Case
                    Management Committee, on 11/2/05. (Entered: 11/02/2005)

                                                                                                        21
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 22 of 143



11/07/2005   74     Unopposed MOTION for Extension of Time to File Opposition to Petitioner's
                    Motion to be Allowed a Bible and Other Books by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1 Text of Proposed
                    Order)(Patterson, Nicholas) (Entered: 11/07/2005)
11/09/2005          MINUTE ORDER granting 74 Motion for extension of time to 11/15/2005 to
                    file respondents' opposition to petitioner's motion to be allowed a Bible and
                    other books. Signed by Judge James Robertson for Judge Paul L. Friedman on
                    11/9/2005. (bm) (Entered: 11/09/2005)
11/11/2005   75     MOTION for Order to Show Cause Why Pending Motions Should Not Be
                    Promptly Resolved by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 11/11/2005)
11/11/2005   76     AFFIDAVIT re 72 MOTION for Preliminary Injunction Allowing Petitioner
                    Access to a Bible and Other Books,, 69 MOTION for Preliminary Injunction
                    for Relief from Punitive Conditions of Confnement, Affidavits in Support, by
                    SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered:
                    11/11/2005)
11/15/2005   77     Memorandum in opposition to motion re 75 Respondents' Opposition to
                    Petitioner's Motion for Order to Show Cause Why Pending Motions Should
                    Not Be Promptly Resolved filed by GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD. (Schwartz, James) (Entered: 11/15/2005)
11/15/2005   78     Memorandum in opposition to motion re 69 for Preliminary Injunction
                    Ordering Removal from Punitive Conditions of Confinement filed by
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD.
                    (Attachments: # 1 Exhibit A# 2 Exhibit B# 3 Exhibit C)(Perez, Marc)
                    (Entered: 11/15/2005)
11/15/2005   79     Memorandum in opposition to motion re 72 Respondents' Opposition to
                    Petitioner's Motion to be Allowed a Bible and Other Books filed by GEORGE
                    W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1
                    Exhibit A)(Patterson, Nicholas) (Entered: 11/15/2005)
11/22/2005   80     RESPONSE to the Return −− Petitioner's Factual Traverse, filed by
                    SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered:
                    11/22/2005)
12/07/2005   81     ORDER that 32 petitioner's motion to suppress classified return is denied as
                    moot, 68 petitioner's motion to allow and accelerate discovery is denied, and
                    75 petitioner's motion for order to show cause why pending motions should
                    not be promptly resolved is denied. Signed by Judge Paul L. Friedman on
                    December 7, 2005. (MA) (Entered: 12/07/2005)
01/04/2006   82     NOTIFICATION OF SUPPLEMENTAL AUTHORITY by respondents
                    GEORGE WALKER BUSH, and DONALD RUMSFELD, et al.
                    (Attachments: # 1 Exhibit)(jeb, ) (Entered: 01/04/2006)
05/09/2006   83     MOTION to Amend/Correct Petition and add attorney general as a
                    respondent, by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Attachments: # 1 Petitioner's redacted declaration# 2 Second Amended
                    Petition)(Hunt, Gaillard) (Entered: 05/09/2006)
05/12/2006   84
                                                                                                    22
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 23 of 143



                    MOTION To Designate As "Protected Information" Certain Information In
                    February 14, 2006 Declaration of Saifullah Paracha by GEORGE W. BUSH,
                    JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1 Text of
                    Proposed Order)(Warden, Andrew) (Entered: 05/12/2006)
05/12/2006   85     Memorandum in opposition to re 83 MOTION to Amend/Correct Petition and
                    add attorney general as a respondent, filed by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1 Exhibit 1# 2
                    Exhibit 2# 3 Exhibit 3)(Henry, Terry) (Entered: 05/12/2006)
05/19/2006          MINUTE ORDER granting 84 respondents' presently unopposed motion to
                    designate as "protected information" certain information in 2/14/06 declaration
                    of Saifullah Paracha. Signed by Judge Paul L. Friedman on May 19, 2006.
                    (MA) (Entered: 05/19/2006)
06/05/2006   86     REPLY re 84 MOTION To Designate As "Protected Information" Certain
                    Information In February 14, 2006 Declaration of Saifullah Paracha And
                    Motion To Designate As "Protected Information" Certain Information In
                    Petitioner's May 23, 2005 Response Memorandum filed by GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1
                    Exhibit Response −− Redacted# 2 Text of Proposed Order)(Warden, Andrew)
                    (Entered: 06/05/2006)
06/08/2006   87     RESPONSE to Respondents' Opposition to Petitioner's Motion for Release of
                    Attorney−Detainee Correspondence (Petitioner's Motion was filed with the
                    CSOs on May 24, 2006) filed by GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD. (Patterson, Nicholas) (Entered: 06/08/2006)
06/09/2006   88     MOTION Petitioner's Motion for Release of Attorney−Detainee
                    Correspondence by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt,
                    Gaillard) (Entered: 06/09/2006)
07/07/2006   89     Memorandum in opposition to re 84 MOTION To Designate As "Protected
                    Information" Certain Information In February 14, 2006 Declaration of
                    Saifullah Paracha filed by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) Additional attachment(s) added on 7/10/2006 (nmw, ).
                    Modified on 7/10/2006 (nmw, ). (Entered: 07/07/2006)
07/07/2006   90     MOTION to Vacate Stay and to grant petitioner's motion for summary
                    judgment, by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt,
                    Gaillard) (Entered: 07/07/2006)
07/07/2006   91     MOTION for procedures related to review of certain detainee materials and
                    Motion for expedited briefing by Respondents, GEORGE WALKER BUSH,
                    et al. (Attachments: # 1 Exhibit A−Declaration of Harry B. Harris# 2 Exhibit
                    B−Declaration of Carol Kishardt# 3 Text of Proposed Order for Briefing# 4
                    Text of Proposed Order regarding review of detainee materials)Associated
                    Cases: (jeb) (Entered: 07/07/2006)
07/07/2006   92     NOTICE regarding steps taken in the wake of the Supreme Court's recent
                    decision in Hamdan v. Rumsfeld by Respondents GEORGE WALKER
                    BUSH, et al. (jeb, ) (Entered: 07/07/2006)
07/13/2006   93     Memorandum in opposition to re 91 MOTION to Expedite MOTION for
                    procedures related to review of certain detainee materials MOTION for

                                                                                                      23
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 24 of 143



                    procedures related to review of certain detainee materials ; petitioners' motion
                    for information and for extension of time to respond, filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered: 07/13/2006)
07/17/2006          MINUTE ORDER setting settlement conference regarding Respondents'
                    Motion for Procedures Related to Review of Certain Detainee Materials. The
                    mediation will take place in chambers on Wednesday, July 19, 2006 at 2:30
                    p.m. Certain designated representatives will attend on behalf of Habeas
                    Petitioners. Signed by Magistrate Judge Alan Kay on 7/17/2006. (lckay1, )
                    (Entered: 07/17/2006)
07/17/2006          Set Hearings: Settlement Conference set for 7/19/2006 02:30 PM in Chambers
                    before Magistrate Judge Alan Kay as set forth in the Court's Order this date.
                    (Entered: 07/17/2006)
07/21/2006   94     Unopposed MOTION for Leave to File Respondents' Opposition to
                    Petitioner's Motion to Vacate the Stay and to Grant Petitioner's Motion for
                    Summary Judgment by GEORGE W. BUSH, JR, DONALD H. RUMSFELD,
                    JAY HOOD. (Attachments: # 1 Exhibit A (Respondents' Opposition to
                    Petitioner's Motion to Vacate the Stay and to Grant Petitioner's Motion for
                    Summary Judgment)# 2 Text of Proposed Order)(Patterson, Nicholas)
                    (Entered: 07/21/2006)
07/22/2006   95     MOTION to Compel Preivilege Team to review and release confidential
                    attorney−detainee correspondence, by SAIFULLAH PARACHA, FARHAT
                    PARACHA. (Hunt, Gaillard) (Entered: 07/22/2006)
07/25/2006          MINUTE ORDER granting 94 respondents' unopposed motion for leave to file
                    out of time by one day respondents' opposition to petitioner's motion to vacate
                    the stay and to grant petitioner's motion for summary judgment. Signed by
                    Judge Paul L. Friedman on July 25, 2006. (MA) (Entered: 07/25/2006)
07/25/2006   96     Memorandum in opposition to re 90 MOTION to Vacate Stay and to grant
                    petitioner's motion for summary judgment, filed by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD. (td, ) (Entered: 07/26/2006)
07/27/2006   97     Unopposed MOTION for Extension of Time to File Response/Reply to
                    Petitioner's July 13, 2006 Cross−Motion for More Information by GEORGE
                    W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Attachments: # 1
                    Text of Proposed Order)(Henry, Terry) (Entered: 07/27/2006)
07/28/2006          MINUTE ORDER granting 97 respondents' unopposed motion for extension
                    of time up to and including July 28, 2006 to submit a response to petitioner's
                    July 13,2006 cross−motion for more information. Signed by Judge Paul L.
                    Friedman on July 28, 2006. (MA) (Entered: 07/28/2006)
07/28/2006   98     REPLY to opposition to motion re 91 MOTION to Expedite MOTION for
                    procedures related to review of certain detainee materials MOTION for
                    procedures related to review of certain detainee materials filed by GEORGE
                    W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Henry, Terry)
                    (Entered: 07/28/2006)
07/28/2006   99     RESPONSE to Petitioner's July 13, 2006 Motion for More Information (also
                    filed as dkt. no. 98) filed by GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD. (Henry, Terry) (Entered: 07/28/2006)

                                                                                                       24
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 25 of 143



08/03/2006   100    Memorandum in opposition to re 88 MOTION Petitioner's Motion for Release
                    of Attorney−Detainee Correspondence filed by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD. (Warden, Andrew) (Entered:
                    08/03/2006)
08/04/2006          MINUTE ORDER denying 90 petitioner's motion to vacate the stay and to
                    grant petitioner?s motion for summary judgment. The case shall remain stayed
                    pending resolution of all appeals in In re Guantanamo Detainee Cases, Civil
                    No. 02−0299, et al., 2005 WL 195356 (D.D.C. Jan. 31, 2005), and Khalid et
                    al. v. Bush, Civil No. 04−1142, 2005 WL 100924 (D.D.C. Jan. 19,
                    2005).Signed by Judge Paul L. Friedman on August 4, 2006. (MA) (Entered:
                    08/04/2006)
08/05/2006   101    MOTION for Return of Property , Petitioner's Motion for Return of Papers or
                    Submission to Special Master for Privilege Review, by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered: 08/05/2006)
08/07/2006   102    ORDER directing counsel for petitioners to file a notice by 8/15/06 identifying
                    any petitioner as to whom counsel lacks a good−faith belief that any
                    attorney−client communications occurred prior to 6/18/06; directing
                    respondents to file a notice by 8/15/06 that identifies any petitioner who
                    respondents believe in good faith had not communicated with any counsel
                    (either through written correspondence or in−person conversation) prior to
                    6/18/06. (See order for full details) Signed by Judge Gladys Kessler on 8/4/06.
                    (jeb) (Entered: 08/07/2006)
08/07/2006   103    NOTICE OF WITHDRAWAL OF APPEARANCE as to GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. Attorney Lisa Ann
                    Olson terminated. (Olson, Lisa) (Entered: 08/07/2006)
08/09/2006   104    Unopposed MOTION Petitioner's motion to Modify June 16, 2005, Order to
                    Allow Release to Pakistan by SAIFULLAH PARACHA, FARHAT
                    PARACHA. (Hunt, Gaillard) (Entered: 08/09/2006)
08/10/2006          MINUTE ORDER granting 104 petitioner's unopposed motion to modify
                    order to allow release to Pakistan. Signed by Judge Paul L. Friedman on
                    August 10, 2006. (MA) (Entered: 08/10/2006)
08/11/2006   105    ORDER transferring the government's motion for procedures related to review
                    of certain detainee materials and request for expedited briefing to Judge James
                    Robertson for coordinated handling and decision. Signed by Judge Paul L.
                    Friedman on August 10, 2006. (MA) (Entered: 08/11/2006)
08/11/2006   106    SUPPLEMENTAL MEMORANDUM correcting July 7, 2006 MOTION for
                    procedures related to review of certain detainee materials and response to
                    supplemental memoranda of certain petitioners filed by Respondents.
                    (Attachments: # 1 Exhibit C−Supplemental Declaration of
                    Kisthardt)Associated Cases: (jeb, ) (Entered: 08/11/2006)
08/15/2006   107    NOTICE Responding to request whether petitioner had attorney−client
                    communications prior to June 18, 2006, by SAIFULLAH PARACHA,
                    FARHAT PARACHA re 102 Order,,, Set Deadlines,, (Hunt, Gaillard)
                    (Entered: 08/15/2006)
08/15/2006   108

                                                                                                      25
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 26 of 143



                    RESPONSE to Order of Court 206 directing respondents to file a notice by
                    8/15/06 that identifies any petitioner who respondents believe in good faith
                    had not communicated with any counsel filed by Respondents (Attachments: #
                    1 Exhibit 1−Chart regarding seized materials and privileged communications)
                    (Entered: 08/15/2006)
08/17/2006   109    Memorandum in opposition to re 101 MOTION for Return of Property ,
                    Petitioner's Motion for Return of Papers or Submission to Special Master for
                    Privilege Review, filed by GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD. (Henry, Terry) (Entered: 08/17/2006)
08/24/2006   110    ORDER transferring to Judge Robertson: petitioner's motion for release of
                    attorney−detainee correspondence 88 ; petitioner's motion to review and
                    release confidential attorney−detainee correspondence 95 ; and petitioner's
                    motion for return of papers or submission to special master for privilege
                    review 101 . Signed by Judge Paul L. Friedman on 8/24/06. (lcplf1) (Entered:
                    08/24/2006)
09/15/2006   111    ORDER granting MOTION of respondents for procedures related to review of
                    certain detainee materials . Signed by Judge James Robertson on 9/15/06.
                    (Entered: 09/15/2006)
09/20/2006   112    AMENDED MEMORANDUM ORDER granting MOTION of respondents
                    for procedures related to review of certain detainee materials. Signed by Judge
                    James Robertson on 9/20/06. (Entered: 09/20/2006)
09/21/2006   113    MOTION to Stay re 112 Memorandum & Opinion, 111 Order on Motion for
                    Miscellaneous Relief −−Motion to stray Order of September 15, 2006,
                    allowing Filter Team by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 09/21/2006)
09/21/2006   114    MOTION to Amend/Correct 112 Memorandum & Opinion, 111 Order on
                    Motion for Miscellaneous Relief −−Motion to Modify Order of September 15,
                    2006, allowing a Filter Team by SAIFULLAH PARACHA, FARHAT
                    PARACHA. (Hunt, Gaillard) (Entered: 09/21/2006)
09/22/2006          MINUTE ORDER denying motion to stay 113 and denying motion to
                    amend/correct 114 . Signed by Judge James Robertson on September 22, 2006.
                    (MT) (Entered: 09/22/2006)
09/22/2006   115    MOTION for Preliminary Injunction Requiring Appointment or Acceptance of
                    Islamic Chaplains, by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Attachments: # 1 Affidavit from available imams# 2 Affidavit Exhaustion of
                    remedies# 3 Affidavit Offering support)(Hunt, Gaillard) (Entered: 09/22/2006)
09/28/2006   116    Unopposed MOTION for Extension of Time to Respond to Petitioner
                    Saifullah Paracha's Motion for Preliminary Injunction Under Religious
                    Freedom Restoration Act by GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD. (Attachments: # 1 Text of Proposed
                    Order)(Patterson, Nicholas) (Entered: 09/28/2006)
09/29/2006          MINUTE ORDER granting 116 respondents' unopposed Motion for extension
                    of time up to and including October 13, 2006 to respond to petitioner's motion
                    for preliminary injunction under Religious Freedom Restoration Act. Signed
                    by Judge Paul L. Friedman on September 29, 2006. (MA) (Entered:

                                                                                                      26
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 27 of 143



                    09/29/2006)
09/29/2006          Set/Reset Deadlines: Response to petitioner's motion for preliminary
                    injunction under Religious Freedom Restoration Act due by 10/13/2006. (mm)
                    (Entered: 09/29/2006)
10/02/2006   117    NOTICE OF INTERLOCUTORY APPEAL as to Minute Order filed 8/4/06
                    on Motion to Vacate, by SAIFULLAH PARACHA, FARHAT PARACHA.
                    Fee Status: No Fee Paid. Parties have been notified. (td, ) (Entered:
                    10/02/2006)
10/02/2006          Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re
                    117 Notice of Interlocutory Appeal (td, ) (Entered: 10/10/2006)
10/06/2006   118    MOTION for Leave to Appeal in forma pauperis from Order of August 4,
                    2006; by SAIFULLAH PARACHA, FARHAT PARACHA. (Attachments: # 1
                    Affidavit)(Hunt, Gaillard) (Entered: 10/06/2006)
10/13/2006   119    Memorandum in opposition to re 115 MOTION for Preliminary Injunction
                    Requiring Appointment or Acceptance of Islamic Chaplains, Respondents'
                    Opposition to Petitioner's Motion for Preliminary Injunction Under Religious
                    Freedom Restoration Act filed by GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD. (Attachments: # 1 Exhibit A)(Patterson, Nicholas)
                    (Entered: 10/13/2006)
10/16/2006          MINUTE ORDER transferring back to Judge Friedman for potential transfer
                    to Magistrate Judge Kay: petitioners' motion for release of attorney−detainee
                    correspondence 88 and petitioners' motion to review and release confidential
                    attorney−detainee correspondence 95 . Signed by Judge James Robertson on
                    October 16, 2006. (MT) (Entered: 10/16/2006)
10/17/2006          MINUTE ORDER granting 118 petitioner's unopposed application to appeal
                    in forma pauperis from the Order dated August 4, 2006. Signed by Judge Paul
                    L. Friedman on October 17, 2006. (MA) (Entered: 10/17/2006)
10/17/2006          Supplemental re: 118 Minute Order filed granting petitioner's application to
                    appeal IFP transmitted to US Court of Appeals re 117 Notice of Interlocutory
                    Appeal (td, ) (Entered: 10/17/2006)
10/18/2006   120    NOTICE of Filing Military Commission Act by Respondents. (Attachments: #
                    1 Military Commision Act of 2006) (Entered: 10/18/2006)
10/23/2006          MINUTE ORDER transferring to Magistrate Judge Kay: petitioners' motion
                    for release of attorney−detainee correspondence 88 and petitioners' motion to
                    review and release confidential attorney−detainee correspondence 95 . Signed
                    by Judge Paul L. Friedman on October 23, 2006. (MA) (Entered: 10/23/2006)
10/25/2006   121    NOTICE of Appearance by Zachary Katznelson on behalf of SAIFULLAH
                    PARACHA (Katznelson, Zachary) (Entered: 10/25/2006)
10/25/2006   122    NOTICE of Filing of Documents Required Pursuant to Protective Order by
                    SAIFULLAH PARACHA (Katznelson, Zachary) (Entered: 10/25/2006)
10/25/2006          CASE REFERRED to Magistrate Judge Alan Kay for determination of
                    motions #88 & #95 for release of attorney detainee correspondence. (jsc)
                    (Entered: 10/26/2006)

                                                                                                    27
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 28 of 143



10/30/2006   123    NOTICE of the Unconstitutionality of the Attempted Suspension of Habeas
                    Corpus in the Military Commissions Act of 2006, by SAIFULLAH
                    PARACHA, FARHAT PARACHA re 120 Notice (Other) (Hunt, Gaillard)
                    (Entered: 10/30/2006)
11/14/2006   124    MOTION for Temporary Restraining Order and Preliminary Injunction
                    preventing cardiac catheterization at Guantanamo, by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Attachments: # 1 Exhibit Exh B Email
                    from Mr. Warden# 2 Exhibit Exh C Dr Chomsky cardiologist affidavit# 3
                    Exhibit Exh A Katznelson affidavit# 4 Exhibit Exh D Imran Ahmad
                    cardiologist affidavit)(Hunt, Gaillard) Additional attachment(s) added on
                    11/15/2006 (td, ). (Entered: 11/14/2006)
11/14/2006   125    ENTERED IN ERROR. . . . MOTION for Temporary Restraining Order −−
                    Text of proposed TRO, by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Attachments: # 1 Text of Proposed Order Proposed Preliminary
                    Injunction)(Hunt, Gaillard) Modified on 11/15/2006 (td, ). (Entered:
                    11/14/2006)
11/15/2006          MINUTE ORDER that the United States shall file a response to the motion
                    124 for a temporary restraining order and for a preliminary injunction before
                    the close of business on Friday, November 17, 2006, and there will be a
                    hearing on the matter on Monday, November 20, 2006 at 9:15 a.m., unless the
                    petitioner?s counsel withdraws the motion after consultation with his client
                    over the weekend regarding the representations of the respondents in their
                    forthcoming opposition papers with respect to the conditions at the medical
                    facilities in Guant?namo Bay. Signed by Judge Paul L. Friedman on
                    November 15, 2006. (MA) (Entered: 11/15/2006)
11/15/2006          MINUTE ORDER that if petitioner's counsel would like to file a reply brief in
                    connection with the motion 124 for a temporary restraining order and for a
                    preliminary injunction, such a brief must be filed before 6:00 p.m. on Sunday,
                    November 19, 2006 via the Court's electronic filing system. Signed by Judge
                    Paul L. Friedman on 8/15/06. (lcplf1) (Entered: 11/15/2006)
11/15/2006          Set Deadline/Hearing: Response to 124 motion for a temporary restraining
                    order and for preliminary injunction due by 11/17/2006; Motion Hearing set
                    for 11/20/2006 @ 09:15 AM in Courtroom 29A before Judge Paul L.
                    Friedman. (mm) (Entered: 11/16/2006)
11/15/2006          Set Deadline: Reply brief in connection with 124 motion for temporary
                    restraining order and for preliminary injunction to be filed Sunday, 11/19/2006
                    before 6:00 p.m. via the Court's electronic filing system. (mm) (Entered:
                    11/16/2006)
11/17/2006   126    Memorandum in opposition to re 124 MOTION for Temporary Restraining
                    Order and Preliminary Injunction preventing cardiac catheterization at
                    Guantanamo, filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD,
                    JAY HOOD. (Attachments: # 1 Exhibit 1# 2 Exhibit 2)(White, Edward)
                    (Entered: 11/17/2006)
11/20/2006   127    ORDER denying as moot 124 petitioner's initial motion for a temporary
                    restraining order and preliminary injunction, and denying petitioner's
                    subsequent motion for a preliminary injunction submitted November 20, 2006
                    requiring proper medical treatment. Signed by Judge Paul L. Friedman on
                                                                                                      28
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 29 of 143



                    November 20, 2006. (MA) (Entered: 11/20/2006)
11/20/2006          MINUTE ORDER that in light of the Order 49 staying this matter entered on
                    March 23, 2005, the following motions are denied, without prejudice to their
                    being refiled after the Court has lifted the stay: 23 Respondents' Motion to
                    Dismiss the Amended Petition for Habeas Corpus; 28 Petitioner's Motion for
                    Summary Judgment; 69 Petitioner's Motion for Preliminary Injunction for
                    Relief from Punitive Conditions of Confinement; 72 Petitioner's Motion for
                    Preliminary Injunction Allowing Petitioner Access to a Bible and Other
                    Books; 83 Petitioner's Motion to Amend Petition and Add Attorney General as
                    Respondent; and 115 Petitioner's Motion for Preliminary Injunction Requiring
                    Appointment or Acceptance of Islamic Chaplains. Signed by Judge Paul L.
                    Friedman on November 20, 2006. (MA) (Entered: 11/20/2006)
11/20/2006          Minute Entry for proceedings held before Judge Paul L. Friedman: Motion
                    Hearing held on 11/20/2006 re: Petitioner's 124 Motion for Temporary
                    Restraining Order and Preliminary Injunction Preventing Cardiac
                    Catheterization at Guantanamo and Petitioner's subsequent Motion for
                    Preliminary Injunction submitted 11/20/2006. For the reasons stated on the
                    record, the Court denies as moot Petitioner's 124 Motion for Temporary
                    Restraining Order and Preliminary Injunction and denies Petitioner's
                    subsequent Motion for Preliminary Injunction submitted 11/20/2006. (Court
                    Reporter Linda L. Russo.) (mm) (Entered: 11/22/2006)
11/21/2006   128    NOTICE of Appearance by Clive Stafford Smith by SAIFULLAH PARACHA,
                    FARHAT PARACHA (Katznelson, Zachary) (Entered: 11/21/2006)
11/21/2006   129    NOTICE of Filing of Documents Required Pursuant to Protective Order by
                    SAIFULLAH PARACHA (Katznelson, Zachary) (Entered: 11/21/2006)
11/22/2006   130    Emergency MOTION for Preliminary Injunction for proper medical
                    treatment, by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Attachments: # 1 Affidavit Katznelson affidavit of 11/18/2006 phone
                    conversation with petitioner;# 2 Exhibit Petitioner's letters to DoD;)(Hunt,
                    Gaillard) (Entered: 11/22/2006)
11/22/2006   131    MOTION for Order to Show Cause by SAIFULLAH PARACHA, FARHAT
                    PARACHA; (SEE DOCUMENT NO. 130 FOR IMAGE) (td, ) (Entered:
                    11/24/2006)
11/27/2006   132    NOTICE OF APPEAL as to Minute Order on Motion for Summary
                    Judgment,,,, Order on Motion for Preliminary Injunction,,,,,,,, Order on
                    Motion to Amend/Correct,,,,,,,, Order on Motion to Dismiss,,,, 127 Order on
                    Motion for TRO, by SAIFULLAH PARACHA, FARHAT PARACHA. Fee
                    Status: No Fee Paid. Parties have been notified. (td, ) (Entered: 11/30/2006)
11/30/2006          Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re
                    132 Notice of Appeal, (td, ) (Entered: 11/30/2006)
12/18/2006   133    NOTICE OF WITHDRAWAL OF APPEARANCE as to GEORGE
                    WALKER BUSH. Attorney Preeya M. Noronha terminated. (Entered:
                    12/21/2006)
01/25/2007   134    NOTICE of Appearance by Judry Laeb Subar on behalf of respondents.
                    (Entered: 01/25/2007)

                                                                                                    29
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 30 of 143



02/05/2007   135    MANDATE of USCA (certified copy)It is hereby ordered that the District
                    Court's order filed November 20, 2006 be summarily affirmed; It is further
                    ordered that the emergency motion be dismissed as moot; USCA#06−1038
                    (jsc) (Entered: 02/07/2007)
02/28/2007   136    ORDER assigning Speccial Litigation Team to represent Privilege Review
                    Team in its response to 88 Petitioner's Motion for Release of
                    Attorney−Detainee Correspondence and 95 Petitioner's Motion to Review and
                    Release Confidential Attorney−Detainee Correspondence. The Special
                    Litigation Team shall respond to Petitioner's Motions on behalf of the
                    Privilege Review Team by March 9, 2007. A hearing on these Motions is
                    scheduled for March 14, 2007 at 10:00 am in Courtroom 7. Signed by
                    Magistrate Judge Alan Kay on 2/28/2007. (lcak1, ) (Entered: 02/28/2007)
02/28/2007          Set Deadlines/Hearings: Response to 88 motion for release of
                    attorney−detainee correspondence and 95 motion to review and release
                    confidential attorney−detainee correspondence due by 3/9/2007. Motion
                    Hearing regarding these motions set for 3/14/2007 @ 10:00 AM in Courtroom
                    7 before Magistrate Judge Alan Kay. (mm) (Entered: 03/01/2007)
03/06/2007          Set/Reset Deadlines : Response to Petitioner's motions by the Special
                    Litigation Team, on behalf of the Privilege Review Team, due by 3/9/07. (kk)
                    (Entered: 03/06/2007)
03/09/2007   137    RESPONSE to petitioner's motion for release of Attorney−Detainee
                    Correspondence filed by PRIVILEGE TEAM. (td, ) Modified on 3/16/2007
                    (td, ). (Entered: 03/15/2007)
03/14/2007          MINUTE ENTRY for proceedings held before Judge Magistrate Judge Alan
                    Kay : Motion Hearing held on 3/14/2007; re 88 MOTION Petitioner's Motion
                    for Release of Attorney−Detainee Correspondence and re 95 MOTION to
                    Compel; Court ruling to be taken under advisement. (Court Reporter
                    Pro−Typists.) (lm ) Modified on 3/16/2007 (kk). (Entered: 03/16/2007)
03/29/2007   138    STATUS REPORT Regarding Petitioner's Motions To Compel Release Of
                    Attorney−Detainee Correspondence by GEORGE W. BUSH, JR, DONALD
                    H. RUMSFELD, JAY HOOD. (Warden, Andrew) (Entered: 03/29/2007)
03/30/2007          MINUTE ORDER: Petitioner and Respondents have filed a 138 Joint Status
                    Report Regarding Petitioner's Motions To Compel Release Of
                    Attorney−Detainee Correspondence. In this status report, the parties explicitly
                    agree that 88 Petitioner's Motion For Release Of Attorney−Detainee
                    Correspondence and 95 Petitioner's Motion To Review And Release
                    Confidential Attorney−Detainee Correspondence are now moot. In light of this
                    representation, the two aforementioned motions are hereby DENIED AS
                    MOOT. Signed by Magistrate Judge Alan Kay on 3/30/2007.(lcak1, )
                    (Entered: 03/30/2007)
04/12/2007   141    ORDER of USCA (certified copy) as to 55 Notice of Appeal filed by
                    SAIFULLAH PARACHA; It is hereby ordered that the motion of petitioner
                    appellant to consider and grant his dispositive motion in all of his cases be
                    denied without prejudice to any claims raised by petitioner in 06−1038; It is
                    further ordered that #05−5197 & 05−5333 be remanded to the District Court
                    with instructions and that #05−5211 be dismissed as moot without prejudice to
                    any claims raised by petitioner in #06−1038; It is further ordered that
                                                                                                      30
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 31 of 143



                    petitioners motions relating to conditions of his confinement be dismissed and
                    that #06−1117 be dismissed;It is further ordered that #06−1038 be scheduled
                    for oral argument on September 17, 2007 at 9:30am before Chief Judge
                    Ginsburg; USCA#05−5194 (jsc) (Entered: 04/24/2007)
04/19/2007   139    MOTION to Dismiss by Respondents. (Attachments: # 1 Exhibit A−Second
                    Declaration of Karen L. Hecker# 2 Exhibit B−List of Released Enemy
                    Combatant Detainees# 3 Exhibit C−List of Released−No Longer Enemy
                    Combatant Detainees# 4 Exhibit D−USCA Judgment−Kiyemba# 5 Exhibit
                    E−USCA Judgment re: Paracha# 6 Exhibit F−Declaration of Matthew C.
                    Waxman# 7 Text of Proposed Order)Associated Cases: 1:02−cv−00299−CKK
                    et al.(jeb) (jeb, ). (Entered: 04/19/2007)
04/23/2007   140    Memorandum in opposition to re 139 MOTION to Dismiss from Respondents,
                    this opposition filed by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 04/23/2007)
05/03/2007   142    REPLY to opposition to motion re 139 MOTION to Dismiss filed by
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD.
                    (Attachments: # 1 Exhibit P1)(Henry, Terry) (Entered: 05/03/2007)
05/07/2007   143    NOTICE of Appearance by David H. Remes on behalf of SAIFULLAH
                    PARACHA, FARHAT PARACHA (Remes, David) (Entered: 05/07/2007)
05/07/2007   144    NOTICE of Appearance by Marc D. Falkoff on behalf of SAIFULLAH
                    PARACHA, FARHAT PARACHA (Falkoff, Marc) (Entered: 05/07/2007)
05/10/2007   145    NOTICE of Filing of Memorandum of Understanding Executed by Enrique
                    Armijo by SAIFULLAH PARACHA, FARHAT PARACHA (Falkoff, Marc)
                    (Entered: 05/10/2007)
05/10/2007   146    NOTICE of Filing of Memorandum of Understanding Executed by Marc D.
                    Falkoff by SAIFULLAH PARACHA, FARHAT PARACHA (Falkoff, Marc)
                    (Entered: 05/10/2007)
05/29/2007   147    NOTICE of Filing of Memorandum of Understanding Executed by David H.
                    Remes by SAIFULLAH PARACHA, FARHAT PARACHA (Remes, David)
                    (Entered: 05/29/2007)
05/29/2007   148    NOTICE of Filing of Memorandum of Understanding Executed by Brent T.
                    Starks by SAIFULLAH PARACHA, FARHAT PARACHA (Remes, David)
                    (Entered: 05/29/2007)
05/29/2007   149    NOTICE of Filing of Memorandum of Understanding Executed by Jason M.
                    Knott by SAIFULLAH PARACHA, FARHAT PARACHA (Remes, David)
                    (Entered: 05/29/2007)
06/27/2007   150    NOTICE of Filing of Memorandum of Understanding Executed by Robert
                    Knowles by SAIFULLAH PARACHA, FARHAT PARACHA (Remes, David)
                    (Entered: 06/27/2007)
07/02/2007   151    NOTICE and Summary of Filing by SAIFULLAH PARACHA, FARHAT
                    PARACHA re 140 Memorandum in Opposition (Remes, David) (Entered:
                    07/02/2007)
07/03/2007   152

                                                                                                     31
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 32 of 143



                    NOTICE OF ACTIVITY IN GUANTANAMO CASES by SAIFULLAH
                    PARACHA, FARHAT PARACHA re 140 Memorandum in Opposition
                    (Attachments: # 1 Motion to Recall Mandate)(Remes, David) (Entered:
                    07/03/2007)
07/27/2007   153    NOTICE and Summary of Filing by SAIFULLAH PARACHA, FARHAT
                    PARACHA re 140 Memorandum in Opposition (Remes, David) (Entered:
                    07/27/2007)
07/27/2007   154    ORDER denying 139 Motion to Dismiss without prejudice pending the
                    Supreme Court's decision in Boumediene v. Bush (No. 06−1195) and
                    Al−Odah v. Bush (No. 06−1196). Signed by Judge Paul L. Friedman on
                    7/27/07. (lcplf1) (Entered: 07/27/2007)
07/30/2007   155    NOTICE of Further Activity in Guantanamo Cases by SAIFULLAH
                    PARACHA, FARHAT PARACHA re 140 Memorandum in Opposition
                    (Attachments: # 1 Exhibit 1 − Al Odah Order# 2 Exhibit 2 − Boumediene
                    Order)(Remes, David) (Entered: 07/30/2007)
10/09/2007   156    NOTICE of Appearance by Cori Crider on behalf of SAIFULLAH
                    PARACHA, FARHAT PARACHA (nmw, ) (Entered: 10/12/2007)
02/13/2008   157    N0TICE Of Report Regarding Preservation Filed by GEORGE BUSH, et
                    al.(jeb, ) (Entered: 02/13/2008)
03/04/2008   158    NOTICE OF FILING of Motion for designation of Paragraph 9 of the 2/8/08
                    Declaration of Rear Admiral Mark H. Buzby (filed 2/13/08) as protected
                    information under the protective orders by GEORGE W. BUSH,et al. (jeb, )
                    (Entered: 03/04/2008)
04/03/2008          MINUTE ORDER granting Respondents Motion for Designation of Paragraph
                    9 of the February 8, 2008 Declaration of Rear Admiral Mark H. Buzby as
                    Protected Information Under the Protective Orders. The Court notes that no
                    Petitioner has opposed this Motion and that several Petitioners have filed
                    Notices of Non−Opposition. Paragraph 9 of the February 8, 2008 Declaration
                    of Rear Admiral Mark H. Buzby, and any other documents repeating or
                    incorporating its contents or otherwise establishing its protected nature, shall
                    be accorded the status of protected information and subject to the applicable
                    provisions of the protective orders entered in the Guantanamo Bay detainee
                    litigation. Signed by Magistrate Judge Alan Kay on 4/2/08. (jeb) (Entered:
                    04/03/2008)
07/02/2008   159    ORDER transferring this case to Judge Hogan for coordination and
                    management as reflected in the July 1, 2008 Resolution of the Executive
                    Session. Signed by Judge Paul L. Friedman on 7/2/08. (lcplf1) (Entered:
                    07/02/2008)
07/02/2008   160    ORDER by Judge Thomas F. Hogan IN RE: GUANTANAMO BAY
                    DETAINEE LITIGATION: Hearing set for July 8, 2008 at 2:00 p.m. in the
                    Ceremonial Courtroom. (ds) (Entered: 07/02/2008)
07/03/2008          MINUTE ORDER advising the parties that, in the interest of convenience and
                    judicial economy, notices of appearance need not be refiled under this
                    Miscellaneous Case Number (08−MC−4422) if such a notice already has been
                    filed in the docket for the corresponding Civil Action Number. New notices of

                                                                                                       32
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 33 of 143



                    appearance likewise should be filed exclusively in the docket for the
                    applicable Civil Action Number. Accordingly, no notices of appearance need
                    be filed in the docket for this Miscellaneous Case Number. Signed by Judge
                    Thomas F. Hogan on July 3, 2008. (lctfh2) (Entered: 07/03/2008) (Entered:
                    07/03/2008)
07/05/2008   161    MOTION to Enforce Discovery and to Vacate Stay, MOTION for Discovery
                    by SAIFULLAH PARACHA, FARHAT PARACHA (Hunt, Gaillard)
                    (Entered: 07/05/2008)
07/07/2008   162    ORDER. Signed by Judge Thomas F. Hogan on 7/7/08. (lctfh1) (Entered:
                    07/07/2008)
07/08/2008          NOTICE re 161 Motion to Enforce; emailed to gthunt@mdo.net, cc'd 15
                    associated attorneys −− The PDF file you docketed contained errors: 1. This
                    document must also be filed in Miscellaneous Case No. 08−442 pursuant to
                    the Judge's order. (td, ) (Entered: 07/08/2008)
07/09/2008   163    NOTICE Regarding Status Conference by MICHAEL I. BUMGARNER
                    (Attachments: # 1 Exhibit A)(Subar, Judry) (Entered: 07/09/2008)
07/11/2008   164    VACATED PURSUANT TO USCA MANDATE FILED ON
                    3/15/2011.....ORDER; Regarding Representative Counsel's request for 30 days
                    advance notice,Signed by Judge Thomas F. Hogan on 07/10/08. (hs)
                    (Additional attachment(s) added on 7/11/2008: # 1 Order) (zhs, ). Modified on
                    3/15/2011 (dr). (Entered: 07/11/2008)
07/11/2008   165    SCHEDULING ORDER: setting forth deadlines: Parties' Status Report due by
                    7/18/2008; Joint Report due 7/21/08; Simultaneous Briefing on procedural
                    framework issues due 7/25/08, and counsel for government and petitioners to
                    file Responses by 8/1/08; Factual Returns and Motions to Amend Factual
                    Returns due 8/29/08. (See order for full details) Signed by Judge Thomas F.
                    Hogan on 7/11/08. (jeb, ) (Entered: 07/11/2008)
07/18/2008   166    STATUS REPORT as of July 18, 2008, by SAIFULLAH PARACHA,
                    FARHAT PARACHA. (Hunt, Gaillard) (Entered: 07/18/2008)
07/18/2008   167    STATUS REPORT And Response To Court's July 11, 2008 Order by
                    GEORGE W. BUSH. (Attachments: # 1 Exhibit 1 − Part 1, # 2 Exhibit 1 −−
                    Part 2, # 3 Exhibit 1 −− Part 3, # 4 Exhibit 1 −− Part 4, # 5 Exhibit 1 −− Part 5,
                    # 6 Exhibit 1 −− Part 6, # 7 Exhibit 2, # 8 Exhibit 3)(Warden, Andrew)
                    (Entered: 07/18/2008)
07/21/2008   168    NOTICE of Appearance by Paul A. Dean on behalf of GEORGE W. BUSH,
                    JR, DONALD H. RUMSFELD, JAY HOOD (Dean, Paul) (Entered:
                    07/21/2008)
07/21/2008   169    Memorandum in opposition to re (4 in 1:08−mc−00442−TFH, 4 in
                    1:08−mc−00442−TFH, 161 in 1:04−cv−02022−PLF, 161 in
                    1:04−cv−02022−PLF) MOTION to Enforce MOTION for Discovery filed by
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD. (Dean,
                    Paul) (Entered: 07/21/2008)
07/21/2008   170    STATUS REPORT Submitted Jointly By Petitioners and Respondents In
                    Response To Court's July 11, 2008 Scheduling Order by GEORGE W. BUSH.
                    (Attachments: # 1 Exhibit Petitioners' Exhibits, # 2 Exhibit Respondents
                                                                                                         33
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 34 of 143



                    Exhibits)(Warden, Andrew) (Entered: 07/21/2008)
07/23/2008   171    ERRATA −− Corrections To Exhibts To Joint Status Report by GEORGE W.
                    BUSH. (Attachments: # 1 Exhibit 6 −− Corrected)(Warden, Andrew)
                    (Entered: 07/23/2008)
07/25/2008   172    NOTICE OF APPEAL as to (52 in 1:08−mc−00442−TFH, 52 in
                    1:05−cv−00634−RWR, 52 in 1:05−cv−01497−RCL, 52 in
                    1:05−cv−00392−ESH) Order by JAY HOOD, NELSON J. CANNON,
                    GEORGE W. BUSH, DONALD RUMSFELD, GEORGE WALKER BUSH,
                    DONALD RUMSFELD, GORDON R. ENGLAND, JAY HOOD, J. HOOD,
                    BRICE GYURISKO, MICHAEL BUMGARNER, HARRY B. HARRIS, JR,
                    WADE F. DENNIS, WADE F. DAVIS, ROBERT M. GATES, MARK H.
                    BUZBY, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                    COMMANDER OF THE JOINT TASK FORCE, GTMO, COMMANDER
                    OF PRISON CAMP, GTMO, DAVID M. THOMAS, JR, UNITED STATES
                    OF AMERICA, GEORGE W. BUSH, TERRY CARRICO. Fee Status: No Fee
                    Paid. Parties have been notified. (Subar, Judry) (Entered: 07/25/2008)
07/25/2008   173    MOTION for Order Regarding Procedural Framework Issues by ALL
                    RESPONDENTS. (Attachments: # 1 Text of Proposed Order)(Haas,
                    Alexander) Modified on 7/28/2008 to edit out parties (ks). (Entered:
                    07/25/2008)
07/25/2008   174    JOINT MEMORANDUM by ALL PETITIONERS of Law Addressing
                    Procedural Framwork issues.. (Kadidal, Shayana) Modified on 7/28/2008 to
                    add text and to edit out parties. (ks). (Entered: 07/26/2008)
07/28/2008          Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re
                    (17 in 1:08−cv−00987−JDB, 107 in 1:05−cv−02378−JDB, 67 in
                    1:05−cv−00764−CKK−AK, 20 in 1:05−cv−02083−JDB, 92 in
                    1:05−cv−00329−PLF, 22 in 1:06−cv−01759−JDB, 70 in
                    1:05−cv−00999−RBW, 71 in 1:05−cv−02380−CKK, 74 in
                    1:05−cv−01638−CKK, 33 in 1:04−cv−01937−PLF, 355 in
                    1:02−cv−00828−CKK, 11 in 1:08−cv−01104−CKK, 17 in
                    1:05−cv−02200−JDB, 60 in 1:05−cv−02104−RBW, 90 in
                    1:05−cv−01490−PLF, 66 in 1:05−cv−00763−JDB, 54 in
                    1:05−cv−01645−PLF, 172 in 1:04−cv−02022−PLF, 44 in
                    1:05−cv−02112−RBW, 47 in 1:05−cv−01244−CKK, 48 in
                    1:05−cv−01639−RBW, 49 in 1:05−cv−00883−RBW, 16 in
                    1:08−cv−01101−JDB, 194 in 1:04−cv−01136−JDB, 29 in
                    1:05−cv−02381−JDB, 62 in 1:05−cv−00892−CKK, 54 in
                    1:06−cv−01690−RBW, 32 in 1:05−cv−01649−RBW, 14 in
                    1:08−cv−01085−PLF, 31 in 1:07−cv−01710−RBW, 61 in
                    1:05−cv−00994−JDB, 77 in 1:04−cv−02046−CKK, 121 in
                    1:04−cv−01164−RBW, 17 in 1:05−cv−01590−JDB, 48 in
                    1:05−cv−01646−JDB) Notice of Appeal, (ks) (Entered: 07/28/2008)
07/29/2008   175    ORDER lifting stays, vacating dismissals, entering protective order, requiring
                    authorizations, and holding motions in abeyance. Signed by Judge Thomas F.
                    Hogan on 7/29/08. (lctfh1) (Entered: 07/29/2008)
08/01/2008   176    REPLY ADDRESSING PROCEDURAL FRAMEWORK ISSUES filed by
                    BISHER NASER ALI ALMARWALH, HUISSEN NASER ALI

                                                                                                     34
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 35 of 143



                 ALMARWALH, MASAAB OMAR AL−MADHWANI, ABDULKHALIQ
                 AL−BAIDHANI, KHALID AL−BAIDHANI, ALI AHMED MOHAMMED
                 AL RAZEHI, ABDULLAH AHMED MOHAMMED AL RAZEHI, SAEED
                 AHMED AL−SARIM, SAMIR AHMED AL−SARIM, ATAG ALI ABDOH,
                 FAHMI ABDULLAH AHMED, KMAL ABDULLAH AHMED,
                 ABDUALAZIZ ABDOH AL SWIDI, ADNAN ABDOH ALSWIDI, AL
                 HUSSIN AL−TIS, HADI HUSSIN AL−TIS, FAHMI ABDULLAH UBAD
                 AL−TAWLAQI, ALL PETITIONERS, ABDULLAH AHMED UBAD
                 AL−TAWLAQI, MAHMOUD AHMED, ABDULMALIK
                 ABDULWAHHAB AL−RAHABI, AHMED ABDULWAHHAB,
                 MAKHTAR YAHIA NAJI AL−WRAFIE, FOADE YAHIA NAJI
                 AL−WRAFIE, AREF ABD AL RAHIM, MAHMOAD ABDAH,
                 MAHMOAD ABDAH AHMED, YAHIVA HSANE MOHAMMED SAUD
                 AL−RBUAYE, MAJID MAHMOUD AHMED, IBRAHIM AHMED
                 MAHMOUD AL QOSI, ALI SALAH KAHLAH AL−MARRI, JARALLAH
                 AL−MARRI, SHAKER ABDURRAHEEM AAMER, RAMI BIN SAAD
                 AL−OTEIBI, HANI SALEH RASHID ABDULLAH, YOSRA SALEH
                 RASHID ABDULLAH, MAHMOOD SALIM AL MOHAMMED,
                 ABDULLA SALIM AL−MOHAMMED, FATTOUH ALY AHMED
                 ALGAZZAR, ADEL FATTOUH ALY AHMED ALGAZZAR, EAHME
                 SALEM ALASSANI, SALEM SAED ALASSANI, SULEIMAN AWADH
                 BIN AGIL AL−NADHI, GHAZI AWADH BIN AGIL AL−NADHY,
                 MOHAMMED AL−ADAHI, MIRIAM ALI ABDULLAH AL−HAJ,
                 MUHAMMAD AL−ADAHI, MIRIAM ALI ABDULLAH AL−HAJ,
                 MOHAMED ALI ABDULLA, FAHMI SALEM AL−ASSANI, SALEM
                 SAID AL−ASSANI, SULEIMAN AWADH BIN AQIL AL−NAHDI, GHAZI
                 AWADH BIN AQIL AL−NAHDI, AHMED ABDULLAH AL−WAZAN,
                 RAFIQ BIN BASHIR BIN JALLUL ALHAMI, NASSER DAHER AL
                 SHAMMARI, SHAKER AAMER, SALEH ABDULLA AL−OSHAN,
                 MOHAMMED SAAD MOHAMMED AL−OSHAN, ZABEN DHAHER AL
                 SHAMMARI, OMER SAEED SALEM AL DAINI, MOHAMMED SAEED
                 SALEM AL DAINI, MOHSEN ABDRUB ABOASSY, ABDULLA
                 AHDRUB ABOASSY, SHAKER AAMER, ALLADEEN, ISMAIL
                 AL−MASHAD, ARKAN MOHAMMAD GHAFIL AL KARIM, ASIM BEN
                 THABIT AL−KHALAQI, ABDULSALAM ALI ABDULRAHMAN
                 AL−HELA, ABDULWAHAB ALI ABDULRAHMAN AL−HELA, TARIQ
                 MAHMOUD ALSAWAM, ABDULZAHER, BISHER AL−RAWI, ALI
                 MOHAMMED SALEH AL−SALAHI, AHMED "DOE", SHAKER AAMER,
                 ADIL BIN MUHAMMAD AL WIRGHI, TAWISS BINT HASAN AL
                 WIRGHI, ABBAR SUFIAN AL HAWARY, SHAKER AAMER, BISHER
                 AL−RAWI, FOUZIA AHMMED, HUSSAIN SALEM MOHAMMED
                 ALMERFEDI, SALEM MOHAMMED SALEM ABDULLA ALMERFEDI,
                 HUSSEIN SALEM MOHAMMAD ABDALLAH EL−MARQODI, AMEEN
                 MOHAMMAD ALBKRI, ALI SALEH ALBKRI, ALLA ALI BIN ALI
                 AHMED, WAGDI ALI BIN ALI, MOHAMMED AL−QAHTANI, MANEA
                 AHMED FAHAD AL−QAHTANI, ISMAIL ALKHEMISI, ABD AL MALIK
                 ABD AL WAHAB, MUHAMMED AHMED MUHAMMED
                 ALGHURBANY, SALEH MOHAMMED SELEH AL THABBII, FATMAH
                 QHASIM AL AHMADI, ABDULGADER AHMED HASIN ABOBAKER,
                 ISSAM HAMID ALI BIN ALI AL JAYFI, HAMID ALI AL JAYFI,
                 OTHMAN ALI MOHAMMED AL SHAMRANY, ALI MOHAMED OMAR
                 AL SHOMRANY, KHALID MOHAMMED AL THABBI, ABDU AL
                                                                           35
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 36 of 143



                 QADER HUSSAIN AL−MUDAFARI, SALIEH HUSSAIN ALI
                 AL−MUDAFARI, HAYAL AZIZ AHMED AL−MITHALI, ALI AZIZ
                 AHMED AL−MITHALI, ABDUALQADER HOSSIN ALI AL−MOTHAFRI,
                 SALEH HOSSIN ALI AL−MOTHAFRI, ABD AL HAKIM GHALIB
                 AHMAD ALHAG, SAEED GHALIB AHMAD ALHAG, MOHAMMED
                 ABDUL RAHMAN AL−SHIMRANI, ALI ABDUL RAHMAN
                 AL−SHIMRANI, FARID AHMED, AHMED AL DARBY, AHMAD
                 MOHAMMAD AL DARBI, ALI MOHAMMAD AL DARBI, ABDUL
                 HAMID ABDUL SALAM AL−GHIZZAWI, ALI YEHYA MAHDI
                 AL−RIMI, BANDAR AL JAABIR, ANWAR HANDAN AL SHIMMIRI,
                 SULIMAN HONAHEEM ALOWAIDAH, SAAD AL QAHTAANI,
                 JOBRAN SAAD AL−QUHTANI, NAWAL MADAY AL−QUHTANI,
                 ZAKARIA AL−BAIDANY, AHMED MOHAMMED HASSIN AL
                 RAMMAH, MOHAMMED AL PALESTINI, ABIN ALHAMED ABID
                 ALSALLAM ALKESAWI, UMAR ABDULLAH AL KUNDUZI, KHALED
                 ABDALLAH AL−IDAN, ABDUL RAZAK ALI, MUSTAFA AL SHAMILI,
                 BISHER AL−RAWI, SANAD ALI ALKALIEMI, SAIF ULLAH, SHARAF
                 AL SANANI, FAWZI KHALED ABDALLAH AL−AUDHA, FAHD AL
                 HARAAZI, JABIR AL QUATANY, ADEL LNU, ABU AHMED AL JOFI,
                 ABU RAD AL JOFI, SAD AL MATERI, SAYF BIN ABDALLAH, AHMED
                 ADNAN AHJAM, ZEYAD AL GASSMY, HALA AHMAD SAEED
                 AL−ADAHG, ALKHADR ABDULLAH AL YAFIE, TOFIQ NASSER
                 AWAD AL BIHANI, ABU AHMED, ZEIN AL−ABEDEEN, YAGOOB AL
                 SOURY, ADEL AL TUNISI, MOHAMMED AHMED SLAM
                 AL−KHATEEB, ALI AL KAZMI, ADNAN AL BIHANI, TALAH AHMED
                 MOHAMMED ALI ALMJRD, AHMED MOHAMMED ALI ALMJRD,
                 AHMED AL−DELEBANY, WAQAS MOHAMMED ALI AWAD,
                 ABDAUL RAZAK ALI−HAJ, ADNAN, AHAMED, ABD AL RAHMAN
                 ABDULLAH AL HALMANDY, MOHAMMED ABDULLAH, ABUL AZIZ
                 AL MATRAFI, MOHAMED FAHAD SAAD AL ZU'BI, ABDULRAHMAN,
                 SAUD AL JOUHANY, SULTAN AL SHAREEF, ABDUL AL HAMMAN,
                 ABDULLA, ADEL, ABDULLAH, ABDULLAH ALI SALEH, IBRAHIM
                 NAYIF ADBALLAH IBRAHIM, ABDO ALI AL HAJ,
                 GHANIM−ABDULRAHMAN AL−HARBI, ALI ABDULLAH ALI,
                 MOHAMED MUQBEL AHMED ALSABRI, MOHAMED AL−ZARNOUQI,
                 MASHOUR ABDULLAH MUQBEL ALSABRI, ACHRAF SALIM
                 ABDESSALAM, IYOB MURSHAD ALI SALEH, RIDAH BIN SALEH AL
                 YAZIDI, SAMI AL HAJJ, ABDURRAHMAN ABDALLAH ALI
                 MAHMOUD AL SHUBATI, ABDULLAH ALI MAHMOUD AL SHUBATI,
                 ABDUL RAHIM HUSSEIN MUHAMMED ALI NASHIR, MOHAMMED
                 ABD AL AL QADIR, ABD AL−RAHIM HUSSAIN MOHAMMED
                 AL−NASHIRI, ABDULAZIZ SAYER OWAIN AL SHAMMARI, SAYER
                 O. Z. AL SHAMMARI, ABDULLAH SALEH ALI AL AJMI, MESFER
                 SALEH ALI AL AJMI, MOHAMMED FUNAITEL AL DIHANI, MUBARA
                 F. S. M. AL DAIHANI, FAYIZ MOHAMMED AHMED AL KANDARI,
                 MOHAMMAD A. J. M. H. AL KANDARI, FWAD MAHMOUD AL
                 RABIAH, MONZER M. H. A. AL RABIEAH, ADIL ZAMIL ABDULL
                 MOHSSIN AL ZAMIL, WALID Z. A. AL ZAMEL, FAWZI KHALID
                 ABDULLAH FAHAD AL ODAH, KHALED A.F. AL ODAH, NASSER
                 NIJER NASER AL MUTAIRI, ABDULLAH KAMAL ABDULLAH
                 KAMAL AL KANDARI, SAAD MADAI SAAD HAWASH AL−AZMI,
                 NAYEF N. N. B. J. AL MUTAIRI, KHALID ABDULLAH MISHAL AL
                                                                            36
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 37 of 143



                    MUTAIRI, MESHAL A. M. TH AL MUTAIRI. (MacLean, Matthew)
                    (Entered: 08/01/2008)
08/01/2008   177    STATUS REPORT (Supplemental) by JAY HOOD, GEORGE W. BUSH,
                    DONALD RUMSFELD, NELSON J. CANNON, GORDON R. ENGLAND,
                    JOHN D. ALTENBURG, JR, SHAKER ABDURRAHEEM AAMER, BRICE
                    GYURISKO, MICHAEL BUMGARNER, HARRY B. HARRIS, JR, WADE
                    F. DENNIS, WADE F. DAVIS, ROBERT M. GATES, MARK H. BUZBY,
                    BRUCE VARGO, COMMANDER OF THE JOINT TASK FORCE, GTMO,
                    COMMANDER OF PRISON CAMP, GTMO, DAVID M. THOMAS, JR,
                    UNITED STATES OF AMERICA, RICHARD B. MYERS, RICK BACCUS,
                    TERRY CARRICO. (Henry, Terry) (Entered: 08/01/2008)
08/01/2008   178    Memorandum in opposition to re (110 in 1:05−cv−00270−JR, 52 in
                    1:05−cv−02088−RWR, 61 in 1:05−cv−02104−RBW, 54 in
                    1:05−cv−01602−RMU, 86 in 1:05−cv−00247−HHK, 41 in
                    1:06−cv−01758−RMC, 21 in 1:05−cv−02083−JDB, 104 in
                    1:05−cv−01220−RMU, 48 in 1:05−cv−01457−GK, 48 in
                    1:05−cv−01244−CKK, 17 in 1:08−cv−01101−JDB, 18 in
                    1:05−cv−02200−JDB, 69 in 1:05−cv−01607−RMU, 62 in
                    1:05−cv−00993−RMU, 50 in 1:05−cv−00883−RBW, 39 in
                    1:06−cv−01761−ESH, 61 in 1:05−cv−00526−RMU, 18 in
                    1:08−cv−01153−HHK, 33 in 1:05−cv−01649−RBW, 45 in
                    1:05−cv−01189−JR, 144 in 1:05−cv−00280−GK, 63 in
                    1:06−cv−01767−RMU, 78 in 1:04−cv−02046−CKK, 91 in
                    1:05−cv−01490−PLF, 35 in 1:05−cv−02387−RMC, 94 in
                    1:05−cv−01704−RMU, 55 in 1:05−cv−00889−ESH, 49 in
                    1:05−cv−00998−RMU, 30 in 1:05−cv−02381−JDB, 77 in
                    1:05−cv−01505−RMC, 82 in 1:05−cv−02249−RMC, 25 in
                    1:06−cv−01674−RMC, 74 in 1:05−cv−01678−GK, 20 in 1:06−cv−01691−GK,
                    55 in 1:05−cv−01645−PLF, 97 in 1:05−cv−01592−RCL, 112 in
                    1:05−cv−01429−RMU, 47 in 1:05−cv−02385−RMU, 27 in
                    1:06−cv−01668−HHK, 37 in 1:05−cv−02477−RMU, 40 in
                    1:05−cv−00881−JR, 173 in 1:04−cv−02022−PLF, 18 in 1:08−cv−00987−JDB,
                    93 in 1:05−cv−00329−PLF, 84 in 1:05−cv−01601−GK, 63 in
                    1:05−cv−00892−CKK, 33 in 1:05−cv−01623−RWR, 61 in
                    1:05−cv−00392−ESH, 67 in 1:05−cv−02371−RCL, 195 in
                    1:04−cv−01136−JDB, 122 in 1:04−cv−01164−RBW, 68 in
                    1:05−cv−00764−CKK−AK, 136 in 1:05−cv−01509−RMU, 10 in
                    1:08−cv−01185−HHK, 7 in 1:08−cv−01207−RWR, 67 in 1:05−cv−02379−JR,
                    57 in 1:05−cv−02349−RMC, 88 in 1:05−cv−01555−JR, 127 in
                    1:05−cv−01048−RMU, 49 in 1:05−cv−01646−JDB, 71 in
                    1:05−cv−00999−RBW, 40 in 1:07−cv−02338−HHK, 101 in
                    1:05−cv−01124−RMC, 49 in 1:05−cv−01347−GK, 44 in
                    1:06−cv−01766−HHK, 62 in 1:05−cv−00994−JDB, 115 in
                    1:05−cv−00023−RWR, 22 in 1:05−cv−00995−JR, 18 in 1:05−cv−01590−JDB,
                    51 in 1:05−cv−00748−RMC, 84 in 1:04−cv−02215−RMC, 45 in
                    1:05−cv−02112−RBW, 43 in 1:05−cv−00833−JR, 59 in
                    1:05−cv−00634−RWR, 40 in 1:07−cv−02337−HHK, 61 in
                    1:06−cv−00618−RWR, 100 in 1:04−cv−02035−GK, 14 in
                    1:06−cv−01688−RMC, 47 in 1:06−cv−01765−HHK, 112 in
                    1:05−cv−02384−RWR, 78 in 1:05−cv−01506−RMC, 53 in

                                                                                           37
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 38 of 143



                    1:05−cv−01971−RMC, 15 in 1:08−cv−01085−PLF, 67 in
                    1:05−cv−00763−JDB, 26 in 1:05−cv−02444−RMC, 103 in
                    1:05−cv−00569−JR, 49 in 1:05−cv−01639−RBW, 72 in
                    1:05−cv−02380−CKK, 40 in 1:05−cv−02010−HHK, 217 in
                    1:04−cv−01194−HHK, 131 in 1:05−cv−00520−RMU, 55 in
                    1:05−cv−00877−JR, 108 in 1:05−cv−02378−JDB, 256 in
                    1:04−cv−01254−HHK, 75 in 1:05−cv−01638−CKK, 51 in
                    1:05−cv−01458−ESH−AK, 67 in 1:05−cv−02398−RMU, 64 in
                    1:05−cv−02199−HHK, 104 in 1:05−cv−02367−RWR, 39 in
                    1:05−cv−01236−RWR, 50 in 1:06−cv−01684−GK, 65 in
                    1:05−cv−01983−RMU, 32 in 1:07−cv−01710−RBW, 84 in
                    1:05−cv−00492−JR, 55 in 1:06−cv−01690−RBW, 522 in
                    1:05−cv−02386−RBW, 92 in 1:05−cv−01353−RMC, 103 in
                    1:05−cv−02479−HHK, 73 in 1:05−cv−01504−RMC, 76 in
                    1:05−cv−02185−JR, 29 in 1:05−cv−01725−JR, 23 in 1:06−cv−01759−JDB,
                    84 in 1:05−cv−00359−GK, 69 in 1:05−cv−02186−ESH, 59 in
                    1:05−cv−01497−RCL, 34 in 1:04−cv−01937−PLF, 80 in
                    1:05−cv−01487−RMC) MOTION for Order filed by GEORGE W. BUSH,
                    DONALD RUMSFELD, et al. (jeb, ) (Entered: 08/04/2008)
08/04/2008   179    MOTION to Compel Answers to Third Set of Interrogatories by SAIFULLAH
                    PARACHA (Attachments: # 1 Text of Proposed Order)(Remes, David)
                    (Entered: 08/04/2008)
08/07/2008          Pursuant to transfer order of this Court, this case is administratively assigned
                    to Judge Thomas F. Hogan for coordination and management.(ds) (Entered:
                    08/07/2008)
08/07/2008          USCA Case Number 08−5238 for 172 Notice of Appeal,, filed by MICHAEL
                    BUMGARNER, UNITED STATES OF AMERICA, JAY HOOD, BRUCE
                    VARGO, BRICE GYURISKO, NELSON J. CANNON, DAVID M.
                    THOMAS, JR., DONALD RUMSFELD, GEORGE W. BUSH, WADE F.
                    DENNIS, GEORGE WALKER BUSH, J. HOOD, WADE F. DAVIS, MARK
                    H. BUZBY, HARRY B. HARRIS, JR., COMMANDER OF THE JOINT
                    TASK FORCE, GTMO, ROBERT M. GATES, GORDON R. ENGLAND,
                    COMMANDER OF PRISON CAMP, GTMO, TERRY CARRICO. (td, )
                    (Entered: 08/08/2008)
08/13/2008          MINUTE ORDER: In light of the Court's order of July 29, 2008, the Court
                    denies as moot 161 Petitioner's motion to vacate orders staying action.
                    Additionally, in light of the Court's order of July 11, 2008, setting a schedule
                    for determination of procedural framework issues, including discovery, the
                    Court denies 161 Petitioner's motion for discovery and for an order requiring
                    the government to comply with Petitioner's discovery requests. Signed by
                    Judge Thomas F. Hogan on 8/13/08. (lctfh1) (Entered: 08/13/2008)
08/20/2008          MINUTE ORDER: By August 26, 2008, the government shall file a response
                    to petitioners' request that the Court amend the Standard Protective Order to
                    require the government to do the following: "provide to [petitioners'] counsel
                    and the Court a version of each court filing containing classified or protected
                    information that is suitable for filing on the public record within two weeks of
                    the original filing date." Joint Report In Response To Court's July 11, 2008
                    Scheduling Order 3 n.1 (08−mc−442, docket # 170). Signed by Judge Thomas

                                                                                                       38
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 39 of 143



                    F. Hogan on 8/20/08. (lctfh1) (Entered: 08/20/2008)
08/26/2008   180    RESPONSE TO ORDER OF THE COURT re Order,, of Aug. 20, 2008 filed
                    by JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD, BRICE
                    GYURISKO, WADE F. DAVIS, HARRY B. HARRIS, JR, GEORGE W.
                    BUSH, ROBERT M. GATES, DAVID M. THOMAS, JR, RICHARD B.
                    CHENEY, BRUCE VARGO. (Henry, Terry) (Entered: 08/26/2008)
08/29/2008   181    MOTION Partial and Temporary Relief from Court's July 11, 2008 Scheduling
                    Order re (53 in 1:08−mc−00442−TFH) Scheduling Order, by JAY HOOD,
                    GEORGE W. BUSH, DONALD RUMSFELD, NELSON J. CANNON,
                    BRICE GYURISKO, MICHAEL I. BUMGARNER, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, ROBERT M. GATES, COMMANDER OF THE
                    JOINT TASK FORCE, GTMO, COMMANDER OF PRISON CAMP,
                    GTMO, DAVID M. THOMAS, RICHARD B. CHENEY, BRUCE VARGO
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                    D)(Henry, Terry) (Entered: 08/30/2008)
09/03/2008          MINUTE ORDER: Petitioners shall respond by Monday, September 8, 2008,
                    to the government's Motion For Partial And Temporary Relief From The
                    Court's July 11, 2008 Scheduling Order (08−mc−0442, docket number 317).
                    Signed by Judge Thomas F. Hogan on 9/3/08. (lctfh1) (Entered: 09/03/2008)
09/03/2008          Set/Reset Deadlines: Petitioner's response due by 9/8/2008. (mm) (Entered:
                    09/04/2008)
09/05/2008   182    MOTION to Amend/Correct Factual Returns by GEORGE W. BUSH, JR,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD, UNITED STATES OF
                    AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD, RICHARD B.
                    MYERS, RICK BACCUS, TERRY CARRICO (Attachments: # 1 Exhibit A, #
                    2 Text of Proposed Order)(Ahern, Paul) (Entered: 09/05/2008)
09/05/2008          MINUTE ORDER: By September 19, 2008, petitioners Al Swidhi (ISN 578),
                    04−cv−1194, Al Haj (ISN 256), 04−cv−1194, Amer (ISN 564), 04−cv−1194,
                    Al Baidhani (ISN 553), 04−cv−1194, Al Wrafie (ISN 117), 04−cv−1254,
                    Al−Mohammed (ISN 537), 05−cv−247, Bawazir (ISN 440), 05−cv−280, and
                    Tumani (ISN 312), 05−cv−526, shall respond to the government's Motion For
                    Leave To File Amended Factual Return. Additionally, hereafter, in all cases in
                    which the government moves for leave to file amended factual returns,
                    petitioners shall respond to the government's motions within 10 days of the
                    date of filing. Signed by Judge Thomas F. Hogan on 9/5/08. (lctfh1) (Entered:
                    09/05/2008)
09/05/2008   183    MOTION to Withdraw Covington & Burling LLP by SAIFULLAH
                    PARACHA, FARHAT PARACHA (Livingston, Schuyler) (Entered:
                    09/05/2008)
09/08/2008   184    NOTICE AND SUMMARY OF FILING by MAHMOUD AHMED,
                    ABDULMALIK ABDULWAHHAB AL−RAHABI, AHMED
                    ABDULWAHHAB, MAKHTAR YAHIA NAJI AL−WRAFIE, FOADE
                    YAHIA NAJI AL−WRAFIE, YASEIN KHASEM MOHAMMAD ESMAIL,
                    JAMEL KHASEM MOHAMMAD, ADNAN FARHAN ABDUL LATIF,
                    MAHMOAD ABDAH, MOHAMED FARHAN ABDUL LATIF, JAMAL
                    MAR'I, NABIL MOHAMED MAR'I, OTHMAN ABDULRAHEEM
                                                                                                     39
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 40 of 143



                    MOHAMMAD, ARAF ABDULRAHEEM MOHAMMAD, ADIL EL HAJ
                    OBAID, NAZEM SAEED EL HAJ OBAID, MOHAMED MOHAMED
                    HASSAN ODAINI, BASHIR MOHAMED HASSAN ODAINI, MAHMOAD
                    ABDAH AHMED, FAROUK ALI AHMED SAIF, SALMAN YAHALDI
                    HSAN MOHAMMED SAUD, YAHIVA HSANE MOHAMMED SAUD
                    AL−RBUAYE, ALL PETITIONERS, MAJID MAHMOUD AHMED,
                    SAIFULLAH PARACHA, FARHAT PARACHA, FATIMA NASSER
                    YAHIA ABDULLAH KHUSSROF, SAEED MOHAMMED SALEH
                    HATIM, MOHAMMED NASSER YAHIA ABDULLAH KHUSSROF,
                    HASSAN BIN ATTASH, GUANTANAMO BAY DETAINEE LITIGATION
                    (Pemberton, Alan) (Entered: 09/08/2008)
09/11/2008   185    PROTECTIVE ORDER AND PROCEDURES FOR COUNSEL ACCESS TO
                    DETAINEES AT THE UNITED STATES NAVAL BASE IN
                    GUANTANAMO BAY, CUBA. Signed by Judge Thomas F. Hogan on
                    9/11/08. (lctfh1) (Entered: 09/11/2008)
09/12/2008   186    NOTICE of Filing of MOU and Acknowledgment Required Pursuant to
                    Protective Order Dated September 11, 2008 by SAIFULLAH PARACHA,
                    FARHAT PARACHA, SHAKER ABDURRAHEEM AAMER, SAEED
                    AHMED SIDDIQUE, OMAR DEGHAYES, TAHER DESGHAYES, JAMEL
                    ABDULLAH KIYEMBA, THERESA NAMUDDU, FATTOUH ALY
                    AHMED ALGAZZAR, OMAR DEGHAYES, SHERIF EL−MASHAD,
                    ADEL FATTOUH ALY AHMED ALGAZZAR, AHMED ABDULLAH
                    AL−WAZAN, MOHAMMED ABDUL RAHMAN, RAFIQ BIN BASHIR
                    BIN JALLUL ALHAMI, AHAMED ABDUL AZIZ, SABIHA AWAD
                    HADRAMI, MOHSEN ABDRUB ABOASSY, MOHAMMED SAEED BIN
                    SALMAN, SAMEER NAJY HASAN MUKBEL, ABDULLA AHDRUB
                    ABOASSY, SAEED SALIM BISALMAN, NAJY HASAN MUKBEL,
                    MOHAMMED AL NADOUR, MOHAMMED FAHREO, LAHCEN
                    IKASRIEN, MOHAMMED MAZOZ, MOUSSA, ABDUL LATIF
                    MOHAMMED NASSER, SAID, RIDOUANE SHAKUR, YOUNIS
                    SHAKUR, TAREQ, OMAR DEGHAYES, AHMED ABU IMRAN, NAJEEB
                    AL HUSSEINI, FARHI SAEED BIN MOHAMMED, MOAZZAM BEGG,
                    JIHAD DHIAB, SHAKER AAMER, NABIL, JAMAAL KIYEMBA,
                    FOUZIA AHMMED, ABDUL RAHEEM GHULAM RABBANI, MALIKA,
                    AHMMED GHULAM RABBANI, AHMED BEN BACHA, SALAH
                    BELBACHA, AHMED OMAR, SHARAF AL SANANI, SAYF BIN
                    ABDALLAH, GUANTANAMO BAY DETAINEE LITIGATION,
                    MOHAMMED ABD AL AL QADIR, MOHAMMED ABDULMALIK,
                    SALIM JUMA KHAMISI re (57 in 1:05−cv−01457−UNA, 409 in
                    1:08−mc−00442−TFH, 94 in 1:05−cv−00492−UNA, 26 in
                    1:08−cv−01185−UNA, 96 in 1:04−cv−02215−UNA, 85 in
                    1:05−cv−01504−UNA, 123 in 1:05−cv−00270−UNA, 107 in
                    1:05−cv−00329−UNA, 69 in 1:05−cv−02349−UNA, 9 in
                    1:08−cv−01440−UNA, 62 in 1:05−cv−01347−UNA, 79 in
                    1:05−cv−01607−UNA, 65 in 1:05−cv−00748−UNA, 93 in
                    1:05−cv−00359−UNA, 185 in 1:04−cv−02022−UNA, 79 in
                    1:05−cv−00764−UNA−AK, 573 in 1:05−cv−02386−UNA) Order
                    (Katznelson, Zachary) (Entered: 09/12/2008)
09/12/2008          MINUTE ORDER: The government shall reply by Monday, September 15,
                    2008, to petitioners' oppositions to the government's Motion For Partial And
                                                                                                   40
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 41 of 143



                    Temporary Relief From The Court's July 11, 2008 Scheduling Order. Signed
                    by Judge Thomas F. Hogan on 9/12/08. (lctfh1) (Entered: 09/12/2008)
09/12/2008   187    NOTICE of filing of opposition to respondents' motion for leave to file
                    amended return, by SAIFULLAH PARACHA, FARHAT PARACHA re (340
                    in 1:08−mc−00442−TFH, 182 in 1:04−cv−02022−UNA) MOTION to
                    Amend/Correct Factual Returns, (410 in 1:08−mc−00442−TFH) MOTION to
                    Amend/Correct Factual Returns (Hunt, Gaillard) (Entered: 09/12/2008)
09/15/2008   188    REPLY to opposition to motion re (317 in 1:08−mc−00442−TFH) MOTION
                    Partial and Temporary Relief from Court's July 11, 2008 Scheduling Order re
                    (53 in 1:08−mc−00442−TFH) Scheduling Order, MOTION Partial and
                    Temporary Relief from Court's July 11, 2008 Scheduling Order re (53 in
                    1:08−mc−00442−TFH) Scheduling Order, MOTION Partial and Temporary
                    Relief from Court's July 11, 2008 Scheduling Order re (53 in
                    1:08−mc−00442−TFH) Scheduling Order, filed by GEORGE W. BUSH, J.
                    HOOD, WADE F. DAVIS, DAVID M. THOMAS, JR, ROBERT GATES.
                    (Prince, Robert) (Entered: 09/15/2008)
09/19/2008   189    ORDER granting (204) Motion Relief From Court's July 11, 2008, Scheduling
                    Order in case 1:04−cv−01136−UNA; granting (129) Motion Relief From
                    Court's July 11, 2008, Scheduling Order in case 1:04−cv−01164−UNA;
                    granting (227) Motion Relief From Court's July 11, 2008, Scheduling Order in
                    case 1:04−cv−01194−UNA; granting (273) Motion Relief From Court's July
                    11, 2008, Scheduling Order in case 1:04−cv−01254−UNA; granting (41)
                    Motion Relief From Court's July 11, 2008, Scheduling Order in case
                    1:04−cv−01937−UNA; granting (181) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:04−cv−02022−UNA; granting (112) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:04−cv−02035−GK; granting (85) Motion Relief From Court's July 11, 2008,
                    Scheduling Order in case 1:04−cv−02046−UNA; granting (93) Motion Relief
                    From Court's July 11, 2008, Scheduling Order in case 1:04−cv−02215−UNA;
                    granting (122) Motion Relief From Court's July 11, 2008, Scheduling Order in
                    case 1:05−cv−00023−UNA; granting (94) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:05−cv−00247−UNA; granting (119) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:05−cv−00270−UNA; granting (152) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:05−cv−00280−UNA; granting (104) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:05−cv−00329−UNA; granting (91) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:05−cv−00359−UNA; granting (68) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:05−cv−00392−UNA; granting (91) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:05−cv−00492−UNA; granting (138) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:05−cv−00520−UNA; granting (69) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:05−cv−00526−UNA; granting (110) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:05−cv−00569−UNA; granting (66) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:05−cv−00634−UNA; granting (61) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:05−cv−00748−UNA; granting (74) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:05−cv−00763−UNA; granting (75) Motion
                                                                                                   41
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 42 of 143



                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−00764−UNA−AK; granting (62) Motion Relief From Court's July
                 11, 2008, Scheduling Order in case 1:05−cv−00877−UNA; granting (62)
                 Motion Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−00889−UNA; granting (69) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−00892−UNA; granting (57) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−00883−UNA; granting (68) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−00993−UNA; granting (56) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−00998−UNA; granting (78) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−00999−UNA; granting (68) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−00994−UNA; granting (135) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01048−UNA; granting (52) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01189−UNA; granting (55) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01244−UNA; granting (112) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01220−UNA; granting (57) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01347−UNA; granting (101) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01353−UNA; granting (121) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01429−UNA; granting (57) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01458−UNA−AK; granting (54) Motion Relief From Court's July
                 11, 2008, Scheduling Order in case 1:05−cv−01457−UNA; granting (87)
                 Motion Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01487−UNA; granting (157) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01509−UNA; granting (66) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01497−UNA; granting (98) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01490−UNA; granting (80) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01504−UNA; granting (85) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01506−UNA; granting (84) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01505−UNA; granting (94) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01555−UNA; granting (106) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01592−UNA; granting (97) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01601−UNA; granting (74) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01602−UNA; granting (76) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01607−UNA; granting (39) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01623−UNA; granting (61) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01645−UNA; granting (55) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01646−UNA; granting (81) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01638−UNA; granting (55) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                                                                                           42
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 43 of 143



                 1:05−cv−01639−UNA; granting (80) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01678−UNA; granting (114) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01704−UNA; granting (60) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−01971−UNA; granting (72) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−01983−UNA; granting (47) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02010−UNA; granting (59) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02088−UNA; granting (68) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02104−UNA; granting (83) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02185−UNA; granting (76) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02186−UNA; granting (71) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02199−UNA; granting (89) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02249−UNA; granting (65) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02349−UNA; granting (116) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02367−UNA; granting (74) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02371−UNA; granting (115) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02378−UNA; granting (74) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02379−UNA; granting (37) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02381−UNA; granting (121) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02384−UNA; granting (81) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02398−UNA; granting (43) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02387−UNA; granting (80) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02380−UNA; granting (549) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02386−UNA; granting (33) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02444−UNA; granting (58) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:05−cv−02385−UNA; granting (110) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:05−cv−02479−UNA; granting (68) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:06−cv−00618−UNA; granting (57) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:06−cv−01684−UNA; granting (34) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:06−cv−01668−UNA; granting (70) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:06−cv−01690−RBW; granting (48) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:06−cv−01758−UNA; granting (70) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:06−cv−01767−UNA; granting (30) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:06−cv−01759−JDB; granting (51) Motion Relief From Court's July 11,
                 2008, Scheduling Order in case 1:06−cv−01766−UNA; granting (46) Motion
                 Relief From Court's July 11, 2008, Scheduling Order in case
                 1:06−cv−01761−UNA; granting (54) Motion Relief From Court's July 11,
                                                                                           43
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 44 of 143



                    2008, Scheduling Order in case 1:06−cv−01765−UNA; granting (39) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:07−cv−01710−UNA; granting (47) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:07−cv−02337−UNA; granting (47) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:07−cv−02338−UNA; granting (26) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−00987−UNA; granting (29) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01085−UNA; granting (20) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01104−UNA; granting (26) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01101−UNA; granting (317) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−mc−00442−TFH; granting (26) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01153−UNA; granting (22) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01185−UNA; granting (25) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01207−UNA; granting (17) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01224−UNA; granting (15) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01237−UNA; granting (14) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01228−UNA; granting (14) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01232−UNA; granting (17) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01230−UNA; granting (17) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01223−UNA; granting (17) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01233−UNA; granting (11) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01221−UNA; granting (17) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01227−UNA; granting (16) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01236−UNA; granting (15) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01238−UNA; granting (16) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01229−UNA; granting (16) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01235−UNA; granting (15) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01231−UNA; granting (17) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01310−UNA; granting (22) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:08−cv−01360−RWR; granting (6) Motion Relief From Court's July 11,
                    2008, Scheduling Order in case 1:08−cv−01440−UNA; granting (367) Motion
                    Relief From Court's July 11, 2008, Scheduling Order in case
                    1:02−cv−00828−UNA. Signed by Judge Thomas F. Hogan on 9/19/08.
                    (lctfh1) (Entered: 09/19/2008)
09/19/2008   190    MEMORANDUM OPINION re government's Motion For Partial And
                    Temporary Relief From The Court's July 11, 2008, Scheduling. Signed by
                    Judge Thomas F. Hogan on 9/19/08 (lctfh1) (Entered: 09/19/2008)
09/19/2008   191    NOTICE of Filing of Government's Reply to Petitioner's Opposition to

                                                                                              44
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 45 of 143



                    Respondents' Motion to Amend Factual Return by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD re (187 in 1:04−cv−02022−UNA)
                    Notice (Other), Notice (Other) (Ahern, Paul) (Entered: 09/19/2008)
09/22/2008          NOTICE regarding Court's Website. Please be advised that the Court has on
                    its external website information regarding the Guantanamo Bay Cases. The
                    information gives instructions for filing in these cases. The website is
                    http://www.dcd.uscourts.gov/public−docs/gitmo (jeb, ) (Entered: 09/22/2008)
09/27/2008   192    NOTICE of Authorization to Pursue this Action by SAIFULLAH PARACHA,
                    GUANTANAMO BAY DETAINEE LITIGATION re (175 in
                    1:04−cv−02022−UNA, 210 in 1:08−mc−00442−TFH) Order (Attachments: #
                    1 Exhibit A −− Signed Authorization)(Katznelson, Zachary) (Entered:
                    09/27/2008)
09/27/2008   193    NOTICE of Appearance by Ahmed Ghappour on behalf of SAIFULLAH
                    PARACHA, OMAR DEGHAYES, SHERIF EL−MASHAD, AHMED
                    ABDULLAH AL−WAZAN, AYMEN SAEED BATARFI, USAMA HASAN
                    ABU KABIR, HISHAM SLITI, AHAMED ABDUL AZIZ, MOHSEN
                    ABDRUB ABOASSY, AHMED ABU IMRAN, BENJAMIN MOHAMMED
                    AL HABASHI, FARHI SAEED BIN MOHAMMED, JIHAD DHIAB,
                    NABIL, SALAH BELBACHA, SAYF BIN ABDALLAH (Ghappour, Ahmed)
                    (Entered: 09/27/2008)
09/27/2008   194    NOTICE of Filing of Documents Required Pursuant to Protective Order by
                    SAIFULLAH PARACHA (Ghappour, Ahmed) (Entered: 09/27/2008)
09/30/2008   195    STATUS REPORT Regarding the Filing of Factual Returns and Request for
                    Exception from Sequencing by JAY HOOD, MIKE BUMGARNER,
                    GEORGE W. BUSH, DONALD RUMSFELD, GEORGE WALKER BUSH,
                    DONALD H. RUMSFELD, GEORGE W. BUSH, JR, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, JAY HOOD, NELSON J.
                    CANNON, DONALD RUMSFELD, JAY HOOD, BRICE A. GYURISKO,
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD,
                    DONALD RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY HOOD,
                    NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD, NELSON J.
                    CANNON, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    NELSON J. CANNON, GEORGE W. BUSH, J. HOOD, NELSON J.
                    CANNON, JAY HOOD, BRICE A. GYURISKO, JAY HOOD, BRICE
                    GYURISKO, JAY HOOD, BRICE GYURISKO, NELSON J. CANNON,
                    BRICE GYURISKO, BRICE GYURISKO, BRICE GYURISKO, ROBERT
                    M. GATES, DAVID M. THOMAS, JR, GEORGE WALKER BUSH,
                    NELSON J. CANNON, BRICE GYURISKO, MIKE BUMGARNER,
                    DONALD RUMSFELD, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                    BRICE GYURISKO, BRICE GYURISKO, GEORGE W. BUSH, MIKE
                    BUMGARNER, BRICE GYURISKO, DONALD RUMSFELD, BRICE
                    GYURISKO, MIKE BUMGARNER, MICHAEL I. BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO, MIKE
                    BUMGARNER, BRICE GYURISKO, JAY HOOD, JAY HOOD, MICHAEL
                    I. BUMGARNER, MICHAEL I. BUMGARNER, GEORGE W. BUSH, JAY
                    HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                    HOOD, MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER,

                                                                                                  45
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 46 of 143



                    MIKE BUMGARNER, JAY HOOD, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, MIKE BUMGARNER, JAY HOOD, GEORGE W. BUSH,
                    JAY HOOD, MIKE BUMGARNER, MICHAEL BUMGARNER, GEORGE
                    W. BUSH, MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, MICHAEL BUMGARNER, HARRY B. HARRIS, JR,
                    DONALD H. RUMSFELD, MICHAEL BUMGARNER, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER,
                    JAY HOOD, MIKE BUMGARNER, HARRY B. HARRIS, JR, DONALD H.
                    RUMSFELD, MIKE BUMGARNER, MIKE BUMGARNER, WADE F.
                    DENNIS, HARRY B. HARRIS, HARRY B. HARRIS, JR, WADE F. DAVIS,
                    HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR,
                    WADE F. DAVIS, WADE F. DAVIS, HARRY B. HARRIS, JR, HARRY B.
                    HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, DONALD RUMSFELD, WADE F. DAVIS, GEORGE
                    W. BUSH, MARK H. BUZBY, BRUCE VARGO, MARK H. BUZBY,
                    BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT
                    M. GATES, COMMANDER OF THE JOINT TASK FORCE, GTMO,
                    COMMANDER OF PRISON CAMP, GTMO, ROBERT M. GATES,
                    ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO, DAVID
                    M. THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, MARK H.
                    BUZBY, BRUCE VARGO, ROBERT M. GATES, DONALD RUMSFELD,
                    DAVID M. THOMAS, BRUCE VARGO, RICHARD B. CHENEY,
                    MICHAEL V. HAYDEN, GEORGE TENET, BRUCE VARGO, DAVID M.
                    THOMAS, JR, BRUCE VARGO, DAVID M. THOMAS, BRUCE VARGO,
                    MARK H. BUZBY, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT
                    M. GATES, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                    BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, ROBERT M.
                    GATES, MARK H. BUZBY, DAVID VARGO, ROBERT GATES, ROBERT
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, UNITED STATES OF
                    AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD, TERRY
                    CARRICO. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Henry, Terry)
                    (Entered: 09/30/2008)
10/02/2008          MINUTE ORDER: The Court directs counsel in these consolidated cases to its
                    order of July 2, 2008, and its minute order of July 3, 2008, which require that,
                    with the exception of notices of appearance, all filings be filed in the
                    applicable civil case and in 08−mc−442. For instructions on how to file in
                    multiple cases, see
                    http://www.dcd.uscourts.gov/public−docs/files/filing_instructions.pdf.
                    Additionally, the Court directs counsel to Local Civil Rule 7(c), which reads,
                    "Each motion and opposition shall be accompanied by a proposed order."
                    Signed by Judge Thomas F. Hogan on 10/2/08. (lctfh1) (Entered: 10/02/2008)
10/08/2008          MINUTE ORDER granting 183 Covington & Burling LLP's Motion For
                    Withdrawal Of Appearance. Signed by Judge Thomas F. Hogan on 10/8/08.
                    (lctfh1) (Entered: 10/08/2008)
10/14/2008   196    NOTICE of Appearance by David Farnham on behalf of GEORGE W. BUSH,
                    JR, DONALD H. RUMSFELD, JAY HOOD (Farnham, David) (Entered:
                    10/14/2008)


                                                                                                       46
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 47 of 143



10/14/2008   197    NOTICE of Appearance by Scott Michael Marconda on behalf of JAY
                    HOOD, JOHN D. ALTENBURG, JR, MIKE BUMGARNER, GEORGE W.
                    BUSH, DONALD RUMSFELD, GEORGE WALKER BUSH, DONALD H.
                    RUMSFELD, GEORGE W. BUSH, JR, DONALD RUMSFELD, JAY
                    HOOD, NELSON J. CANNON, JAY HOOD, NELSON J. CANNON,
                    DONALD RUMSFELD, GORDON R. ENGLAND, JOHN D. ALTENBURG,
                    JR, JAY HOOD, BRICE A. GYURISKO, GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY
                    HOOD, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, NELSON J. CANNON,
                    GEORGE W. BUSH, J. HOOD, NELSON J. CANNON, JAY HOOD, BRICE
                    A. GYURISKO, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                    GYURISKO, NELSON J. CANNON, BRICE GYURISKO, JAY HOOD,
                    BRICE GYURISKO, BRICE GYURISKO, ROBERT M. GATES, DAVID M.
                    THOMAS, JR, BRUCE VARGO, GEORGE WALKER BUSH, NELSON J.
                    CANNON, BRICE GYURISKO, MIKE BUMGARNER, DONALD
                    RUMSFELD, JAY HOOD, MIKE BUMGARNER, JAY HOOD, BRICE
                    GYURISKO, BRICE GYURISKO, GEORGE W. BUSH, MIKE
                    BUMGARNER, JAY HOOD, BRICE GYURISKO, DONALD RUMSFELD,
                    BRICE GYURISKO, MIKE BUMGARNER, MICHAEL I. BUMGARNER,
                    JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD,
                    MIKE BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO, JAY
                    HOOD, MIKE BUMGARNER, BRICE GYURISKO, JAY HOOD,
                    MICHAEL I. BUMGARNER, MICHAEL I. BUMGARNER, GEORGE W.
                    BUSH, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MICHAEL BUMGARNER, JAY HOOD,
                    MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD, JAY HOOD,
                    MIKE BUMGARNER, JAY HOOD, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER,
                    JOHN D. ALTENBURG, JR, MICHAEL BUMGARNER, GEORGE W.
                    BUSH, MICHAEL BUMGARNER, JAY HOOD, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MICHAEL BUMGARNER, HARRY B.
                    HARRIS, JR, DONALD H. RUMSFELD, MICHAEL BUMGARNER, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, HARRY B. HARRIS,
                    JR, DONALD H. RUMSFELD, MIKE BUMGARNER, MIKE
                    BUMGARNER, WADE F. DENNIS, HARRY B. HARRIS, HARRY B.
                    HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, WADE F. DAVIS,
                    HARRY B. HARRIS, JR, HARRY B. HARRIS, JR, WADE F. DAVIS,
                    HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR,
                    WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, DONALD
                    RUMSFELD, WADE F. DAVIS, GEORGE W. BUSH, MARK H. BUZBY,
                    BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO, DAVID M.
                    THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, COMMANDER OF
                    THE JOINT TASK FORCE, GTMO, COMMANDER OF PRISON CAMP,
                    GTMO, ROBERT M. GATES, ROBERT M. GATES, DAVID M. THOMAS,
                    JR, BRUCE VARGO, GUANTANAMO BAY DETAINEE LITIGATION,
                    DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, MARK
                    H. BUZBY, BRUCE VARGO, ROBERT M. GATES, DONALD
                                                                                      47
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 48 of 143



                    RUMSFELD, DAVID M. THOMAS, BRUCE VARGO, JOHN DOE,
                    RICHARD B. CHENEY, CONDELEEZA RICE, MICHAEL V. HAYDEN,
                    GEORGE TENET, DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE
                    VARGO, DAVID M. THOMAS, BRUCE VARGO, MARK H. BUZBY,
                    DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, BRUCE
                    VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO,
                    BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, ROBERT M.
                    GATES, MARK H. BUZBY, DAVID VARGO, ROBERT GATES, ROBERT
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT GATES,
                    HARRY B. HARRIS, MIKE BUMGARNER, UNITED STATES OF
                    AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD, RICHARD B.
                    MYERS, RICK BACCUS, TERRY CARRICO (Marconda, Scott) (Entered:
                    10/14/2008)
10/14/2008   198    MOTION to Dismiss Improper Respondents by JAY HOOD, NELSON J.
                    CANNON, JOHN D. ALTENBURG, JR, MIKE BUMGARNER, GEORGE
                    W. BUSH, DONALD RUMSFELD, GEORGE WALKER BUSH, DONALD
                    H. RUMSFELD, GEORGE W. BUSH, JR, DONALD RUMSFELD, JAY
                    HOOD, NELSON J. CANNON, JAY HOOD, NELSON J. CANNON,
                    DONALD RUMSFELD, GORDON R. ENGLAND, JOHN D. ALTENBURG,
                    JR, JAY HOOD, BRICE A. GYURISKO, GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY
                    HOOD, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, NELSON J. CANNON,
                    GEORGE W. BUSH, J. HOOD, NELSON J. CANNON, JAY HOOD, BRICE
                    A. GYURISKO, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                    GYURISKO, NELSON J. CANNON, BRICE GYURISKO, JAY HOOD,
                    BRICE GYURISKO, BRICE GYURISKO, NELSON J. CANNON, ROBERT
                    M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO, GEORGE
                    WALKER BUSH, NELSON J. CANNON, BRICE GYURISKO, MIKE
                    BUMGARNER, DONALD RUMSFELD, JAY HOOD, BRICE GYURISKO,
                    MIKE BUMGARNER, JAY HOOD, BRICE GYURISKO, BRICE
                    GYURISKO, GEORGE W. BUSH, MIKE BUMGARNER, JAY HOOD,
                    BRICE GYURISKO, DONALD RUMSFELD, BRICE GYURISKO, MIKE
                    BUMGARNER, MICHAEL I. BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    DONALD RUMSFELD, BRICE GYURISKO, JAY HOOD, MIKE
                    BUMGARNER, BRICE GYURISKO, JAY HOOD, MICHAEL I.
                    BUMGARNER, MICHAEL I. BUMGARNER, GEORGE W. BUSH, JAY
                    HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                    HOOD, MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    MIKE BUMGARNER, JAY HOOD, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, GEORGE
                    W. BUSH, JAY HOOD, MIKE BUMGARNER, JOHN D. ALTENBURG, JR,
                    MICHAEL BUMGARNER, GEORGE W. BUSH, MICHAEL
                    BUMGARNER, JAY HOOD, JAY HOOD, MIKE BUMGARNER, JAY
                    HOOD, MICHAEL BUMGARNER, HARRY B. HARRIS, JR, DONALD H.
                    RUMSFELD, JAY HOOD, MICHAEL BUMGARNER, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, HARRY B. HARRIS,

                                                                                    48
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 49 of 143



                    JR, DONALD H. RUMSFELD, MIKE BUMGARNER, MIKE
                    BUMGARNER, WADE F. DENNIS, HARRY B. HARRIS, JAY HOOD,
                    MIKE BUMGARNER, HARRY B. HARRIS, JR, WADE F. DAVIS,
                    HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR,
                    WADE F. DAVIS, WADE F. DAVIS, HARRY B. HARRIS, JR, HARRY B.
                    HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, DONALD RUMSFELD, WADE F. DAVIS, GEORGE
                    W. BUSH, MARK H. BUZBY, BRUCE VARGO, MARK H. BUZBY,
                    BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT
                    M. GATES, COMMANDER OF THE JOINT TASK FORCE, GTMO,
                    COMMANDER OF PRISON CAMP, GTMO, ROBERT M. GATES,
                    ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO,
                    GUANTANAMO BAY DETAINEE LITIGATION, DAVID M. THOMAS,
                    JR, BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY, BRUCE
                    VARGO, ROBERT M. GATES, DONALD RUMSFELD, DAVID M.
                    THOMAS, BRUCE VARGO, JOHN DOE, RICHARD B. CHENEY,
                    CONDELEEZA RICE, MICHAEL V. HAYDEN, GEORGE TENET, DAVID
                    M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO, DAVID M.
                    THOMAS, BRUCE VARGO, MARK H. BUZBY, DAVID M. THOMAS, JR,
                    BRUCE VARGO, ROBERT M. GATES, BRUCE VARGO, DAVID M.
                    THOMAS, JR, BRUCE VARGO, BRUCE VARGO, BRUCE VARGO,
                    BRUCE VARGO, BRUCE VARGO, ROBERT M. GATES, MARK H.
                    BUZBY, DAVID VARGO, ROBERT GATES, ROBERT GATES, DAVID
                    M. THOMAS, JR, BRUCE VARGO, ROBERT GATES, HARRY B.
                    HARRIS, MIKE BUMGARNER, UNITED STATES OF AMERICA,
                    GEORGE W. BUSH, DONALD H. RUMSFELD, RICK BACCUS, TERRY
                    CARRICO (Attachments: # 1 Appendix, # 2 Text of Proposed
                    Order)(Marconda, Scott) (Entered: 10/14/2008)
10/23/2008   199    Memorandum in opposition to re 198 MOTION to Dismiss Improper
                    Respondents, filed by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 10/23/2008)
10/27/2008   200    NOTICE OF WITHDRAWAL OF APPEARANCE as to JAY HOOD, JOHN
                    D. ALTENBURG, JR, MIKE BUMGARNER, GEORGE W. BUSH,
                    DONALD RUMSFELD, GEORGE W. BUSH, JR, JAY HOOD, NELSON J.
                    CANNON, GEORGE WALKER BUSH, JAY HOOD, GEORGE WALKER
                    BUSH, DONALD H. RUMSFELD, DONALD RUMSFELD, JAY HOOD,
                    NELSON J. CANNON, JAY HOOD, NELSON J. CANNON, DONALD
                    RUMSFELD, GORDON R. ENGLAND, JOHN D. ALTENBURG, JR, JAY
                    HOOD, BRICE A. GYURISKO, GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY HOOD, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD,
                    JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD,
                    NELSON J. CANNON, NELSON J. CANNON, GEORGE W. BUSH, J.
                    HOOD, NELSON J. CANNON, JAY HOOD, BRYCE GYURISKO, JAY
                    HOOD, BRICE A. GYURISKO, BRICE GYURISKO, BRICE GYURISKO,
                    JAY HOOD, NELSON J. CANNON, NELSON J. CANNON, NELSON J.
                    CANNON, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                    GYURISKO, NELSON J. CANNON, BRICE GYURISKO, GEORGE W.
                    BUSH, BRICE GYURISKO, JAY HOOD, ROBERT GATES, DAVID M.

                                                                                    49
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 50 of 143



                 THOMAS, JR, BRUCE VARGO, NELSON J. CANNON, JAY HOOD,
                 NELSON J. CANNON, NATIONAL INTELLIGENCE DIRECTOR,
                 GEORGE WALKER BUSH, DONALD RUMSFELD, PORTER J. GOSS,
                 BRICE GYURISKO, BRICE GYURISKO, ROBERT M. GATES, BRUCE
                 VARGO, NELSON J. CANNON, JAY HOOD, NELSON J. CANNON,
                 DONALD RUMSFELD, BRICE GYURISKO, MIKE BUMGARNER,
                 DONALD RUMSFELD, JAY HOOD, GEORGE W. BUSH, BRICE
                 GYURISKO, MIKE BUMGARNER, BRICE GYURISKO, BRICE
                 GYURISKO, GEORGE W. BUSH, MIKE BUMGARNER, JAY HOOD,
                 BRICE GYURISKO, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                 GYURISKO, DONALD RUMSFELD, MIKE BUMGARNER, MICHAEL I.
                 BUMGARNER, MICHAEL I. BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, GEORGE BUSH, MIKE BUMGARNER, JAY HOOD,
                 MIKE BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO, JAY
                 HOOD, MIKE BUMGARNER, BRICE GYURISKO, JAY HOOD,
                 MICHAEL I. BUMGARNER, MICHAEL I. BUMGARNER, GEORGE W.
                 BUSH, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MICHAEL
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER,
                 JAY HOOD, JAY HOOD, MIKE BUMGARNER, JAY HOOD, JAY HOOD,
                 MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                 MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                 GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER, JOHN D.
                 ALTENBURG, JR, MICHAEL BUMGARNER, GEORGE W. BUSH,
                 MICHAEL BUMGARNER, JAY HOOD, JAY HOOD, JAY HOOD, MIKE
                 BUMGARNER, GEORGE W. BUSH, DONALD RUMSFELD, GEORGE W.
                 BUSH, MIKE BUMGARNER, JAY HOOD, MICHAEL BUMGARNER,
                 DONALD RUMSFELD, JAY HOOD, MICHAEL BUMGARNER, HARRY
                 B. HARRIS, JR, DONALD H. RUMSFELD, MICHAEL BUMGARNER,
                 MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE
                 BUMGARNER, MIKE BUMGARNER, MIKE BUMGARNER, HARRY B.
                 HARRIS, JR, DONALD H. RUMSFELD, MIKE BUMGARNER, MIKE
                 BUMGARNER, MIKE BUMGARNER, WADE F. DENNIS, HARRY B.
                 HARRIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                 JR, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR,
                 WADE F. DAVIS, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F.
                 DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                 JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY
                 B. HARRIS, JR, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B.
                 HARRIS, JR, WADE F. DAVIS, WADE F. DAVIS, HARRY B. HARRIS,
                 JR, DONALD RUMSFELD, WADE F. DAVIS, MARK H. BUZBY, BRUCE
                 VARGO, MARK H. BUZBY, BRUCE VARGO, ROBERT GATES, MARK
                 H. BUZBY, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                 ROBERT M. GATES, COMMANDER OF THE JOINT TASK FORCE,
                 GTMO, COMMANDER OF PRISON CAMP, GTMO, ROBERT M. GATES,
                 ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO, DAVID
                 M. THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, ROBERT M.
                 GATES, MARK H. BUZBY, BRUCE VARGO, ROBERT M. GATES,
                 ROBERT M. GATES, DONALD RUMSFELD, DAVID M. THOMAS,
                 BRUCE VARGO, JOHN DOE, RICHARD B. CHENEY, CONDELEEZA
                 RICE, MICHAEL V. HAYDEN, GEORGE TENET, DAVID M. THOMAS,
                 JR, BRUCE VARGO, BRUCE VARGO, DAVID M. THOMAS, BRUCE
                 VARGO, MARK H. BUZBY, DAVID M. THOMAS, JR, BRUCE VARGO,
                                                                                50
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 51 of 143



                    ROBERT M. GATES, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE
                    VARGO, BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, BRUCE
                    VARGO, MARK H. BUZBY, DAVID VARGO, UNITED STATES OF
                    AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD, RICHARD B.
                    MYERS, RICK BACCUS, TERRY CARRICO. (Subar, Judry) (Entered:
                    10/27/2008)
10/28/2008          MINUTE ORDER: The Court directs counsel in these consolidated cases to
                    the Court's Minute Order of October 2, 2008, which directed counsel to the
                    Court's previous orders that require all filings, with the exception of notices of
                    appearance, be filed in the applicable civil case and in 08−mc−442 and
                    directed counsel to Local Civil Rule 7(c), which reads: "Each motion and
                    opposition shall be accompanied by a proposed order." Further, the Court
                    directs counsel to Local Civil Rule 7(m), which reads: "Before filing any
                    nondispositive motion in a civil action, counsel shall discuss the anticipated
                    motion with opposing counsel, either in person or by telephone, in a good faith
                    effort to determine whether there is any opposition to the relief sought and, if
                    there is opposition, to narrow the areas of disagreement.... A party shall
                    include in its motion a statement that the required discussion occurred, and a
                    statement as to whether the motion is opposed." Finally, the Court cautions
                    counsel that failure to follow the Court's orders and local rules may result in
                    the Court denying motions and striking filings. Signed by Judge Thomas F.
                    Hogan on 10/28/08. (lctfh1) (Entered: 10/28/2008)
10/31/2008   201    NOTICE of Appearance by Kathryn Celia Mason on behalf of GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD, GEORGE W. BUSH,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, NELSON J.
                    CANNON, DONALD RUMSFELD, DONALD RUMSFELD, BRICE
                    GYURISKO, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MICHAEL
                    I. BUMGARNER, JAY HOOD, MIKE BUMGARNER, GEORGE W. BUSH,
                    DONALD RUMSFELD, JAY HOOD, MIKE BUMGARNER, ROBERT M.
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, DAVID M.
                    THOMAS, JR, BRUCE VARGO, BRUCE VARGO, DAVID VARGO,
                    UNITED STATES OF AMERICA, GEORGE W. BUSH, DONALD H.
                    RUMSFELD, RICHARD B. MYERS, RICK BACCUS, TERRY CARRICO
                    (Mason, Kathryn) (Entered: 10/31/2008)
10/31/2008   202    REPLY to opposition to motion re (628 in 1:05−cv−02386−RBW, 88 in
                    1:05−cv−00999−RBW, 84 in 1:05−cv−01983−RMU, 391 in
                    1:02−cv−00828−CKK, 135 in 1:05−cv−00023−RWR, 28 in
                    1:08−cv−01236−JDB, 80 in 1:05−cv−00892−CKK, 26 in
                    1:08−cv−01233−ESH, 198 in 1:04−cv−02022−PLF, 70 in
                    1:05−cv−00889−ESH, 723 in 1:08−mc−00442−TFH, 82 in
                    1:05−cv−02104−RBW, 27 in 1:08−cv−01230−RMC, 26 in
                    1:08−cv−01231−CKK, 108 in 1:05−cv−00247−HHK, 110 in
                    1:05−cv−01490−PLF) MOTION to Dismiss Improper Respondents filed by
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD, GEORGE
                    W. BUSH, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    NELSON J. CANNON, DONALD RUMSFELD, DONALD RUMSFELD,
                    BRICE GYURISKO, JAY HOOD, MIKE BUMGARNER, BRICE
                    GYURISKO, BRICE GYURISKO, JAY HOOD, JAY HOOD, MICHAEL I.
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, GEORGE W. BUSH,
                    DONALD RUMSFELD, JAY HOOD, MIKE BUMGARNER, MIKE
                                                                                                         51
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 52 of 143



                    BUMGARNER, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                    VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO,
                    DAVID VARGO, UNITED STATES OF AMERICA, GEORGE W. BUSH,
                    DONALD H. RUMSFELD, RICHARD B. MYERS, RICK BACCUS,
                    TERRY CARRICO. (Mason, Kathryn) (Entered: 10/31/2008)
10/31/2008   203    STATUS REPORT of Oct.31, 2008 Regarding Filing of Factual Returns by
                    JAY HOOD, JOHN D. ALTENBURG, JR, DONALD RUMSFELD,
                    GEORGE W. BUSH, JR, GORDON R. ENGLAND, J. HOOD, NELSON J.
                    CANNON, BRICE GYURISKO, MIKE BUMGARNER, MICHAEL
                    BUMGARNER, WADE F. DENNIS, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY,
                    COMMANDER OF THE JOINT TASK FORCE, GTMO, COMMANDER
                    OF PRISON CAMP, GTMO, DAVID M. THOMAS, JR, RICHARD B.
                    CHENEY, MICHAEL V. HAYDEN, GEORGE TENET, DAVID VARGO,
                    ROBERT GATES, UNITED STATES OF AMERICA, RICHARD B.
                    MYERS, TERRY CARRICO. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                    Exhibit C, # 4 Text of Proposed Order)(Henry, Terry) (Entered: 10/31/2008)
11/06/2008   204    CASE MANAGEMENT ORDER. Signed by Judge Thomas F. Hogan on
                    11/6/08. (lctfh1) (Entered: 11/06/2008)
11/07/2008   205    ORDER granting government's motions to amend factual returns and
                    amending the Court's July 11, 2008, order. Signed by Judge Thomas F. Hogan
                    on 11/7/08. (lctfh1) (Entered: 11/07/2008)
11/10/2008   206    NOTICE of Filing by Clive Stafford Smith of Documents Required Pursuant to
                    Protective Order by SAIFULLAH PARACHA, FARHAT PARACHA,
                    SHAKER ABDURRAHEEM AAMER, SAEED AHMED SIDDIQUE,
                    OMAR DEGHAYES, TAHER DESGHAYES, JAMEL ABDULLAH
                    KIYEMBA, THERESA NAMUDDU, FATTOUH ALY AHMED
                    ALGAZZAR, OMAR DEGHAYES, SHERIF EL−MASHAD, ADEL
                    FATTOUH ALY AHMED ALGAZZAR, YOUNOUS CHEKKOURI,
                    MOHAMMED ABDUL RAHMAN, AHAMED ABDUL AZIZ, SABIHA
                    AWAD HADRAMI, MOHSEN ABDRUB ABOASSY, MOHAMMED
                    SAEED BIN SALMAN, SAMEER NAJY HASAN MUKBEL, ABDULLA
                    AHDRUB ABOASSY, SAEED SALIM BISALMAN, NAJY HASAN
                    MUKBEL, MOHAMMED AL NADOUR, MOHAMMED FAHREO,
                    LAHCEN IKASRIEN, MOHAMMED MAZOZ, MOUSSA, ABDUL LATIF
                    MOHAMMED NASSER, SAID, RIDOUANE SHAKUR, YOUNIS
                    SHAKUR, TAREQ, OMAR DEGHAYES, AHMED ABU IMRAN, NAJEEB
                    AL HUSSEINI, FARHI SAEED BIN MOHAMMED, MOAZZAM BEGG,
                    JIHAD DHIAB, SHAKER AAMER, NABIL, JAMAAL KIYEMBA,
                    FOUZIA AHMMED, ABDUL RAHEEM GHULAM RABBANI, MALIKA,
                    AHMMED GHULAM RABBANI, AHMED BEN BACHA, SALAH
                    BELBACHA, NADIR OMAR ADULLAH BIN SAADOUN ALSAARY,
                    SAYF BIN ABDALLAH, MOHAMMED ABD AL AL QADIR,
                    MOHAMMED ABDULMALIK, SALIM JUMA KHAMISI (Katznelson,
                    Zachary) (Entered: 11/10/2008)
11/12/2008          MINUTE ORDER: In light of the Court's entry of the Case Management
                    Order (docket # 940, 08−mc−442), the Court denies as moot the government's
                    motion to enter a case management order (docket # 205, 08−mc−442). Signed

                                                                                                 52
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 53 of 143



                    by Judge Thomas F. Hogan on 11/12/08. (lctfh1) (Entered: 11/12/2008)
11/18/2008   207    MOTION for Reconsideration, MOTION for Certification for interlocatory
                    appeal, MOTION to Stay Of This Court's November 6, 2008 Case
                    Management Order by GEORGE W. BUSH, ROBERT M. GATES
                    (Attachments: # 1 Exhibit England Declaration, # 2 Exhibit Mueller
                    Declaration, # 3 Exhibit Request Letter #1, # 4 Exhibit Request Letter #2, # 5
                    Text of Proposed Order Proposed Order)(Warden, Andrew) (Entered:
                    11/18/2008)
11/18/2008   208    NOTICE Of Filing Of Classified Declarations by GEORGE W. BUSH,
                    ROBERT M. GATES (Warden, Andrew) (Entered: 11/18/2008)
11/18/2008   209    RESPONSE TO ORDER OF THE COURT re (150 in 1:05−cv−01429−RMU,
                    92 in 1:05−cv−01983−RMU, 112 in 1:05−cv−00359−GK, 397 in
                    1:02−cv−00828−CKK, 204 in 1:04−cv−02022−PLF, 50 in
                    1:05−cv−02385−RMU, 71 in 1:05−cv−01646−JDB, 107 in
                    1:05−cv−02185−JR, 86 in 1:05−cv−00892−CKK, 93 in
                    1:05−cv−00764−CKK−AK, 73 in 1:05−cv−01457−GK, 113 in
                    1:04−cv−02215−RMC, 98 in 1:05−cv−02380−CKK, 102 in
                    1:05−cv−00392−ESH, 94 in 1:05−cv−02186−ESH, 115 in
                    1:05−cv−01504−RMC, 108 in 1:05−cv−01487−RMC, 85 in
                    1:05−cv−00634−RWR, 195 in 1:05−cv−00280−GK, 99 in
                    1:05−cv−01607−RMU, 112 in 1:05−cv−02249−RMC, 98 in
                    1:05−cv−01638−CKK, 89 in 1:05−cv−00763−JDB, 149 in
                    1:05−cv−02367−RWR, 96 in 1:05−cv−01678−GK, 940 in
                    1:08−mc−00442−TFH, 79 in 1:05−cv−00889−ESH, 99 in
                    1:04−cv−02046−CKK, 130 in 1:05−cv−02378−JDB, 91 in
                    1:05−cv−00526−RMU, 130 in 1:05−cv−00329−PLF, 142 in
                    1:05−cv−00270−JR, 142 in 1:05−cv−00023−RWR, 90 in
                    1:05−cv−00994−JDB, 76 in 1:05−cv−01971−RMC, 86 in
                    1:05−cv−02199−HHK, 92 in 1:05−cv−02379−JR, 136 in
                    1:05−cv−01220−RMU, 84 in 1:05−cv−00993−RMU, 115 in
                    1:05−cv−01555−JR, 285 in 1:04−cv−01194−HHK, 114 in
                    1:05−cv−00247−HHK, 68 in 1:05−cv−01244−CKK, 64 in
                    1:05−cv−01189−JR, 91 in 1:05−cv−00748−RMC, 114 in 1:05−cv−00492−JR,
                    158 in 1:05−cv−00520−RMU, 329 in 1:04−cv−01254−HHK, 140 in
                    1:05−cv−02384−RWR, 53 in 1:05−cv−01623−RWR, 80 in
                    1:05−cv−01645−PLF, 78 in 1:05−cv−02088−RWR, 125 in
                    1:05−cv−01592−RCL, 83 in 1:05−cv−00877−JR, 119 in
                    1:05−cv−01490−PLF, 85 in 1:05−cv−02385−RMU) Order of November 6,
                    2008 filed by GEORGE W. BUSH, JR, DONALD RUMSFELD, JAY HOOD,
                    NELSON J. CANNON, JAY HOOD, NELSON J. CANNON, GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, GEORGE WALKER
                    BUSH, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    GEORGE W. BUSH, DONALD RUMSFELD, JAY HOOD, NELSON J.
                    CANNON, NELSON J. CANNON, DONALD RUMSFELD, GEORGE W.
                    BUSH, J. HOOD, NELSON J. CANNON, JAY HOOD, BRICE A.
                    GYURISKO, DONALD RUMSFELD, JAY HOOD, BRICE GYURISKO,
                    JAY HOOD, BRICE GYURISKO, NELSON J. CANNON, BRICE
                    GYURISKO, BRICE GYURISKO, BRICE GYURISKO, NELSON J.
                    CANNON, ROBERT M. GATES, BRUCE VARGO, GEORGE WALKER
                                                                                                     53
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 54 of 143



                    BUSH, NELSON J. CANNON, MIKE BUMGARNER, JAY HOOD, BRICE
                    GYURISKO, JAY HOOD, BRICE GYURISKO, GEORGE W. BUSH, MIKE
                    BUMGARNER, MIKE BUMGARNER, MICHAEL I. BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, DONALD RUMSFELD, BRICE
                    GYURISKO, BRICE GYURISKO, MICHAEL I. BUMGARNER, GEORGE
                    W. BUSH, MIKE BUMGARNER, JAY HOOD, MICHAEL BUMGARNER,
                    JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, MIKE BUMGARNER, MICHAEL BUMGARNER, GEORGE
                    W. BUSH, JAY HOOD, MICHAEL BUMGARNER, JAY HOOD, JAY
                    HOOD, MICHAEL BUMGARNER, MIKE BUMGARNER, DONALD H.
                    RUMSFELD, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, HARRY B. HARRIS, JR, DONALD H. RUMSFELD, MIKE
                    BUMGARNER, HARRY B. HARRIS, JR, WADE F. DAVIS, UNITED
                    STATES OF AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD,
                    RICHARD B. MYERS, RICK BACCUS, TERRY CARRICO. (White, David)
                    (Entered: 11/18/2008)
11/20/2008          MINUTE ORDER: Petitioners shall respond by Wednesday, November 26,
                    2008, to the government's Motion For Clarification And Reconsideration Of
                    This Court's November 6, 2008 Case Management Order And Supplemental
                    Amended Orders Or, In the Alternative, Motion For Certification For Appeal
                    Pursuant To 28 U.S.C. § 1292(b) And To Stay Certain Obligations Pending
                    Resolution Of The Motion And Any Appeal (docket # 1004, 08−mc−442).
                    Signed by Judge Thomas F. Hogan on 11/20/08. (lctfh1) (Entered:
                    11/20/2008)
11/20/2008   210    NOTICE Pertaining to Production of Exculpatory Information by GEORGE
                    W. BUSH, JR, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, GEORGE
                    WALKER BUSH, DONALD RUMSFELD, JAY HOOD, NELSON J.
                    CANNON, GEORGE W. BUSH, DONALD RUMSFELD, JAY HOOD,
                    NELSON J. CANNON, NELSON J. CANNON, DONALD RUMSFELD,
                    GEORGE W. BUSH, J. HOOD, NELSON J. CANNON, DONALD
                    RUMSFELD, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                    GYURISKO, JAY HOOD, NELSON J. CANNON, BRICE GYURISKO,
                    BRICE GYURISKO, BRICE GYURISKO, ROBERT M. GATES, DAVID M.
                    THOMAS, JR, BRUCE VARGO, GEORGE WALKER BUSH, NELSON J.
                    CANNON, MIKE BUMGARNER, JAY HOOD, JAY HOOD, BRICE
                    GYURISKO, GEORGE W. BUSH, MIKE BUMGARNER, MIKE
                    BUMGARNER, MICHAEL I. BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO, MICHAEL I.
                    BUMGARNER, GEORGE W. BUSH, MIKE BUMGARNER, JAY HOOD,
                    MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, JAY HOOD, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, MICHAEL
                    BUMGARNER, GEORGE W. BUSH, JAY HOOD, MICHAEL
                    BUMGARNER, JAY HOOD, JAY HOOD, MICHAEL BUMGARNER,
                    MIKE BUMGARNER, DONALD H. RUMSFELD, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, HARRY B. HARRIS,
                    JR, DONALD H. RUMSFELD, MIKE BUMGARNER, HARRY B. HARRIS,

                                                                                                 54
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 55 of 143



                    JR, UNITED STATES OF AMERICA, GEORGE W. BUSH, DONALD H.
                    RUMSFELD, RICHARD B. MYERS, RICK BACCUS, TERRY CARRICO
                    (Ahern, Paul) (Entered: 11/20/2008)
11/21/2008   211    ORDER attached staying due dates pending resolution of the Government's
                    Motion for Clarification and Reconsideration 1004 . Signed by Judge Thomas
                    F. Hogan on November 21, 2008. (lctfh2) (Entered: 11/21/2008)
11/25/2008   212    Memorandum in opposition to re (1004 in 1:08−mc−00442−TFH, 1004 in
                    1:08−mc−00442−TFH, 1004 in 1:08−mc−00442−TFH, 207 in
                    1:04−cv−02022−PLF, 207 in 1:04−cv−02022−PLF, 207 in
                    1:04−cv−02022−PLF) MOTION for Reconsideration MOTION for
                    Certification for interlocatory appeal MOTION to Stay Of This Court's
                    November 6, 2008 Case Management Order ; Cross−motion to meet and
                    confer, and Opposition to Respondents' motion to reconsider Case
                    Management Order, filed by SAIFULLAH PARACHA, FARHAT
                    PARACHA. (Attachments: # 1 Exhibit, attached emails)(Hunt, Gaillard)
                    (Entered: 11/25/2008)
11/28/2008          MINUTE ORDER: By Wednesday, December 3, 2008, the government shall
                    file one consolidated reply to the petitioners' oppositions to the Government's
                    Motion For Clarification And Reconsideration Of This Court's November 6,
                    2008 Case Management Order And Supplemental Amended Orders Or, In The
                    Alternative, Motion For Certification For Appeal Pursuant To 28 U.S.C. §
                    1292(b) And To Stay Certain Obligations Pending Resolution Of The Motion
                    And Any Appeal. Signed by Judge Thomas F. Hogan on 11/28/2008. (lctfh1)
                    (Entered: 11/28/2008)
12/01/2008   213    STATUS REPORT Regarding Filing of Factual Returns and Request for
                    Exception from Sequencing by MIKE BUMGARNER, DONALD
                    RUMSFELD, NELSON J. CANNON, BRICE GYURISKO, JAY HOOD,
                    WADE F. DAVIS, BRUCE VARGO, MARK H. BUZBY, DAVID M.
                    THOMAS, ROBERT GATES, UNITED STATES OF AMERICA, GEORGE
                    W. BUSH, RICHARD B. MYERS. (Attachments: # 1 Exhibit A, # 2 Exhibit
                    B, # 3 Exhibit C, # 4 Text of Proposed Order)(Henry, Terry) (Entered:
                    12/01/2008)
12/01/2008   214    MOTION for Exception from Sequencing (same document as dkt. no. 1156 in
                    No. 08−mc−0442) by JAY HOOD, JAY HOOD, DONALD RUMSFELD,
                    NELSON J. CANNON, GEORGE W. BUSH, BRICE GYURISKO,
                    MICHAEL BUMGARNER, WADE F. DENNIS, HARRY B. HARRIS, JR,
                    WADE F. DAVIS, COMMANDER OF THE JOINT TASK FORCE, GTMO,
                    BRUCE VARGO, DAVID M. THOMAS, RICHARD B. CHENEY, ROBERT
                    GATES (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Text of
                    Proposed Order)(Henry, Terry) (Entered: 12/01/2008)
12/02/2008   215    ORDER setting hearing for December 10, 2008. Signed by Judge Thomas F.
                    Hogan on 12/2/08. (lctfh1) (Entered: 12/02/2008)
12/03/2008   216    REPLY to opposition to motion re (1004 in 1:08−mc−00442−TFH, 1004 in
                    1:08−mc−00442−TFH, 1004 in 1:08−mc−00442−TFH) MOTION for
                    Reconsideration MOTION for Certification for interlocatory appeal MOTION
                    to Stay Of This Court's November 6, 2008 Case Management Order filed by
                    JAY HOOD, NELSON J. CANNON, JOHN D. ALTENBURG, JR, MIKE

                                                                                                      55
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 56 of 143



                 BUMGARNER, GEORGE W. BUSH, DONALD RUMSFELD, GEORGE
                 WALKER BUSH, DONALD H. RUMSFELD, GEORGE W. BUSH, JR,
                 DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, JAY HOOD,
                 NELSON J. CANNON, DONALD RUMSFELD, JOHN D. ALTENBURG,
                 JR, JAY HOOD, BRICE A. GYURISKO, GEORGE W. BUSH, JR,
                 DONALD H. RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY
                 HOOD, NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD,
                 NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD, NELSON J.
                 CANNON, NELSON J. CANNON, DONALD RUMSFELD, GEORGE W.
                 BUSH, J. HOOD, NELSON J. CANNON, JAY HOOD, BRICE A.
                 GYURISKO, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                 GYURISKO, NELSON J. CANNON, BRICE GYURISKO, DEPARTMENT
                 OF DEFENSE PRIVILEGE TEAM, JAY HOOD, BRICE GYURISKO,
                 BRICE GYURISKO, NELSON J. CANNON, ROBERT M. GATES, DAVID
                 M. THOMAS, JR, BRUCE VARGO, GEORGE WALKER BUSH, NELSON
                 J. CANNON, MIKE BUMGARNER, JAY HOOD, BRICE GYURISKO,
                 MIKE BUMGARNER, JAY HOOD, BRICE GYURISKO, BRICE
                 GYURISKO, GEORGE W. BUSH, MIKE BUMGARNER, JAY HOOD,
                 BRICE GYURISKO, DONALD RUMSFELD, BRICE GYURISKO, MIKE
                 BUMGARNER, MICHAEL I. BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                 DONALD RUMSFELD, BRICE GYURISKO, JAY HOOD, MIKE
                 BUMGARNER, BRICE GYURISKO, JAY HOOD, MICHAEL I.
                 BUMGARNER, MICHAEL I. BUMGARNER, GEORGE W. BUSH, JAY
                 HOOD, MIKE BUMGARNER, JAY HOOD, MICHAEL BUMGARNER,
                 JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                 JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                 JAY HOOD, GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER,
                 JOHN D. ALTENBURG, JR, MICHAEL BUMGARNER, GEORGE W.
                 BUSH, MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                 JAY HOOD, MICHAEL BUMGARNER, HARRY B. HARRIS, JR,
                 DONALD H. RUMSFELD, JAY HOOD, MICHAEL BUMGARNER, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JR, DONALD
                 H. RUMSFELD, MIKE BUMGARNER, MIKE BUMGARNER, WADE F.
                 DENNIS, HARRY B. HARRIS, JAY HOOD, MIKE BUMGARNER,
                 HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR,
                 WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B.
                 HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F.
                 DAVIS, DONALD RUMSFELD, WADE F. DAVIS, GEORGE W. BUSH,
                 MARK H. BUZBY, BRUCE VARGO, MARK H. BUZBY, BRUCE
                 VARGO, BRUCE VARGO, ROBERT M. GATES, ROBERT M. GATES,
                 DAVID M. THOMAS, JR, BRUCE VARGO, DAVID M. THOMAS, JR,
                 BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY, BRUCE
                 VARGO, ROBERT M. GATES, DONALD RUMSFELD, DAVID M.
                 THOMAS, BRUCE VARGO, GEORGE TENET, ROBERT M. GATES,
                 DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO, DAVID M.
                 THOMAS, BRUCE VARGO, MARK H. BUZBY, DAVID M. THOMAS, JR,
                 BRUCE VARGO, ROBERT M. GATES, BRUCE VARGO, BRUCE
                 VARGO, BRUCE VARGO, BRUCE VARGO, ROBERT GATES, ROBERT
                 GATES, DAVID M. THOMAS, JR, BRUCE VARGO, MARK H. BUZBY,
                 BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY, BRUCE
                                                                               56
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 57 of 143



                    VARGO, GEORGE W. BUSH, DONALD H. RUMSFELD, RICHARD B.
                    MYERS, TERRY CARRICO. (Attachments: # 1 Exhibit Boumediene Case
                    Mgmt. Order)(Prince, Robert) (Entered: 12/03/2008)
12/03/2008   217    Unopposed MOTION for Extension of Time to File Response/Reply to
                    Petitioner's Nov. 20, 2008 Renewal and Updating of Petitioners Motion for
                    Summary Judgment by GEORGE W. BUSH, JR, DONALD H. RUMSFELD,
                    JAY HOOD (Attachments: # 1 Text of Proposed Order)(Henry, Terry)
                    (Entered: 12/03/2008)
12/12/2008   218    NOTICE of Service of Unclassified, Protected Factual Return by GEORGE
                    W. BUSH, JR (Farnham, David) (Entered: 12/12/2008)
12/16/2008   219    ORDER granting in part and denying in part government's Motion for
                    Clarification and Reconsideration of this Court's November 6, 2008 Case
                    Management Order andSupplemental Amended Orders or, in the Alternative,
                    Motion for Certification for Appeal Pursuant to 28 U.S.C. § 1292(b) and to
                    Stay Certain Obligations Pending Resolution of the Motion and any Appeal
                    (docket # 1004, 08−mc−442). Signed by Judge Thomas F. Hogan on 12/16/08.
                    (lctfh1) (Entered: 12/16/2008)
12/17/2008   220    ORDER requiring joint filing regarding consolidation by January 5, 2009.
                    Signed by Judge Thomas F. Hogan on 12/17/08. (lctfh1) (Entered:
                    12/17/2008)
12/19/2008   221    NOTICE of Filing Classified Response to Petitioner's Renewal and Updating
                    of Petitioner's Motion for Summary Judgment by GEORGE W. BUSH, JR
                    (Farnham, David) (Entered: 12/19/2008)
12/23/2008   222    NOTICE of Justification for Detention by GEORGE W. BUSH, JR (Farnham,
                    David) (Entered: 12/23/2008)
12/29/2008   223    MOTION for Order to Confirm Designation of Unclassified Factual Returns
                    as Protected Information by GEORGE W. BUSH, JR, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, JAY HOOD, NELSON J.
                    CANNON, GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY
                    HOOD, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    GEORGE W. BUSH, DONALD RUMSFELD, JAY HOOD, NELSON J.
                    CANNON, NELSON J. CANNON, DONALD RUMSFELD, GEORGE W.
                    BUSH, J. HOOD, NELSON J. CANNON, JAY HOOD, BRICE A.
                    GYURISKO, DONALD RUMSFELD, JAY HOOD, BRICE GYURISKO,
                    JAY HOOD, BRICE GYURISKO, NELSON J. CANNON, BRICE
                    GYURISKO, BRICE GYURISKO, BRICE GYURISKO, NELSON J.
                    CANNON, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                    VARGO, GEORGE WALKER BUSH, NELSON J. CANNON, MIKE
                    BUMGARNER, JAY HOOD, BRICE GYURISKO, MIKE BUMGARNER,
                    JAY HOOD, BRICE GYURISKO, DONALD RUMSFELD, BRICE
                    GYURISKO, MIKE BUMGARNER, MICHAEL I. BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO, BRICE
                    GYURISKO, JAY HOOD, MICHAEL I. BUMGARNER, MICHAEL I.
                    BUMGARNER, GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, MICHAEL BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE

                                                                                                 57
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 58 of 143



                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, GEORGE W. BUSH,
                    DONALD RUMSFELD, JAY HOOD, MIKE BUMGARNER, MICHAEL
                    BUMGARNER, GEORGE W. BUSH, JAY HOOD, MICHAEL
                    BUMGARNER, JAY HOOD, JAY HOOD, MICHAEL BUMGARNER,
                    MIKE BUMGARNER, DONALD H. RUMSFELD, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER,
                    HARRY B. HARRIS, JR, DONALD H. RUMSFELD, MIKE BUMGARNER,
                    MIKE BUMGARNER, JAY HOOD, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY
                    B. HARRIS, JR, WADE F. DAVIS, WADE F. DAVIS, GEORGE W. BUSH,
                    DONALD RUMSFELD, MARK H. BUZBY, BRUCE VARGO, MARK H.
                    BUZBY, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                    ROBERT M. GATES, GEORGE W. BUSH, ROBERT M. GATES, DAVID
                    M. THOMAS, JR, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE
                    VARGO, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                    VARGO, DAVID M. THOMAS, BRUCE VARGO, DAVID M. THOMAS,
                    JR, BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, BRUCE
                    VARGO, ROBERT GATES, ROBERT GATES, DAVID M. THOMAS, JR,
                    BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY, BRUCE
                    VARGO, BRUCE VARGO, ROBERT M. GATES, GEORGE WALKER
                    BUSH, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO,
                    BRUCE VARGO, GEORGE W. BUSH, DONALD H. RUMSFELD,
                    RICHARD B. MYERS, RICK BACCUS, TERRY CARRICO (Attachments: #
                    1 Text of Proposed Order)(White, David) (Entered: 12/29/2008)
12/30/2008          MINUTE ORDER: By Wednesday, January 7, 2009, the petitioners shall file
                    one consolidated response to the government's Motion To Confirm
                    Designation Of Unclassified Factual Returns As Protected (docket # 1416,
                    08−mc−442). Signed by Judge Thomas F. Hogan on 12/30/08. (lctfh1)
                    (Entered: 12/30/2008)
12/30/2008   224    NOTICE of filing of petitioners' renewal and updating of petitioner's motion
                    for summary judgment, by SAIFULLAH PARACHA, FARHAT PARACHA
                    (Hunt, Gaillard) (Entered: 12/30/2008)
12/30/2008   225    NOTICE of filing of reply in support of petitioners' renewal and updating of
                    petitioner's motion for summary judgment, by SAIFULLAH PARACHA,
                    FARHAT PARACHA (Hunt, Gaillard) (Entered: 12/30/2008)
12/30/2008   226    MOTION for Extension of Time to Comply with Case Management Orders
                    Requiring Exculpatory Disclosures/Certifications by ROBERT M. GATES,
                    DAVID M. THOMAS, JR, GEORGE W. BUSH (Attachments: # 1 Exhibit A,
                    # 2 Text of Proposed Order)(Needle, Jonathan) (Entered: 12/30/2008)
12/31/2008          NOTICE OF ERROR re 226 Motion for Extension of Time to; emailed to
                    jonathan.needle@usdoj.gov, cc'd 18 associated attorneys −− The PDF file you
                    docketed contained errors: 1. Two−part docket entry, 2. Please file the first
                    part of the document which is a Notice in all cases. (td, ) (Entered:
                    12/31/2008)
12/31/2008          MINUTE ORDER: Because the government's Notice of Prior Disclosure of
                    Exculpatory Evidence and Motion for Extension of Time (docket # 1431,
                    08−mc−442) and Motion for Extension of Time to Provide Discovery
                                                                                                    58
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 59 of 143



                    Pursuant to Amended Case Management Order Section I.E.1(3) (docket #
                    1432, 08−mc−442) are motions to amend the Case Management Order this
                    Court entered on November 6, 2008, and amended on December 16, 2008, as
                    well as case management orders entered by many of the Merits Judges,
                    pursuant to this Court's order of December 16, 2008, the Merits Judges will
                    address the motions in their individual cases. Accordingly, the Court ORDERS
                    that the motions are DENIED in 08−mc−442. Signed by Judge Thomas F.
                    Hogan on 12/31/08. (lctfh1, ) (Entered: 12/31/2008)
12/31/2008   227    ERRATA by GEORGE W. BUSH, ROBERT M. GATES, DAVID M.
                    THOMAS, JR (1431 in 1:08−mc−00442−TFH) MOTION for Extension of
                    Time to Comply with Case Management Orders Requiring Exculpatory
                    Disclosures/Certifications filed by GUANTANAMO BAY DETAINEE
                    LITIGATION. (Attachments: # 1 Exhibit A (corrected))(Needle, Jonathan)
                    (Entered: 12/31/2008)
12/31/2008   228    STATUS REPORT Regarding Filing of Factual Returns for December 2008
                    by GEORGE W. BUSH, ROBERT M. GATES, WADE F. DAVIS, DAVID
                    M. THOMAS, JR, UNITED STATES OF AMERICA. (Attachments: # 1
                    Exhibit A, # 2 Exhibit B, # 3 Text of Proposed Order)(Henry, Terry) (Entered:
                    12/31/2008)
12/31/2008   229    MOTION for Exception from Sequencing Regarding Factual Returns (also
                    filed as dkt. no. 1443 in No. 08−mc−0442) by GEORGE W. BUSH, WADE F.
                    DAVIS, ROBERT M. GATES, DAVID M. THOMAS, UNITED STATES OF
                    AMERICA (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Text of Proposed
                    Order)(Henry, Terry) (Entered: 12/31/2008)
12/31/2008   230    MANDATE of USCA (certified copy) as to 55 Notice of Appeal filed by
                    SAIFULLAH PARACHA; ORDERED that No.'s 05−5194, 05−5211, and
                    05−5333, and the motion for immediate relief be dismissed as moot in light of
                    the district court's lifting of the stay disposition of appellants' stay motion, and
                    ongoing proceedings in the habeas action, Civ. Action 04−2022; and in light
                    of the representations of appellants' counsel that the claims presented in No.
                    05−5333 pertaining to conditions of confinement are moot. (USCA No.
                    05−5194) (mmh, ) (Entered: 01/02/2009)
01/02/2009          MINUTE ORDER: The Court ORDERS that, by Friday, January 30, 2009, the
                    government shall file factual returns for petitioners approved for transfer or
                    release for whom the government has yet to file factual returns. The Court
                    further ORDERS that, by Friday, February 27, 2009, the government shall file
                    factual returns for petitioners charged with violations of the laws of war under
                    the Military Commission Act of 2006 for whom the government has yet to file
                    factual returns. Signed by Judge Thomas F. Hogan on 1/2/09. (lctfh1)
                    (Entered: 01/02/2009)
01/05/2009          MINUTE ORDER: In light of the Court's order of July 29, 2008, lifting the
                    stay entered in this matter, and in light of the Case Management Order of
                    November 6, 2008, as amended by the Court's Order of December 16, 2008,
                    the Court DENIES as moot Petitioner's Motion to Vacate Orders Staying
                    Action and Denying Petitioner's Motion for Discovery, and for an Order
                    Requiring Respondents to Comply with Petitioner's Discovery Requests
                    (docket # 161, 04−cv−2022; docket # 4, 08−mc−442). Signed by Judge
                    Thomas F. Hogan on 1/5/09. (lctfh1) (Entered: 01/05/2009)
                                                                                                           59
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 60 of 143



01/07/2009   231    Memorandum in opposition to re (1416 in 1:08−mc−00442−TFH) MOTION
                    for Order to Confirm Designation of Unclassified Factual Returns as
                    Protected Information filed by FALEN GHEREBI, BISHER NASER ALI
                    ALMARWALH, HUISSEN NASER ALI ALMARWALH, MASAAB OMAR
                    AL−MADHWANI, ALI OMAR MADHWANI, ABDULKHALIQ
                    AL−BAIDHANI, KHALID AL−BAIDHANI, ALI AHMED MOHAMMED
                    AL RAZEHI, ABDULLAH AHMED MOHAMMED AL RAZEHI, SUHAIL
                    ABDU ANAM, SAEED AHMED AL−SARIM, SAMIR AHMED
                    AL−SARIM, IMAD ABDULLAH HASSAN, AMRO ABDULLAH
                    HASSAN, JALAL SALIM BIN AMER, FAEZ BIN AMER, ALI YAHYA
                    MAHDI, MOHAMED YAHYA MAHDI, ATAG ALI ABDOH, MOHAMED
                    ABDU ANAM, KHALID AHMED KASSIM, FADHLE AHMED KASSIM,
                    FAHMI ABDULLAH AHMED, KMAL ABDULLAH AHMED,
                    ABDUALAZIZ ABDOH AL SWIDI, ADNAN ABDOH ALSWIDI, AL
                    HUSSIN AL−TIS, HADI HUSSIN AL−TIS, FAHMI ABDULLAH UBAD
                    AL−TAWLAQI, ALL PETITIONERS, ABDULLAH AHMED UBAD
                    AL−TAWLAQI, MAHMOUD AHMED, ABDULMALIK
                    ABDULWAHHAB AL−RAHABI, AHMED ABDULWAHHAB,
                    MAKHTAR YAHIA NAJI AL−WRAFIE, FOADE YAHIA NAJI
                    AL−WRAFIE, AREF ABD IL RHEEM, AREF ABD AL RAHIM, YASEIN
                    KHASEM MOHAMMAD ESMAIL, JAMEL KHASEM MOHAMMAD,
                    ADNAN FARHAN ABDUL LATIF, MAHMOAD ABDAH, MOHAMED
                    FARHAN ABDUL LATIF, JAMAL MAR'I, NABIL MOHAMED MAR'I,
                    OTHMAN ABDULRAHEEM MOHAMMAD, ARAF ABDULRAHEEM
                    MOHAMMAD, ADIL EL HAJ OBAID, NAZEM SAEED EL HAJ OBAID,
                    MOHAMED MOHAMED HASSAN ODAINI, BASHIR MOHAMED
                    HASSAN ODAINI, SADEQ MOHAMMED SAID, MAHMOAD ABDAH
                    AHMED, ABD ALSALAM MOHAMMED SAEED, FAROUK ALI
                    AHMED SAIF, SHEAB AL MOHAMEDI, SALMAN YAHALDI HSAN
                    MOHAMMED SAUD, YAHIVA HSANE MOHAMMED SAUD
                    AL−RBUAYE, MAJID MAHMOUD AHMED, SAIFULLAH PARACHA,
                    FARHAT PARACHA, PRIVILEGE TEAM, AHCENE ZEMIRI, KARINA
                    DERESHTEANU, RAMI BIN SAAD AL−OTEIBI, HANI SALEH RASHID
                    ABDULLAH, YOSRA SALEH RASHID ABDULLAH, MAHMOOD
                    SALIM AL MOHAMMED, ABDULLA SALIM AL−MOHAMMED,
                    FATTOUH ALY AHMED ALGAZZAR, OMAR DEGHAYES, SHERIF
                    EL−MASHAD, WAFFA EL−ARABIE, ADEL FATTOUH ALY AHMED
                    ALGAZZAR, EAHME SALEM ALASSANI, SALEM SAED ALASSANI,
                    SULEIMAN AWADH BIN AGIL AL−NADHI, GHAZI AWADH BIN AGIL
                    AL−NADHY, ZAHER OMER BEN HAMDON, MOHAMMED OMER
                    KHAMIS HAMDON, MOHAMMED AL−ADAHI, MIRIAM ALI
                    ABDULLAH AL−HAJ, MUHAMMAD AL−ADAHI, MIRIAM ALI
                    ABDULLAH AL−HAJ, MOHAMED ALI ABDULLA, MUHAMMAD ALI
                    ABDULLAH BAWAZIR, SALIH ALI ABDULLAH BAWAZIR, FAHMI
                    SALEM AL−ASSANI, SALEM SAID AL−ASSANI, SULEIMAN AWADH
                    BIN AQIL AL−NAHDI, GHAZI AWADH BIN AQIL AL−NAHDI, ZAHIR
                    OMAR KHAMIS BIN HAMDOON, MUHAMMAD OMAR KHAMIS BIN
                    HAMDOON, SALEH ALI ABDULLA BAWAZER, AHMED ABDULLAH
                    AL−WAZAN, YOUNOUS CHEKKOURI, MOHAMMED ABDUL
                    RAHMAN, RAFIQ BIN BASHIR BIN JALLUL ALHAMI, DJAMEL
                    AMEZIANE, AHAMED ABDUL AZIZ, SABIHA AWAD HADRAMI,
                    NASSER DAHER AL SHAMMARI, ABDUL RAHMAN SHALBY,
                                                                                          60
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 61 of 143



                 SHAKER AAMER, ABDULLAH AALI AL OTIABI, MUHAMMED
                 FAHAD AL QAHTANY, MUSA AL MADANY, SALEH ABDULLA
                 AL−OSHAN, MOHAMMED SAAD MOHAMMED AL−OSHAN, ZABEN
                 DHAHER AL SHAMMARI, MUHAMMED KHAN TUMANI, ABD AL
                 NISR KHAN TUMANI, OMER SAEED SALEM AL DAINI, MOHAMMED
                 SAEED SALEM AL DAINI, MOHSEN ABDRUB ABOASSY,
                 MOHAMMED SAEED BIN SALMAN, SAMEER NAJY HASAN
                 MUKBEL, ABDULLA AHDRUB ABOASSY, SAEED SALIM
                 BISALMAN, NAJY HASAN MUKBEL, MOHAMMED AL NADOUR,
                 MOHAMMED FAHREO, LAHCEN IKASRIEN, MOHAMMED MAZOZ,
                 MOUSSA, ABDUL LATIF MOHAMMED NASSER, SAID, RIDOUANE
                 SHAKUR, YOUNIS SHAKUR, TAREQ, OMAR DEGHAYES, AHMED
                 ABU IMRAN, NAJEEB AL HUSSEINI, KHIALI−GUL, YASIN
                 MUHAMMED BASARDH, ALI HUSSIAN MOHAMMAD MUETY
                 SHAABAN, KARIN BOSTAN, MOHAMMAD MUSTAFA SOHAIL,
                 ARKAN MOHAMMAD GHAFIL AL KARIM, CHAMAN GUL
                 KHIALIGOL, HONORGOL KHIALIGOL, HAJI NUSRAT, ABDUL
                 WAHID, HAJI ROHULLAH WAKIL, MOHAMMAD WAKIL, SABAR
                 LAL, MOHAMMED HASSAN, WALI MOHAMMED MORAFA,
                 HADAYA MORAFA, ABDUL RAHMAN AZIZ KHAN, ABD AL
                 RAHMAN, ABDUL RAZAK IKTIAR MOHAMMED, ALI SHAH
                 MOUSOVI, MOHAMMAD SAYYED SHAH, IZAATULLAH NUSRAT,
                 OMAR MOHAMMED KHALIFH, OMAR DEGHAYES, ABU ABDUL
                 RAUF ZALITA, OMAR DEGHAYES, FARHI SAEED BIN MOHAMMED,
                 MOAZZAM BEGG, MOTAI SAIB, BISHER AL−RAWI, FATIMA
                 NASSER YAHIA ABDULLAH KHUSSROF, SAEED MOHAMMED
                 SALEH HATIM, ALI MOHAMMED SALEH AL−SALAHI, MOHAMMED
                 NASSER YAHIA ABDULLAH KHUSSROF, JIHAD DHIAB, SHAKER
                 AAMER, JAWAD JABBAR SADKHAN, ADIL BIN MUHAMMAD AL
                 WIRGHI, MOAZZAM BEGG, TAWISS BINT HASAN AL WIRGHI, ABDL
                 HADI OMAR MAHMOUD FARAJ, NABIL, JAMAAL KIYEMBA,
                 SHAFIIQ, JAMAAL KIYEMBA, BISHER AL−RAWI, IBRAHIM OSMAN
                 IBRAHIM IDRIS, HASSAN BIN ATTASH, BENYAMIN MOHAMMED
                 AL HABASHI, A'AMER SHAKER, HAMID AL RAZAK, BISHER AL
                 RAWI, FOUZIA AHMMED, ABDUL RAHEEM GHULAM RABBANI,
                 MALIKA, AHMMED GHULAM RABBANI, ABDUL ZAHIR, HUSSAIN
                 SALEM MOHAMMED ALMERFEDI, SALEM MOHAMMED SALEM
                 ABDULLA ALMERFEDI, WALEED SAEED BN SAEED ZAID,
                 MOHAMMED SAEED BN SAEED ZAID, MOHAMMED RAJEB ABU
                 GHANEM, HIMIGER SADER ABU GHANEM, ALLA ALI BIN ALI
                 AHMED, WAGDI ALI BIN ALI, MOHAMMED AL−QAHTANI, MANEA
                 AHMED FAHAD AL−QAHTANI, ISMAIL ALKHEMISI, HASAN
                 BALGAID, OMAR DEGHAYES, MUHAMMED AHMED MUHAMMED
                 ALGHURBANY, ALI HAMZA AHMED SULIMAN BAHLOOL, ABDOUL
                 MOHAMMED AHMED BAHLOOL, SALEH MOHAMMED SELEH AL
                 THABBII, FATMAH QHASIM AL AHMADI, ABDUL AL QADER
                 AHMED HUSSAIN, ABDULGADER AHMED HASIN ABOBAKER,
                 ISSAM HAMID ALI BIN ALI AL JAYFI, HAMID ALI AL JAYFI,
                 OTHMAN ALI MOHAMMED AL SHAMRANY, ALI MOHAMED OMAR
                 AL SHOMRANY, KHALID MOHAMMED AL THABBI, ABDU AL
                 QADER HUSSAIN AL−MUDAFARI, SALIEH HUSSAIN ALI
                 AL−MUDAFARI, HAYAL AZIZ AHMED AL−MITHALI, ALI AZIZ
                                                                           61
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 62 of 143



                 AHMED AL−MITHALI, ABD AL HAKIM GHALIB AHMAD ALHAG,
                 SAEED GHALIB AHMAD ALHAG, MOHAMMED ABDUL RAHMAN
                 AL−SHIMRANI, ALI ABDUL RAHMAN AL−SHIMRANI, TOORAN
                 MOHAMMAD AMANNULLAH, MIRRA JAAN, MOHAMMAD WABI
                 UMARI, GUL HYAT KHAN, ABDULLAH MUJAHID HAQ, FARID
                 AHMED, MOHAMMAD RAHIM, MOHAMMAD KARIM, MOHAMMAD
                 ZAHIR, ABDUL WAHAB, ABDULLAH WAZIR ZADRAN, GHULAM
                 ROOHANI, GHULAM JEELANI, DR. HIYATULLAH, ABDUL ZAHIR,
                 CHAMAN GUL KHIALIGOL, ZAHIR SHAH, ABDUL HAQ, ABDUL
                 BARRI, ADHAM MOHAMMED ALI AWAD, SAMI MUHYIDEEN,
                 BANDAR AL JAABIR, JAMAL KIYEMBA, MOHAMMED ZAHRANI,
                 OMAR DEGHAYES, SALIM SAID, ANWAR HANDAN AL SHIMMIRI,
                 SULIMAN HONAHEEM ALOWAIDAH, SAAD AL QAHTAANI,
                 JOBRAN SAAD AL−QUHTANI, NAWAL MADAY AL−QUHTANI,
                 ZAKARIA AL−BAIDANY, ABDEL AZIZ AL−SWIDI, AHMED
                 MOHAMMED HASSIN AL RAMMAH, MOHAMMED AL PALESTINI,
                 OMAR (LNU), SOFAINE MOHAMMED BERHOUMI, ABDUL AZIZ
                 NAJI, ABIN ALHAMED ABID ALSALLAM ALKESAWI, ABU RAWDA,
                 UMAR ABDULLAH AL KUNDUZI, KHALED ABDALLAH AL−IDAN,
                 ABDUL RAUF ASIBI, ABDUL RAZAK ALI, MOHAMMED ABDULLAH
                 TAHA MATTAN, MAHER LNU, MAHER EL FALESTENY, MUSTAFA
                 AL SHAMILI, SHARGOWI LNU, BISHER AL−RAWI, JABBAROV
                 OYBECK JAMOLOVICH, SANAD ALI ALKALIEMI, FADL DAHIMI,
                 ABDUL SALAM DEIFF, ABDURAHMAN LNU, AHMED OMAR, ALI
                 LNU, EDRESS LNU, MOHAMMED AHMED SAEED HIDAR, SAIF
                 ULLAH, SAMIR LNU, YOYEJ, SAEED, OMAR DOE, SHARAF AL
                 SANANI, OMAR DEGHAYES, FAHD ABU HAFSA, JAMAL KIYEMBA,
                 ABDUL HAQ, NADIR OMAR ADULLAH BIN SAADOUN ALSAARY,
                 SAMI MUHYIDEEN, OMAR RAMAH, ABD AL ZAHER, FAWZI
                 KHALED ABDALLAH AL−AUDHA, ABDULLAH BO OMER HAMZA
                 YOYEJ, ABU RAHAN, NAJEEB DOE, SAD AL GAHTANI, AMER
                 MOHAMMON, FAHD AL HARAAZI, JABIR AL QUATANY, USAMA
                 HASAN ABU KABIR, MOHSEN, FAHD AL FAWZAN, ADEL LNU,
                 RASHED AL QAMDI, BANDAR AL SHAIBANI, ALI SHER
                 HAMIDULLAH, MARSHAL DOE, KHALD AL BARKATI, ABDULAL AL
                 THANI, ABU AHMED AL JOFI, SLAIM HARBI, ABU RAD AL JOFI,
                 MUHAMMED HARBI, ABDULAZIZ LNU, ABDULAL DOE, SAD AL
                 MATERI, BOUCETTA FIHI, SAYF BIN ABDALLAH, SEED FARHA,
                 SALEH DOE, AHMED ADNAN AHJAM, MAGED DOE, ZEYAD AL
                 GASSMY, ADEL HASSAN, HAMAD DOE, JAMIL AHMAD SAEED,
                 HALA AHMAD SAEED AL−ADAHG, AMIR DOE, ALKHADR
                 ABDULLAH AL YAFIE, TOFIQ NASSER AWAD AL BIHANI, ABU
                 AHMED, WALEED DOE, WALEED LNU, SAMIR DOE, ELHAM
                 BATAIF, ZEIN AL−ABEDEEN, YAGOOB AL SOURY, ABDUL RHMAN,
                 ADEL AL TUNISI, ZAKER CHAN, SADER DOE, MOHAMMED AHMED
                 SLAM AL−KHATEEB, ALI AL KAZMI, ADNAN AL BIHANI, ALI
                 YAHYA MAHDI, ABDULLAH LNU, ABDURAZZAK LNU, KHADER
                 DOE, BILAL LNU, MOSHEN DOE, ABDUL RAHMAN, ABDURRAZAKH
                 LNU, FAHD DOE, JAMIL EL−BANNA, ADEL LNU, OSAMA DOE,
                 MOHAMED HMADI, ABDUL−RAHMAN ABDO ABULGHAITH
                 SULAIMAN, FAHMI DOE, ESAM DOE, ALI KADAMI, AYMAN,
                 FAWAZ, HOUMAD WARZLY, MOHAMED RAJAB, OTHMAN ALI
                                                                           62
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 63 of 143



                 MUHAMMED OMAR, MOHAMMED KAMEEN, SABRY MOHAMMED,
                 SALEH, WAQAS MOHAMMED ALI AWAD, ZAKARIA, KHALID
                 MOHAMMED, MUHAMMAD NUR UTHMAN MUHAMMAD, MAHDI
                 SALIH, SAKI BACHA, SHAMSULLAH, ABOU YASSIR JEZAIRI,
                 ABDAL RAUF ZALITINI, ABDAUL RAZAK ALI−HAJ, ADNAN,
                 AHAMED, SALAH DEEN IBN SHAIKH, SALIH, SALEH LIBI, ABD AL
                 RAHMAN ABDULLAH AL HALMANDY, MUHAMMED SAAD IQBAL
                 MADNI, SAID MADANY, ABDULLAH JAFFA, ABU HADIFA,
                 MOHAMMED ABDULLAH, SANJAWEZ RAWEEL KAMEEL WEEJ,
                 ABUL AZIZ AL MATRAFI, MAJED BARYAN, MOHAMED FAHAD
                 SAAD AL ZU'BI, MOUSSA, ABDULRAHMAN, SAUD AL JOUHANY,
                 SULTAN AL SHAREEF, ABDU TAWAB, ABDUL AZIZ, ABU RAWDAH,
                 ABDUL AL HAMMAN, ABDUL LATIF, ABDULLA HAJI, ABDULLA,
                 ADEL, INSHANULLAH, BITAL ADEL HALAMI, HISHAM, RAFIOVE
                 BIN BASHIR, RIAD NARGERI, RIDAH, SAIF, MASOUD, ABDULLAH,
                 ABDULLAH ALI SALEH, AMAR BILOUSHI, KHALID DESHIRE,
                 IBRAHIM NAYIF ADBALLAH IBRAHIM, MOHAMMED CHINGUITY,
                 ABDO ALI AL HAJ, ABU BAKER SHAMMRANY,
                 GHANIM−ABDULRAHMAN AL−HARBI, RAVIL MINGAZOV,
                 ZAINULABIDIN MEROZHEV, ELHAM BATTAYAV, ALI ABDULLAH
                 ALI, MOHAMMED AHMED TAHER, MOHAMMED ABDULLAH
                 MOHAMMED BA ODAH, TARIQ ALI ABDULLAH BA ODAH, NASSER
                 ALI ABDULLAH BA ODAH, MAJID KHAN, RABIA KHAN, FAIZ
                 AHMED YAHIA SULIMAN, HADDAD AHMED YAHIA SULIMAN,
                 MOHAMED MUQBEL AHMED ALSABRI, MOHAMED AL−ZARNOUQI,
                 MASHOUR ABDULLAH MUQBEL ALSABRI, ACHRAF SALIM
                 ABDESSALAM, ABDULRAHMAN MUHAMMAD SALEH NASSER,
                 MUHAMMAD MUHAMMAD SALEH NASSER, ABDURRAHMAN
                 ABDALLAH ALI MAHMOUD AL SHUBATI, ABDULLAH ALI
                 MAHMOUD AL SHUBATI, MOAMMAR BADAWI DOKHAN, SAMI AL
                 HAJJ, BASHIR GHALAAB, SHAWALI KHAN, GUANTANAMO BAY
                 DETAINEE LITIGATION, MOHAMMED SULAYMON BARRE, AWAL
                 GUL, SALEM AHMED HADI, MAHMMOUD OMAR MOHAMMED BIN
                 ATEF, MONSOOR MUHAMMED ALI QATTAA, SHAKHRUKH
                 HAMIDUVA, ADINA HAMIDOVA, MUIEEN ADEEN JAMAL ADEEN
                 ABD AL F. ABD AL SATTAR, SHAWKI AWAD BALZUHAIR, AHMED
                 YASLAM SAID KUMAN, ZAYN AL ABIDIN MUHAMMAD HUSAYN,
                 MOHAMMED ABDULMALIK, SALIM JUMA KHAMISI, ISMAIL
                 MOHAMED, ALI MOHAMED, KHAIRULLA KHAIRKHWA, SAMI AL
                 HAJJ, MULLAH NORULLAH NOORI, SAMI AL HAJJ, MUHAMMAD
                 AHMAD ABDALLAH AL ANSI, SAMI AL HAJJ, ABDUL RAHMAN
                 UMIR AL QYATI, SAAD MASIR MUKBL AL AZANI, MANSOUR K. A.
                 KAMEL, ABDULAZIZ SAYER OWAIN AL SHAMMARI, SAYER O. Z.
                 AL SHAMMARI, ABDULLAH SALEH ALI AL AJMI, MESFER SALEH
                 ALI AL AJMI, MOHAMMED FUNAITEL AL DIHANI, MUBARA F. S. M.
                 AL DAIHANI, FAYIZ MOHAMMED AHMED AL KANDARI,
                 MOHAMMAD A. J. M. H. AL KANDARI, FWAD MAHMOUD AL
                 RABIAH, MONZER M. H. A. AL RABIEAH, ADIL ZAMIL ABDULL
                 MOHSSIN AL ZAMIL, WALID Z. A. AL ZAMEL, FAWZI KHALID
                 ABDULLAH FAHAD AL ODAH, KHALED A.F. AL ODAH, NASSER
                 NIJER NASER AL MUTAIRI, ABDULLAH KAMAL ABDULLAH
                 KAMAL AL KANDARI, SAAD MADAI SAAD HAWASH AL−AZMI,
                                                                             63
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 64 of 143



                    HAMAD MADAI SAAD, OMAR RAJAB AMIN, MOHAMMAD R.M.R.
                    AMEEN, NAYEF N. N. B. J. AL MUTAIRI, KHALID ABDULLAH
                    MISHAL AL MUTAIRI, MESHAL A. M. TH AL MUTAIRI. (Attachments:
                    # 1 Text of Proposed Order)(Dixon, J.) (Entered: 01/07/2009)
01/07/2009   232    NOTICE of Appearance by Joseph Charles Folio, III on behalf of GEORGE
                    W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD (Folio, Joseph)
                    (Entered: 01/07/2009)
01/07/2009   233    NOTICE of Appearance by Jean Lin on behalf of GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD (Lin, Jean) (Entered: 01/07/2009)
01/07/2009          MINUTE ORDER: In light of the discovery provisions of the Case
                    Management Order entered on November 6, 2008, and amended on December
                    16, 2008, the Court ORDERS that Petitioner's Motion to Compel Answers to
                    Third Set of Interrogatories (docket # 179, 04−cv−2022) is DENIED as moot.
                    Signed by Judge Thomas F. Hogan on 1/5/09. (lctfh1) (Entered: 01/07/2009)
01/08/2009          MINUTE ORDER: The Court ORDERS that all filings related to the
                    November 6, 2008, Case Management Order, as amended by the Court's
                    December 16, 2008, order ("Amended Case Management Order"), shall only
                    be filed in the individual civil case(s) to which they apply. For example, filings
                    related to discovery, presumptions, use of hearsay, and extensions of time to
                    comply with the Amended Case Management Order need not be filed in
                    08−mc−442. Signed by Judge Thomas F. Hogan on 1/8/09. (lctfh1) (Entered:
                    01/08/2009)
01/12/2009          MINUTE ORDER: A Status Conference is set for 1/15/2009 @ 2:00 p.m. in
                    Courtroom 29A before Judge Paul L. Friedman. Signed by Judge Paul L.
                    Friedman on 1/12/2009. (mm) (Entered: 01/12/2009)
01/12/2009   234    REPLY to opposition to motion re (150 in 1:05−cv−00329−PLF, 226 in
                    1:05−cv−00280−GK, 40 in 1:08−cv−01232−JR, 378 in
                    1:04−cv−01254−HHK, 110 in 1:05−cv−01497−RCL, 92 in
                    1:05−cv−01457−GK, 134 in 1:05−cv−01490−PLF, 425 in
                    1:02−cv−00828−CKK, 55 in 1:08−cv−01236−JDB, 105 in
                    1:06−cv−01767−RMU, 828 in 1:05−cv−02386−RBW, 42 in
                    1:08−cv−01228−RMC, 87 in 1:05−cv−00998−RMU, 14 in
                    1:08−cv−01923−GK, 139 in 1:05−cv−01555−JR, 183 in
                    1:05−cv−01429−RMU, 86 in 1:06−cv−01761−ESH, 111 in
                    1:06−cv−01690−RBW, 94 in 1:06−cv−01684−GK, 124 in
                    1:05−cv−01607−RMU, 60 in 1:08−cv−01153−HHK, 157 in
                    1:05−cv−01220−RMU, 76 in 1:06−cv−01668−HHK, 51 in
                    1:08−cv−01238−RWR, 159 in 1:05−cv−01124−RMC, 114 in
                    1:05−cv−00748−RMC, 118 in 1:05−cv−00763−JDB, 78 in
                    1:06−cv−01758−RMC, 58 in 1:08−cv−01235−JDB, 105 in
                    1:05−cv−00993−RMU, 174 in 1:05−cv−02384−RWR, 31 in
                    1:08−cv−01440−CKK, 113 in 1:05−cv−01983−RMU, 155 in
                    1:05−cv−01601−GK, 144 in 1:05−cv−01592−RCL, 105 in
                    1:05−cv−02199−HHK, 121 in 1:05−cv−02104−RBW, 101 in
                    1:05−cv−00883−RBW, 316 in 1:04−cv−01194−HHK, 153 in
                    1:05−cv−01353−RMC, 137 in 1:05−cv−01504−RMC, 101 in
                    1:05−cv−00877−JR, 138 in 1:05−cv−00392−ESH, 127 in
                    1:05−cv−01487−RMC, 61 in 1:08−cv−00987−JDB, 179 in
                                                                                                         64
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 65 of 143



                 1:05−cv−00520−RMU, 95 in 1:05−cv−01971−RMC, 103 in
                 1:05−cv−00889−ESH, 73 in 1:05−cv−02387−RMC, 107 in
                 1:05−cv−00892−CKK, 95 in 1:05−cv−01645−PLF, 120 in
                 1:05−cv−01638−CKK, 44 in 1:08−cv−01224−RMC, 117 in
                 1:05−cv−01678−GK, 94 in 1:05−cv−01244−CKK, 112 in 1:05−cv−02379−JR,
                 12 in 1:08−cv−02019−RBW, 157 in 1:05−cv−02378−JDB, 77 in
                 1:07−cv−02338−HHK, 137 in 1:05−cv−00359−GK, 223 in
                 1:04−cv−02022−PLF, 133 in 1:05−cv−02249−RMC, 176 in
                 1:05−cv−00023−RWR, 130 in 1:05−cv−02186−ESH, 118 in
                 1:04−cv−02046−CKK, 128 in 1:05−cv−02385−RMU, 166 in
                 1:05−cv−00270−JR, 135 in 1:05−cv−00492−JR, 69 in 1:07−cv−01710−RBW,
                 112 in 1:05−cv−01347−GK, 120 in 1:05−cv−01506−RMC, 58 in
                 1:08−cv−01233−ESH, 22 in 1:08−cv−01789−RWR, 75 in
                 1:05−cv−01623−RWR, 120 in 1:05−cv−02380−CKK, 100 in
                 1:05−cv−01646−JDB, 1416 in 1:08−mc−00442−TFH, 117 in
                 1:05−cv−00526−RMU, 78 in 1:05−cv−01189−JR, 7 in 1:08−cv−01828−RMU,
                 31 in 1:08−cv−01805−RMU, 154 in 1:05−cv−02479−HHK, 68 in
                 1:08−cv−01360−RWR, 132 in 1:05−cv−00247−HHK, 112 in
                 1:05−cv−00764−CKK−AK, 46 in 1:08−cv−01104−CKK, 185 in
                 1:05−cv−02367−RWR, 112 in 1:05−cv−00634−RWR, 131 in
                 1:05−cv−02185−JR, 60 in 1:08−cv−01101−JDB) MOTION for Order, (166 in
                 1:04−cv−01164−RBW) MOTION for Order to Designate Unclassified
                 Returns as "Protected" Information filed by GEORGE WALKER BUSH,
                 DONALD H. RUMSFELD, GEORGE W. BUSH, JR, DONALD
                 RUMSFELD, JAY HOOD, NELSON J. CANNON, JAY HOOD, NELSON J.
                 CANNON, GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY
                 HOOD, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                 GEORGE W. BUSH, DONALD RUMSFELD, JAY HOOD, NELSON J.
                 CANNON, NELSON J. CANNON, DONALD RUMSFELD, GEORGE W.
                 BUSH, J. HOOD, NELSON J. CANNON, JAY HOOD, BRICE A.
                 GYURISKO, DONALD RUMSFELD, JAY HOOD, BRICE GYURISKO,
                 JAY HOOD, BRICE GYURISKO, NELSON J. CANNON, BRICE
                 GYURISKO, BRICE GYURISKO, BRICE GYURISKO, NELSON J.
                 CANNON, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                 VARGO, GEORGE WALKER BUSH, NELSON J. CANNON, MIKE
                 BUMGARNER, JAY HOOD, BRICE GYURISKO, MIKE BUMGARNER,
                 JAY HOOD, BRICE GYURISKO, DONALD RUMSFELD, BRICE
                 GYURISKO, MIKE BUMGARNER, MICHAEL I. BUMGARNER, JAY
                 HOOD, MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO, BRICE
                 GYURISKO, JAY HOOD, MICHAEL I. BUMGARNER, MICHAEL I.
                 BUMGARNER, GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER,
                 JAY HOOD, MICHAEL BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, GEORGE W. BUSH,
                 DONALD RUMSFELD, JAY HOOD, MIKE BUMGARNER, MICHAEL
                 BUMGARNER, GEORGE W. BUSH, JAY HOOD, MICHAEL
                 BUMGARNER, JAY HOOD, JAY HOOD, MICHAEL BUMGARNER,
                 MIKE BUMGARNER, DONALD H. RUMSFELD, JAY HOOD, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER,
                 HARRY B. HARRIS, JR, DONALD H. RUMSFELD, MIKE BUMGARNER,
                 MIKE BUMGARNER, JAY HOOD, HARRY B. HARRIS, JR, WADE F.
                                                                                        65
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 66 of 143



                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY
                    B. HARRIS, JR, WADE F. DAVIS, WADE F. DAVIS, GEORGE W. BUSH,
                    DONALD RUMSFELD, MARK H. BUZBY, BRUCE VARGO, MARK H.
                    BUZBY, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                    ROBERT M. GATES, GEORGE W. BUSH, ROBERT M. GATES, DAVID
                    M. THOMAS, JR, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE
                    VARGO, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                    VARGO, DAVID M. THOMAS, BRUCE VARGO, DAVID M. THOMAS,
                    JR, BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, BRUCE
                    VARGO, ROBERT GATES, ROBERT GATES, DAVID M. THOMAS, JR,
                    BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY, BRUCE
                    VARGO, BRUCE VARGO, ROBERT M. GATES, GEORGE WALKER
                    BUSH, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO,
                    BRUCE VARGO, UNITED STATES OF AMERICA, GEORGE W. BUSH,
                    DONALD H. RUMSFELD, RICHARD B. MYERS, RICK BACCUS,
                    TERRY CARRICO. (White, David) (Entered: 01/12/2009)
01/14/2009          MINUTE ORDER: The Status Conference, currently set for 1/15/2009 @ 2:00
                    p.m., is hereby reset to 10:15 a.m. the same day in Courtroom 29A before
                    Judge Paul L. Friedman. Signed by Judge Paul L. Friedman on 1/14/2009.
                    (mm) (Entered: 01/14/2009)
01/14/2009   235    ORDER directing the government to provide the Court with additional
                    information. Signed by Judge Thomas F. Hogan on 1/14/09. (lctfh1) (Entered:
                    01/14/2009)
01/14/2009   236    MOTION to Intervene by ASSOCIATED PRESS, NEW YORK TIMES
                    COMPANY, USA TODAY (Attachments: # 1 Exhibit A, # 2 Text of
                    Proposed Order, # 3 Corporate Disclosure)(nmw, ) (Entered: 01/16/2009)
01/14/2009          MINUTE ORDER: By 4:00 p.m. on Friday, January 30, 2009, the government
                    shall reply to Press Applicants' Motion to Intervene for the Limited Purpose of
                    Opposing Government's Motion to Confirm Designation of Unclassified
                    Factual Returns as "Protected" (docket # 1526, 08−mc−442). Signed by Judge
                    Thomas F. Hogan on 1/21/09. (lctfh1) (Entered: 01/21/2009)
01/15/2009          Minute Entry for proceedings held before Judge Paul L. Friedman: Status
                    Conference held on 1/15/2009. Defendant's Supplemental Brief due by
                    1/30/2009. Response due by 2/13/2009. Reply due by 2/18/2009. Motion
                    Hearing set for 2/23/2009 @ 2:00 p.m. in Courtroom 29A before Judge Paul
                    L. Friedman. (Court Reporter Linda Russo) (mm) (Entered: 01/16/2009)
01/21/2009   237    NOTICE OF WITHDRAWAL OF APPEARANCE as to GEORGE W.
                    BUSH, JR. Attorney David Farnham terminated. (Farnham, David) (Entered:
                    01/21/2009)
01/21/2009   238    NOTICE of Appearance by Patrick D. Davis on behalf of JAY HOOD, JOHN
                    D. ALTENBURG, JR, MIKE BUMGARNER, GEORGE W. BUSH,
                    DONALD RUMSFELD, GEORGE W. BUSH, JR, DONALD RUMSFELD,
                    JAY HOOD, NELSON J. CANNON, JAY HOOD, NELSON J. CANNON,
                    DONALD RUMSFELD, GORDON R. ENGLAND, JOHN D. ALTENBURG,
                    JR, JAY HOOD, BRICE A. GYURISKO, GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY

                                                                                                      66
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 67 of 143



                    HOOD, NELSON J. CANNON, GEORGE WALKER BUSH, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD,
                    JAY HOOD, NELSON J. CANNON, NELSON J. CANNON, DONALD
                    RUMSFELD, GEORGE W. BUSH, J. HOOD, NELSON J. CANNON, JAY
                    HOOD, BRICE A. GYURISKO, JAY HOOD, BRICE GYURISKO, JAY
                    HOOD, BRICE GYURISKO, NELSON J. CANNON, BRICE GYURISKO,
                    JAY HOOD, BRICE GYURISKO, BRICE GYURISKO, ROBERT M.
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, GEORGE WALKER
                    BUSH, NELSON J. CANNON, MIKE BUMGARNER, JAY HOOD, JAY
                    HOOD, BRICE GYURISKO, GEORGE W. BUSH, MIKE BUMGARNER,
                    JAY HOOD, BRICE GYURISKO, DONALD RUMSFELD, BRICE
                    GYURISKO, MIKE BUMGARNER, MICHAEL I. BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO, BRICE
                    GYURISKO, JAY HOOD, MICHAEL I. BUMGARNER, MICHAEL I.
                    BUMGARNER, GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, MICHAEL BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                    MICHAEL BUMGARNER, GEORGE W. BUSH, MICHAEL
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                    MICHAEL BUMGARNER, HARRY B. HARRIS, JR, DONALD H.
                    RUMSFELD, MICHAEL BUMGARNER, MIKE BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE
                    BUMGARNER, HARRY B. HARRIS, JR, DONALD H. RUMSFELD, MIKE
                    BUMGARNER, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B.
                    HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, DONALD RUMSFELD, WADE F. DAVIS, GEORGE
                    W. BUSH, MARK H. BUZBY, BRUCE VARGO, MARK H. BUZBY,
                    BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT
                    M. GATES, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                    VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT M.
                    GATES, DONALD RUMSFELD, DAVID M. THOMAS, BRUCE VARGO,
                    JOHN DOE, RICHARD B. CHENEY, CONDELEEZA RICE, MICHAEL V.
                    HAYDEN, GEORGE TENET, ROBERT M. GATES, DAVID M. THOMAS,
                    JR, BRUCE VARGO, BRUCE VARGO, DAVID M. THOMAS, BRUCE
                    VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT M.
                    GATES, BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, BRUCE
                    VARGO, ROBERT GATES, ROBERT GATES, DAVID M. THOMAS, JR,
                    BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO, ROBERT M.
                    GATES, MARK H. BUZBY, BRUCE VARGO, BRUCE VARGO, BRUCE
                    VARGO, COMMANDER, JOINT TASK FORCE, GTMO, COMMANDER,
                    PRISON CAMP, GTMO, UNITED STATES OF AMERICA, GEORGE W.
                    BUSH, DONALD H. RUMSFELD, RICHARD B. MYERS, RICK BACCUS,
                    TERRY CARRICO (Davis, Patrick) (Entered: 01/21/2009)
01/21/2009   239    NOTICE of Filing of Detainee Information Pursuant to the Court's January
                    14, 2009 Order by JAY HOOD, JOHN D. ALTENBURG, JR, MIKE
                    BUMGARNER, GEORGE W. BUSH, DONALD RUMSFELD, GEORGE
                    WALKER BUSH, DONALD H. RUMSFELD, GEORGE W. BUSH, JR,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, JAY HOOD,

                                                                                               67
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 68 of 143



                 NELSON J. CANNON, DONALD RUMSFELD, GORDON R. ENGLAND,
                 JOHN D. ALTENBURG, JR, JAY HOOD, BRICE A. GYURISKO,
                 GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD,
                 DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD
                 RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD,
                 JAY HOOD, NELSON J. CANNON, NELSON J. CANNON, DONALD
                 RUMSFELD, GEORGE W. BUSH, J. HOOD, NELSON J. CANNON,
                 YOUNOUS CHEKKOURI, JAY HOOD, BRICE A. GYURISKO, JAY
                 HOOD, BRICE GYURISKO, JAY HOOD, BRICE GYURISKO, NELSON J.
                 CANNON, BRICE GYURISKO, JAY HOOD, BRICE GYURISKO, BRICE
                 GYURISKO, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                 VARGO, GEORGE WALKER BUSH, NELSON J. CANNON, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, BRICE
                 GYURISKO, BRICE GYURISKO, GEORGE W. BUSH, MIKE
                 BUMGARNER, JAY HOOD, BRICE GYURISKO, DONALD RUMSFELD,
                 BRICE GYURISKO, MIKE BUMGARNER, MICHAEL I. BUMGARNER,
                 JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD,
                 MIKE BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO,
                 BRICE GYURISKO, JAY HOOD, MICHAEL I. BUMGARNER, MICHAEL
                 I. BUMGARNER, GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER,
                 JAY HOOD, MICHAEL BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, GEORGE
                 W. BUSH, JAY HOOD, MIKE BUMGARNER, JOHN D. ALTENBURG, JR,
                 MICHAEL BUMGARNER, GEORGE W. BUSH, MICHAEL
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                 MICHAEL BUMGARNER, HARRY B. HARRIS, JR, DONALD H.
                 RUMSFELD, MICHAEL BUMGARNER, MIKE BUMGARNER, JAY
                 HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE
                 BUMGARNER, HARRY B. HARRIS, JR, DONALD H. RUMSFELD, MIKE
                 BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JR, WADE F.
                 DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                 JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY
                 B. HARRIS, JR, WADE F. DAVIS, DONALD RUMSFELD, WADE F.
                 DAVIS, GEORGE W. BUSH, MARK H. BUZBY, BRUCE VARGO, MARK
                 H. BUZBY, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                 ROBERT M. GATES, ROBERT M. GATES, DAVID M. THOMAS, JR,
                 BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT
                 M. GATES, DONALD RUMSFELD, DAVID M. THOMAS, BRUCE
                 VARGO, JOHN DOE, RICHARD B. CHENEY, CONDELEEZA RICE,
                 MICHAEL V. HAYDEN, GEORGE TENET, ROBERT M. GATES, DAVID
                 M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO, DAVID M.
                 THOMAS, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                 ROBERT M. GATES, BRUCE VARGO, BRUCE VARGO, BRUCE
                 VARGO, BRUCE VARGO, ROBERT GATES, ROBERT GATES, DAVID
                 M. THOMAS, JR, BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO,
                 ROBERT M. GATES, MARK H. BUZBY, BRUCE VARGO, BRUCE
                 VARGO, GEORGE WALKER BUSH, ROBERT M. GATES, DAVID M.
                 THOMAS, JR, BRUCE VARGO, BRUCE VARGO, COMMANDER, JOINT
                 TASK FORCE, GTMO, COMMANDER, PRISON CAMP, GTMO, UNITED
                 STATES OF AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD,
                 RICHARD B. MYERS, RICK BACCUS, TERRY CARRICO (Attachments: #
                                                                                68
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 69 of 143



                    1 Exhibit, # 2 Exhibit, # 3 Exhibit)(Davis, Patrick) (Entered: 01/21/2009)
01/22/2009   240    NOTICE OF WITHDRAWAL OF APPEARANCE as to JAY HOOD, JOHN
                    D. ALTENBURG, JR, MIKE BUMGARNER, GEORGE W. BUSH,
                    DONALD RUMSFELD, GEORGE WALKER BUSH, DONALD H.
                    RUMSFELD, GEORGE W. BUSH, JR, DONALD RUMSFELD, JAY
                    HOOD, NELSON J. CANNON, JAY HOOD, NELSON J. CANNON,
                    DONALD RUMSFELD, GORDON R. ENGLAND, JOHN D. ALTENBURG,
                    JR, JAY HOOD, BRICE A. GYURISKO, GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY
                    HOOD, NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD,
                    NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD, NELSON J.
                    CANNON, NELSON J. CANNON, DONALD RUMSFELD, GEORGE W.
                    BUSH, J. HOOD, NELSON J. CANNON, JAY HOOD, BRICE A.
                    GYURISKO, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                    GYURISKO, NELSON J. CANNON, BRICE GYURISKO, BARACK
                    OBAMA, JAY HOOD, BRICE GYURISKO, BRICE GYURISKO, ROBERT
                    M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO, GEORGE
                    WALKER BUSH, NELSON J. CANNON, MIKE BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, JAY HOOD, BRICE GYURISKO, BRICE
                    GYURISKO, GEORGE W. BUSH, MIKE BUMGARNER, JAY HOOD,
                    BRICE GYURISKO, DONALD RUMSFELD, BRICE GYURISKO, MIKE
                    BUMGARNER, MICHAEL I. BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    DONALD RUMSFELD, BRICE GYURISKO, BRICE GYURISKO, B.
                    OBAMA, BARACK OBAMA, JAY HOOD, MICHAEL I. BUMGARNER,
                    MICHAEL I. BUMGARNER, BARACK OBAMA, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MICHAEL BUMGARNER, JAY HOOD,
                    MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                    MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                    GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER, JOHN D.
                    ALTENBURG, JR, MICHAEL BUMGARNER, GEORGE W. BUSH,
                    MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                    HOOD, MICHAEL BUMGARNER, HARRY B. HARRIS, JR, DONALD H.
                    RUMSFELD, MICHAEL BUMGARNER, MIKE BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE
                    BUMGARNER, HARRY B. HARRIS, JR, DONALD H. RUMSFELD, MIKE
                    BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY
                    B. HARRIS, JR, WADE F. DAVIS, DONALD RUMSFELD, WADE F.
                    DAVIS, GEORGE W. BUSH, MARK H. BUZBY, BRUCE VARGO, MARK
                    H. BUZBY, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                    ROBERT M. GATES, ROBERT M. GATES, DAVID M. THOMAS, JR,
                    BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT
                    M. GATES, DONALD RUMSFELD, DAVID M. THOMAS, BRUCE
                    VARGO, JOHN DOE, RICHARD B. CHENEY, CONDELEEZA RICE,
                    MICHAEL V. HAYDEN, GEORGE TENET, ROBERT M. GATES, DAVID
                    M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO, DAVID M.
                    THOMAS, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                    ROBERT M. GATES, BRUCE VARGO, BRUCE VARGO, BRUCE
                    VARGO, BRUCE VARGO, ROBERT GATES, ROBERT GATES, DAVID

                                                                                                 69
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 70 of 143



                    M. THOMAS, JR, BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO,
                    ROBERT M. GATES, MARK H. BUZBY, BRUCE VARGO, BRUCE
                    VARGO, GEORGE WALKER BUSH, ROBERT M. GATES, DAVID M.
                    THOMAS, JR, BRUCE VARGO, BRUCE VARGO, COMMANDER, JOINT
                    TASK FORCE, GTMO, COMMANDER, PRISON CAMP, GTMO, UNITED
                    STATES OF AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD,
                    RICHARD B. MYERS, RICK BACCUS, TERRY CARRICO. Attorney Scott
                    Michael Marconda terminated. (Marconda, Scott) (Entered: 01/22/2009)
01/22/2009   241    NOTICE of Ex Parte Filing Under Seal of Detainee Information Pursuant to
                    the Court's January 14, 2009 Order by JAY HOOD, JOHN D.
                    ALTENBURG, JR, MIKE BUMGARNER, GEORGE W. BUSH, DONALD
                    RUMSFELD, GEORGE WALKER BUSH, DONALD H. RUMSFELD,
                    GEORGE W. BUSH, JR, DONALD RUMSFELD, JAY HOOD, NELSON J.
                    CANNON, JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD,
                    GORDON R. ENGLAND, JOHN D. ALTENBURG, JR, JAY HOOD, BRICE
                    A. GYURISKO, GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY
                    HOOD, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, NELSON J. CANNON,
                    DONALD RUMSFELD, GEORGE W. BUSH, J. HOOD, NELSON J.
                    CANNON, YOUNOUS CHEKKOURI, JAY HOOD, BRICE A. GYURISKO,
                    JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE GYURISKO,
                    NELSON J. CANNON, BRICE GYURISKO, BARACK OBAMA, JAY
                    HOOD, BRICE GYURISKO, BRICE GYURISKO, ROBERT M. GATES,
                    DAVID M. THOMAS, JR, BRUCE VARGO, GEORGE WALKER BUSH,
                    NELSON J. CANNON, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, BRICE GYURISKO, BRICE GYURISKO,
                    GEORGE W. BUSH, MIKE BUMGARNER, JAY HOOD, BRICE
                    GYURISKO, DONALD RUMSFELD, BRICE GYURISKO, MIKE
                    BUMGARNER, MICHAEL I. BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    DONALD RUMSFELD, BRICE GYURISKO, BRICE GYURISKO, B.
                    OBAMA, BARACK OBAMA, JAY HOOD, MICHAEL I. BUMGARNER,
                    MICHAEL I. BUMGARNER, BARACK OBAMA, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MICHAEL BUMGARNER, JAY HOOD,
                    MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                    MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                    GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER, JOHN D.
                    ALTENBURG, JR, MICHAEL BUMGARNER, GEORGE W. BUSH,
                    MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                    HOOD, MICHAEL BUMGARNER, HARRY B. HARRIS, JR, DONALD H.
                    RUMSFELD, MICHAEL BUMGARNER, MIKE BUMGARNER, JAY
                    HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE
                    BUMGARNER, HARRY B. HARRIS, JR, DONALD H. RUMSFELD, MIKE
                    BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY
                    B. HARRIS, JR, WADE F. DAVIS, DONALD RUMSFELD, WADE F.
                    DAVIS, GEORGE W. BUSH, MARK H. BUZBY, BRUCE VARGO, MARK
                    H. BUZBY, BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO,
                    ROBERT M. GATES, ROBERT M. GATES, DAVID M. THOMAS, JR,

                                                                                               70
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 71 of 143



                    BRUCE VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT
                    M. GATES, DONALD RUMSFELD, DAVID M. THOMAS, BRUCE
                    VARGO, JOHN DOE, RICHARD B. CHENEY, CONDELEEZA RICE,
                    GEORGE TENET, ROBERT M. GATES, DAVID M. THOMAS, JR,
                    BRUCE VARGO, BRUCE VARGO, DAVID M. THOMAS, BRUCE
                    VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT M.
                    GATES, BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, BRUCE
                    VARGO, ROBERT GATES, ROBERT GATES, DAVID M. THOMAS, JR,
                    BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO, ROBERT M.
                    GATES, MARK H. BUZBY, BRUCE VARGO, BRUCE VARGO, GEORGE
                    WALKER BUSH, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                    VARGO, BRUCE VARGO, COMMANDER, JOINT TASK FORCE, GTMO,
                    COMMANDER, PRISON CAMP, GTMO, UNITED STATES OF
                    AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD, RICHARD B.
                    MYERS, RICK BACCUS, TERRY CARRICO (Davis, Patrick) (Entered:
                    01/22/2009)
01/29/2009   242    MOTION for Extension of Time to File Brief by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD (Attachments: # 1 Text of Proposed
                    Order)(Folio, Joseph) (Entered: 01/29/2009)
01/30/2009   243    Memorandum in opposition to re (88 in 1:05−cv−01623−RWR, 158 in
                    1:05−cv−02385−RMU, 17 in 1:08−cv−01828−RMU, 171 in
                    1:05−cv−02378−JDB, 131 in 1:05−cv−02380−CKK, 245 in
                    1:05−cv−00280−GK, 144 in 1:05−cv−02185−JR, 130 in
                    1:05−cv−00526−RMU, 66 in 1:08−cv−01238−RWR, 52 in
                    1:08−cv−01232−JR, 174 in 1:05−cv−01124−RMC, 117 in
                    1:05−cv−02199−HHK, 135 in 1:05−cv−02104−RBW, 194 in
                    1:05−cv−02384−RWR, 192 in 1:05−cv−00520−RMU, 442 in
                    1:02−cv−00828−CKK, 152 in 1:05−cv−01555−JR, 64 in
                    1:08−cv−01236−JDB, 346 in 1:04−cv−01194−HHK, 87 in
                    1:06−cv−01668−HHK, 139 in 1:05−cv−01607−RMU, 110 in
                    1:05−cv−01244−CKK, 57 in 1:08−cv−01104−CKK, 109 in
                    1:05−cv−00889−ESH, 403 in 1:04−cv−01254−HHK, 159 in
                    1:05−cv−00329−PLF, 87 in 1:06−cv−01758−RMC, 121 in
                    1:05−cv−01497−RCL, 140 in 1:05−cv−01487−RMC, 115 in
                    1:05−cv−00883−RBW, 175 in 1:04−cv−01164−RBW, 123 in
                    1:05−cv−00764−CKK−AK, 109 in 1:05−cv−01971−RMC, 88 in
                    1:07−cv−02338−HHK, 123 in 1:05−cv−01983−RMU, 131 in
                    1:05−cv−01347−GK, 145 in 1:05−cv−01504−RMC, 131 in
                    1:05−cv−00763−JDB, 55 in 1:08−cv−01224−RMC, 146 in
                    1:05−cv−00392−ESH, 145 in 1:05−cv−01490−PLF, 133 in
                    1:04−cv−02046−CKK, 204 in 1:05−cv−02367−RWR, 154 in
                    1:05−cv−01592−RCL, 110 in 1:05−cv−00877−JR, 167 in
                    1:05−cv−01601−GK, 71 in 1:08−cv−00987−JDB, 69 in 1:08−cv−01101−JDB,
                    124 in 1:05−cv−00748−RMC, 42 in 1:08−cv−01805−RMU, 93 in
                    1:06−cv−01761−ESH, 31 in 1:08−cv−01789−RWR, 85 in
                    1:05−cv−02387−RMC, 123 in 1:05−cv−00634−RWR, 99 in
                    1:05−cv−00998−RMU, 144 in 1:05−cv−00247−HHK, 118 in
                    1:05−cv−00892−CKK, 141 in 1:05−cv−02186−ESH, 135 in
                    1:05−cv−01638−CKK, 70 in 1:08−cv−01235−JDB, 104 in
                    1:05−cv−01645−PLF, 39 in 1:08−cv−01440−CKK, 170 in

                                                                                          71
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 72 of 143



                 1:05−cv−01220−RMU, 88 in 1:05−cv−01189−JR, 177 in 1:05−cv−00270−JR,
                 111 in 1:06−cv−01684−GK, 119 in 1:06−cv−01767−RMU, 192 in
                 1:05−cv−00023−RWR, 80 in 1:07−cv−01710−RBW, 72 in
                 1:08−cv−01153−HHK, 26 in 1:08−cv−02019−RBW, 123 in
                 1:06−cv−01690−RBW, 1526 in 1:08−mc−00442−TFH, 53 in
                 1:08−cv−01228−RMC, 128 in 1:05−cv−01678−GK, 51 in
                 1:08−cv−01221−CKK, 114 in 1:05−cv−00993−RMU, 70 in
                 1:08−cv−01233−ESH, 166 in 1:05−cv−01353−RMC, 905 in
                 1:05−cv−02386−RBW, 146 in 1:05−cv−00492−JR, 236 in
                 1:04−cv−02022−PLF, 122 in 1:05−cv−02379−JR, 90 in
                 1:08−cv−01360−RWR, 29 in 1:08−cv−01923−GK, 101 in
                 1:05−cv−01457−GK, 145 in 1:05−cv−02249−RMC, 149 in
                 1:05−cv−00359−GK, 132 in 1:05−cv−01506−RMC, 198 in
                 1:05−cv−01429−RMU, 165 in 1:05−cv−02479−HHK, 121 in
                 1:05−cv−01646−JDB) MOTION to Intervene for the Limited Purpose of
                 Opposing Government's Motion to Confirm Designation of Unclassified
                 Factual Returns as "Protected" filed by JAY HOOD, NELSON J. CANNON,
                 JOHN D. ALTENBURG, JR, MIKE BUMGARNER, GEORGE W. BUSH,
                 DONALD RUMSFELD, GEORGE WALKER BUSH, DONALD H.
                 RUMSFELD, GEORGE W. BUSH, JR, DONALD RUMSFELD, JAY
                 HOOD, NELSON J. CANNON, JAY HOOD, NELSON J. CANNON,
                 DONALD RUMSFELD, GORDON R. ENGLAND, JOHN D. ALTENBURG,
                 JR, JAY HOOD, BRICE A. GYURISKO, GEORGE W. BUSH, JR,
                 DONALD H. RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY
                 HOOD, NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD,
                 NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD, NELSON J.
                 CANNON, NELSON J. CANNON, DONALD RUMSFELD, GEORGE W.
                 BUSH, J. HOOD, NELSON J. CANNON, JAY HOOD, BRICE A.
                 GYURISKO, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                 GYURISKO, NELSON J. CANNON, BRICE GYURISKO, BARACK
                 OBAMA, JAY HOOD, BRICE GYURISKO, BRICE GYURISKO, NELSON
                 J. CANNON, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                 VARGO, GEORGE WALKER BUSH, NELSON J. CANNON, MIKE
                 BUMGARNER, JAY HOOD, BRICE GYURISKO, MIKE BUMGARNER,
                 JAY HOOD, BRICE GYURISKO, BRICE GYURISKO, GEORGE W.
                 BUSH, MIKE BUMGARNER, JAY HOOD, BRICE GYURISKO, DONALD
                 RUMSFELD, BRICE GYURISKO, MIKE BUMGARNER, MICHAEL I.
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER,
                 JAY HOOD, MIKE BUMGARNER, DONALD RUMSFELD, BRICE
                 GYURISKO, BRICE GYURISKO, B. OBAMA, BARACK OBAMA, JAY
                 HOOD, MICHAEL I. BUMGARNER, MICHAEL I. BUMGARNER,
                 GEORGE W. BUSH, BARACK OBAMA, JAY HOOD, MIKE
                 BUMGARNER, JAY HOOD, MICHAEL BUMGARNER, JAY HOOD,
                 MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                 MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                 GEORGE W. BUSH, JAY HOOD, MIKE BUMGARNER, JOHN D.
                 ALTENBURG, JR, MICHAEL BUMGARNER, GEORGE W. BUSH,
                 MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                 HOOD, MICHAEL BUMGARNER, HARRY B. HARRIS, JR, DONALD H.
                 RUMSFELD, JAY HOOD, MICHAEL BUMGARNER, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                 BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JR, DONALD
                                                                                       72
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 73 of 143



                    H. RUMSFELD, MIKE BUMGARNER, MIKE BUMGARNER, HARRY B.
                    HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS,
                    DONALD RUMSFELD, WADE F. DAVIS, GEORGE W. BUSH, MARK H.
                    BUZBY, BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO, DAVID
                    M. THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, ROBERT M.
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, DAVID M.
                    THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, DONALD
                    RUMSFELD, DAVID M. THOMAS, BRUCE VARGO, RICHARD B.
                    CHENEY, CONDELEEZA RICE, MICHAEL V. HAYDEN, GEORGE
                    TENET, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO,
                    BRUCE VARGO, DAVID M. THOMAS, BRUCE VARGO, DAVID M.
                    THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, BRUCE VARGO,
                    BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, ROBERT GATES,
                    ROBERT GATES, DAVID M. THOMAS, JR, BRUCE VARGO, MARK H.
                    BUZBY, BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY,
                    BRUCE VARGO, BRUCE VARGO, GEORGE WALKER BUSH, ROBERT
                    M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO,
                    COMMANDER, JOINT TASK FORCE, GTMO, COMMANDER, PRISON
                    CAMP, GTMO, UNITED STATES OF AMERICA, GEORGE W. BUSH,
                    DONALD H. RUMSFELD, RICK BACCUS, TERRY CARRICO. (Berman,
                    Julia) (Entered: 01/30/2009)
01/30/2009   244    NOTICE Pertaining to Production of Exculpatory Information by GEORGE
                    W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD (Folio, Joseph)
                    (Entered: 01/30/2009)
01/30/2009   245    Memorandum in opposition to re 242 MOTION for Extension of Time to File
                    Brief Regarding the Definition of Enemy Combatant, filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Attachments: # 1 Exhibit Exhibit A,
                    Executive Order of January 22, 2009)(Hunt, Gaillard) (Entered: 01/30/2009)
01/30/2009   246    NOTICE −− Respondents' Global Notice Regarding Production of
                    Exculpatory Information by JAY HOOD, GEORGE W. BUSH, JR, BRICE
                    GYURISKO, BARACK OBAMA, MICHAEL I. BUMGARNER, DONALD
                    RUMSFELD, WADE F. DAVIS, HARRY B. HARRIS, JR, ROBERT M.
                    GATES, BRUCE VARGO, DAVID M. THOMAS, JR (Henry, Terry)
                    (Entered: 01/30/2009)
02/04/2009   247    ERRATA −− Corrections to Respondents' Exhibits to their January 21, 2009
                    Filing by JAY HOOD, JOHN D. ALTENBURG, JR, MIKE BUMGARNER,
                    GEORGE W. BUSH, DONALD RUMSFELD, GEORGE WALKER BUSH,
                    DONALD H. RUMSFELD, GEORGE W. BUSH, JR, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, JAY HOOD, NELSON J.
                    CANNON, DONALD RUMSFELD, GORDON R. ENGLAND, JOHN D.
                    ALTENBURG, JR, JAY HOOD, BRICE A. GYURISKO, GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD,
                    JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD,
                    NELSON J. CANNON, NELSON J. CANNON, DONALD RUMSFELD, J.
                    HOOD, NELSON J. CANNON, BARACK OBAMA, JAY HOOD, BRICE A.
                    GYURISKO, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE

                                                                                                 73
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 74 of 143



                    GYURISKO, NELSON J. CANNON, BRICE GYURISKO, JAY HOOD,
                    BRICE GYURISKO, BRICE GYURISKO, ROBERT M. GATES, DAVID M.
                    THOMAS, JR, BRUCE VARGO, GEORGE WALKER BUSH, NELSON J.
                    CANNON, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                    HOOD, BRICE GYURISKO, BRICE GYURISKO, GEORGE W. BUSH,
                    MIKE BUMGARNER, JAY HOOD, BRICE GYURISKO, DONALD
                    RUMSFELD, BRICE GYURISKO, MIKE BUMGARNER, MICHAEL I.
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER,
                    JAY HOOD, MIKE BUMGARNER, DONALD RUMSFELD, BRICE
                    GYURISKO, BRICE GYURISKO, BARACK OBAMA, JAY HOOD,
                    MICHAEL I. BUMGARNER, BARACK H. OBAMA, MICHAEL I.
                    BUMGARNER, BARACK OBAMA, JAY HOOD, MIKE BUMGARNER,
                    JAY HOOD, MICHAEL BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, GEORGE
                    W. BUSH, JAY HOOD, MIKE BUMGARNER, JOHN D. ALTENBURG, JR,
                    MICHAEL BUMGARNER, GEORGE W. BUSH, MICHAEL
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, GEORGE W. BUSH,
                    JAY HOOD, MICHAEL BUMGARNER, HARRY B. HARRIS, JR,
                    DONALD H. RUMSFELD, MICHAEL BUMGARNER, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JR, DONALD
                    H. RUMSFELD, MIKE BUMGARNER, MIKE BUMGARNER, HARRY B.
                    HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F.
                    DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS,
                    DONALD RUMSFELD, WADE F. DAVIS, GEORGE W. BUSH, MARK H.
                    BUZBY, BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO, DAVID
                    M. THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, ROBERT M.
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, DAVID M.
                    THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, DONALD
                    RUMSFELD, DAVID M. THOMAS, BRUCE VARGO, JOHN DOE,
                    RICHARD B. CHENEY, CONDELEEZA RICE, GEORGE TENET,
                    ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE
                    VARGO, DAVID M. THOMAS, BRUCE VARGO, DAVID M. THOMAS,
                    JR, BRUCE VARGO, ROBERT M. GATES, BRUCE VARGO, BRUCE
                    VARGO, BRUCE VARGO, BRUCE VARGO, ROBERT GATES, ROBERT
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, MARK H. BUZBY,
                    BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY, BRUCE
                    VARGO, BRUCE VARGO, GEORGE WALKER BUSH, ROBERT M.
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO,
                    COMMANDER, JOINT TASK FORCE, GTMO, COMMANDER, PRISON
                    CAMP, GTMO, UNITED STATES OF AMERICA, GEORGE W. BUSH,
                    DONALD H. RUMSFELD, RICHARD B. MYERS, RICK BACCUS,
                    TERRY CARRICO. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3
                    Exhibit)(Davis, Patrick) (Entered: 02/04/2009)
02/04/2009   248    NOTICE of Ex Parte Filing Under Seal of Errata Concerning Respondents'
                    January 22, 2009 Ex Parte Filing Under Seal by JAY HOOD, JOHN D.
                    ALTENBURG, JR, MIKE BUMGARNER, GEORGE W. BUSH, DONALD
                    RUMSFELD, GEORGE WALKER BUSH, DONALD H. RUMSFELD,
                    GEORGE W. BUSH, JR, DONALD RUMSFELD, JAY HOOD, NELSON J.

                                                                                             74
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 75 of 143



                 CANNON, JAY HOOD, NELSON J. CANNON, DONALD RUMSFELD,
                 GORDON R. ENGLAND, JOHN D. ALTENBURG, JR, JAY HOOD, BRICE
                 A. GYURISKO, GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY
                 HOOD, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                 DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD
                 RUMSFELD, JAY HOOD, NELSON J. CANNON, NELSON J. CANNON,
                 DONALD RUMSFELD, J. HOOD, NELSON J. CANNON, BARACK
                 OBAMA, JAY HOOD, BRICE A. GYURISKO, JAY HOOD, BRICE
                 GYURISKO, JAY HOOD, BRICE GYURISKO, NELSON J. CANNON,
                 BRICE GYURISKO, JAY HOOD, BRICE GYURISKO, BRICE
                 GYURISKO, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                 VARGO, GEORGE WALKER BUSH, NELSON J. CANNON, MIKE
                 BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, BRICE
                 GYURISKO, BRICE GYURISKO, GEORGE W. BUSH, MIKE
                 BUMGARNER, JAY HOOD, BRICE GYURISKO, DONALD RUMSFELD,
                 BRICE GYURISKO, MIKE BUMGARNER, MICHAEL I. BUMGARNER,
                 JAY HOOD, MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD,
                 MIKE BUMGARNER, DONALD RUMSFELD, BRICE GYURISKO,
                 BRICE GYURISKO, BARACK OBAMA, JAY HOOD, MICHAEL I.
                 BUMGARNER, BARACK H. OBAMA, MICHAEL I. BUMGARNER,
                 BARACK OBAMA, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                 MICHAEL BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                 HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY
                 HOOD, MIKE BUMGARNER, JAY HOOD, GEORGE W. BUSH, JAY
                 HOOD, MIKE BUMGARNER, JOHN D. ALTENBURG, JR, MICHAEL
                 BUMGARNER, GEORGE W. BUSH, MICHAEL BUMGARNER, JAY
                 HOOD, MIKE BUMGARNER, GEORGE W. BUSH, JAY HOOD,
                 MICHAEL BUMGARNER, HARRY B. HARRIS, JR, DONALD H.
                 RUMSFELD, MICHAEL BUMGARNER, MIKE BUMGARNER, JAY
                 HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE
                 BUMGARNER, HARRY B. HARRIS, JR, DONALD H. RUMSFELD, MIKE
                 BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JR, HARRY
                 B. HARRIS, JR, HARRY B. HARRIS, JR, HARRY B. HARRIS, JR, HARRY
                 B. HARRIS, JR, DONALD RUMSFELD, GEORGE W. BUSH, MARK H.
                 BUZBY, BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO, DAVID
                 M. THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, ROBERT M.
                 GATES, DAVID M. THOMAS, JR, BRUCE VARGO, DAVID M.
                 THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, DONALD
                 RUMSFELD, DAVID M. THOMAS, BRUCE VARGO, JOHN DOE,
                 RICHARD B. CHENEY, CONDELEEZA RICE, MICHAEL V. HAYDEN,
                 GEORGE TENET, ROBERT M. GATES, DAVID M. THOMAS, JR,
                 BRUCE VARGO, BRUCE VARGO, DAVID M. THOMAS, BRUCE
                 VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT M.
                 GATES, BRUCE VARGO, BRUCE VARGO, BRUCE VARGO, BRUCE
                 VARGO, ROBERT GATES, ROBERT GATES, DAVID M. THOMAS, JR,
                 BRUCE VARGO, MARK H. BUZBY, BRUCE VARGO, ROBERT M.
                 GATES, MARK H. BUZBY, BRUCE VARGO, BRUCE VARGO, GEORGE
                 WALKER BUSH, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                 VARGO, BRUCE VARGO, COMMANDER, JOINT TASK FORCE, GTMO,
                 COMMANDER, PRISON CAMP, GTMO, UNITED STATES OF
                 AMERICA, GEORGE W. BUSH, DONALD H. RUMSFELD, RICK
                 BACCUS, TERRY CARRICO (Davis, Patrick) (Entered: 02/04/2009)
                                                                                  75
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 76 of 143



02/05/2009   249    NOTICE of Certification Pertaining to Production of Exculpatory Information
                    by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD (Folio,
                    Joseph) (Entered: 02/05/2009)
02/09/2009   250    REPLY to opposition to motion re 236 MOTION to Intervene filed by
                    ASSOCIATED PRESS, NEW YORK TIMES COMPANY, USA TODAY.
                    (Bead, Jeanette) (Entered: 02/09/2009)
02/12/2009          MINUTE ORDER granting 242 respondents' motion for extension of time to
                    file their brief regarding the definition of enemy combatant. The respondents'
                    brief is now due on or before February 13, 2009; petitioner's opposition is due
                    on or before February 27, 2009; and a reply, if any, is due on or before March
                    4, 2009. Signed by Judge Paul L. Friedman on 2/12/09. (lcplf1). (Entered:
                    02/12/2009)
02/12/2009          Set/Reset Deadlines: Respondents' Brief due by 2/13/2009. Response due by
                    2/27/2009. Reply due by 3/4/2009. (mm) (Entered: 02/12/2009)
02/13/2009          MINUTE ORDER: The date for motions hearing currently scheduled for
                    February 23, 2009 at 2:00 p.m. is hereby vacated. Signed by Judge Paul L.
                    Friedman on 2/13/09. (lcplf1). (Entered: 02/13/2009)
02/13/2009   251    MOTION for Extension of Time to File Supplemental Opposition to
                    Petitioner's Motion for Summary Judgment by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD (Attachments: # 1 Text of Proposed
                    Order)(Folio, Joseph) (Entered: 02/13/2009)
02/13/2009   252    RESPONSE or Petitioner's Amended Traverse filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered: 02/13/2009)
02/16/2009   253    MEMORANDUM by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 02/16/2009)
02/16/2009   254    Memorandum in opposition to re 251 MOTION for Extension of Time to File
                    Supplemental Opposition to Petitioner's Motion for Summary Judgment filed
                    by SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard)
                    (Entered: 02/16/2009)
02/24/2009   255    ORDER granting in part and denying in part 251 respondents' motion for
                    extension of time to file a supplemental opposition to petitioner's motion for
                    summary judgment. Signed by Judge Paul L. Friedman on February 23, 2009.
                    (MA) (Entered: 02/24/2009)
02/24/2009          Set/Reset Deadlines/Hearings: Brief due by 3/13/2009. Responses due by
                    3/20/2009 Replies due by 3/22/2009. Oral Arguments on definition of "enemy
                    combatant" set for 3/25/2009 10:00 AM in Courtroom 29A before Judge Paul
                    L. Friedman. (mm) (Entered: 02/24/2009)
02/27/2009          MINUTE ORDER: On Thursday, March 26, 2009, at 2:00 pm, the parties
                    shall appear for a hearing on Respondents' Motion to Confirm Designation of
                    Unclassified Factual Returns as "Protected" (docket #1416, 08−mc−0442)
                    AND Press Applicants' Motion to Intervene for the Limited Purposes of
                    Opposing Government's Motion to Confirm Designation of Unclassified
                    Factual Returns as "Protected" (docket #1526, 08−mc−0442) in Courtroom
                    25A before Judge Thomas F. Hogan. Each party (Petitioners, Respondents,
                    and Press Applicants) shall designate one counsel to speak on their behalf.
                                                                                                      76
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 77 of 143



                    Signed by Judge Thomas F. Hogan on 2/27/09. (lctfh1) (Entered: 02/27/2009)
03/03/2009   256    MEMORANDUM OPINION declining to consolidate petitions in
                    08−mc−0442 and recommending reassignment of fifteen petitions. Signed by
                    Judge Thomas F. Hogan on 2/27/09. (lctfh1) (Entered: 03/03/2009)
03/11/2009   257    MOTION to Amend/Correct September 11, 2008 Protective Order and
                    Counsel Access Procedures and January 9, 2009 Amended TS/SCI Protective
                    Order and Counsel Access Procedures by ROBERT GATES, GEORGE W.
                    BUSH (Attachments: # 1 Text of Proposed Order, # 2 Exhibit A, # 3 Exhibit
                    B, # 4 Exhibit C, # 5 Exhibit D)(Berman, Julia) (Entered: 03/11/2009)
03/11/2009   258    NOTICE of Filing of Classified Declaration Ex Parte and In Camera by
                    GEORGE W. BUSH, ROBERT GATES (Berman, Julia) (Entered:
                    03/11/2009)
03/13/2009   259    MEMORANDUM by JAY HOOD, NELSON J. CANNON, MIKE
                    BUMGARNER, GEORGE W. BUSH, DONALD RUMSFELD, GEORGE
                    WALKER BUSH, DONALD H. RUMSFELD, GEORGE W. BUSH, JR,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, JAY HOOD,
                    NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD, BRICE A.
                    GYURISKO, GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY
                    HOOD, DONALD RUMSFELD, JAY HOOD, DONALD RUMSFELD, JAY
                    HOOD, NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD,
                    NELSON J. CANNON, DONALD RUMSFELD, JAY HOOD, NELSON J.
                    CANNON, NELSON J. CANNON, GEORGE W. BUSH, J. HOOD,
                    NELSON J. CANNON, BARACK OBAMA, JAY HOOD, BRICE A.
                    GYURISKO, JAY HOOD, BRICE GYURISKO, JAY HOOD, BRICE
                    GYURISKO, NELSON J. CANNON, BRICE GYURISKO, JAY HOOD,
                    BRICE GYURISKO, BRICE GYURISKO, GEORGE WALKER BUSH,
                    NELSON J. CANNON, MIKE BUMGARNER, BARACK OBAMA, JAY
                    HOOD, BRICE GYURISKO, MIKE BUMGARNER, JAY HOOD, BRICE
                    GYURISKO, BRICE GYURISKO, GEORGE W. BUSH, MIKE
                    BUMGARNER, JAY HOOD, BRICE GYURISKO, DONALD RUMSFELD,
                    BRICE GYURISKO, MIKE BUMGARNER, MICHAEL I. BUMGARNER,
                    JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    DONALD RUMSFELD, BRICE GYURISKO, JAY HOOD, MIKE
                    BUMGARNER, BRICE GYURISKO, JAY HOOD, MICHAEL I.
                    BUMGARNER, BARACK H. OBAMA, MICHAEL I. BUMGARNER,
                    GEORGE W. BUSH, BARACK OBAMA, JAY HOOD, MIKE
                    BUMGARNER, MIKE BUMGARNER, JAY HOOD, MICHAEL
                    BUMGARNER, JAY HOOD, JAY HOOD, MIKE BUMGARNER, JAY
                    HOOD, JAY HOOD, MIKE BUMGARNER, JAY HOOD, GEORGE W.
                    BUSH, JAY HOOD, MIKE BUMGARNER, MICHAEL BUMGARNER,
                    GEORGE W. BUSH, MICHAEL BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, MICHAEL BUMGARNER, HARRY B.
                    HARRIS, JR, DONALD H. RUMSFELD, JAY HOOD, MICHAEL
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JR, DONALD
                    H. RUMSFELD, MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD,
                    MIKE BUMGARNER, MIKE BUMGARNER, HARRY B. HARRIS, JAY
                    HOOD, MIKE BUMGARNER, HARRY B. HARRIS, JR, WADE F. DAVIS,
                    HARRY B. HARRIS, JR, WADE F. DAVIS, HARRY B. HARRIS, JR,

                                                                                                 77
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 78 of 143



                    WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, DONALD
                    RUMSFELD, WADE F. DAVIS, GEORGE W. BUSH, ROBERT M. GATES,
                    MARK H. BUZBY, BRUCE VARGO, MARK H. BUZBY, BRUCE
                    VARGO, DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT M.
                    GATES, COMMANDER OF THE JOINT TASK FORCE, GTMO,
                    COMMANDER OF PRISON CAMP, GTMO, ROBERT M. GATES,
                    ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO,
                    GUANTANAMO BAY DETAINEE LITIGATION, DAVID M. THOMAS,
                    JR, BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY, BRUCE
                    VARGO, ROBERT M. GATES, DONALD RUMSFELD, DAVID M.
                    THOMAS, BRUCE VARGO, RICHARD B. CHENEY, MICHAEL V.
                    HAYDEN, DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO,
                    DAVID M. THOMAS, BRUCE VARGO, MARK H. BUZBY, DAVID M.
                    THOMAS, JR, BRUCE VARGO, ROBERT M. GATES, BRUCE VARGO,
                    DAVID M. THOMAS, JR, BRUCE VARGO, BRUCE VARGO, BRUCE
                    VARGO, BRUCE VARGO, DAVID VARGO, ROBERT GATES, ROBERT
                    GATES, DAVID M. THOMAS, JR, BRUCE VARGO, MARK H. BUZBY,
                    BRUCE VARGO, ROBERT M. GATES, MARK H. BUZBY, BRUCE
                    VARGO, BRUCE VARGO, DAVID M. THOMAS, JR, GEORGE WALKER
                    BUSH, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO,
                    BRUCE VARGO, COMMANDER, JOINT TASK FORCE, GTMO,
                    COMMANDER, PRISON CAMP, GTMO, ROBERT GATES, DAVID
                    THOMAS, JR, BRUCE VARGO, GEORGE W. BUSH, DONALD H.
                    RUMSFELD, TERRY CARRICO. (Attachments: # 1 Declaration Decl. of
                    Att'y General Eric H. Holder, Jr.)(Hardee, Norman) (Entered: 03/13/2009)
03/16/2009   260    MEMORANDUM by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 03/16/2009)
03/18/2009   261    ORDER regarding hearing on March 26, 2009. Signed by Judge Thomas F.
                    Hogan on 3/18/09. (lctfh1) (Entered: 03/18/2009)
03/23/2009   262    Memorandum in opposition to re 257 MOTION to Amend/Correct protective
                    order, opposition filed by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Hunt, Gaillard) (Entered: 03/23/2009)
03/23/2009   263    MOTION to Suppress the Amended Return, filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA (Hunt, Gaillard) (Entered: 03/23/2009)
03/23/2009   264    REPLY Regarding the Government's 259 Memorandum of March 13, 2009
                    filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD.
                    (Lin, Jean) Modified on 3/24/2009 adding linkage(td, ). (Entered: 03/23/2009)
03/23/2009   265    REPLY Regarding Government's 259 Memorandum of March 13, 2009 (same
                    filing as #264 with corrected signature) filed by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD. (Lin, Jean) Modified on 3/24/2009
                    adding linkage (td, ). (Entered: 03/23/2009)
03/24/2009   266    Joint MOTION to Continue Deadline For Filing Petitioners' Response To
                    Government's Motion To Amend Protective Orders And Counsel Access
                    Procedures by OMAR KHADR, FATMAH ELSAMNAH, FALEN
                    GHEREBI, BISHER NASER ALI ALMARWALH, HUISSEN NASER ALI
                    ALMARWALH, MASAAB OMAR AL−MADHWANI, ALI OMAR
                    MADHWANI, ABDULKHALIQ AL−BAIDHANI, KHALID

                                                                                                    78
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 79 of 143



                 AL−BAIDHANI, ALI AHMED MOHAMMED AL RAZEHI, ABDULLAH
                 AHMED MOHAMMED AL RAZEHI, SUHAIL ABDU ANAM, SAEED
                 AHMED AL−SARIM, SAMIR AHMED AL−SARIM, IMAD ABDULLAH
                 HASSAN, AMRO ABDULLAH HASSAN, JALAL SALIM BIN AMER,
                 FAEZ BIN AMER, ALI YAHYA MAHDI, MOHAMED YAHYA MAHDI,
                 ATAG ALI ABDOH, MOHAMED ABDU ANAM, KHALID AHMED
                 KASSIM, FADHLE AHMED KASSIM, FAHMI ABDULLAH AHMED,
                 KMAL ABDULLAH AHMED, ABDUALAZIZ ABDOH AL SWIDI,
                 ADNAN ABDOH ALSWIDI, AL HUSSIN AL−TIS, HADI HUSSIN
                 AL−TIS, FAHMI ABDULLAH UBAD AL−TAWLAQI, ALL
                 PETITIONERS, ABDULLAH AHMED UBAD AL−TAWLAQI,
                 MAHMOUD AHMED, ABDULMALIK ABDULWAHHAB AL−RAHABI,
                 AHMED ABDULWAHHAB, MAKHTAR YAHIA NAJI AL−WRAFIE,
                 FOADE YAHIA NAJI AL−WRAFIE, AREF ABD IL RHEEM, AREF ABD
                 AL RAHIM, YASEIN KHASEM MOHAMMAD ESMAIL, JAMEL
                 KHASEM MOHAMMAD, ADNAN FARHAN ABDUL LATIF,
                 MAHMOAD ABDAH, MOHAMED FARHAN ABDUL LATIF, JAMAL
                 MAR'I, NABIL MOHAMED MAR'I, OTHMAN ABDULRAHEEM
                 MOHAMMAD, ARAF ABDULRAHEEM MOHAMMAD, ADIL EL HAJ
                 OBAID, NAZEM SAEED EL HAJ OBAID, MOHAMED MOHAMED
                 HASSAN ODAINI, BASHIR MOHAMED HASSAN ODAINI, SADEQ
                 MOHAMMED SAID, MAHMOAD ABDAH AHMED, ABD ALSALAM
                 MOHAMMED SAEED, FAROUK ALI AHMED SAIF, SHEAB AL
                 MOHAMEDI, SALMAN YAHALDI HSAN MOHAMMED SAUD,
                 YAHIVA HSANE MOHAMMED SAUD AL−RBUAYE, MAJID
                 MAHMOUD AHMED, IBRAHIM AHMED MAHMOUD AL QOSI,
                 SAIFULLAH PARACHA, FARHAT PARACHA, ALI SALAH KAHLAH
                 AL−MARRI, JARALLAH AL−MARRI, AHCENE ZEMIRI, KARINA
                 DERESHTEANU, SHAKER ABDURRAHEEM AAMER, SAEED AHMED
                 SIDDIQUE, OMAR DEGHAYES, TAHER DESGHAYES, JAMEL
                 ABDULLAH KIYEMBA, THERESA NAMUDDU, MAHMOOD SALIM
                 AL MOHAMMED, ABDULLA SALIM AL−MOHAMMED, FATTOUH
                 ALY AHMED ALGAZZAR, OMAR DEGHAYES, SHERIF EL−MASHAD,
                 WAFFA EL−ARABIE, ADEL FATTOUH ALY AHMED ALGAZZAR,
                 EAHME SALEM ALASSANI, SALEM SAED ALASSANI, SULEIMAN
                 AWADH BIN AGIL AL−NADHI, GHAZI AWADH BIN AGIL
                 AL−NADHY, ZAHER OMER BEN HAMDON, MOHAMMED OMER
                 KHAMIS HAMDON, MOHAMMED AL−ADAHI, MIRIAM ALI
                 ABDULLAH AL−HAJ, MUHAMMAD AL−ADAHI, MIRIAM ALI
                 ABDULLAH AL−HAJ, MOHAMED ALI ABDULLA, MUHAMMAD ALI
                 ABDULLAH BAWAZIR, SALIH ALI ABDULLAH BAWAZIR, FAHMI
                 SALEM AL−ASSANI, SALEM SAID AL−ASSANI, SULEIMAN AWADH
                 BIN AQIL AL−NAHDI, GHAZI AWADH BIN AQIL AL−NAHDI, ZAHIR
                 OMAR KHAMIS BIN HAMDOON, MUHAMMAD OMAR KHAMIS BIN
                 HAMDOON, SALEH ALI ABDULLA BAWAZER, AHMED ABDULLAH
                 AL−WAZAN, YOUNOUS CHEKKOURI, MOHAMMED ABDUL
                 RAHMAN, RAFIQ BIN BASHIR BIN JALLUL ALHAMI, DJAMEL
                 AMEZIANE, AHAMED ABDUL AZIZ, SABIHA AWAD HADRAMI,
                 NASSER DAHER AL SHAMMARI, ABDUL RAHMAN SHALBY,
                 SHAKER AAMER, ABDULLAH AALI AL OTIABI, MUHAMMED
                 FAHAD AL QAHTANY, MUSA AL MADANY, SALEH ABDULLA
                 AL−OSHAN, MOHAMMED SAAD MOHAMMED AL−OSHAN, ZABEN
                                                                           79
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 80 of 143



                 DHAHER AL SHAMMARI, MUHAMMED KHAN TUMANI, ABD AL
                 NISR KHAN TUMANI, MOHAMMEDOU OULD SALAHI, YAHDIH
                 OULD SALAHI, OMER SAEED SALEM AL DAINI, MOHAMMED
                 SAEED SALEM AL DAINI, MOHSEN ABDRUB ABOASSY,
                 MOHAMMED SAEED BIN SALMAN, SAMEER NAJY HASAN
                 MUKBEL, ABDULLA AHDRUB ABOASSY, SAEED SALIM
                 BISALMAN, NAJY HASAN MUKBEL, ADEL HAMLILY, SHAKER
                 AAMER, MOHAMMED AL NADOUR, MOHAMMED FAHREO,
                 LAHCEN IKASRIEN, MOHAMMED MAZOZ, MOUSSA, ABDUL LATIF
                 MOHAMMED NASSER, SAID, RIDOUANE SHAKUR, YOUNIS
                 SHAKUR, TAREQ, OMAR DEGHAYES, AHMED ABU IMRAN, NAJEEB
                 AL HUSSEINI, KHIALI−GUL, YASIN MUHAMMED BASARDH, ALI
                 HUSSIAN MOHAMMAD MUETY SHAABAN, KARIN BOSTAN,
                 MOHAMMAD MUSTAFA SOHAIL, ARKAN MOHAMMAD GHAFIL AL
                 KARIM, ASIM BEN THABIT AL−KHALAQI, KASIMBEKOV
                 KOMOLIDDIN TOHIRJANOVICH, ABDULSALAM ALI
                 ABDULRAHMAN AL−HELA, ABDULWAHAB ALI ABDULRAHMAN
                 AL−HELA, CHAMAN GUL KHIALIGOL, HONORGOL KHIALIGOL,
                 HAJI NUSRAT, ABDUL WAHID, HAJI ROHULLAH WAKIL,
                 MOHAMMAD WAKIL, SABAR LAL, MOHAMMED HASSAN, WALI
                 MOHAMMED MORAFA, HADAYA MORAFA, ABDUL RAHMAN AZIZ
                 KHAN, ABD AL RAHMAN, ABDUL RAZAK IKTIAR MOHAMMED, ALI
                 SHAH MOUSOVI, MOHAMMAD SAYYED SHAH, IZAATULLAH
                 NUSRAT, OMAR MOHAMMED KHALIFH, OMAR DEGHAYES, TARIQ
                 MAHMOUD ALSAWAM, ABU ABDUL RAUF ZALITA, OMAR
                 DEGHAYES, FARHI SAEED BIN MOHAMMED, MOAZZAM BEGG,
                 MOTAI SAIB, BISHER AL−RAWI, FATIMA NASSER YAHIA
                 ABDULLAH KHUSSROF, SAEED MOHAMMED SALEH HATIM, ALI
                 MOHAMMED SALEH AL−SALAHI, MOHAMMED NASSER YAHIA
                 ABDULLAH KHUSSROF, AHMED "DOE", OMAR DEGHAYES, JIHAD
                 DHIAB, SHAKER AAMER, JAWAD JABBAR SADKHAN, HAMMAD
                 DOE, HUDHAIFA DOE, JALAAL DOE, KHALID DOE, SAABIR DOE,
                 SAADIQ DOE, JAMAL KIYEMBA, ABDUSABUR DOE, ABDUSAMAD
                 DOE, ABDUNASIR DOE, ADIL BIN MUHAMMAD AL WIRGHI,
                 MOAZZAM BEGG, TAWISS BINT HASAN AL WIRGHI, ABDL HADI
                 OMAR MAHMOUD FARAJ, NABIL, JAMAAL KIYEMBA, SHAFIIQ,
                 JAMAAL KIYEMBA, ABBAR SUFIAN AL HAWARY, SHAKER
                 AAMER, BISHER AL−RAWI, IBRAHIM OSMAN IBRAHIM IDRIS,
                 HASSAN BIN ATTASH, BENYAMIN MOHAMMED AL HABASHI,
                 A'AMER SHAKER, HAMID AL RAZAK, BISHER AL RAWI, EDHAM
                 MAMET, IBRAHIM MAMET, FOUZIA AHMMED, ABDUL RAHEEM
                 GHULAM RABBANI, MALIKA, AHMMED GHULAM RABBANI,
                 ABDUL ZAHIR, HUSSAIN SALEM MOHAMMED ALMERFEDI, SALEM
                 MOHAMMED SALEM ABDULLA ALMERFEDI, WALEED SAEED BN
                 SAEED ZAID, MOHAMMED SAEED BN SAEED ZAID, MOHAMMED
                 RAJEB ABU GHANEM, HIMIGER SADER ABU GHANEM, AMEEN
                 MOHAMMAD ALBKRI, ALI SALEH ALBKRI, ALLA ALI BIN ALI
                 AHMED, WAGDI ALI BIN ALI, SADAR DOE, ARKEEN DOE, USAMA
                 HASAN ABU KABIR, MOHAMMED AL−QAHTANI, MANEA AHMED
                 FAHAD AL−QAHTANI, ISMAIL ALKHEMISI, HASAN BALGAID,
                 OMAR DEGHAYES, RAVIL MINGAZA GAMIL, DILIARA
                 MINGAZOVA, KHALED ABD ELGABAR MOHAMMED OTHMAN,
                                                                          80
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 81 of 143



                 ABD AL MALIK ABD AL WAHAB, MUHAMMED AHMED
                 MUHAMMED ALGHURBANY, ALI HAMZA AHMED SULIMAN
                 BAHLOOL, ABDOUL MOHAMMED AHMED BAHLOOL, SALEH
                 MOHAMMED SELEH AL THABBII, FATMAH QHASIM AL AHMADI,
                 ABDUL AL QADER AHMED HUSSAIN, ABDULGADER AHMED
                 HASIN ABOBAKER, ISSAM HAMID ALI BIN ALI AL JAYFI, HAMID
                 ALI AL JAYFI, OTHMAN ALI MOHAMMED AL SHAMRANY, ALI
                 MOHAMED OMAR AL SHOMRANY, KHALID MOHAMMED AL
                 THABBI, ABDU AL QADER HUSSAIN AL−MUDAFARI, SALIEH
                 HUSSAIN ALI AL−MUDAFARI, HAYAL AZIZ AHMED AL−MITHALI,
                 ALI AZIZ AHMED AL−MITHALI, ABD AL HAKIM GHALIB AHMAD
                 ALHAG, SAEED GHALIB AHMAD ALHAG, MOHAMMED ABDUL
                 RAHMAN AL−SHIMRANI, ALI ABDUL RAHMAN AL−SHIMRANI,
                 AHMED BEN BACHA, BINYAM MOHAMMED, SALAH BELBACHA,
                 TOORAN MOHAMMAD AMANNULLAH, MIRRA JAAN, MOHAMMAD
                 WABI UMARI, GUL HYAT KHAN, ABDULLAH MUJAHID HAQ, FARID
                 AHMED, MOHAMMAD RAHIM, MOHAMMAD KARIM, MOHAMMAD
                 ZAHIR, ABDUL WAHAB, ABDULLAH WAZIR ZADRAN, GHULAM
                 ROOHANI, GHULAM JEELANI, DR. HIYATULLAH, ABDUL ZAHIR,
                 CHAMAN GUL KHIALIGOL, ZAHIR SHAH, ABDUL HAQ, ABDUL
                 BARRI, AHMED AL DARBY, AHMAD MOHAMMAD AL DARBI, ALI
                 MOHAMMAD AL DARBI, MOHAMMED MOHAMMED HASSEN,
                 ABDUL HAMID ABDUL SALAM AL−GHIZZAWI, ALI YEHYA MAHDI
                 AL−RIMI, ADHAM MOHAMMED ALI AWAD, ISMAIL ALI AL RAMMI,
                 SOAID SALH AHMAD AL RAMMI, ADEL ALI AHMAD AL RAMMI,
                 SAMI MUHYIDEEN, BANDAR AL JAABIR, JAMAL KIYEMBA,
                 MOHAMMED ZAHRANI, OMAR DEGHAYES, SALIM SAID, ANWAR
                 HANDAN AL SHIMMIRI, SULIMAN HONAHEEM ALOWAIDAH, SAAD
                 AL QAHTAANI, JOBRAN SAAD AL−QUHTANI, NAWAL MADAY
                 AL−QUHTANI, ZAKARIA AL−BAIDANY, ABDEL AZIZ AL−SWIDI,
                 AHMED MOHAMMED HASSIN AL RAMMAH, MOHAMMED AL
                 PALESTINI, OMAR (LNU), SOFAINE MOHAMMED BERHOUMI,
                 ABDUL AZIZ NAJI, ABIN ALHAMED ABID ALSALLAM ALKESAWI,
                 ABU RAWDA, UMAR ABDULLAH AL KUNDUZI, KHALED
                 ABDALLAH AL−IDAN, ABDUL RAUF ASIBI, ABDUL RAZAK ALI,
                 MOHAMMED ABDULLAH TAHA MATTAN, MAHER LNU, MUSTAFA
                 AL SHAMILI, SHARGOWI LNU, BISHER AL−RAWI, OYBEK
                 JAMOLDINIVICH JABBAROV, SANAD ALI ALKALIEMI, FADL
                 DAHIMI, ABDUL SALAM DEIFF, ABDURAHMAN LNU, AHMED
                 OMAR, ALI LNU, EDRESS LNU, MOHAMMED AHMED SAEED
                 HIDAR, SAIF ULLAH, SAMIR LNU, YOYEJ, SAEED, OMAR DOE,
                 SHARAF AL SANANI, OMAR DEGHAYES, FAHD ABU HAFSA, JAMAL
                 KIYEMBA, ABDUL HAQ, NADIR OMAR ADULLAH BIN SAADOUN
                 ALSAARY, SAMI MUHYIDEEN, OMAR RAMAH, ABD AL ZAHER,
                 FAWZI KHALED ABDALLAH AL−AUDHA, ABDULLAH BO OMER
                 HAMZA YOYEJ, ABU RAHAN, NAJEEB DOE, SAD AL GAHTANI,
                 AMER MOHAMMON, FAHD AL HARAAZI, JABIR AL QUATANY,
                 USAMA HASAN ABU KABIR, MOHSEN, FAHD AL FAWZAN, ADEL
                 LNU, RASHED AL QAMDI, BANDAR AL SHAIBANI, ALI SHER
                 HAMIDULLAH, MARSHAL DOE, KHALD AL BARKATI, ABDULAL AL
                 THANI, ABU AHMED AL JOFI, SLAIM HARBI, ABU RAD AL JOFI,
                 MUHAMMED HARBI, ABDULAZIZ LNU, ABDULAL DOE, SAD AL
                                                                           81
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 82 of 143



                 MATERI, BOUCETTA FIHI, SAYF BIN ABDALLAH, SEED FARHA,
                 SALEH DOE, AHMED ADNAN AHJAM, MAGED DOE, ZEYAD AL
                 GASSMY, ADEL HASSAN, HAMAD DOE, JAMIL AHMAD SAEED,
                 HALA AHMAD SAEED AL−ADAHG, AMIR DOE, ALKHADR
                 ABDULLAH AL YAFIE, TOFIQ NASSER AWAD AL BIHANI, ABU
                 AHMED, WALEED DOE, WALEED LNU, SAMIR DOE, ELHAM
                 BATAIF, ZEIN AL−ABEDEEN, YAGOOB AL SOURY, ABDUL RHMAN,
                 ADEL AL TUNISI, ZAKER CHAN, SADER DOE, MOHAMMED AHMED
                 SLAM AL−KHATEEB, ALI AL KAZMI, ADNAN AL BIHANI, ALI
                 YAHYA MAHDI, ABDULLAH LNU, ABDURAZZAK LNU, KHADER
                 DOE, BILAL LNU, MOSHEN DOE, ABDUL RAHMAN, ABDURRAZAKH
                 LNU, FAHD DOE, JAMIL EL−BANNA, ADEL LNU, OSAMA DOE,
                 MOHAMED HMADI, ABDUL−RAHMAN ABDO ABULGHAITH
                 SULAIMAN, FAHMI DOE, ESAM DOE, TALAH AHMED MOHAMMED
                 ALI ALMJRD, AHMED MOHAMMED ALI ALMJRD, USAMA HASAN
                 ABU KABIR, ABDUR RAZAKAH, AHMAD DOE, ALI KADAMI,
                 AYMAN, FAWAZ, HOUMAD WARZLY, MOHAMED RAJAB, OTHMAN
                 ALI MUHAMMED OMAR, MOHAMMED KAMEEN, SABRY
                 MOHAMMED, SALEH, WAQAS MOHAMMED ALI AWAD, ZAKARIA,
                 KHALID MOHAMMED, MUHAMMAD NUR UTHMAN MUHAMMAD,
                 MAHDI SALIH, SAKI BACHA, SHAMSULLAH, ABOU YASSIR
                 JEZAIRI, ABDAL RAUF ZALITINI, ABDAUL RAZAK ALI−HAJ,
                 ADNAN, AHAMED, SALAH DEEN IBN SHAIKH, SALIH, SALEH LIBI,
                 ABD AL RAHMAN ABDULLAH AL HALMANDY, MUHAMMED SAAD
                 IQBAL MADNI, SAID MADANY, ABDULLAH JAFFA, ABU HADIFA,
                 MOHAMMED ABDULLAH, SANJAWEZ RAWEEL KAMEEL WEEJ,
                 ABUL AZIZ AL MATRAFI, MAJED BARYAN, MOHAMED FAHAD
                 SAAD AL ZU'BI, MOUSSA, ABDULRAHMAN, SAUD AL JOUHANY,
                 SULTAN AL SHAREEF, ABDU TAWAB, ABDUL AZIZ, ABU RAWDAH,
                 ABDUL AL HAMMAN, ABDUL LATIF, ABDULLA HAJI, ABDULLA,
                 ADEL, INSHANULLAH, BITAL ADEL HALAMI, HISHAM, RAFIOVE
                 BIN BASHIR, RIAD NARGERI, RIDAH, SAIF, MASOUD, ABDULLAH,
                 ABDULLAH ALI SALEH, AMAR BILOUSHI, KHALID DESHIRE,
                 IBRAHIM NAYIF ADBALLAH IBRAHIM, MOHAMMED CHINGUITY,
                 ABDO ALI AL HAJ, ABU BAKER SHAMMRANY,
                 GHANIM−ABDULRAHMAN AL−HARBI, RAVIL MINGAZOV,
                 ZAINULABIDIN MEROZHEV, ELHAM BATTAYAV, ABDULLI
                 FEGHOUL, ALI ABDULLAH ALI, MOHAMMED AHMED TAHER,
                 MOHAMMED ABDULLAH MOHAMMED BA ODAH, TARIQ ALI
                 ABDULLAH BA ODAH, NASSER ALI ABDULLAH BA ODAH,
                 MOHAMED AL−ZARNOUQI, MASHOUR ABDULLAH MUQBEL
                 ALSABRI, MAJID KHAN, RABIA KHAN, FAIZ AHMED YAHIA
                 SULIMAN, HADDAD AHMED YAHIA SULIMAN, MOHAMED
                 MUQBEL AHMED ALSABRI, MOHAMED AL−ZARNOUQI, MASHOUR
                 ABDULLAH MUQBEL ALSABRI, ELISHER, SABIR, FADHEL HUSSEIN
                 SALEH HENTIF, HAYKAL MOHAMMED SALEH HENTIF, ACHRAF
                 SALIM ABDESSALAM, IYOB MURSHAD ALI SALEH, MURSHAD ALI
                 SALEH, ABDULRAHMAN MUHAMMAD SALEH NASSER,
                 MUHAMMAD MUHAMMAD SALEH NASSER, RIDAH BIN SALEH AL
                 YAZIDI, SAMI AL HAJJ, ABDURRAHMAN ABDALLAH ALI
                 MAHMOUD AL SHUBATI, ABDULLAH ALI MAHMOUD AL SHUBATI,
                 MOAMMAR BADAWI DOKHAN, SAMI AL HAJJ, ABDUL RAHIM
                                                                            82
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 83 of 143



                    HUSSEIN MUHAMMED ALI NASHIR, SCOTT L. FENSTERMAKER,
                    BASHIR GHALAAB, SHAWALI KHAN, MOHAMMED SULAYMON
                    BARRE, MOHAMMED ABD AL AL QADIR, ABD AL−RAHIM HUSSAIN
                    MOHAMMED AL−NASHIRI, AWAL GUL, HAMOUD ABDULLAH
                    HAMOUD HASSAN AL WADY, SALEM AHMED HADI, MAHMMOUD
                    OMAR MOHAMMED BIN ATEF, KAHLID SAAD MOHAMMED,
                    MAHBUB RAHMAN, MOHAMMAD RAHMAN, SAMI AL HAJJ,
                    MONSOOR MUHAMMED ALI QATTAA, SHAKHRUKH HAMIDUVA,
                    ADINA HAMIDOVA, FNU HAFIZULLAH, MUIEEN ADEEN JAMAL
                    ADEEN ABD AL F. ABD AL SATTAR, SHAWKI AWAD BALZUHAIR,
                    YAKUBI, AHMED YASLAM SAID KUMAN, ABDULAH ALHAMIRI,
                    ABDUL GHAFFAR, ADEL NOORI, ZAYN AL ABIDIN MUHAMMAD
                    HUSAYN, MOHAMMED ABDULMALIK, SALIM JUMA KHAMISI,
                    HASSAN ABDUL SAID, SAMI AL HAJJ, KHAIRULLA KHAIRKHWA,
                    SAMI AL HAJJ, MULLAH NORULLAH NOORI, SAMI AL HAJJ,
                    MUHAMMAD AHMAD ABDALLAH AL ANSI, SAMI AL HAJJ, ABDUL
                    RAHMAN UMIR AL QYATI, SAAD MASIR MUKBL AL AZANI,
                    AMMAR AL−BALUCHI, MOHAMMED NAZIR BIN LEP, MANSOUR K.
                    A. KAMEL, ABDULAZIZ SAYER OWAIN AL SHAMMARI, SAYER O. Z.
                    AL SHAMMARI, ABDULLAH SALEH ALI AL AJMI, MESFER SALEH
                    ALI AL AJMI, MOHAMMED FUNAITEL AL DIHANI, MUBARA F. S. M.
                    AL DAIHANI, FAYIZ MOHAMMED AHMED AL KANDARI,
                    MOHAMMAD A. J. M. H. AL KANDARI, FWAD MAHMOUD AL
                    RABIAH, MONZER M. H. A. AL RABIEAH, ADIL ZAMIL ABDULL
                    MOHSSIN AL ZAMIL, WALID Z. A. AL ZAMEL, FAWZI KHALID
                    ABDULLAH FAHAD AL ODAH, KHALED A.F. AL ODAH, NASSER
                    NIJER NASER AL MUTAIRI, ABDULLAH KAMAL ABDULLAH
                    KAMAL AL KANDARI, SAAD MADAI SAAD HAWASH AL−AZMI,
                    HAMAD MADAI SAAD, OMAR RAJAB AMIN, MOHAMMAD R.M.R.
                    AMEEN, NAYEF N. N. B. J. AL MUTAIRI, KHALID ABDULLAH
                    MISHAL AL MUTAIRI, MESHAL A. M. TH AL MUTAIRI (Thompson,
                    Darin) (Entered: 03/24/2009)
03/25/2009          Minute Entry for proceedings held before Judge Paul L. Friedman: Motion
                    Hearing held on 3/25/2009 re 28 MOTION for Summary Judgment filed by
                    FARHAT PARACHA, SAIFULLAH PARACHA and Petitioners' Renewed
                    Motion for Summary Judgment. Motions heard and taken under advisement.
                    (Court Reporter Scott Wallace) (mm) (Entered: 03/25/2009)
03/25/2009   267    MEMORANDUM OPINION AND ORDER denying petitioner's motion for
                    summary judgment 28 and his renewed motion for summary judgment 224 .
                    Signed by Judge Paul L. Friedman on 3/25/2009. (mm) (Entered: 03/25/2009)
04/01/2009   268    RESPONSE re (1705 in 1:08−mc−00442−TFH) Joint MOTION to Continue
                    Deadline For Filing Petitioners' Response to Government's Motion To Amend
                    Protective Orders And Counsel Access Procedures filed by GEORGE W.
                    BUSH, ROBERT GATES. (Berman, Julia) (Entered: 04/01/2009)
04/02/2009   269    Unopposed MOTION for Extension of Time to File Response/Reply as to 263
                    MOTION to Suppress the Amended Return, filed by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD (Attachments: # 1 Text of Proposed
                    Order)(Folio, Joseph) (Entered: 04/02/2009)


                                                                                                83
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 84 of 143



04/03/2009   270    NOTICE Regarding Order in Batarfi v. Gates, 05−CV−409 (EGS) by
                    ROBERT M. GATES, BARACK OBAMA (Attachments: # 1 Exhibit, # 2
                    Exhibit)(Warden, Andrew) (Entered: 04/03/2009)
04/03/2009          MINUTE ORDER granting 269 respondents' unopposed motion for extension
                    of time on or before April 20, 2009 to file their opposition to petitioner's
                    motion to suppress the amended factual return. Signed by Judge Paul L.
                    Friedman on April 3, 2009. (MA) (Entered: 04/03/2009)
04/03/2009          Set/Reset Deadlines: Response to petitioner's motion to suppress amended
                    factual return due by 4/20/2009. (mm) (Entered: 04/06/2009)
04/07/2009          MINUTE ORDER granting Press Applicants' Motion to Intervene for the
                    Limited Purpose of Opposing Government's Motion to Confirm Designation
                    of Unclassified Factual Returns as "Protected" (Dkt. No. 1526, 08−mc−0442).
                    For the reasons set forth during the hearing on March 26, 2009, Press
                    Applicants are permitted to intervene only to oppose the government's Motion
                    to Confirm Designation of Unclassified Factual Returns as "Protected" (Dkt.
                    No. 1416, 08−mc−0442) before this Court. This order does not permit Press
                    Applicants to intervene in any case before the Merits Judges. Signed by Judge
                    Thomas F. Hogan on 4/2/09. (lctfh1) (Entered: 04/07/2009)
04/08/2009   271    TRANSCRIPT OF PROCEEDINGS before Judge Paul L. Friedman of
                    proceedings held on 3−25−09; Page Numbers: 1−48. Date of
                    Issuance:4−1−09. Court Reporter/Transcriber Scott Wallace, Telephone
                    number 202−354−3196, Court Reporter Email Address :
                    swallace.reporter@gmail.com.

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at ww.dcd.uscourts.gov.

                    Redaction Request due 4/29/2009. Redacted Transcript Deadline set for
                    5/11/2009. Release of Transcript Restriction set for 7/7/2009.(Wallace, Scott)
                    (Entered: 04/08/2009)
04/08/2009   272    NOTICE Of Respondents' Response To Order To Show Cause In Batarfi v.
                    Gates, 05−CV−409 (EGS) by BARACK H. OBAMA, ROBERT M. GATES
                    (Attachments: # 1 Exhibit)(Warden, Andrew) (Entered: 04/08/2009)
04/20/2009   273    Memorandum in opposition to re 263 MOTION to Suppress the Amended
                    Return, filed filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD,
                    JAY HOOD. (Folio, Joseph) (Entered: 04/20/2009)
04/20/2009   274

                                                                                                           84
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 85 of 143



                    NOTICE Of Filing Of Status Report Addressing Information Gathering Efforts
                    Of Guantanamo Review Task Force by BARACK OBAMA, ROBERT M.
                    GATES (Attachments: # 1 Exhibit)(Warden, Andrew) (Entered: 04/20/2009)
04/24/2009   275    REPLY to opposition to motion re 263 MOTION to Suppress the Amended
                    Return, filed April 24, 2009, filed by SAIFULLAH PARACHA, FARHAT
                    PARACHA. (Hunt, Gaillard) (Entered: 04/24/2009)
05/01/2009   276    STATUS REPORT Concerning Production Of Information In The Possession
                    Of The Guantanamo Review Task Force by ROBERT M. GATES, BARACK
                    OBAMA. (Warden, Andrew) (Entered: 05/01/2009)
05/04/2009   277    ORDER denying without prejudice 263 Motion to Suppress. Signed by Judge
                    Paul L. Friedman on 5/4/09. (lcplf1). (Entered: 05/04/2009)
05/10/2009   278    STATUS REPORT −− UPDATED STATUS REPORT CONCERNING
                    DISCOVERY RELATED TO INFORMATION IN THE POSSESSION OF THE
                    GUANTANAMO REVIEW TASK FORCE by BRICE GYURISKO, BARACK
                    OBAMA, DAVID M. THOMAS, JR, ROBERT M. GATES, BRUCE
                    VARGO. (Henry, Terry) (Entered: 05/10/2009)
05/11/2009   279    RESPONSE re (263 in 1:04−cv−01136−JDB, 73 in 1:08−cv−01104−CKK, 89
                    in 1:08−cv−01237−RMU−AK, 91 in 1:07−cv−02337−HHK, 77 in
                    1:08−cv−01310−RMU, 142 in 1:05−cv−00764−CKK−AK, 106 in
                    1:06−cv−01766−HHK, 85 in 1:08−cv−01236−JDB, 66 in
                    1:08−cv−01228−RMC, 6 in 1:09−cv−00031−JDB, 175 in
                    1:05−cv−00329−PLF, 115 in 1:06−cv−01668−HHK, 92 in
                    1:08−cv−01238−RWR, 58 in 1:08−cv−01223−JR, 127 in 1:05−cv−00877−JR,
                    68 in 1:08−cv−01232−JR, 86 in 1:08−cv−01101−JDB, 1064 in
                    1:09−cv−00745−RCL, 115 in 1:08−cv−01360−RWR, 257 in
                    1:04−cv−02022−PLF, 144 in 1:06−cv−01684−GK, 460 in
                    1:04−cv−01254−HHK, 100 in 1:06−cv−01758−RMC, 104 in
                    1:07−cv−01710−RBW, 98 in 1:06−cv−01765−HHK, 170 in
                    1:05−cv−00763−JDB, 53 in 1:08−cv−01923−GK, 114 in
                    1:05−cv−02387−RMC, 127 in 1:04−cv−02035−GK, 91 in
                    1:08−cv−01233−ESH, 172 in 1:05−cv−00359−UNA, 1064 in
                    1:05−cv−02386−RBW, 92 in 1:04−cv−01937−PLF, 44 in
                    1:06−cv−01759−JDB, 400 in 1:04−cv−01194−TFH, 36 in
                    1:08−cv−01828−RMU, 160 in 1:05−cv−00492−JR, 84 in
                    1:08−cv−01235−JDB, 177 in 1:05−cv−00392−UNA, 91 in
                    1:08−cv−00987−JDB, 156 in 1:04−cv−02046−CKK, 138 in
                    1:06−cv−01767−RMU, 199 in 1:05−cv−00270−JR, 140 in
                    1:05−cv−00748−RMC, 103 in 1:06−cv−00618−RWR, 160 in
                    1:06−cv−01690−RBW, 103 in 1:07−cv−02338−HHK, 1684 in
                    1:08−mc−00442−TFH, 142 in 1:04−cv−02215−RMC, 37 in
                    1:08−cv−01229−JDB, 62 in 1:08−cv−01805−RMU, 58 in
                    1:05−cv−02444−RMC, 44 in 1:08−cv−01227−ESH, 114 in
                    1:06−cv−01761−ESH, 83 in 1:08−cv−01230−RMC, 138 in
                    1:05−cv−00634−RWR, 92 in 1:08−cv−01153−HHK, 83 in
                    1:08−cv−01221−CKK, 58 in 1:08−cv−02019−RBW, 72 in
                    1:08−cv−01224−RMC, 161 in 1:05−cv−00526−RMU, 76 in
                    1:08−cv−01085−PLF, 197 in 1:04−cv−01164−RBW, 37 in
                    1:08−cv−02083−PLF, 105 in 1:08−cv−01207−RWR, 502 in

                                                                                                 85
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 86 of 143



                 1:02−cv−00828−UNA, 39 in 1:08−cv−01733−JDB, 218 in
                 1:05−cv−00520−RMU, 187 in 1:05−cv−00569−JR, 194 in
                 1:05−cv−02479−HHK, 302 in 1:05−cv−00280−UNA, 59 in
                 1:08−cv−01440−CKK, 70 in 1:08−cv−01185−HHK, 42 in
                 1:08−cv−01231−CKK, 161 in 1:05−cv−00247−UNA) MOTION to
                 Amend/Correct PETITIONER'S RESPONSE TO GOVERNMENT'S MOTION
                 TO AMEND SEPTEMBER 11, 2008 PROTECTIVE ORDER AND COUNSEL
                 ACCESS PROCEDURES AND JANUARY 9, 2009 TS/SCI PROTECTIVE
                 ORDER AND COUNSEL ACCESS PROCEDURES filed by OMAR KHADR,
                 FATMAH ELSAMNAH, FALEN GHEREBI, BISHER NASER ALI
                 ALMARWALH, HUISSEN NASER ALI ALMARWALH, MASAAB OMAR
                 AL−MADHWANI, ALI OMAR MADHWANI, ABDULKHALIQ
                 AL−BAIDHANI, KHALID AL−BAIDHANI, ALI AHMED MOHAMMED
                 AL RAZEHI, ABDULLAH AHMED MOHAMMED AL RAZEHI, SUHAIL
                 ABDU ANAM, SAEED AHMED AL−SARIM, SAMIR AHMED
                 AL−SARIM, IMAD ABDULLAH HASSAN, AMRO ABDULLAH
                 HASSAN, JALAL SALIM BIN AMER, FAEZ BIN AMER, ALI YAHYA
                 MAHDI, MOHAMED YAHYA MAHDI, ATAG ALI ABDOH, MOHAMED
                 ABDU ANAM, KHALID AHMED KASSIM, FADHLE AHMED KASSIM,
                 FAHMI ABDULLAH AHMED, KMAL ABDULLAH AHMED,
                 ABDUALAZIZ ABDOH AL SWIDI, ADNAN ABDOH ALSWIDI, AL
                 HUSSIN AL−TIS, HADI HUSSIN AL−TIS, FAHMI ABDULLAH UBAD
                 AL−TAWLAQI, ALL PETITIONERS, ABDULLAH AHMED UBAD
                 AL−TAWLAQI, MAHMOUD AHMED, ABDULMALIK
                 ABDULWAHHAB AL−RAHABI, AHMED ABDULWAHHAB,
                 MAKHTAR YAHIA NAJI AL−WRAFIE, FOADE YAHIA NAJI
                 AL−WRAFIE, AREF ABD IL RHEEM, AREF ABD AL RAHIM, YASEIN
                 KHASEM MOHAMMAD ESMAIL, JAMEL KHASEM MOHAMMAD,
                 ADNAN FARHAN ABDUL LATIF, MAHMOAD ABDAH, MOHAMED
                 FARHAN ABDUL LATIF, JAMAL MAR'I, NABIL MOHAMED MAR'I,
                 OTHMAN ABDULRAHEEM MOHAMMAD, ARAF ABDULRAHEEM
                 MOHAMMAD, ADIL EL HAJ OBAID, NAZEM SAEED EL HAJ OBAID,
                 MOHAMED MOHAMED HASSAN ODAINI, BASHIR MOHAMED
                 HASSAN ODAINI, SADEQ MOHAMMED SAID, MAHMOAD ABDAH
                 AHMED, ABD ALSALAM MOHAMMED SAEED, FAROUK ALI
                 AHMED SAIF, SHEAB AL MOHAMEDI, SALMAN YAHALDI HSAN
                 MOHAMMED SAUD, YAHIVA HSANE MOHAMMED SAUD
                 AL−RBUAYE, MAJID MAHMOUD AHMED, IBRAHIM AHMED
                 MAHMOUD AL QOSI, SAIFULLAH PARACHA, FARHAT PARACHA,
                 ALI SALAH KAHLAH AL−MARRI, JARALLAH AL−MARRI, AHCENE
                 ZEMIRI, KARINA DERESHTEANU, SHAKER ABDURRAHEEM
                 AAMER, SAEED AHMED SIDDIQUE, OMAR DEGHAYES, TAHER
                 DESGHAYES, JAMEL ABDULLAH KIYEMBA, THERESA NAMUDDU,
                 MAHMOOD SALIM AL MOHAMMED, ABDULLA SALIM
                 AL−MOHAMMED, FATTOUH ALY AHMED ALGAZZAR, OMAR
                 DEGHAYES, SHERIF EL−MASHAD, WAFFA EL−ARABIE, ADEL
                 FATTOUH ALY AHMED ALGAZZAR, EAHME SALEM ALASSANI,
                 SALEM SAED ALASSANI, SULEIMAN AWADH BIN AGIL AL−NADHI,
                 GHAZI AWADH BIN AGIL AL−NADHY, ZAHER OMER BEN
                 HAMDON, MOHAMMED OMER KHAMIS HAMDON, MOHAMMED
                 AL−ADAHI, MIRIAM ALI ABDULLAH AL−HAJ, MUHAMMAD
                 AL−ADAHI, MIRIAM ALI ABDULLAH AL−HAJ, MOHAMED ALI
                                                                              86
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 87 of 143



                 ABDULLA, MUHAMMAD ALI ABDULLAH BAWAZIR, SALIH ALI
                 ABDULLAH BAWAZIR, FAHMI SALEM AL−ASSANI, SALEM SAID
                 AL−ASSANI, SULEIMAN AWADH BIN AQIL AL−NAHDI, GHAZI
                 AWADH BIN AQIL AL−NAHDI, ZAHIR OMAR KHAMIS BIN
                 HAMDOON, MUHAMMAD OMAR KHAMIS BIN HAMDOON, SALEH
                 ALI ABDULLA BAWAZER, AHMED ABDULLAH AL−WAZAN,
                 YOUNOUS CHEKKOURI, MOHAMMED ABDUL RAHMAN, RAFIQ BIN
                 BASHIR BIN JALLUL ALHAMI, DJAMEL AMEZIANE, AHAMED
                 ABDUL AZIZ, SABIHA AWAD HADRAMI, NASSER DAHER AL
                 SHAMMARI, ABDUL RAHMAN SHALBY, SHAKER AAMER,
                 ABDULLAH AALI AL OTIABI, MUHAMMED FAHAD AL QAHTANY,
                 MUSA AL MADANY, SALEH ABDULLA AL−OSHAN, MOHAMMED
                 SAAD MOHAMMED AL−OSHAN, ZABEN DHAHER AL SHAMMARI,
                 MUHAMMED KHAN TUMANI, ABD AL NISR KHAN TUMANI,
                 MOHAMMEDOU OULD SALAHI, YAHDIH OULD SALAHI, OMER
                 SAEED SALEM AL DAINI, MOHAMMED SAEED SALEM AL DAINI,
                 MOHSEN ABDRUB ABOASSY, MOHAMMED SAEED BIN SALMAN,
                 SAMEER NAJY HASAN MUKBEL, ABDULLA AHDRUB ABOASSY,
                 SAEED SALIM BISALMAN, NAJY HASAN MUKBEL, ADEL HAMLILY,
                 SHAKER AAMER, MOHAMMED AL NADOUR, MOHAMMED
                 FAHREO, LAHCEN IKASRIEN, MOHAMMED MAZOZ, MOUSSA,
                 ABDUL LATIF MOHAMMED NASSER, SAID, RIDOUANE SHAKUR,
                 YOUNIS SHAKUR, TAREQ, OMAR DEGHAYES, AHMED ABU IMRAN,
                 NAJEEB AL HUSSEINI, KHIALI−GUL, YASIN MUHAMMED
                 BASARDH, ALI HUSSIAN MOHAMMAD MUETY SHAABAN, KARIN
                 BOSTAN, MOHAMMAD MUSTAFA SOHAIL, ARKAN MOHAMMAD
                 GHAFIL AL KARIM, ASIM BEN THABIT AL−KHALAQI,
                 KASIMBEKOV KOMOLIDDIN TOHIRJANOVICH, ABDULSALAM ALI
                 ABDULRAHMAN AL−HELA, ABDULWAHAB ALI ABDULRAHMAN
                 AL−HELA, CHAMAN GUL KHIALIGOL, HONORGOL KHIALIGOL,
                 HAJI NUSRAT, ABDUL WAHID, HAJI ROHULLAH WAKIL,
                 MOHAMMAD WAKIL, SABAR LAL, MOHAMMED HASSAN, WALI
                 MOHAMMED MORAFA, HADAYA MORAFA, ABDUL RAHMAN AZIZ
                 KHAN, ABD AL RAHMAN, ABDUL RAZAK IKTIAR MOHAMMED, ALI
                 SHAH MOUSOVI, MOHAMMAD SAYYED SHAH, IZAATULLAH
                 NUSRAT, OMAR MOHAMMED KHALIFH, OMAR DEGHAYES, TARIQ
                 MAHMOUD ALSAWAM, ABU ABDUL RAUF ZALITA, OMAR
                 DEGHAYES, FARHI SAEED BIN MOHAMMED, MOAZZAM BEGG,
                 MOTAI SAIB, BISHER AL−RAWI, FATIMA NASSER YAHIA
                 ABDULLAH KHUSSROF, SAEED MOHAMMED SALEH HATIM, ALI
                 MOHAMMED SALEH AL−SALAHI, MOHAMMED NASSER YAHIA
                 ABDULLAH KHUSSROF, AHMED "DOE", OMAR DEGHAYES, JIHAD
                 DHIAB, SHAKER AAMER, JAWAD JABBAR SADKHAN, HAMMAD
                 DOE, HUDHAIFA DOE, JALAAL DOE, KHALID DOE, SAABIR DOE,
                 SAADIQ DOE, JAMAL KIYEMBA, ABDUSABUR DOE, ABDUSAMAD
                 DOE, ABDUNASIR DOE, ADIL BIN MUHAMMAD AL WIRGHI,
                 MOAZZAM BEGG, TAWISS BINT HASAN AL WIRGHI, ABDL HADI
                 OMAR MAHMOUD FARAJ, NABIL, JAMAAL KIYEMBA, SHAFIIQ,
                 JAMAAL KIYEMBA, ABBAR SUFIAN AL HAWARY, SHAKER
                 AAMER, BISHER AL−RAWI, IBRAHIM OSMAN IBRAHIM IDRIS,
                 HASSAN BIN ATTASH, BENYAMIN MOHAMMED AL HABASHI,
                 A'AMER SHAKER, HAMID AL RAZAK, BISHER AL RAWI, EDHAM
                                                                          87
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 88 of 143



                 MAMET, IBRAHIM MAMET, FOUZIA AHMMED, ABDUL RAHEEM
                 GHULAM RABBANI, MALIKA, AHMMED GHULAM RABBANI,
                 ABDUL ZAHIR, HUSSAIN SALEM MOHAMMED ALMERFEDI, SALEM
                 MOHAMMED SALEM ABDULLA ALMERFEDI, WALEED SAEED BN
                 SAEED ZAID, MOHAMMED SAEED BN SAEED ZAID, MOHAMMED
                 RAJEB ABU GHANEM, HIMIGER SADER ABU GHANEM, AMEEN
                 MOHAMMAD ALBKRI, ALI SALEH ALBKRI, ALLA ALI BIN ALI
                 AHMED, WAGDI ALI BIN ALI, SADAR DOE, ARKEEN DOE, USAMA
                 HASAN ABU KABIR, MOHAMMED AL−QAHTANI, MANEA AHMED
                 FAHAD AL−QAHTANI, ISMAIL ALKHEMISI, HASAN BALGAID,
                 OMAR DEGHAYES, RAVIL MINGAZA GAMIL, DILIARA
                 MINGAZOVA, KHALED ABD ELGABAR MOHAMMED OTHMAN,
                 ABD AL MALIK ABD AL WAHAB, MUHAMMED AHMED
                 MUHAMMED ALGHURBANY, ALI HAMZA AHMED SULIMAN
                 BAHLOOL, ABDOUL MOHAMMED AHMED BAHLOOL, SALEH
                 MOHAMMED SELEH AL THABBII, FATMAH QHASIM AL AHMADI,
                 ABDUL AL QADER AHMED HUSSAIN, ABDULGADER AHMED
                 HASIN ABOBAKER, ISSAM HAMID ALI BIN ALI AL JAYFI, HAMID
                 ALI AL JAYFI, OTHMAN ALI MOHAMMED AL SHAMRANY, ALI
                 MOHAMED OMAR AL SHOMRANY, KHALID MOHAMMED AL
                 THABBI, ABDU AL QADER HUSSAIN AL−MUDAFARI, SALIEH
                 HUSSAIN ALI AL−MUDAFARI, HAYAL AZIZ AHMED AL−MITHALI,
                 ALI AZIZ AHMED AL−MITHALI, ABD AL HAKIM GHALIB AHMAD
                 ALHAG, SAEED GHALIB AHMAD ALHAG, MOHAMMED ABDUL
                 RAHMAN AL−SHIMRANI, ALI ABDUL RAHMAN AL−SHIMRANI,
                 AHMED BEN BACHA, BINYAM MOHAMMED, SALAH BELBACHA,
                 TOORAN MOHAMMAD AMANNULLAH, MIRRA JAAN, MOHAMMAD
                 WABI UMARI, GUL HYAT KHAN, ABDULLAH MUJAHID HAQ, FARID
                 AHMED, MOHAMMAD RAHIM, MOHAMMAD KARIM, MOHAMMAD
                 ZAHIR, ABDUL WAHAB, ABDULLAH WAZIR ZADRAN, GHULAM
                 ROOHANI, GHULAM JEELANI, DR. HIYATULLAH, ABDUL ZAHIR,
                 CHAMAN GUL KHIALIGOL, ZAHIR SHAH, ABDUL HAQ, ABDUL
                 BARRI, AHMED AL DARBY, AHMAD MOHAMMAD AL DARBI, ALI
                 MOHAMMAD AL DARBI, MOHAMMED MOHAMMED HASSEN,
                 ABDUL HAMID ABDUL SALAM AL−GHIZZAWI, ALI YEHYA MAHDI
                 AL−RIMI, ADHAM MOHAMMED ALI AWAD, ISMAIL ALI AL RAMMI,
                 SOAID SALH AHMAD AL RAMMI, ADEL ALI AHMAD AL RAMMI,
                 SAMI MUHYIDEEN, BANDAR AL JAABIR, JAMAL KIYEMBA,
                 MOHAMMED ZAHRANI, OMAR DEGHAYES, SALIM SAID, ANWAR
                 HANDAN AL SHIMMIRI, SULIMAN HONAHEEM ALOWAIDAH, SAAD
                 AL QAHTAANI, JOBRAN SAAD AL−QUHTANI, NAWAL MADAY
                 AL−QUHTANI, ZAKARIA AL−BAIDANY, ABDEL AZIZ AL−SWIDI,
                 AHMED MOHAMMED HASSIN AL RAMMAH, MOHAMMED AL
                 PALESTINI, OMAR (LNU), SOFAINE MOHAMMED BERHOUMI,
                 ABDUL AZIZ NAJI, ABIN ALHAMED ABID ALSALLAM ALKESAWI,
                 UMAR ABDULLAH AL KUNDUZI, KHALED ABDALLAH AL−IDAN,
                 ABDUL RAUF ASIBI, MAHER LNU, MUSTAFA AL SHAMILI, BISHER
                 AL−RAWI, OYBEK JAMOLDINIVICH JABBAROV, SANAD ALI
                 ALKALIEMI, FADL DAHIMI, ABDUL SALAM DEIFF, ALI LNU,
                 MOHAMMED AHMED SAEED HIDAR, SAIF ULLAH, SAMIR LNU,
                 YOYEJ, SAEED, OMAR DOE, SHARAF AL SANANI, OMAR
                 DEGHAYES, FAHD ABU HAFSA, JAMAL KIYEMBA, ABDUL HAQ,
                                                                           88
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 89 of 143



                 NADIR OMAR ADULLAH BIN SAADOUN ALSAARY, SAMI
                 MUHYIDEEN, OMAR RAMAH, ABD AL ZAHER, FAWZI KHALED
                 ABDALLAH AL−AUDHA, ABDULLAH BO OMER HAMZA YOYEJ,
                 ABU RAHAN, NAJEEB DOE, SAD AL GAHTANI, AMER MOHAMMON,
                 FAHD AL HARAAZI, JABIR AL QUATANY, USAMA HASAN ABU
                 KABIR, MOHSEN, FAHD AL FAWZAN, ADEL LNU, RASHED AL
                 QAMDI, BANDAR AL SHAIBANI, ALI SHER HAMIDULLAH,
                 MARSHAL DOE, KHALD AL BARKATI, ABDULAL AL THANI, ABU
                 AHMED AL JOFI, SLAIM HARBI, ABU RAD AL JOFI, MUHAMMED
                 HARBI, ABDULAZIZ LNU, ABDULAL DOE, SAD AL MATERI,
                 BOUCETTA FIHI, SAYF BIN ABDALLAH, SEED FARHA, SALEH DOE,
                 AHMED ADNAN AHJAM, MAGED DOE, ZEYAD AL GASSMY, ADEL
                 HASSAN, HAMAD DOE, JAMIL AHMAD SAEED, HALA AHMAD
                 SAEED AL−ADAHG, AMIR DOE, ALKHADR ABDULLAH AL YAFIE,
                 TOFIQ NASSER AWAD AL BIHANI, ABU AHMED, WALEED DOE,
                 WALEED LNU, SAMIR DOE, ELHAM BATAIF, ZEIN AL−ABEDEEN,
                 YAGOOB AL SOURY, ABDUL RHMAN, ADEL AL TUNISI, ZAKER
                 CHAN, SADER DOE, ALI AL KAZMI, ADNAN AL BIHANI, ALI YAHYA
                 MAHDI, ABDULLAH LNU, ABDURAZZAK LNU, KHADER DOE,
                 BILAL LNU, MOSHEN DOE, ABDUL RAHMAN, ABDURRAZAKH LNU,
                 FAHD DOE, JAMIL EL−BANNA, ADEL LNU, OSAMA DOE,
                 MOHAMED HMADI, ABDUL−RAHMAN ABDO ABULGHAITH
                 SULAIMAN, FAHMI DOE, ESAM DOE, TALAH AHMED MOHAMMED
                 ALI ALMJRD, AHMED MOHAMMED ALI ALMJRD, USAMA HASAN
                 ABU KABIR, ABDUR RAZAKAH, AHMAD DOE, ALI KADAMI,
                 AYMAN, FAWAZ, HOUMAD WARZLY, MOHAMED RAJAB, OTHMAN
                 ALI MUHAMMED OMAR, MOHAMMED KAMEEN, SABRY
                 MOHAMMED, SALEH, WAQAS MOHAMMED ALI AWAD, ZAKARIA,
                 KHALID MOHAMMED, MUHAMMAD NUR UTHMAN MUHAMMAD,
                 MAHDI SALIH, SAKI BACHA, SHAMSULLAH, ABOU YASSIR
                 JEZAIRI, ABDAL RAUF ZALITINI, ABDAUL RAZAK ALI−HAJ,
                 ADNAN, AHAMED, SALAH DEEN IBN SHAIKH, SALIH, SALEH LIBI,
                 ABD AL RAHMAN ABDULLAH AL HALMANDY, MUHAMMED SAAD
                 IQBAL MADNI, SAID MADANY, ABDULLAH JAFFA, ABU HADIFA,
                 MOHAMMED ABDULLAH, SANJAWEZ RAWEEL KAMEEL WEEJ,
                 ABUL AZIZ AL MATRAFI, MAJED BARYAN, MOHAMED FAHAD
                 SAAD AL ZU'BI, MOUSSA, ABDULRAHMAN, SAUD AL JOUHANY,
                 SULTAN AL SHAREEF, ABDU TAWAB, ABDUL AZIZ, ABU RAWDAH,
                 ABDUL AL HAMMAN, ABDUL LATIF, ABDULLA HAJI, ABDULLA,
                 ADEL, INSHANULLAH, BITAL ADEL HALAMI, HISHAM, RAFIOVE
                 BIN BASHIR, RIAD NARGERI, RIDAH, SAIF, MASOUD, ABDULLAH,
                 ABDULLAH ALI SALEH, AMAR BILOUSHI, KHALID DESHIRE,
                 IBRAHIM NAYIF ADBALLAH IBRAHIM, MOHAMMED CHINGUITY,
                 ABDO ALI AL HAJ, ABU BAKER SHAMMRANY,
                 GHANIM−ABDULRAHMAN AL−HARBI, RAVIL MINGAZOV,
                 ZAINULABIDIN MEROZHEV, ELHAM BATTAYAV, ABDULLI
                 FEGHOUL, ALI ABDULLAH ALI, MOHAMMED AHMED TAHER,
                 MOHAMMED ABDULLAH MOHAMMED BA ODAH, TARIQ ALI
                 ABDULLAH BA ODAH, NASSER ALI ABDULLAH BA ODAH, MAJID
                 KHAN, RABIA KHAN, FAIZ AHMED YAHIA SULIMAN, HADDAD
                 AHMED YAHIA SULIMAN, MOHAMED MUQBEL AHMED ALSABRI,
                 MOHAMED AL−ZARNOUQI, MASHOUR ABDULLAH MUQBEL
                                                                             89
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 90 of 143



                    ALSABRI, ELISHER, SABIR, FADHEL HUSSEIN SALEH HENTIF,
                    HAYKAL MOHAMMED SALEH HENTIF, ACHRAF SALIM
                    ABDESSALAM, IYOB MURSHAD ALI SALEH, MURSHAD ALI SALEH,
                    ABDULRAHMAN MUHAMMAD SALEH NASSER, MUHAMMAD
                    MUHAMMAD SALEH NASSER, RIDAH BIN SALEH AL YAZIDI, SAMI
                    AL HAJJ, ABDURRAHMAN ABDALLAH ALI MAHMOUD AL
                    SHUBATI, ABDULLAH ALI MAHMOUD AL SHUBATI, MOAMMAR
                    BADAWI DOKHAN, SAMI AL HAJJ, ABDUL RAHIM HUSSEIN
                    MUHAMMED ALI NASHIR, SCOTT L. FENSTERMAKER, BASHIR
                    GHALAAB, SHAWALI KHAN, GUANTANAMO BAY DETAINEE
                    LITIGATION, MOHAMMED SULAYMON BARRE, MOHAMMED ABD
                    AL AL QADIR, ABD AL−RAHIM HUSSAIN MOHAMMED
                    AL−NASHIRI, AWAL GUL, HAMOUD ABDULLAH HAMOUD HASSAN
                    AL WADY, SALEM AHMED HADI, MAHMMOUD OMAR
                    MOHAMMED BIN ATEF, KAHLID SAAD MOHAMMED, MAHBUB
                    RAHMAN, MOHAMMAD RAHMAN, SAMI AL HAJJ, MONSOOR
                    MUHAMMED ALI QATTAA, SHAKHRUKH HAMIDUVA, ADINA
                    HAMIDOVA, FNU HAFIZULLAH, MUIEEN ADEEN JAMAL ADEEN
                    ABD AL F. ABD AL SATTAR, SHAWKI AWAD BALZUHAIR, YAKUBI,
                    AHMED YASLAM SAID KUMAN, ABDULAH ALHAMIRI, ABDUL
                    GHAFFAR, ADEL NOORI, ZAYN AL ABIDIN MUHAMMAD HUSAYN,
                    MOHAMMED ABDULMALIK, SALIM JUMA KHAMISI, HASSAN
                    ABDUL SAID, SAMI AL HAJJ, KHAIRULLA KHAIRKHWA, SAMI AL
                    HAJJ, MULLAH NORULLAH NOORI, SAMI AL HAJJ, MUHAMMAD
                    AHMAD ABDALLAH AL ANSI, SAMI AL HAJJ, ABDUL RAHMAN
                    UMIR AL QYATI, SAAD MASIR MUKBL AL AZANI, AMMAR
                    AL−BALUCHI, MOHAMMED NAZIR BIN LEP, ABU RAWDA, ABDUL
                    RAZAK ALI, MOHAMMED ABDULLAH TAHA MATTAN, SHARGOWI
                    LNU, ABDURAHMAN LNU, AHMED OMAR, EDRESS LNU,
                    MOHAMMED AHMED SLAM AL−KHATEEB, MANSOUR K. A.
                    KAMEL, ABDULAZIZ SAYER OWAIN AL SHAMMARI, SAYER O. Z.
                    AL SHAMMARI, ABDULLAH SALEH ALI AL AJMI, MESFER SALEH
                    ALI AL AJMI, MOHAMMED FUNAITEL AL DIHANI, MUBARA F. S. M.
                    AL DAIHANI, FAYIZ MOHAMMED AHMED AL KANDARI,
                    MOHAMMAD A. J. M. H. AL KANDARI, FWAD MAHMOUD AL
                    RABIAH, MONZER M. H. A. AL RABIEAH, ADIL ZAMIL ABDULL
                    MOHSSIN AL ZAMIL, WALID Z. A. AL ZAMEL, FAWZI KHALID
                    ABDULLAH FAHAD AL ODAH, KHALED A.F. AL ODAH, NASSER
                    NIJER NASER AL MUTAIRI, ABDULLAH KAMAL ABDULLAH
                    KAMAL AL KANDARI, SAAD MADAI SAAD HAWASH AL−AZMI,
                    HAMAD MADAI SAAD, OMAR RAJAB AMIN, MOHAMMAD R.M.R.
                    AMEEN, NAYEF N. N. B. J. AL MUTAIRI, KHALID ABDULLAH
                    MISHAL AL MUTAIRI, MESHAL A. M. TH AL MUTAIRI. (Attachments:
                    # 1 Exhibit A−Declararion Brown, # 2 Exhibit B−Declaration Abraham, # 3
                    Exhibit C−Status Report)(Thompson, Darin) (Entered: 05/11/2009)
05/12/2009   280    NOTICE , Memorandum of Understanding and Acknowledgment filed by
                    Consultant Frank Anderson, by SAIFULLAH PARACHA, FARHAT
                    PARACHA (Hunt, Gaillard) (Entered: 05/12/2009)
05/12/2009   281    MOTION for Reconsideration OF ORDERS REGARDING DISCOVERY
                    FROM THE GUANTANAMO REVIEW TASK FORCE by JAY HOOD,

                                                                                              90
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 91 of 143



                    GEORGE W. BUSH, BARACK OBAMA, BRICE GYURISKO, MICHAEL
                    I. BUMGARNER, HARRY B. HARRIS, JR, WADE F. DAVIS, ROBERT M.
                    GATES (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed
                    Order 1, # 3 Text of Proposed Order 2, # 4 Exhibit Perrelli Declaration, # 5
                    Exhibit Olsen Declaration, # 6 Exhibit Benkert Declaration, # 7 Exhibit
                    Cummings Declaration, # 8 Exhibit Hackett Declaration)(Henry, Terry)
                    (Entered: 05/12/2009)
05/13/2009   282    MOTION for Order −− CONSOLIDATED ORDER REGARDING TASK
                    FORCE DISCOVERY by BRUCE VARGO, DAVID M. THOMAS, JR,
                    UNITED STATES OF AMERICA (Attachments: # 1 Memorandum in
                    Support, # 2 Text of Proposed Order 1, # 3 Text of Proposed Order 2, # 4
                    Exhibit Perrelli Declaration, # 5 Exhibit Olsen Declaration, # 6 Exhibit
                    Benkert Declaration, # 7 Exhibit Cummings Declaration, # 8 Exhibit Hackett
                    Declaration)(Henry, Terry) (Entered: 05/13/2009)
05/13/2009   283    NOTICE of Appearance by Stephen McCoy Elliott on behalf of GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD (Elliott, Stephen)
                    (Entered: 05/13/2009)
05/15/2009   284    Unopposed MOTION for Extension of Time to File Reply in Support of the
                    Governments Motion to Amend September 11, 2008 Protective Order and
                    Counsel Access Procedures and January 9, 2009 Amended TS/SCI Protective
                    Order and Counsel Access Procedures by GEORGE W. BUSH, BARACK
                    OBAMA, ROBERT GATES (Attachments: # 1 Text of Proposed
                    Order)(Berman, Julia) (Entered: 05/15/2009)
05/18/2009          MINUTE ORDER granting Unopposed Motion for Extension of Time to File
                    Reply in Support of the Government's Motion to Amend Protective Orders and
                    Counsel Access Procedures (Dkt. No. 1762, 08−mc−0442). The government is
                    ordered to file its reply on or before Friday, May 22, 2009. Signed by Judge
                    Thomas F. Hogan on 05/18/09. (lctfh1) (Entered: 05/18/2009)
05/18/2009   285    Memorandum in opposition to re 281 MOTION for Reconsideration, 282
                    MOTION for Order , and Cross−Motion for Discovery, filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered: 05/18/2009)
05/18/2009   286    Cross MOTION for Discovery by SAIFULLAH PARACHA, FARHAT
                    PARACHA (Hunt, Gaillard) (Entered: 05/18/2009)
05/18/2009          Set/Reset Deadlines: Government's reply in support of Motion to Amend
                    Protective Orders and Counsel Access Procedures due by 5/22/2009. (mm)
                    (Entered: 05/19/2009)
05/19/2009   287    MEET AND CONFER STATEMENT. (Attachments: # 1 Exhibit 1)(Henry,
                    Terry) (Entered: 05/19/2009)
05/20/2009          MINUTE ORDER: By Wednesday, May 27, 2009, petitioners shall file one
                    consolidated opposition to the Government's Motion for Reconsideration of
                    Orders Regarding Discovery from the Guantanamo Review Task Force (Dkt
                    No. 1755, 08−mc−0442). The government's reply is due by Wednesday, June
                    3, 2009. Signed by Judge Thomas F. Hogan on 5/20/09. (lctfh1) (Entered:
                    05/20/2009)
05/20/2009

                                                                                                   91
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 92 of 143



                    Set/Reset Deadlines: Petitioners' consolidated opposition due by 5/27/2009.
                    Reply due by 6/3/2009. (mm) (Entered: 05/22/2009)
05/22/2009   288    ORDER setting hearing on Motion for Reconsideration (Dkt. No. 1755,
                    08−mc−0442) for June 8, 2009 at 3:00 PM in Courtroom 25A before Judge
                    Thomas F. Hogan. Signed by Judge Thomas F. Hogan on 5/22/09. (lctfh1)
                    (Entered: 05/22/2009)
05/22/2009   289    REPLY to opposition to motion re (263 in 1:04−cv−01136−JDB, 73 in
                    1:08−cv−01104−CKK, 89 in 1:08−cv−01237−RMU−AK, 91 in
                    1:07−cv−02337−HHK, 77 in 1:08−cv−01310−RMU, 142 in
                    1:05−cv−00764−CKK−AK, 106 in 1:06−cv−01766−HHK, 85 in
                    1:08−cv−01236−JDB, 66 in 1:08−cv−01228−RMC, 6 in
                    1:09−cv−00031−JDB, 175 in 1:05−cv−00329−PLF, 115 in
                    1:06−cv−01668−HHK, 92 in 1:08−cv−01238−RWR, 58 in
                    1:08−cv−01223−JR, 127 in 1:05−cv−00877−JR, 68 in 1:08−cv−01232−JR, 86
                    in 1:08−cv−01101−JDB, 115 in 1:08−cv−01360−RWR, 257 in
                    1:04−cv−02022−PLF, 144 in 1:06−cv−01684−GK, 460 in
                    1:04−cv−01254−HHK, 217 in 1:05−cv−00023−RWR, 100 in
                    1:06−cv−01758−RMC, 104 in 1:07−cv−01710−RBW, 98 in
                    1:06−cv−01765−HHK, 170 in 1:05−cv−00763−JDB, 53 in
                    1:08−cv−01923−GK, 127 in 1:04−cv−02035−GK, 91 in
                    1:08−cv−01233−ESH, 172 in 1:05−cv−00359−UNA, 1064 in
                    1:05−cv−02386−RBW, 92 in 1:04−cv−01937−PLF, 44 in
                    1:06−cv−01759−JDB, 400 in 1:04−cv−01194−TFH, 36 in
                    1:08−cv−01828−RMU, 160 in 1:05−cv−00492−JR, 84 in
                    1:08−cv−01235−JDB, 177 in 1:05−cv−00392−UNA, 91 in
                    1:08−cv−00987−JDB, 156 in 1:04−cv−02046−CKK, 138 in
                    1:06−cv−01767−RMU, 199 in 1:05−cv−00270−JR, 140 in
                    1:05−cv−00748−RMC, 103 in 1:06−cv−00618−RWR, 160 in
                    1:06−cv−01690−RBW, 103 in 1:07−cv−02338−HHK, 1684 in
                    1:08−mc−00442−TFH, 142 in 1:04−cv−02215−RMC, 37 in
                    1:08−cv−01229−JDB, 62 in 1:08−cv−01805−RMU, 58 in
                    1:05−cv−02444−RMC, 44 in 1:08−cv−01227−ESH, 114 in
                    1:06−cv−01761−ESH, 83 in 1:08−cv−01230−RMC, 138 in
                    1:05−cv−00634−RWR, 92 in 1:08−cv−01153−HHK, 83 in
                    1:08−cv−01221−CKK, 58 in 1:08−cv−02019−RBW, 72 in
                    1:08−cv−01224−RMC, 161 in 1:05−cv−00526−RMU, 76 in
                    1:08−cv−01085−PLF, 197 in 1:04−cv−01164−RBW, 37 in
                    1:08−cv−02083−PLF, 502 in 1:02−cv−00828−UNA, 105 in
                    1:08−cv−01207−RWR, 39 in 1:08−cv−01733−JDB, 218 in
                    1:05−cv−00520−RMU, 187 in 1:05−cv−00569−JR, 194 in
                    1:05−cv−02479−HHK, 302 in 1:05−cv−00280−UNA, 59 in
                    1:08−cv−01440−CKK, 70 in 1:08−cv−01185−HHK, 42 in
                    1:08−cv−01231−CKK, 161 in 1:05−cv−00247−UNA) MOTION to
                    Amend/Correct SEPTEMBER 11, 2008 PROTECTIVE ORDER AND
                    COUNSEL ACCESS PROCEDURES AND JANUARY 9, 2009 AMENDED
                    TS/SCI PROTECTIVE ORDER AND COUNSEL ACCESS PROCEDURES
                    filed by GEORGE W. BUSH, BARACK OBAMA, ROBERT GATES.
                    (Berman, Julia) (Entered: 05/22/2009)
05/22/2009   290    Consent MOTION for Extension of Time to File Briefs by OMAR KHADR,
                    FATMAH ELSAMNAH, FALEN GHEREBI, MAHMOUD AHMED,
                                                                                                  92
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 93 of 143



                 ABDULMALIK ABDULWAHHAB AL−RAHABI, AHMED
                 ABDULWAHHAB, MAKHTAR YAHIA NAJI AL−WRAFIE, FOADE
                 YAHIA NAJI AL−WRAFIE, AREF ABD IL RHEEM, AREF ABD AL
                 RAHIM, YASEIN KHASEM MOHAMMAD ESMAIL, JAMEL KHASEM
                 MOHAMMAD, ADNAN FARHAN ABDUL LATIF, MAHMOAD ABDAH,
                 MOHAMED FARHAN ABDUL LATIF, JAMAL MAR'I, NABIL
                 MOHAMED MAR'I, OTHMAN ABDULRAHEEM MOHAMMAD, ARAF
                 ABDULRAHEEM MOHAMMAD, ADIL EL HAJ OBAID, NAZEM SAEED
                 EL HAJ OBAID, MOHAMED MOHAMED HASSAN ODAINI, BASHIR
                 MOHAMED HASSAN ODAINI, SADEQ MOHAMMED SAID,
                 MAHMOAD ABDAH AHMED, ABD ALSALAM MOHAMMED SAEED,
                 FAROUK ALI AHMED SAIF, SHEAB AL MOHAMEDI, SALMAN
                 YAHALDI HSAN MOHAMMED SAUD, YAHIVA HSANE MOHAMMED
                 SAUD AL−RBUAYE, ALL PETITIONERS, MAJID MAHMOUD AHMED,
                 IBRAHIM AHMED MAHMOUD AL QOSI, SAIFULLAH PARACHA,
                 FARHAT PARACHA, ALI SALAH KAHLAH AL−MARRI, JARALLAH
                 AL−MARRI, AHCENE ZEMIRI, KARINA DERESHTEANU, SHAKER
                 ABDURRAHEEM AAMER, SAEED AHMED SIDDIQUE, OMAR
                 DEGHAYES, TAHER DESGHAYES, JAMEL ABDULLAH KIYEMBA,
                 THERESA NAMUDDU, RAMI BIN SAAD AL−OTEIBI, HANI SALEH
                 RASHID ABDULLAH, YOSRA SALEH RASHID ABDULLAH,
                 MAHMOOD SALIM AL MOHAMMED, ABDULLA SALIM
                 AL−MOHAMMED, FATTOUH ALY AHMED ALGAZZAR, OMAR
                 DEGHAYES, SHERIF EL−MASHAD, WAFFA EL−ARABIE, ADEL
                 FATTOUH ALY AHMED ALGAZZAR, EAHME SALEM ALASSANI,
                 SALEM SAED ALASSANI, SULEIMAN AWADH BIN AGIL AL−NADHI,
                 GHAZI AWADH BIN AGIL AL−NADHY, ZAHER OMER BEN
                 HAMDON, MOHAMMED OMER KHAMIS HAMDON, MOHAMMED
                 AL−ADAHI, MIRIAM ALI ABDULLAH AL−HAJ, MUHAMMAD
                 AL−ADAHI, MIRIAM ALI ABDULLAH AL−HAJ, MOHAMED ALI
                 ABDULLA, MUHAMMAD ALI ABDULLAH BAWAZIR, SALIH ALI
                 ABDULLAH BAWAZIR, FAHMI SALEM AL−ASSANI, SALEM SAID
                 AL−ASSANI, SULEIMAN AWADH BIN AQIL AL−NAHDI, GHAZI
                 AWADH BIN AQIL AL−NAHDI, ZAHIR OMAR KHAMIS BIN
                 HAMDOON, MUHAMMAD OMAR KHAMIS BIN HAMDOON, SALEH
                 ALI ABDULLA BAWAZER, AHMED ABDULLAH AL−WAZAN,
                 YOUNOUS CHEKKOURI, MOHAMMED ABDUL RAHMAN, RAFIQ BIN
                 BASHIR BIN JALLUL ALHAMI, DJAMEL AMEZIANE, AHAMED
                 ABDUL AZIZ, SABIHA AWAD HADRAMI, NASSER DAHER AL
                 SHAMMARI, ABDUL RAHMAN SHALBY, SHAKER AAMER,
                 ABDULLAH AALI AL OTIABI, MUHAMMED FAHAD AL QAHTANY,
                 MUSA AL MADANY, SALEH ABDULLA AL−OSHAN, MOHAMMED
                 SAAD MOHAMMED AL−OSHAN, ZABEN DHAHER AL SHAMMARI,
                 MUHAMMED KHAN TUMANI, ABD AL NISR KHAN TUMANI,
                 MOHAMMEDOU OULD SALAHI, YAHDIH OULD SALAHI, OMER
                 SAEED SALEM AL DAINI, MOHAMMED SAEED SALEM AL DAINI,
                 MOHSEN ABDRUB ABOASSY, MOHAMMED SAEED BIN SALMAN,
                 SAMEER NAJY HASAN MUKBEL, ABDULLA AHDRUB ABOASSY,
                 SAEED SALIM BISALMAN, NAJY HASAN MUKBEL, ADEL HAMLILY,
                 SHAKER AAMER, MOHAMMED AL NADOUR, MOHAMMED
                 FAHREO, LAHCEN IKASRIEN, MOHAMMED MAZOZ, MOUSSA,
                 ABDUL LATIF MOHAMMED NASSER, SAID, RIDOUANE SHAKUR,
                                                                          93
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 94 of 143



                 YOUNIS SHAKUR, TAREQ, OMAR DEGHAYES, AHMED ABU IMRAN,
                 NAJEEB AL HUSSEINI, BENJAMIN MOHAMMED AL HABASHI,
                 AHMED GHAPPOUR, CLIVE A. STAFFORD SMITH, SHAKER AAMER,
                 KHIALI−GUL, YASIN MUHAMMED BASARDH, ALI HUSSIAN
                 MOHAMMAD MUETY SHAABAN, NASRULLAH, ABDUL WAHAB,
                 KARIN BOSTAN, TAJ MOHAMMAD, MOHAMMAD MUSTAFA
                 SOHAIL, ARKAN MOHAMMAD GHAFIL AL KARIM, ASIM BEN
                 THABIT AL−KHALAQI, KASIMBEKOV KOMOLIDDIN
                 TOHIRJANOVICH, ABDULSALAM ALI ABDULRAHMAN AL−HELA,
                 ABDULWAHAB ALI ABDULRAHMAN AL−HELA, CHAMAN GUL
                 KHIALIGOL, HONORGOL KHIALIGOL, HAJI NUSRAT, ABDUL
                 WAHID, HAJI ROHULLAH WAKIL, MOHAMMAD WAKIL, SABAR
                 LAL, MOHAMMED HASSAN, WALI MOHAMMED MORAFA,
                 HADAYA MORAFA, ABDUL RAHMAN AZIZ KHAN, ABD AL
                 RAHMAN, ABDUL RAZAK IKTIAR MOHAMMED, ALI SHAH
                 MOUSOVI, MOHAMMAD SAYYED SHAH, IZAATULLAH NUSRAT,
                 OMAR MOHAMMED KHALIFH, OMAR DEGHAYES, LABED AHMED,
                 TARIQ MAHMOUD ALSAWAM, ABU ABDUL RAUF ZALITA, OMAR
                 DEGHAYES, FARHI SAEED BIN MOHAMMED, MOAZZAM BEGG,
                 MOTAI SAIB, BISHER AL−RAWI, FATIMA NASSER YAHIA
                 ABDULLAH KHUSSROF, SAEED MOHAMMED SALEH HATIM, ALI
                 MOHAMMED SALEH AL−SALAHI, MOHAMMED NASSER YAHIA
                 ABDULLAH KHUSSROF, AHMED "DOE", OMAR DEGHAYES, JIHAD
                 DHIAB, SHAKER AAMER, HAMMAD DOE, HUDHAIFA DOE, JALAAL
                 DOE, KHALID DOE, SAABIR DOE, SAADIQ DOE, JAMAL KIYEMBA,
                 ABDUSABUR DOE, ABDUSAMAD DOE, ABDUNASIR DOE, ADIL BIN
                 MUHAMMAD AL WIRGHI, MOAZZAM BEGG, TAWISS BINT HASAN
                 AL WIRGHI, ABDL HADI OMAR MAHMOUD FARAJ, MOHAMMED
                 AMON, NABIL, JAMAAL KIYEMBA, SHAFIIQ, JAMAAL KIYEMBA,
                 ABBAR SUFIAN AL HAWARY, SHAKER AAMER, BISHER AL−RAWI,
                 IBRAHIM OSMAN IBRAHIM IDRIS, HASSAN BIN ATTASH,
                 BENYAMIN MOHAMMED AL HABASHI, A'AMER SHAKER, HAMID
                 AL RAZAK, BISHER AL RAWI, EDHAM MAMET, IBRAHIM MAMET,
                 FOUZIA AHMMED, ABDUL RAHEEM GHULAM RABBANI, MALIKA,
                 AHMMED GHULAM RABBANI, ABDUL ZAHIR, HUSSAIN SALEM
                 MOHAMMED ALMERFEDI, SALEM MOHAMMED SALEM ABDULLA
                 ALMERFEDI, WALEED SAEED BN SAEED ZAID, MOHAMMED
                 SAEED BN SAEED ZAID, MOHAMMED RAJEB ABU GHANEM,
                 HIMIGER SADER ABU GHANEM, AMEEN MOHAMMAD ALBKRI, ALI
                 SALEH ALBKRI, ABDALHADI M. AL−SOPAI, ABDULLAH M.
                 AL−SOPAI, ALLA ALI BIN ALI AHMED, WAGDI ALI BIN ALI,
                 MUSA'AB AL MADHWANI, JAWAD JABBAR SADKHAN, JABBAR
                 SADKHAN AL−SAHLANI, SADAR DOE, ARKEEN DOE, USAMA
                 HASAN ABU KABIR, MOHAMMED AL−QAHTANI, MANEA AHMED
                 FAHAD AL−QAHTANI, ISMAIL ALKHEMISI, HASAN BALGAID,
                 OMAR DEGHAYES, RAVIL MINGAZA GAMIL, DILIARA
                 MINGAZOVA, KHALED ABD ELGABAR MOHAMMED OTHMAN,
                 ABD AL MALIK ABD AL WAHAB, MUHAMMED AHMED
                 MUHAMMED ALGHURBANY, ALI HAMZA AHMED SULIMAN
                 BAHLOOL, ABDOUL MOHAMMED AHMED BAHLOOL, SALEH
                 MOHAMMED SELEH AL THABBII, FATMAH QHASIM AL AHMADI,
                 ABDUL AL QADER AHMED HUSSAIN, ABDULGADER AHMED
                                                                           94
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 95 of 143



                 HASIN ABOBAKER, ISSAM HAMID ALI BIN ALI AL JAYFI, HAMID
                 ALI AL JAYFI, OTHMAN ALI MOHAMMED AL SHAMRANY, ALI
                 MOHAMED OMAR AL SHOMRANY, KHALID MOHAMMED AL
                 THABBI, ABDU AL QADER HUSSAIN AL−MUDAFARI, SALIEH
                 HUSSAIN ALI AL−MUDAFARI, HAYAL AZIZ AHMED AL−MITHALI,
                 ALI AZIZ AHMED AL−MITHALI, ABD AL HAKIM GHALIB AHMAD
                 ALHAG, SAEED GHALIB AHMAD ALHAG, MOHAMMED ABDUL
                 RAHMAN AL−SHIMRANI, ALI ABDUL RAHMAN AL−SHIMRANI,
                 AHMED BEN BACHA, BINYAM MOHAMMED, SALAH BELBACHA,
                 GHASSAN ABDULLAH AL SHARBI, TOORAN MOHAMMAD
                 AMANNULLAH, MIRRA JAAN, MOHAMMAD WABI UMARI, GUL
                 HYAT KHAN, ABDULLAH MUJAHID HAQ, FARID AHMED,
                 MOHAMMAD RAHIM, MOHAMMAD KARIM, MOHAMMAD ZAHIR,
                 ABDUL WAHAB, ABDULLAH WAZIR ZADRAN, GHULAM ROOHANI,
                 GHULAM JEELANI, DR. HIYATULLAH, ABDUL ZAHIR, CHAMAN
                 GUL KHIALIGOL, ZAHIR SHAH, ABDUL HAQ, ABDUL BARRI,
                 AHMED AL DARBY, AHMAD MOHAMMAD AL DARBI, ALI
                 MOHAMMAD AL DARBI, MOHAMMED MOHAMMED HASSEN,
                 ABDUL HAMID ABDUL SALAM AL−GHIZZAWI, ALI YEHYA MAHDI
                 AL−RIMI, ADHAM MOHAMMED ALI AWAD, ISMAIL ALI AL RAMMI,
                 SOAID SALH AHMAD AL RAMMI, ADEL ALI AHMAD AL RAMMI,
                 ZAKARIA AL−BAIDANY, ABDEL AZIZ AL−SWIDI, AHMED
                 MOHAMMED HASSIN AL RAMMAH, TALAH AHMED MOHAMMED
                 ALI ALMJRD, AHMED MOHAMMED ALI ALMJRD, USAMA HASAN
                 ABU KABIR, ABDUR RAZAKAH, AHMAD DOE, ALI KADAMI,
                 AYMAN, FAWAZ, HOUMAD WARZLY, MOHAMED RAJAB, OTHMAN
                 ALI MUHAMMED OMAR, MOHAMMED KAMEEN, SABRY
                 MOHAMMED, SALEH, WAQAS MOHAMMED ALI AWAD, ZAKARIA,
                 KHALID MOHAMMED, MUHAMMAD NUR UTHMAN MUHAMMAD,
                 MAHDI SALIH, SAKI BACHA, SHAMSULLAH, ABOU YASSIR
                 JEZAIRI, ABDAL RAUF ZALITINI, ABDAUL RAZAK ALI−HAJ,
                 ADNAN, AHAMED, SALAH DEEN IBN SHAIKH, SALIH, SALEH LIBI,
                 ABD AL RAHMAN ABDULLAH AL HALMANDY, MUHAMMED SAAD
                 IQBAL MADNI, SAID MADANY, ABDULLAH JAFFA, ABU HADIFA,
                 MOHAMMED ABDULLAH, SANJAWEZ RAWEEL KAMEEL WEEJ,
                 ABUL AZIZ AL MATRAFI, MAJED BARYAN, MOHAMED FAHAD
                 SAAD AL ZU'BI, MOUSSA, ABDULRAHMAN, SAUD AL JOUHANY,
                 SULTAN AL SHAREEF, ABDU TAWAB, ABDUL AZIZ, ABU RAWDAH,
                 ABDUL AL HAMMAN, ABDUL LATIF, ABDULLA HAJI, ABDULLA,
                 ADEL, INSHANULLAH, BITAL ADEL HALAMI, HISHAM, RAFIOVE
                 BIN BASHIR, RIAD NARGERI, RIDAH, SAIF, MASOUD, ABDULLAH,
                 ABDULLAH ALI SALEH, AMAR BILOUSHI, KHALID DESHIRE,
                 IBRAHIM NAYIF ADBALLAH IBRAHIM, MOHAMMED CHINGUITY,
                 ABDO ALI AL HAJ, ABU BAKER SHAMMRANY,
                 GHANIM−ABDULRAHMAN AL−HARBI, RAVIL MINGAZOV,
                 ZAINULABIDIN MEROZHEV, ELHAM BATTAYAV, ABDULLI
                 FEGHOUL, WASIM, QAYED, ALI ABDULLAH ALI, MOHAMMED
                 AHMED TAHER, MOHAMMED ABDULLAH MOHAMMED BA ODAH,
                 TARIQ ALI ABDULLAH BA ODAH, NASSER ALI ABDULLAH BA
                 ODAH, RAMZI BIN AL−SHIBH, ZAKARIA BIN AL−SHIBH, FAIZ
                 AHMED YAHIA SULIMAN, HADDAD AHMED YAHIA SULIMAN,
                 MOHAMED MUQBEL AHMED ALSABRI, MOHAMED AL−ZARNOUQI,
                                                                            95
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 96 of 143



                    MASHOUR ABDULLAH MUQBEL ALSABRI, ELISHER, SABIR,
                    FADHEL HUSSEIN SALEH HENTIF, HAYKAL MOHAMMED SALEH
                    HENTIF, IYOB MURSHAD ALI SALEH, MURSHAD ALI SALEH,
                    ABDULRAHMAN MUHAMMAD SALEH NASSER, MUHAMMAD
                    MUHAMMAD SALEH NASSER, RIDAH BIN SALEH AL YAZIDI, SAMI
                    AL HAJJ, ABDURRAHMAN ABDALLAH ALI MAHMOUD AL
                    SHUBATI, ABDULLAH ALI MAHMOUD AL SHUBATI, AHMED ZAID
                    SALEM ZUHAIR, MOAMMAR BADAWI DOKHAN, SAMI AL HAJJ,
                    MOHAMED AL−ZARNOUQI, MASHOUR ABDULLAH MUQBEL
                    ALSABRI, ABDUL RAHIM HUSSEIN MUHAMMED ALI NASHIR,
                    SCOTT L. FENSTERMAKER, BASHIR GHALAAB, SHAWALI KHAN,
                    GUANTANAMO BAY DETAINEE LITIGATION, MOHAMMED
                    SULAYMON BARRE, MOHAMMED ABD AL AL QADIR, ABD
                    AL−RAHIM HUSSAIN MOHAMMED AL−NASHIRI, AWAL GUL,
                    HAMOUD ABDULLAH HAMOUD HASSAN AL WADY, SALEM
                    AHMED HADI, MAHMMOUD OMAR MOHAMMED BIN ATEF,
                    KAHLID SAAD MOHAMMED, MAHBUB RAHMAN, MOHAMMAD
                    RAHMAN, SAMI AL HAJJ, MONSOOR MUHAMMED ALI QATTAA,
                    SHAKHRUKH HAMIDUVA, ADINA HAMIDOVA, FNU HAFIZULLAH,
                    MUIEEN ADEEN JAMAL ADEEN ABD AL F. ABD AL SATTAR,
                    SHAWKI AWAD BALZUHAIR, YAKUBI, AHMED YASLAM SAID
                    KUMAN, SHARIFULLAH, SUBHANULLAH, SAMI AL HAJJ, ABDULAH
                    ALHAMIRI, ABDUL GHAFFAR, ADEL NOORI, ZAYN AL ABIDIN
                    MUHAMMAD HUSAYN, MOHAMMED ABDULMALIK, SALIM JUMA
                    KHAMISI, HASSAN ABDUL SAID, SAMI AL HAJJ, KHAIRULLA
                    KHAIRKHWA, SAMI AL HAJJ, MULLAH NORULLAH NOORI, SAMI
                    AL HAJJ, MUHAMMAD AHMAD ABDALLAH AL ANSI, SAMI AL
                    HAJJ, ABDUL RAHMAN UMIR AL QYATI, SAAD MASIR MUKBL AL
                    AZANI, AMMAR AL−BALUCHI, MOHAMMED NAZIR BIN LEP, ABU
                    RAWDA, ABDUL RAZAK ALI, MOHAMMED ABDULLAH TAHA
                    MATTAN, SHARGOWI LNU, ABDURAHMAN LNU, AHMED OMAR,
                    EDRESS LNU, MOHAMMED AHMED SLAM AL−KHATEEB,
                    MANSOUR K. A. KAMEL, ABDULAZIZ SAYER OWAIN AL
                    SHAMMARI, SAYER O. Z. AL SHAMMARI, ABDULLAH SALEH ALI
                    AL AJMI, MESFER SALEH ALI AL AJMI, MOHAMMED FUNAITEL AL
                    DIHANI, MUBARA F. S. M. AL DAIHANI, FAYIZ MOHAMMED
                    AHMED AL KANDARI, MOHAMMAD A. J. M. H. AL KANDARI, FWAD
                    MAHMOUD AL RABIAH, MONZER M. H. A. AL RABIEAH, ADIL
                    ZAMIL ABDULL MOHSSIN AL ZAMIL, WALID Z. A. AL ZAMEL,
                    FAWZI KHALID ABDULLAH FAHAD AL ODAH, KHALED A.F. AL
                    ODAH, NASSER NIJER NASER AL MUTAIRI, ABDULLAH KAMAL
                    ABDULLAH KAMAL AL KANDARI, SAAD MADAI SAAD HAWASH
                    AL−AZMI, HAMAD MADAI SAAD, OMAR RAJAB AMIN,
                    MOHAMMAD R.M.R. AMEEN, NAYEF N. N. B. J. AL MUTAIRI,
                    KHALID ABDULLAH MISHAL AL MUTAIRI, MESHAL A. M. TH AL
                    MUTAIRI (Ryan, Peter) (Entered: 05/22/2009)
05/26/2009          MINUTE ORDER granting in part Petitioners' Consent Motion to Extend
                    Briefing Deadlines (Dkt. No. 1772, 08−mc−0442). Petitioners may file one
                    consolidated opposition to the government's Motion for Reconsideration by
                    Friday, May 29, 2009. The government may file a reply brief by Friday, June
                    5, 2009. The hearing date is reset from June 8, 2009 to June 9, 2009, at 4:00

                                                                                                    96
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 97 of 143



                    p.m. Signed by Judge Thomas F. Hogan on 5/26/09. (lctfh1) (Entered:
                    05/26/2009)
05/27/2009          Set/Reset Deadlines/Hearings: Consolidated response to government's motion
                    for reconsideration due by 5/29/2009. Reply due by 6/5/2009. Motion Hearing
                    set for 6/9/2009 04:00 PM in Courtroom 25A before Judge Thomas F. Hogan.
                    (mm) (Entered: 05/27/2009)
05/28/2009   291    Unopposed MOTION for Extension of Time to Reply, Unopposed MOTION
                    for Extension of Time to File Response/Reply as to (286 in
                    1:04−cv−02022−PLF) Cross MOTION for Discovery by GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD, GUANTANAMO BAY
                    DETAINEE LITIGATION (Attachments: # 1 Text of Proposed Order)(Folio,
                    Joseph) (Entered: 05/28/2009)
05/29/2009   292    MOTION to Strike , and in Opposition to, Respondents' Motion for
                    Reconsideration of Orders Regarding Discovery from the Guantanamo Review
                    Task Force by OMAR KHADR, FATMAH ELSAMNAH, FALEN
                    GHEREBI, BISHER NASER ALI ALMARWALH, HUISSEN NASER ALI
                    ALMARWALH, MASAAB OMAR AL−MADHWANI, ALI OMAR
                    MADHWANI, ABDULKHALIQ AL−BAIDHANI, KHALID
                    AL−BAIDHANI, ALI AHMED MOHAMMED AL RAZEHI, ABDULLAH
                    AHMED MOHAMMED AL RAZEHI, SUHAIL ABDU ANAM, SAEED
                    AHMED AL−SARIM, SAMIR AHMED AL−SARIM, IMAD ABDULLAH
                    HASSAN, AMRO ABDULLAH HASSAN, JALAL SALIM BIN AMER,
                    FAEZ BIN AMER, ALI YAHYA MAHDI, MOHAMED YAHYA MAHDI,
                    ATAG ALI ABDOH, MOHAMED ABDU ANAM, KHALID AHMED
                    KASSIM, FADHLE AHMED KASSIM, FAHMI ABDULLAH AHMED,
                    KMAL ABDULLAH AHMED, ABDUALAZIZ ABDOH AL SWIDI,
                    ADNAN ABDOH ALSWIDI, AL HUSSIN AL−TIS, HADI HUSSIN
                    AL−TIS, FAHMI ABDULLAH UBAD AL−TAWLAQI, ALL
                    PETITIONERS, ABDULLAH AHMED UBAD AL−TAWLAQI,
                    MAHMOUD AHMED, ABDULMALIK ABDULWAHHAB AL−RAHABI,
                    AHMED ABDULWAHHAB, MAKHTAR YAHIA NAJI AL−WRAFIE,
                    FOADE YAHIA NAJI AL−WRAFIE, AREF ABD IL RHEEM, AREF ABD
                    AL RAHIM, YASEIN KHASEM MOHAMMAD ESMAIL, JAMEL
                    KHASEM MOHAMMAD, ADNAN FARHAN ABDUL LATIF,
                    MAHMOAD ABDAH, MOHAMED FARHAN ABDUL LATIF, JAMAL
                    MAR'I, NABIL MOHAMED MAR'I, OTHMAN ABDULRAHEEM
                    MOHAMMAD, ARAF ABDULRAHEEM MOHAMMAD, ADIL EL HAJ
                    OBAID, NAZEM SAEED EL HAJ OBAID, MOHAMED MOHAMED
                    HASSAN ODAINI, BASHIR MOHAMED HASSAN ODAINI, SADEQ
                    MOHAMMED SAID, MAHMOAD ABDAH AHMED, ABD ALSALAM
                    MOHAMMED SAEED, FAROUK ALI AHMED SAIF, SHEAB AL
                    MOHAMEDI, SALMAN YAHALDI HSAN MOHAMMED SAUD,
                    YAHIVA HSANE MOHAMMED SAUD AL−RBUAYE, MAJID
                    MAHMOUD AHMED, SAIFULLAH PARACHA, FARHAT PARACHA,
                    ALI SALAH KAHLAH AL−MARRI, JARALLAH AL−MARRI, AHCENE
                    ZEMIRI, KARINA DERESHTEANU, RAMI BIN SAAD AL−OTEIBI,
                    HANI SALEH RASHID ABDULLAH, YOSRA SALEH RASHID
                    ABDULLAH, MAHMOOD SALIM AL MOHAMMED, ABDULLA SALIM
                    AL−MOHAMMED, FATTOUH ALY AHMED ALGAZZAR, OMAR
                    DEGHAYES, SHERIF EL−MASHAD, WAFFA EL−ARABIE, ADEL
                                                                                                  97
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 98 of 143



                 FATTOUH ALY AHMED ALGAZZAR, EAHME SALEM ALASSANI,
                 SALEM SAED ALASSANI, SULEIMAN AWADH BIN AGIL AL−NADHI,
                 GHAZI AWADH BIN AGIL AL−NADHY, ZAHER OMER BEN
                 HAMDON, MOHAMMED OMER KHAMIS HAMDON, MOHAMMED
                 AL−ADAHI, MIRIAM ALI ABDULLAH AL−HAJ, MUHAMMAD
                 AL−ADAHI, MIRIAM ALI ABDULLAH AL−HAJ, MOHAMED ALI
                 ABDULLA, MUHAMMAD ALI ABDULLAH BAWAZIR, SALIH ALI
                 ABDULLAH BAWAZIR, FAHMI SALEM AL−ASSANI, SALEM SAID
                 AL−ASSANI, SULEIMAN AWADH BIN AQIL AL−NAHDI, GHAZI
                 AWADH BIN AQIL AL−NAHDI, ZAHIR OMAR KHAMIS BIN
                 HAMDOON, MUHAMMAD OMAR KHAMIS BIN HAMDOON, SALEH
                 ALI ABDULLA BAWAZER, AHMED ABDULLAH AL−WAZAN,
                 YOUNOUS CHEKKOURI, DJAMEL AMEZIANE, AHAMED ABDUL
                 AZIZ, SABIHA AWAD HADRAMI, NASSER DAHER AL SHAMMARI,
                 ABDUL RAHMAN SHALBY, SHAKER AAMER, ABDULLAH AALI AL
                 OTIABI, MUHAMMED FAHAD AL QAHTANY, MUSA AL MADANY,
                 SALEH ABDULLA AL−OSHAN, MOHAMMED SAAD MOHAMMED
                 AL−OSHAN, ZABEN DHAHER AL SHAMMARI, MUHAMMED KHAN
                 TUMANI, ABD AL NISR KHAN TUMANI, MOHAMMEDOU OULD
                 SALAHI, YAHDIH OULD SALAHI, OMER SAEED SALEM AL DAINI,
                 MOHAMMED SAEED SALEM AL DAINI, MOHSEN ABDRUB
                 ABOASSY, MOHAMMED SAEED BIN SALMAN, SAMEER NAJY
                 HASAN MUKBEL, ABDULLA AHDRUB ABOASSY, SAEED SALIM
                 BISALMAN, NAJY HASAN MUKBEL, ADEL HAMLILY, SHAKER
                 AAMER, MOHAMMED AL NADOUR, MOHAMMED FAHREO,
                 LAHCEN IKASRIEN, MOHAMMED MAZOZ, MOUSSA, ABDUL LATIF
                 MOHAMMED NASSER, SAID, RIDOUANE SHAKUR, YOUNIS
                 SHAKUR, TAREQ, OMAR DEGHAYES, AHMED ABU IMRAN, NAJEEB
                 AL HUSSEINI, BENJAMIN MOHAMMED AL HABASHI, SHAKER
                 AAMER, KHIALI−GUL, YASIN MUHAMMED BASARDH, ALI
                 HUSSIAN MOHAMMAD MUETY SHAABAN, NASRULLAH, ABDUL
                 WAHAB, KARIN BOSTAN, TAJ MOHAMMAD, MOHAMMAD
                 MUSTAFA SOHAIL, ARKAN MOHAMMAD GHAFIL AL KARIM, ASIM
                 BEN THABIT AL−KHALAQI, KASIMBEKOV KOMOLIDDIN
                 TOHIRJANOVICH, ABDULSALAM ALI ABDULRAHMAN AL−HELA,
                 ABDULWAHAB ALI ABDULRAHMAN AL−HELA, CHAMAN GUL
                 KHIALIGOL, HONORGOL KHIALIGOL, HAJI NUSRAT, ABDUL
                 WAHID, HAJI ROHULLAH WAKIL, MOHAMMAD WAKIL, SABAR
                 LAL, MOHAMMED HASSAN, WALI MOHAMMED MORAFA,
                 HADAYA MORAFA, ABDUL RAHMAN AZIZ KHAN, ABD AL
                 RAHMAN, ABDUL RAZAK IKTIAR MOHAMMED, ALI SHAH
                 MOUSOVI, MOHAMMAD SAYYED SHAH, IZAATULLAH NUSRAT,
                 OMAR MOHAMMED KHALIFH, OMAR DEGHAYES, LABED AHMED,
                 TARIQ MAHMOUD ALSAWAM, ABU ABDUL RAUF ZALITA, OMAR
                 DEGHAYES, FARHI SAEED BIN MOHAMMED, MOAZZAM BEGG,
                 MOTAI SAIB, BISHER AL−RAWI, FATIMA NASSER YAHIA
                 ABDULLAH KHUSSROF, SAEED MOHAMMED SALEH HATIM, ALI
                 MOHAMMED SALEH AL−SALAHI, MOHAMMED NASSER YAHIA
                 ABDULLAH KHUSSROF, AHMED "DOE", OMAR DEGHAYES, JIHAD
                 DHIAB, SHAKER AAMER, HAMMAD DOE, HUDHAIFA DOE, JALAAL
                 DOE, KHALID DOE, SAABIR DOE, SAADIQ DOE, JAMAL KIYEMBA,
                 ABDUSABUR DOE, ABDUSAMAD DOE, ABDUNASIR DOE, ADIL BIN
                                                                           98
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 99 of 143



                 MUHAMMAD AL WIRGHI, MOAZZAM BEGG, TAWISS BINT HASAN
                 AL WIRGHI, ABDL HADI OMAR MAHMOUD FARAJ, MOHAMMED
                 AMON, NABIL, JAMAAL KIYEMBA, SHAFIIQ, JAMAAL KIYEMBA,
                 ABBAR SUFIAN AL HAWARY, SHAKER AAMER, BISHER AL−RAWI,
                 IBRAHIM OSMAN IBRAHIM IDRIS, HASSAN BIN ATTASH,
                 BENYAMIN MOHAMMED AL HABASHI, A'AMER SHAKER, HAMID
                 AL RAZAK, BISHER AL RAWI, EDHAM MAMET, IBRAHIM MAMET,
                 FOUZIA AHMMED, ABDUL RAHEEM GHULAM RABBANI, MALIKA,
                 AHMMED GHULAM RABBANI, ABDUL ZAHIR, HUSSAIN SALEM
                 MOHAMMED ALMERFEDI, SALEM MOHAMMED SALEM ABDULLA
                 ALMERFEDI, WALEED SAEED BN SAEED ZAID, MOHAMMED
                 SAEED BN SAEED ZAID, MOHAMMED RAJEB ABU GHANEM,
                 HIMIGER SADER ABU GHANEM, AMEEN MOHAMMAD ALBKRI, ALI
                 SALEH ALBKRI, ABDALHADI M. AL−SOPAI, ABDULLAH M.
                 AL−SOPAI, ALLA ALI BIN ALI AHMED, WAGDI ALI BIN ALI, JAWAD
                 JABBAR SADKHAN, JABBAR SADKHAN AL−SAHLANI, SADAR DOE,
                 ARKEEN DOE, USAMA HASAN ABU KABIR, MOHAMMED
                 AL−QAHTANI, MANEA AHMED FAHAD AL−QAHTANI, ISMAIL
                 ALKHEMISI, HASAN BALGAID, OMAR DEGHAYES, RAVIL
                 MINGAZA GAMIL, DILIARA MINGAZOVA, KHALED ABD ELGABAR
                 MOHAMMED OTHMAN, ABD AL MALIK ABD AL WAHAB,
                 MUHAMMED AHMED MUHAMMED ALGHURBANY, ALI HAMZA
                 AHMED SULIMAN BAHLOOL, ABDOUL MOHAMMED AHMED
                 BAHLOOL, SALEH MOHAMMED SELEH AL THABBII, FATMAH
                 QHASIM AL AHMADI, ABDUL AL QADER AHMED HUSSAIN,
                 ABDULGADER AHMED HASIN ABOBAKER, ISSAM HAMID ALI BIN
                 ALI AL JAYFI, HAMID ALI AL JAYFI, OTHMAN ALI MOHAMMED AL
                 SHAMRANY, ALI MOHAMED OMAR AL SHOMRANY, KHALID
                 MOHAMMED AL THABBI, ABDU AL QADER HUSSAIN
                 AL−MUDAFARI, SALIEH HUSSAIN ALI AL−MUDAFARI, HAYAL
                 AZIZ AHMED AL−MITHALI, ALI AZIZ AHMED AL−MITHALI, ABD
                 AL HAKIM GHALIB AHMAD ALHAG, SAEED GHALIB AHMAD
                 ALHAG, MOHAMMED ABDUL RAHMAN AL−SHIMRANI, ALI ABDUL
                 RAHMAN AL−SHIMRANI, AHMED BEN BACHA, BINYAM
                 MOHAMMED, SALAH BELBACHA, GHASSAN ABDULLAH AL
                 SHARBI, TOORAN MOHAMMAD AMANNULLAH, MIRRA JAAN,
                 MOHAMMAD WABI UMARI, GUL HYAT KHAN, ABDULLAH
                 MUJAHID HAQ, FARID AHMED, MOHAMMAD RAHIM, MOHAMMAD
                 KARIM, MOHAMMAD ZAHIR, ABDUL WAHAB, ABDULLAH WAZIR
                 ZADRAN, GHULAM ROOHANI, GHULAM JEELANI, DR.
                 HIYATULLAH, ABDUL ZAHIR, CHAMAN GUL KHIALIGOL, ZAHIR
                 SHAH, ABDUL HAQ, ABDUL BARRI, AHMED AL DARBY, AHMAD
                 MOHAMMAD AL DARBI, ALI MOHAMMAD AL DARBI, MOHAMMED
                 MOHAMMED HASSEN, ABDUL HAMID ABDUL SALAM
                 AL−GHIZZAWI, ALI YEHYA MAHDI AL−RIMI, ADHAM MOHAMMED
                 ALI AWAD, ISMAIL ALI AL RAMMI, SOAID SALH AHMAD AL
                 RAMMI, ADEL ALI AHMAD AL RAMMI, SAMI MUHYIDEEN,
                 BANDAR AL JAABIR, JAMAL KIYEMBA, MOHAMMED ZAHRANI,
                 OMAR DEGHAYES, SALIM SAID, ANWAR HANDAN AL SHIMMIRI,
                 SULIMAN HONAHEEM ALOWAIDAH, SAAD AL QAHTAANI,
                 JOBRAN SAAD AL−QUHTANI, NAWAL MADAY AL−QUHTANI,
                 ZAKARIA AL−BAIDANY, ABDEL AZIZ AL−SWIDI, AHMED
                                                                              99
Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 100 of 143



                 MOHAMMED HASSIN AL RAMMAH, MOHAMMED AL PALESTINI,
                 SOFAINE MOHAMMED BERHOUMI, ABDUL AZIZ NAJI, ABIN
                 ALHAMED ABID ALSALLAM ALKESAWI, ABU RAWDA, UMAR
                 ABDULLAH AL KUNDUZI, KHALED ABDALLAH AL−IDAN, ABDUL
                 RAUF ASIBI, ABDUL RAZAK ALI, MOHAMMED ABDULLAH TAHA
                 MATTAN, MAHER LNU, MAHER EL FALESTENY, MUSTAFA AL
                 SHAMILI, SHARGOWI LNU, BISHER AL−RAWI, OYBEK
                 JAMOLDINIVICH JABBAROV, SANAD ALI ALKALIEMI, FADL
                 DAHIMI, ABDUL SALAM DEIFF, ABDURAHMAN LNU, AHMED
                 OMAR, ALI LNU, EDRESS LNU, MOHAMMED AHMED SAEED
                 HIDAR, SAIF ULLAH, SAMIR LNU, YOYEJ, SAEED, OMAR DOE,
                 OMAR DEGHAYES, FAHD ABU HAFSA, JAMAL KIYEMBA, ABDUL
                 HAQ, NADIR OMAR ADULLAH BIN SAADOUN ALSAARY, SAMI
                 MUHYIDEEN, OMAR RAMAH, ABD AL ZAHER, FAWZI KHALED
                 ABDALLAH AL−AUDHA, ABDULLAH BO OMER HAMZA YOYEJ,
                 ABU RAHAN, NAJEEB DOE, SAD AL GAHTANI, AMER MOHAMMON,
                 JABIR AL QUATANY, USAMA HASAN ABU KABIR, MOHSEN, FAHD
                 AL FAWZAN, ADEL LNU, RASHED AL QAMDI, BANDAR AL
                 SHAIBANI, ALI SHER HAMIDULLAH, MARSHAL DOE, KHALD AL
                 BARKATI, ABDULAL AL THANI, ABU AHMED AL JOFI, SLAIM
                 HARBI, ABU RAD AL JOFI, MUHAMMED HARBI, ABDULAZIZ LNU,
                 ABDULAL DOE, SAD AL MATERI, BOUCETTA FIHI, SAYF BIN
                 ABDALLAH, SEED FARHA, SALEH DOE, AHMED ADNAN AHJAM,
                 MAGED DOE, ZEYAD AL GASSMY, ADEL HASSAN, HAMAD DOE,
                 JAMIL AHMAD SAEED, HALA AHMAD SAEED AL−ADAHG, AMIR
                 DOE, ALKHADR ABDULLAH AL YAFIE, TOFIQ NASSER AWAD AL
                 BIHANI, ABU AHMED, WALEED DOE, WALEED LNU, SAMIR DOE,
                 ELHAM BATAIF, ZEIN AL−ABEDEEN, YAGOOB AL SOURY, ABDUL
                 RHMAN, ADEL AL TUNISI, ZAKER CHAN, SADER DOE, MOHAMMED
                 AHMED SLAM AL−KHATEEB, ALI AL KAZMI, ADNAN AL BIHANI,
                 ALI YAHYA MAHDI, ABDULLAH LNU, ABDURAZZAK LNU,
                 KHADER DOE, BILAL LNU, MOSHEN DOE, ABDUL RAHMAN,
                 ABDURRAZAKH LNU, FAHD DOE, JAMIL EL−BANNA, ADEL LNU,
                 OSAMA DOE, MOHAMED HMADI, ABDUL−RAHMAN ABDO
                 ABULGHAITH SULAIMAN, FAHMI DOE, ESAM DOE, TALAH AHMED
                 MOHAMMED ALI ALMJRD, AHMED MOHAMMED ALI ALMJRD,
                 USAMA HASAN ABU KABIR, ABDUR RAZAKAH, AHMAD DOE, ALI
                 KADAMI, AYMAN, FAWAZ, HOUMAD WARZLY, MOHAMED RAJAB,
                 OTHMAN ALI MUHAMMED OMAR, MOHAMMED KAMEEN, SABRY
                 MOHAMMED, SALEH, WAQAS MOHAMMED ALI AWAD, ZAKARIA,
                 KHALID MOHAMMED, MUHAMMAD NUR UTHMAN MUHAMMAD,
                 MAHDI SALIH, SAKI BACHA, SHAMSULLAH, ABOU YASSIR
                 JEZAIRI, ABDAL RAUF ZALITINI, ABDAUL RAZAK ALI−HAJ,
                 ADNAN, AHAMED, SALAH DEEN IBN SHAIKH, SALIH, SALEH LIBI,
                 ABD AL RAHMAN ABDULLAH AL HALMANDY, MUHAMMED SAAD
                 IQBAL MADNI, SAID MADANY, ABDULLAH JAFFA, ABU HADIFA,
                 MOHAMMED ABDULLAH, SANJAWEZ RAWEEL KAMEEL WEEJ,
                 ABUL AZIZ AL MATRAFI, MAJED BARYAN, MOHAMED FAHAD
                 SAAD AL ZU'BI, MOUSSA, ABDULRAHMAN, SAUD AL JOUHANY,
                 SULTAN AL SHAREEF, ABDU TAWAB, ABDUL AZIZ, ABU RAWDAH,
                 ABDUL AL HAMMAN, ABDUL LATIF, ABDULLA HAJI, ABDULLA,
                 ADEL, INSHANULLAH, BITAL ADEL HALAMI, HISHAM, RAFIOVE
                                                                        100
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 101 of 143



                    BIN BASHIR, RIAD NARGERI, RIDAH, SAIF, MASOUD, ABDULLAH,
                    ABDULLAH ALI SALEH, AMAR BILOUSHI, KHALID DESHIRE,
                    IBRAHIM NAYIF ADBALLAH IBRAHIM, MOHAMMED CHINGUITY,
                    ABDO ALI AL HAJ, ABU BAKER SHAMMRANY,
                    GHANIM−ABDULRAHMAN AL−HARBI, RAVIL MINGAZOV,
                    ZAINULABIDIN MEROZHEV, ELHAM BATTAYAV, ABDULLI
                    FEGHOUL, WASIM, QAYED, ALI ABDULLAH ALI, MOHAMMED
                    AHMED TAHER, MOHAMMED ABDULLAH MOHAMMED BA ODAH,
                    TARIQ ALI ABDULLAH BA ODAH, NASSER ALI ABDULLAH BA
                    ODAH, MAJID KHAN, RABIA KHAN, RAMZI BIN AL−SHIBH,
                    ZAKARIA BIN AL−SHIBH, FAIZ AHMED YAHIA SULIMAN, HADDAD
                    AHMED YAHIA SULIMAN, MOHAMED MUQBEL AHMED ALSABRI,
                    MOHAMED AL−ZARNOUQI, MASHOUR ABDULLAH MUQBEL
                    ALSABRI, ELISHER, SABIR, FADHEL HUSSEIN SALEH HENTIF,
                    HAYKAL MOHAMMED SALEH HENTIF, ACHRAF SALIM
                    ABDESSALAM, IYOB MURSHAD ALI SALEH, MURSHAD ALI SALEH,
                    ABDULRAHMAN MUHAMMAD SALEH NASSER, MUHAMMAD
                    MUHAMMAD SALEH NASSER, RIDAH BIN SALEH AL YAZIDI, SAMI
                    AL HAJJ, ABDURRAHMAN ABDALLAH ALI MAHMOUD AL
                    SHUBATI, ABDULLAH ALI MAHMOUD AL SHUBATI, ABDUL RAHIM
                    HUSSEIN MUHAMMED ALI NASHIR, SCOTT L. FENSTERMAKER,
                    BASHIR GHALAAB, SHAWALI KHAN, MOHAMMED SULAYMON
                    BARRE, MOHAMMED ABD AL AL QADIR, ABD AL−RAHIM HUSSAIN
                    MOHAMMED AL−NASHIRI, AWAL GUL, HAMOUD ABDULLAH
                    HAMOUD HASSAN AL WADY, SALEM AHMED HADI, MAHMMOUD
                    OMAR MOHAMMED BIN ATEF, KAHLID SAAD MOHAMMED,
                    MAHBUB RAHMAN, MOHAMMAD RAHMAN, SAMI AL HAJJ,
                    MONSOOR MUHAMMED ALI QATTAA, SHAKHRUKH HAMIDUVA,
                    ADINA HAMIDOVA, FNU HAFIZULLAH, MUIEEN ADEEN JAMAL
                    ADEEN ABD AL F. ABD AL SATTAR, SHAWKI AWAD BALZUHAIR,
                    YAKUBI, AHMED YASLAM SAID KUMAN, SHARIFULLAH,
                    SUBHANULLAH, SAMI AL HAJJ, ABDULAH ALHAMIRI, ABDUL
                    GHAFFAR, ADEL NOORI, ZAYN AL ABIDIN MUHAMMAD HUSAYN,
                    MOHAMMED ABDULMALIK, SALIM JUMA KHAMISI, HASSAN
                    ABDUL SAID, SAMI AL HAJJ, ISMAIL MOHAMED, ALI MOHAMED,
                    KHAIRULLA KHAIRKHWA, SAMI AL HAJJ, MULLAH NORULLAH
                    NOORI, SAMI AL HAJJ, MUHAMMAD AHMAD ABDALLAH AL ANSI,
                    SAMI AL HAJJ, ABDUL RAHMAN UMIR AL QYATI, SAAD MASIR
                    MUKBL AL AZANI, AMMAR AL−BALUCHI, MOHAMMED NAZIR BIN
                    LEP, NADIR OMAR ABDULLAH BIN SA'ADO ALS'AARY (Attachments:
                    # 1 Memorandum in Support, # 2 Text of Proposed Order)(Breckinridge,
                    Alexander) (Entered: 05/29/2009)
06/01/2009          MINUTE ORDER granting 291 respondents' unopposed motion for extension
                    of time up to and including June 5, 2009 to file a reply in support of their
                    motion for consolidated order regarding task force discovery and to file an
                    opposition to petitioner's cross−motion. Signed by Judge Paul L. Friedman on
                    June 1, 2009. (MA) (Entered: 06/01/2009)
06/01/2009   293    MEMORANDUM OPINION. Signed by Judge Thomas F. Hogan on 6/1/09.
                    (lctfh1) (Entered: 06/01/2009)
06/01/2009   294
                                                                                                   101
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 102 of 143



                    ORDER denying without prejudice government's Motion to Confirm
                    Designation of Unclassified Factual Returns as "Protected." Signed by Judge
                    Thomas F. Hogan on 6/1/09. (lctfh1) (Entered: 06/01/2009)
06/01/2009          Set/Reset Deadlines: Respondents' reply in support of their motion for
                    consolidated order regarding task force discovery and their opposition to
                    petitioner's cross−motion due 6/5/2009. (mm) (Entered: 06/02/2009)
06/05/2009   295    REPLY to opposition to motion re (105 in 1:08−cv−01238−RWR) MOTION
                    for Reconsideration, (106 in 1:08−cv−01238−RWR) MOTION for Order
                    Regarding Discovery From The Guantanamo Review Task Force filed by
                    BRICE GYURISKO, NELSON J. CANNON, BARACK OBAMA,
                    MICHAEL BUMGARNER, HARRY B. HARRIS, JR, WADE F. DAVIS,
                    DAVID M. THOMAS, JR, BRUCE VARGO, ROBERT GATES. (Henry,
                    Terry) (Entered: 06/05/2009)
06/08/2009          NOTICE OF ERROR re 295 Reply to opposition to Motion; emailed to
                    terry.henry@usdoj.gov, cc'd 21 associated attorneys −− The PDF file you
                    docketed contained errors: 1. Two−part docket entry, 2. File motion in all
                    cases. (td, ) (Entered: 06/08/2009)
06/08/2009   296    REPLY to opposition to motion re 286 Cross MOTION for Discovery filed by
                    SAIFULLAH PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered:
                    06/08/2009)
06/10/2009   297    ORDER denying without prejudice government's Motion for Reconsideration
                    of Orders Regarding Discovery from the Guantanamo Review Task Force.
                    Signed by Judge Thomas F. Hogan on 6/10/09. (lctfh1) (Entered: 06/10/2009)
06/16/2009          MINUTE ORDER: On June 10, 2009, in the consolidated case, Judge Hogan
                    denied without prejudice the government's motion for reconsideration of
                    orders regarding discovery from the Guantanamo Review Task Force. The
                    concerns raised by petitioner in his pending cross−motion for discovery, which
                    petitioner framed as a direct response to the government's motion for
                    reconsideration and filed before Judge Hogan ordered that the petitioners file a
                    consolidated opposition to the government's motion for reconsideration, are
                    either moot or are not fully briefed in light of Judge Hogan's ruling.
                    Petitioner's cross motion for discovery 286 is hereby DENIED without
                    prejudice. Signed by Judge Paul L. Friedman on June 16, 2009. (MA)
                    (Entered: 06/16/2009)
07/02/2009   298    ORDER that on or before July 10, 2009, for each of the above−captioned
                    cases, respondents shall file with the Court ex parte and under seal a report
                    detailing the current status of the Guantanamo Review Task Force review
                    process with respect to petitioner, and that respondents shall be under an
                    affirmative and ongoing obligation to immediately notify the court of any
                    changes to petitioner's status. Signed by Judge Paul L. Friedman on July 2,
                    2009. (MA) (Entered: 07/02/2009)
07/10/2009   299    MOTION for Discovery filed by SAIFULLAH PARACHA, FARHAT
                    PARACHA (Attachments: # 1 Chart of discovery orders, # 2 Affidavit of
                    intelligence expert, # 3 NY Times on SWIFT connection)(Hunt, Gaillard)
                    (Entered: 07/10/2009)
07/10/2009   300

                                                                                                    102
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 103 of 143



                    MEMORANDUM OPINION. Signed by Judge Thomas F. Hogan on 7/10/09.
                    (lctfh1) (Entered: 07/10/2009)
07/10/2009   301    ORDER granting in part and denying in part government's Motion to Amend
                    the September 11, 2008 Protective Order and Counsel Access Procedures and
                    the January 9, 2009 Amended TS/SCI Protective Order and Counsel Access
                    Procedures. Signed by Judge Thomas F. Hogan on 7/10/09. (lctfh1) (Entered:
                    07/10/2009)
07/10/2009   302    NOTICE of Ex Parte Submission Under Seal by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD (Folio, Joseph) (Entered:
                    07/10/2009)
07/10/2009   303    RESPONSE TO ORDER OF THE COURT re 298 Order, Notice of Task
                    Force Recommendation filed by GEORGE W. BUSH, JR, DONALD H.
                    RUMSFELD, JAY HOOD. (Folio, Joseph) (Entered: 07/10/2009)
07/12/2009   304    NOTICE of filing under seal of classified discovery demands, by
                    SAIFULLAH PARACHA, FARHAT PARACHA re 299 MOTION for
                    Discovery filed (Hunt, Gaillard) (Entered: 07/12/2009)
07/13/2009   305    NOTICE − Supplemental Notice of Filing of Ex Parte Submission Under Seal
                    by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD (Elliott,
                    Stephen) (Entered: 07/13/2009)
07/13/2009   306    MOTION to Unseal Document 305 Notice (Other) filed by GEORGE W.
                    BUSH, JR., JAY HOOD, DONALD H. RUMSFELD, 302 Notice (Other) filed
                    by GEORGE W. BUSH, JR., JAY HOOD, DONALD H. RUMSFELD , in
                    camera ex parte progress report filed by respondents July 10, 2009; this
                    motion filed by SAIFULLAH PARACHA, FARHAT PARACHA (Hunt,
                    Gaillard) (Entered: 07/13/2009)
07/13/2009   307    SEALED DOCUMENT re 298 filed by GEORGE W. BUSH, JR, DONALD
                    H. RUMSFELD, JAY HOOD.(This document is SEALED and only available
                    to authorized persons.)(ztd, ) (Entered: 07/14/2009)
07/16/2009   308    ORDER amending the definitions and procedures set forth in the Case
                    Management Order issued by Judge Hogan in In re Guantanamo Bay Detainee
                    Litig., Misc. No. 08−0442, Dkt. No. 940 (Nov. 6, 2008), amended by Misc.
                    No. 08−0442, Docket No. 1315 (Dec. 16, 2008), for the above captioned
                    cases. Signed by Judge Paul L. Friedman on July 16, 2009. (MA) (Entered:
                    07/16/2009)
07/27/2009   309    NOTICE of Filing Opposition to Petitioner's Motion for Discovery by
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD re 304
                    Notice (Other) (Folio, Joseph) (Entered: 07/27/2009)
07/27/2009   310    Memorandum in opposition to re 306 MOTION to Unseal Document 305
                    Notice (Other) filed by GEORGE W. BUSH, JR., JAY HOOD, DONALD H.
                    RUMSFELD, 302 Notice (Other) filed by GEORGE W. BUSH, JR., JAY
                    HOOD, DONALD H. RUMSFELD , in camera ex parte progress report filed
                    by respondents Jul MOTION to Unseal Document 305 Notice (Other) filed by
                    GEORGE W. BUSH, JR., JAY HOOD, DONALD H. RUMSFELD, 302 Notice
                    (Other) filed by GEORGE W. BUSH, JR., JAY HOOD, DONALD H.
                    RUMSFELD , in camera ex parte progress report filed by respondents Jul

                                                                                                 103
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 104 of 143



                    filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD.
                    (Attachments: # 1 Declaration Third Olsen Declaration)(Folio, Joseph)
                    (Entered: 07/27/2009)
07/29/2009   311    NOTICE of Public Filing of Factual Return by GEORGE W. BUSH, JR,
                    DONALD H. RUMSFELD, JAY HOOD (Attachments: # 1 Appendix)(Folio,
                    Joseph) (Entered: 07/29/2009)
08/01/2009   312    REPLY to opposition to motion re 299 MOTION for Discovery filed on or
                    about July 10, 2009, filed by SAIFULLAH PARACHA, FARHAT
                    PARACHA. (Hunt, Gaillard) (Entered: 08/01/2009)
08/03/2009   313    NOTICE OF WITHDRAWAL OF APPEARANCE as to DONALD
                    RUMSFELD, BARACK OBAMA, JAY HOOD, NELSON J. CANNON,
                    GEORGE WALKER BUSH, DONALD H. RUMSFELD, GEORGE W.
                    BUSH, JR, DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON,
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, DONALD
                    RUMSFELD, JAY HOOD, NELSON J. CANNON, J. HOOD, NELSON J.
                    CANNON, GEORGE W. BUSH, JAY HOOD, BRICE A. GYURISKO, JAY
                    HOOD, BRICE GYURISKO, NELSON J. CANNON, NELSON J.
                    CANNON, BRICE GYURISKO, BRICE GYURISKO, BRICE GYURISKO,
                    MIKE BUMGARNER, BARACK OBAMA, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, BRICE GYURISKO, GEORGE W. BUSH,
                    MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, MICHAEL I.
                    BUMGARNER, MIKE BUMGARNER, BARACK H. OBAMA, DONALD
                    RUMSFELD, BRICE GYURISKO, BRICE GYURISKO, JAY HOOD, MIKE
                    BUMGARNER, BARACK H. OBAMA, MICHAEL I. BUMGARNER,
                    BARACK OBAMA, JAY HOOD, MIKE BUMGARNER, JAY HOOD,
                    MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, MIKE
                    BUMGARNER, JAY HOOD, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, JAY HOOD, GEORGE W. BUSH, DONALD RUMSFELD,
                    JAY HOOD, MIKE BUMGARNER, MICHAEL BUMGARNER, MICHAEL
                    BUMGARNER, GEORGE W. BUSH, JAY HOOD, MICHAEL
                    BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER,
                    MIKE BUMGARNER, BARACK OBAMA, HARRY B. HARRIS, JR,
                    WADE F. DAVIS, HARRY B. HARRIS, JR, WADE F. DAVIS, ROBERT
                    M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO, GEORGE
                    WALKER BUSH, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE
                    VARGO, UNITED STATES OF AMERICA, GEORGE W. BUSH,
                    DONALD H. RUMSFELD, RICHARD B. MYERS, RICK BACCUS,
                    TERRY CARRICO. Attorney Paul Edward Ahern terminated. (Ahern, Paul)
                    (Entered: 08/03/2009)
08/05/2009   314    MOTION for More Definite Statement , or to require proper return, by
                    SAIFULLAH PARACHA, FARHAT PARACHA (Hunt, Gaillard) (Entered:
                    08/05/2009)
08/05/2009   315    MOTION for immediate relief, MOTION to Strike Amended Return by
                    SAIFULLAH PARACHA, FARHAT PARACHA; (See Docket Entry No. 314
                    to view document) (td, ) (Entered: 08/06/2009)
08/18/2009          MINUTE ORDER that a status conference is scheduled for August 26, 2009 at
                    2:00 p.m. Signed by Judge Paul L. Friedman on August 18, 2009. (MA)
                                                                                            104
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 105 of 143



                    (Entered: 08/18/2009)
08/18/2009   316    MOTION to Continue the Status Conference Scheduled for August 26, 2009
                    by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD
                    (Attachments: # 1 Text of Proposed Order)(Folio, Joseph) (Entered:
                    08/18/2009)
08/18/2009   317    Memorandum in opposition to re 316 MOTION to Continue the Status
                    Conference Scheduled for August 26, 2009 , opposition filed by SAIFULLAH
                    PARACHA, FARHAT PARACHA. (Hunt, Gaillard) (Entered: 08/18/2009)
08/18/2009          Set/Reset Hearings: Status Conference set for 8/26/2009 02:00 PM in
                    Courtroom 29A before Judge Paul L. Friedman. (mm, ) (Entered: 08/19/2009)
08/19/2009   318    Memorandum in opposition to re 315 MOTION for immediate relief
                    MOTION to Strike, 314 MOTION for More Definite Statement , or to require
                    proper return, filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD,
                    JAY HOOD. (Elliott, Stephen) (Entered: 08/19/2009)
08/20/2009   319    MOTION for Order Releasing Petitioner on Bail, by SAIFULLAH
                    PARACHA, FARHAT PARACHA (Hunt, Gaillard) (Entered: 08/20/2009)
08/20/2009          MINUTE ORDER denying respondents' motion for a continuance of the status
                    conference scheduled for August 26, 2009 316 in the interest of resolving this
                    matter as expeditiously as possible. If Mr. Folio is unable to appear,
                    co−counsel may appear in his stead. Signed by Judge Paul L. Friedman on
                    8/20/09. (lcplf1). (Entered: 08/20/2009)
08/21/2009          MINUTE ORDER that the Court will hear oral argument on petitioner's
                    motion for release on bail 319 on August 26, 2009 during the already
                    scheduled status conference. Signed by Judge Paul L. Friedman on August 21,
                    2009. (MA) (Entered: 08/21/2009)
08/24/2009   320    NOTICE of filing of classified request for admissions under seal, by
                    SAIFULLAH PARACHA, FARHAT PARACHA (Hunt, Gaillard) (Entered:
                    08/24/2009)
08/26/2009          Minute Entry for proceedings held before Judge Paul L. Friedman: Status
                    Conference held on 8/26/2009. Response to 319 Motion for Order Releasing
                    Petitioner on Bail due 10/20/2009. Reply due by 10/27/2009. Hearing on 319
                    Motion set for 10/30/2009 @ 10:00 a.m. in Courtroom 29A before Judge Paul
                    L. Friedman. (Court Reporter Linda Russo) (mm) (Entered: 08/26/2009)
08/28/2009   321    ENTERED IN ERROR.....MEMORANDUM OPINION AND ORDER
                    denying without prejudice 299 Motion for Discovery; denying 314 Motion for
                    More Definite Statement; denying 315 Motion; denying 315 Motion to Strike.
                    Signed by Judge Paul L. Friedman on August 28, 2009. (MA) Modified on
                    8/31/2009 (zmm, ). (Entered: 08/28/2009)
08/28/2009   322    ENTERED IN ERROR.....MEMORANDUM OPINION AND ORDER
                    denying 306 Motion to Unseal Document. Signed by Judge Paul L. Friedman
                    on August 28, 2009. (MA) Modified on 8/31/2009 (zmm, ). (Entered:
                    08/28/2009)
08/28/2009          DOCKET ENTRIES 321 AND 322 ENTERED IN ERROR −− PLEASE
                    DISREGARD. (MA) (Entered: 08/28/2009)

                                                                                                  105
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 106 of 143



08/28/2009   323    MEMORANDUM OPINION AND ORDER denying without prejudice 299
                    Motion for Discovery; denying 314 Motion for More Definite Statement;
                    denying 315 Motion; denying 315 Motion to Strike; denying 306 motion to
                    unseal. Signed by Judge Paul L. Friedman on August 28, 2009. (MA)
                    (Entered: 08/28/2009)
08/28/2009          Set/Reset Deadlines/Hearings: Response to motion for release on bail due by
                    10/20/2009. Reply due by 10/27/2009. Motion Hearing/Status Conference set
                    for 10/30/2009 10:00 AM in Courtroom 29A before Judge Paul L. Friedman.
                    (zmm, ) (Entered: 08/31/2009)
09/09/2009          MINUTE ORDER denying without prejudice Respondents' Motion to Dismiss
                    Improper Respondents (Dkt. No. 723, 08−mc−0442). In light of subsequent
                    rulings by the U.S. Court of Appeals for the District of Columbia Circuit and
                    pending matters before this Court that are related to the motion, it is hereby
                    ORDERED that the motion is DENIED WITHOUT PREJUDICE. Signed by
                    Judge Thomas F. Hogan on 9/9/09. (lctfh1) (Entered: 09/09/2009)
09/23/2009   324    NOTICE of Filing Response to Petitioner's Request for Admissions by
                    GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY HOOD re 320
                    Notice (Other) (Folio, Joseph) (Entered: 09/23/2009)
10/09/2009   325    NOTICE OF WITHDRAWAL OF APPEARANCE as to SAIFULLAH
                    PARACHA. Attorney Zachary Katznelson terminated. (Katznelson, Zachary)
                    (Entered: 10/09/2009)
10/09/2009   326    NOTICE OF WITHDRAWAL OF APPEARANCE as to GEORGE W.
                    BUSH, JR, DONALD RUMSFELD, GORDON R. ENGLAND, JOHN D.
                    ALTENBURG, JR, JAY HOOD, BRICE A. GYURISKO, GEORGE W.
                    BUSH, JR, DONALD H. RUMSFELD, JAY HOOD, GEORGE W. BUSH,
                    DONALD RUMSFELD, JAY HOOD, NELSON J. CANNON, JAY HOOD,
                    MICHAEL I. BUMGARNER, BARACK OBAMA, JAY HOOD, MIKE
                    BUMGARNER. Attorney Jean Lin terminated. (Lin, Jean) (Entered:
                    10/09/2009)
10/20/2009   327    Memorandum in opposition to re 319 MOTION for Order Releasing Petitioner
                    on Bail, filed by GEORGE W. BUSH, JR, DONALD H. RUMSFELD, JAY
                    HOOD. (Folio, Joseph) (Entered: 10/20/2009)
10/27/2009   328    REPLY to opposition to motion re 319 MOTION for Order Releasing
                    Petitioner on Bail, filed by SAIFULLAH PARACHA, FARHAT PARACHA.
                    (Attachments: # 1 Affidavit)(Hunt, Gaillard) (Entered: 10/27/2009)
10/30/2009          Minute Entry for proceedings held before Judge Paul L. Friedman: Motion
                    Hearing held on 10/30/2009 re 319 MOTION for Order Releasing Petitioner
                    on Bail, filed by FARHAT PARACHA, SAIFULLAH PARACHA. Motion
                    heard and denied for reasons stated on the record. Joint Status Report due by
                    11/30/2009. (Court Reporter Catalina Kerr.) (ad, ) (Entered: 10/30/2009)
11/30/2009   329    STATUS REPORT by GEORGE W. BUSH, JR, JAY HOOD, DONALD H.
                    RUMSFELD. (Folio, Joseph) (Entered: 11/30/2009)
12/15/2009   330    NOTICE of Appearance by Tara L. Murray on behalf of OMAR
                    DEGHAYES, ABDUL LATIF MOHAMMED NASSER, SAID (Murray,
                    Tara) (Entered: 12/15/2009)

                                                                                                    106
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 107 of 143



12/15/2009   331    NOTICE of Appearance by Tara L. Murray on behalf of FARHAT
                    PARACHA, SAIFULLAH PARACHA (Murray, Tara) (Entered: 12/15/2009)
12/15/2009   332    NOTICE of Filing of Documents Pursuant to Protective Order by FARHAT
                    PARACHA, SAIFULLAH PARACHA (Murray, Tara) (Entered: 12/15/2009)
12/30/2009   333    NOTICE to the Court by BARACK OBAMA, ROBERT GATES
                    (Attachments: # 1 Declaration Major General Curtis M. Scaparrotti)(Lin, Jean)
                    (Entered: 12/30/2009)
01/03/2010   334    NOTICE of Filing of Memorandum of Understanding and Acknowledgement
                    (Samuel Hecht Dorison) by FARHAT PARACHA, SAIFULLAH PARACHA
                    (Remes, David) (Entered: 01/03/2010)
02/01/2010   335    TRANSCRIPT OF PROCEEDINGS before Judge Paul L. Friedman held on
                    10/30/09; Page Numbers: 1−20. Date of Issuance:2/1/10. Court
                    Reporter/Transcriber Catalina Kerr, Telephone number 202.354.3258, Court
                    Reporter Email Address : catykerr@msn.com.<P></P>For the first 90 days
                    after this filing date, the transcript may be viewed at the courthouse at a public
                    terminal or purchased from the court reporter referenced above. After 90 days,
                    the transcript may be accessed via PACER. Other transcript formats,
                    (multi−page, condensed, CD or ASCII) may be purchased from the court
                    reporter.<P>NOTICE RE REDACTION OF TRANSCRIPTS: The parties
                    have twenty−one days to file with the court and the court reporter any request
                    to redact personal identifiers from this transcript. If no such requests are filed,
                    the transcript will be made available to the public via PACER without
                    redaction after 90 days. The policy, which includes the five personal
                    identifiers specifically covered, is located on our website at
                    ww.dcd.uscourts.gov.<P></P> Redaction Request due 2/22/2010. Redacted
                    Transcript Deadline set for 3/4/2010. Release of Transcript Restriction set for
                    5/3/2010.(Kerr, Catalina) (Entered: 02/01/2010)
03/24/2010   336    STIPULATION Regarding Bagram Theater Internment Facility by MIKE
                    BUMGARNER, GEORGE W. BUSH, JAY HOOD, DONALD RUMSFELD,
                    MICHAEL I. BUMGARNER. (Lin, Jean) (Entered: 03/24/2010)
04/01/2010          MINUTE ORDER: The parties are hereby ordered to file a joint report
                    informing the Court of the status of this case on or before April 15, 2010.
                    Signed by Judge Paul L. Friedman on April 1, 2010. (MA) (Entered:
                    04/01/2010)
04/01/2010          Set/Reset Deadlines: Joint Report due by 4/15/2010. (mm, ) (Entered:
                    04/02/2010)
04/14/2010   337    NOTICE Of Filing −− Respondents' Motion To Amend And For Clarification
                    Of The Court's January 14, 2010 Order Regarding Public Returns by
                    BARACK OBAMA (Attachments: # 1 Exhibit, # 2 Text of Proposed Order, #
                    3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit)(Warden, Andrew)
                    (Entered: 04/14/2010)
04/15/2010   338    STATUS REPORT (Joint) by GEORGE W. BUSH, JR, JAY HOOD,
                    DONALD H. RUMSFELD. (Folio, Joseph) (Entered: 04/15/2010)
04/16/2010          MINUTE ORDER: In light of the parties' joint status report filed on April 15,
                    2010, it is hereby ordered that the parties file another joint status report on or

                                                                                                          107
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 108 of 143



                    before June 14, 2010 to update the Court about the status of the government's
                    review and processing of discovery documents. Signed by Judge Paul L.
                    Friedman on April 16, 2010. (MA) (Entered: 04/16/2010)
04/16/2010          Set/Reset Deadlines: Joint Status Report due by 6/14/2010. (zmm, ) (Entered:
                    04/19/2010)
04/19/2010          MINUTE ORDER: By Monday, May 3, 2010, the petitioners shall file one
                    consolidated response to the Respondents' Motion to Amend and for
                    Clarification of the Court's January 14, 2010 Order Regarding Public Returns
                    [Dkt. No. 1942, 08−mc−442]. Signed by Judge Thomas F. Hogan on 4/19/10.
                    (lctfh1) (Entered: 04/19/2010)
04/19/2010          Set/Reset Deadlines: Petitioners' Consolidated Response due by 5/3/2010.
                    (mm, ) (Entered: 04/20/2010)
05/03/2010   339    Unopposed MOTION to Continue Deadline of Filing Consolidated Response
                    to Respondents Motion to Amend and for Clarification of the Courts January
                    14, 2010 Order Regarding Public Returns by FATMAH ELSAMNAH,
                    OMAR KHADR, FARHAT PARACHA, SAIFULLAH PARACHA, ALI
                    SALAH KAHLAH AL−MARRI, JARALLAH AL−MARRI, KARINA
                    DERESHTEANU, AHCENE ZEMIRI, SHAKER ABDURRAHEEM
                    AAMER, OMAR DEGHAYES, TAHER DESGHAYES, JAMEL
                    ABDULLAH KIYEMBA, THERESA NAMUDDU, SAEED AHMED
                    SIDDIQUE, IBRAHIM AHMED MAHMOUD AL QOSI, FALEN GHEREBI
                    (Attachments: # 1 Exhibit A−Proposed Order)(Thompson, Darin) (Entered:
                    05/03/2010)
05/04/2010          MINUTE ORDER granting the Unopposed Motion to Continue Deadline of
                    Filing Consolidated Respone to the Respondents Motion to Amend and for
                    Clarification of the Courts January 14, 2010 Order Regarding Public Returns.
                    Accordingly, the petitioners response shall be due to be filed on or before June
                    2, 2010. Signed by Judge Thomas F. Hogan on May 4, 2010. (lctfh2, )
                    (Entered: 05/04/2010)
05/04/2010          Set/Reset Deadlines: Consolidated response due by 6/2/2010. (zmm, )
                    (Entered: 05/10/2010)
05/06/2010   340    ORDER of USCA as to (99 in 1:04−cv−02035−GK, 33 in
                    1:04−cv−01937−PLF, 83 in 1:04−cv−02215−RMC, 172 in
                    1:04−cv−02022−PLF, 216 in 1:04−cv−01194−TFH, 194 in
                    1:04−cv−01136−UNA, 255 in 1:04−cv−01254−HHK, 77 in
                    1:04−cv−02046−CKK, 121 in 1:04−cv−01164−RBW) Notice of Appeal,, filed
                    by MICHAEL BUMGARNER, UNITED STATES OF AMERICA, JAY
                    HOOD, BRUCE VARGO, BRICE GYURISKO, NELSON J. CANNON,
                    DAVID M. THOMAS, JR., DONALD RUMSFELD, GEORGE W. BUSH,
                    WADE F. DENNIS, GEORGE WALKER BUSH, J. HOOD, WADE F.
                    DAVIS, MARK H. BUZBY, HARRY B. HARRIS, JR., COMMANDER OF
                    THE JOINT TASK FORCE, GTMO, ROBERT M. GATES, GORDON R.
                    ENGLAND, COMMANDER OF PRISON CAMP, GTMO, TERRY
                    CARRICO ; USCA Case Number 08−5233, 08−5234, 08−5235, 08−5236,
                    08−5260, 08−5261, 08−5237, 08−5238, 08−5239, 08−5240, 08−5241,
                    08−5242, 08−5243, 08−5244, 08−5245, 08−5246, 08−5247, 08−5248,
                    08−5249, 08−5250, 08−5251, 08−5252, 08−5262, 08−5253, 08−5254,

                                                                                                    108
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 109 of 143



                    08−5263, 08−5255, 08−5264, 08−5256, 08−5265, 08−5266, 08−5257,
                    08−5267, 08−5258, 08−5259, 08−5268, 08−5276, 08−5269, 08−5277,
                    08−5278, 08−5270, 08−5280, 08−5281, 08−5271, 08−5272, 08−5282,
                    08−5273, 08−5274, 08−5283, 08−5275, 08−5284, 08−5285, 08−5286,
                    08−5291, 08−5292, 08−5293, 08−5294, 08−5302, 08−5295, 08−5303,
                    08−5304, 08−5296, 08−5305, 08−5297, 08−5306, 08−5299, 08−5300,
                    08−5301, 08−5308, 08−5309, 08−5317, 08−5310, 08−5318, 08−5319,
                    08−5311, 08−5320, 08−5312, 08−5313, 08−5314, 08−5321, 08−5315,
                    08−5331, 08−5322, 08−5332, 08−5333, 08−5334, 08−5335, 08−5336,
                    08−5288, 08−5338, 08−5339, 08−5323, 08−5340, 08−5325, 08−5326,
                    08−5341, 08−5327, 08−5342, 08−5289, 08−5328, 08−5343, 08−5329,
                    08−5330, 08−5345, 08−5346, 08−5347, 08−5348 ORDERED that Nos.
                    08−5271, 08−5331, and 08−5348 be dismissed as moot, FURTHER
                    ORDERED that the consolidation of Nos. 08−5271, 08−5331, and 08−5348
                    with Nos. 08−5233, et al., be terminated, FURTHER ORDERED to terminate
                    party Atag Ali Abdoh in 08−5235, Jamal Mar'i, Nabil Mohamed Mar'i and
                    Farouk Ali Ahmed Saif in 08−5236, Waffa El−Arabie and Sherif El−Mashad
                    in 08−5244, Mohammad Karim and Mohammad Rahim in 08−5314, Riad
                    Nargeri in 08−5321 and Adel Lnu and Saif Ullah in 08−5322; dismissing as
                    moot motion to hold case in abeyance [1177160−3]; FURTHER ORDERED,
                    on the court's own motion, that the remaining appellees in these consolidated
                    cases show cause, within 30 days of the date of this order why the district
                    courts orders requiring advance notice of transfer should not be vacated and
                    the cases remanded. Response to Order due 06/01/2010. Response may not
                    exceed 10 pages [See Order for further details]The Clerk is directed to issue
                    forthwith to the district court a certified copy of this order in lieu of formal
                    mandate in Nos. 08−5271, 08−5331, and 08−5348. The Clerk is further
                    directed to withhold issuance of the mandate in Nos. 08−5235, 08−5236,
                    08−5244, 08−5314, 08−5321, and 08−5322 until resolution of the remainder
                    of those appeals. (mmh, ) (Entered: 05/07/2010)
05/12/2010   341    Unopposed MOTION to File a Consolidated Reply and for an Extension of
                    Time to Reply to the Responses of Petitioners and Press Intervenors re (254 in
                    1:05−cv−01220−RMU) Notice (Other), Notice (Other) by BARACK OBAMA
                    (Attachments: # 1 Text of Proposed Order)(Marcus, Lisa) (Entered:
                    05/12/2010)
05/18/2010          MINUTE ORDER granting Respondents' Unopposed Motion to File a
                    Consolidated Reply and for an Extension of Time to Reply to the Responses of
                    Petitioners and Press Intervenors. Accordingly, the respondents' consolidated
                    reply brief shall be due to be filed on or before June 24, 2010. Signed by Judge
                    Thomas F. Hogan on May 13, 2010 nunc pro tunc. (lctfh2) (Entered:
                    05/18/2010)
05/18/2010          Set/Reset Deadlines: Consolidated Reply Brief due by 6/24/2010. (zmm, )
                    (Entered: 05/19/2010)
06/14/2010   342    STATUS REPORT (Joint) by GEORGE W. BUSH, JR, JAY HOOD,
                    DONALD H. RUMSFELD. (Folio, Joseph) (Entered: 06/14/2010)
06/16/2010          MINUTE ORDER: In light of the parties' joint status report of June 14, 2010,
                    the parties are hereby ordered to file a joint report informing the Court how
                    they wish to proceed in this case on or before August 13, 2010. Signed by

                                                                                                       109
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 110 of 143



                    Judge Paul L. Friedman on June 16, 2010. (MA) (Entered: 06/16/2010)
06/16/2010          Set/Reset Deadlines: Joint Report due by 8/13/2010. (zmm, ) (Entered:
                    06/17/2010)
06/23/2010   343    Unopposed MOTION for Extension of Time to File Response/Reply by
                    BARACK OBAMA (Attachments: # 1 Text of Proposed Order)(Marcus, Lisa)
                    (Entered: 06/23/2010)
06/29/2010          ORDER granting (310) Motion for Extension of Time to File Response/Reply
                    in case 1:04−cv−01136−UNA; granting (264) Motion for Extension of Time
                    to File Response/Reply in case 1:04−cv−01164−RBW; granting (776) Motion
                    for Extension of Time to File Response/Reply in case 1:04−cv−01194−TFH;
                    granting (878) Motion for Extension of Time to File Response/Reply in case
                    1:04−cv−01254−HHK; granting (163) Motion for Extension of Time to File
                    Response/Reply in case 1:04−cv−01937−PLF; granting (343) Motion for
                    Extension of Time to File Response/Reply in case 1:04−cv−02022−PLF;
                    granting (183) Motion for Extension of Time to File Response/Reply in case
                    1:04−cv−02215−RMC. Reply due by 7/1/2010.. Signed by Judge Thomas F.
                    Hogan on 6/29/2010. (lctfh2, ) (Entered: 06/29/2010)
06/29/2010          Set/Reset Deadlines: Reply brief in support of motion to amend and for
                    clarification of 1/14/2010 Order due by 7/1/2010. (zmm, ) (Entered:
                    07/01/2010)
07/01/2010   344    Consent MOTION for Leave to File Excess Pages (Respondents Consent
                    Motion for a Five Page Enlargement of the Page Limitation for Their Reply
                    Brief) by BARACK OBAMA (Attachments: # 1 Text of Proposed
                    Order)(Marcus, Lisa) (Entered: 07/01/2010)
07/01/2010   345    NOTICE of Filing of Reply Brief in Further Support of Respondents Motion to
                    Amend and for Clarification of the Courts January 14, 2010 Order Regarding
                    Public Returns by BARACK OBAMA (Marcus, Lisa) (Entered: 07/01/2010)
07/07/2010          MINUTE ORDER granting Respondents' Consent Motion for a Five Page
                    Enlargement of the Page Limitation for Their Reply Brief. Signed by Judge
                    Thomas F. Hogan on July 7, 2010. (lctfh2) (Entered: 07/07/2010)
07/09/2010   346    Amended MOTION for Extension of Time Regarding Proposed Public
                    Returns by BARACK H. OBAMA (Attachments: # 1 Revised Proposed
                    Order)(Marcus, Lisa) (Entered: 07/09/2010)
07/27/2010   353    ORDER granting respondents' motion to amend and for clarification of the
                    1/14/10 order. Signed by Judge Thomas F. Hogan on 7/27/10 nunc pro tunc to
                    7/23/10. This order originally was filed in 08−mc−442 but also should have
                    been docketed in all cases captioned herein. (Entered: 09/15/2010)
07/30/2010   347    NOTICE of Compliance by BARACK OBAMA (Marcus, Lisa) (Entered:
                    07/30/2010)
08/04/2010   348    NOTICE of Appearance by Javier M. Guzman on behalf of BARACK
                    HUSSEIN OBAMA, JR (Guzman, Javier) (Entered: 08/04/2010)
08/13/2010   349    NOTICE of Filing Joint Status Report under Seal by GEORGE W. BUSH, JR,
                    JAY HOOD, BARACK HUSSEIN OBAMA, JR, DONALD H. RUMSFELD
                    re Order, (Folio, Joseph) (Entered: 08/13/2010)

                                                                                                 110
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 111 of 143



08/13/2010   350    SEALED DOCUMENT filed by JAY HOOD, BARACK HUSSEIN OBAMA,
                    JR, SAIFULLAH PARACHA, DONALD H. RUMSFELD. (This document is
                    SEALED and only available to authorized persons.)(ztd, ) (Entered:
                    08/16/2010)
08/19/2010          MINUTE ORDER scheduling a hearing regarding the pending Motion to
                    Amend and for Clarification of the Courts January 14, 2010 Order Regarding
                    Public Returns. The hearing shall take place on October 7, 2010, at 10:00 a.m.
                    in Courtroom 25A before Judge Thomas F. Hogan. Signed by Judge Thomas
                    F. Hogan on August 19, 2010. (lctfh2) Modified on 8/19/2010 (lctfh2, ).
                    (Entered: 08/19/2010)
08/23/2010          MINUTE ORDER: In light of the parties' joint status report 350 filed on
                    August 13, 2010, where petitioner's counsel proposed to submit to the Court,
                    at its direction, a further status report on recent developments, it is hereby
                    ordered that petitioner's counsel shall file a status report on or before August
                    31, 2010. Signed by Judge Paul L. Friedman on August 23, 2010. (MA)
                    (Entered: 08/23/2010)
08/23/2010          Set/Reset Deadlines: Petitioner's Status Report due by 8/31/2010. (zmm, )
                    (Entered: 08/24/2010)
08/31/2010   352    SEALED DOCUMENT filed by SAIFULLAH PARACHA. (This document is
                    SEALED and only available to authorized persons.)(ztd, ) (Entered:
                    09/01/2010)
09/01/2010   351    NOTICE of filing of status report (under seal) by SAIFULLAH PARACHA
                    (Remes, David) (Entered: 09/01/2010)
09/03/2010          MINUTE ORDER: In light of petitioner's status report 352 filed on August 31,
                    2010, it is hereby ordered that petitioner's counsel shall file a status report on
                    or before December 31, 2010. Signed by Judge Paul L. Friedman on
                    September 3, 2010. (MA) (Entered: 09/03/2010)
09/03/2010          Set/Reset Deadlines: Status Report due by 12/31/2010. (zmm, ) (Entered:
                    09/03/2010)
09/15/2010          MINUTE ORDER staying the Court's July 27, 2010 Order pending the
                    hearing scheduled to take place on October 7, 2010. Signed by Judge Thomas
                    F. Hogan on September 15, 2010. (lctfh2) (Entered: 09/15/2010)
10/01/2010   354    STATUS REPORT : Joint Pre−Hearing Statement by BARACK H.
                    OBAMA. (Marcus, Lisa) (Entered: 10/01/2010)
12/09/2010   355    NOTICE of Petitioner's statement withdrawing authorization of Gaiillard T.
                    Hunt by FARHAT PARACHA, SAIFULLAH PARACHA (Attachments: # 1
                    Petitioner's statement withdrawing authorization of Gaillard T. Hunt)(Remes,
                    David) (Entered: 12/09/2010)
12/22/2010   356    NOTICE OF WITHDRAWAL OF APPEARANCE as to FARHAT
                    PARACHA, SAIFULLAH PARACHA. Attorney Gaillard T. Hunt terminated.
                    (Attachments: # 1 Declaration, # 2 Declaration)(Hunt, Gaillard) (Entered:
                    12/22/2010)
01/03/2011   357    NOTICE of Filing of Status Report by SAIFULLAH PARACHA (Remes,
                    David) (Entered: 01/03/2011)

                                                                                                       111
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 112 of 143



01/03/2011   358    SEALED DOCUMENT filed by SAIFULLAH PARACHA. (This document is
                    SEALED and only available to authorized persons.)(ztd, ) (Entered:
                    01/04/2011)
01/10/2011          MINUTE ORDER: In light of petitioner's status report 358 filed on January 3,
                    2011, it is hereby ordered, with the agreement of the parties, that this case is
                    continued pending petitioner's filing of a status report by April 1, 2011. Signed
                    by Judge Paul L. Friedman on January 10, 2011. (MA) (Entered: 01/10/2011)
01/10/2011          Set/Reset Deadlines: Petitioner's Status Report due by 4/1/2011. (zmm, )
                    (Entered: 01/11/2011)
02/07/2011   359    MANDATE of USCA (certified copy) USCA Case Number 05−5334.
                    ORDERED that the district court's order entered June 16, 2005, requiring
                    advance notice of transfer be vacated. FURTHER ORDERED that the motion
                    to dismiss be dismissed as moot. (zsmm) Modified on 5/12/2011 (smm).
                    (Entered: 02/10/2011)
03/07/2011   360    NOTICE Of Entry Of Protective Order Governing Military Commission
                    Proceedings by BARACK H. OBAMA, ROBERT M. GATES (Attachments:
                    # 1 Exhibit Military Commission Protective Order)(Warden, Andrew)
                    (Entered: 03/07/2011)
03/15/2011   361    MANDATE of USCA (certified copy) discharging the order to show cause,
                    granting the motion to exceed the page limit, ordering the Clerk to file the
                    lodged joint response, and vacating the District Court's order requiring
                    advance notice of transfer as to (42 in 1:05−cv−00833−UNA, 48 in
                    1:05−cv−01347−UNA, 83 in 1:05−cv−00359−GK, 47 in 1:05−cv−01457−GK,
                    20 in 1:05−cv−02083−JDB, 54 in 1:05−cv−00877−JR, 22 in
                    1:06−cv−01759−JDB, 76 in 1:05−cv−01505−RMC, 99 in
                    1:04−cv−02035−GK, 70 in 1:05−cv−00999−RBW, 63 in
                    1:05−cv−02199−UNA, 74 in 1:05−cv−01638−CKK, 33 in
                    1:04−cv−01937−UNA, 49 in 1:06−cv−01684−UNA, 83 in
                    1:04−cv−02215−RMC, 75 in 1:05−cv−02185−RCL, 60 in
                    1:05−cv−02104−RBW, 90 in 1:05−cv−01490−UNA, 43 in
                    1:06−cv−01766−UNA, 111 in 1:05−cv−02384−RWR, 46 in
                    1:05−cv−02385−ESH, 51 in 1:05−cv−02088−RWR, 28 in
                    1:05−cv−01725−UNA, 111 in 1:05−cv−01429−RMU, 60 in
                    1:06−cv−00618−RWR, 40 in 1:06−cv−01758−RMC, 72 in
                    1:05−cv−01504−UNA, 50 in 1:05−cv−00748−RMC, 49 in
                    1:05−cv−00883−RBW, 130 in 1:05−cv−00520−UNA, 68 in
                    1:05−cv−01607−RMU, 50 in 1:05−cv−01458−ESH −AK, 13 in
                    1:06−cv−01688−RMC, 194 in 1:04−cv−01136−UNA, 44 in
                    1:05−cv−01189−UNA, 32 in 1:05−cv−01649−RBW, 109 in
                    1:05−cv−00270−JR, 21 in 1:05−cv−00995−UNA, 31 in
                    1:07−cv−01710−RBW, 60 in 1:05−cv−00526−RMU, 39 in
                    1:07−cv−02337−HHK, 91 in 1:05−cv−01353−UNA, 39 in
                    1:05−cv−00881−JR, 48 in 1:05−cv−01646−UNA, 204 in
                    1:08−mc−00442−TFH, 39 in 1:07−cv−02338−HHK, 102 in
                    1:05−cv−02479−HHK, 81 in 1:05−cv−02249−RMC, 100 in
                    1:05−cv−01124−RMC, 58 in 1:05−cv−00634−RWR, 87 in
                    1:05−cv−01555−JR, 56 in 1:05−cv−02349−UNA, 66 in 1:05−cv−02379−JR,
                    67 in 1:05−cv−00764−CKK −AK, 39 in 1:05−cv−02010−HHK, 64 in

                                                                                                    112
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 113 of 143



                    1:05−cv−01983−RMU, 96 in 1:05−cv−01592−UNA, 92 in
                    1:05−cv−00329−PLF, 114 in 1:05−cv−00023−RWR, 103 in
                    1:05−cv−02367−RWR, 521 in 1:10−cv−01020−RJL, 60 in
                    1:05−cv−00392−UNA, 48 in 1:05−cv−00998−RMU, 62 in
                    1:06−cv−01767−RMU, 26 in 1:06−cv−01668−UNA, 58 in
                    1:05−cv−01497−UNA, 46 in 1:06−cv−01765−UNA, 52 in
                    1:05−cv−01971−RMC, 25 in 1:05−cv−02444−RMC, 71 in
                    1:05−cv−02380−CKK, 521 in 1:09−cv−00745−RCL, 135 in
                    1:05−cv−01509−RMU, 11 in 1:08−cv−01104−CKK, 17 in
                    1:05−cv−02200−JDB, 66 in 1:05−cv−00763−JDB, 521 in
                    1:05−cv−02386−RBW, 54 in 1:05−cv−01645−UNA, 172 in
                    1:04−cv−02022−PLF, 102 in 1:05−cv−00569−EGS, 32 in
                    1:05−cv−01623−RWR, 47 in 1:05−cv−01244−CKK, 54 in
                    1:05−cv−00889−UNA, 48 in 1:05−cv−01639−RBW, 216 in
                    1:04−cv−01194−TFH, 83 in 1:05−cv−00492−UNA, 66 in
                    1:05−cv−02371−UNA, 38 in 1:05−cv−01236−RWR, 19 in
                    1:06−cv−01691−GK, 16 in 1:08−cv−01101−JDB, 29 in 1:05−cv−02381−JDB,
                    62 in 1:05−cv−00892−CKK, 83 in 1:05−cv−01601−UNA, 255 in
                    1:04−cv−01254−HHK, 85 in 1:05−cv−00247−UNA, 54 in
                    1:06−cv−01690−RBW, 68 in 1:05−cv−02186−UNA, 34 in
                    1:05−cv−02387−RMC, 14 in 1:08−cv−01085−PLF, 126 in
                    1:05−cv−01048−RMU, 77 in 1:05−cv−01506−RMC, 24 in
                    1:06−cv−01674−RMC, 61 in 1:05−cv−00994−JDB, 36 in
                    1:05−cv−02477−RMU, 93 in 1:05−cv−01704−RMU, 77 in
                    1:04−cv−02046−CKK, 121 in 1:04−cv−01164−RBW, 143 in
                    1:05−cv−00280−GK) Notices of Appeal filed by MICHAEL BUMGARNER,
                    UNITED STATES OF AMERICA, JAY HOOD, BRUCE VARGO, BRICE
                    GYURISKO, NELSON J. CANNON, DAVID M. THOMAS, JR., DONALD
                    RUMSFELD, GEORGE W. BUSH, WADE F. DENNIS, GEORGE
                    WALKER BUSH, J. HOOD, WADE F. DAVIS, MARK H. BUZBY,
                    HARRY B. HARRIS, JR., COMMANDER OF THE JOINT TASK FORCE,
                    GTMO, ROBERT M. GATES, GORDON R. ENGLAND, COMMANDER
                    OF PRISON CAMP, GTMO, and TERRY CARRICO; USCA Case Number:
                    08−5233 (consolidated with 08−5234−08−5262, 08−5264−08−5270,
                    08−5272−08−5278, 08−5280−08−5286, 08−5288, 08−5289,
                    08−5291−08−5297, 08−5299−08−5306, 08−5308−08−5315,
                    08−5317−08−5323, 08−5325−08−5330, 08−5332−08−5336,
                    08−5338−08−5343, and 08−5345−08−5347.) (tnr, ) (Entered: 03/15/2011)
04/27/2011   362    ENTERED IN ERROR.....Emergency MOTION for Order Granting
                    Emergency Application for Access to Publicly Available Classified Wikileaks
                    Documents Relevant to Petitioner by SAIFULLAH PARACHA (Attachments:
                    # 1 Text of Proposed Order)(Remes, David) Modified on 4/28/2011 (tnr, ).
                    (Entered: 04/27/2011)
04/28/2011          NOTICE OF ERROR re 362 Motion for Order; emailed to
                    remesdh@gmail.com, cc'd 19 associated attorneys −− The PDF file you
                    docketed contained errors: 1. Incorrect header/caption/case number, 2. Please
                    refile document (ztnr, ) (Entered: 04/28/2011)
04/28/2011   363    MOTION for Order Granting Emergency Application for Access to Publicly
                    Available Classified Wikileaks Documents Relevant to Petitioner by
                    SAIFULLAH PARACHA (Attachments: # 1 Text of Proposed Order)(Remes,
                                                                                                    113
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 114 of 143



                    David) (Entered: 04/28/2011)
04/29/2011   364    MEMORANDUM OPINION AND ORDER that Mr. Paracha shall file the
                    past−due report by May 2, 2011; government's opposition to the emergency
                    application is due by May 11, 2011; and reply is due by May 18, 2011. Signed
                    by Judge Paul L. Friedman on April 29, 2011. (MA) (Entered: 04/29/2011)
04/29/2011          Set/Reset Deadlines: Response to emergency application for immediate access
                    to all publicly available WikiLeaks documents relevant to case due by
                    5/11/2011. Reply due by 5/18/2011. Mr. Paracha to file past−due status report
                    by 5/2/2011. (zmm, ) (Entered: 05/02/2011)
05/02/2011   365    STATUS REPORT and Unopposed Motion to Stay Case by SAIFULLAH
                    PARACHA. (Attachments: # 1 Text of Proposed Order to Stay Case)(Remes,
                    David) (Entered: 05/02/2011)
05/02/2011   366    MOTION to Stay case by SAIFULLAH PARACHA; (td, ) (Entered:
                    05/03/2011)
05/04/2011   367    ORDER granting 366 Petitioner's Motion to Stay Case. Signed by Judge Paul
                    L. Friedman on 5/4/2011. (zmm, ) (Entered: 05/04/2011)
05/11/2011   368    MOTION for Extension of Time to Respond to Petitioner's Application for
                    Immediate Access to All Publicly Available Wikileaks Documents Relevant to
                    Petitioner's Case by GEORGE W. BUSH, JR, JAY HOOD, DONALD H.
                    RUMSFELD (Attachments: # 1 Text of Proposed Order)(Elliott, Stephen)
                    (Entered: 05/11/2011)
05/12/2011          MINUTE ORDER granting 368 respondents' Motion for Extension of Time up
                    to and including May 25, 2011 to respond to petitioner's application for
                    immediate access to all publicly available Wikileaks documents relevant to
                    petitioner's case. Signed by Judge Paul L. Friedman on May 12, 2011. (MA)
                    (Entered: 05/12/2011)
05/12/2011          Set/Reset Deadlines: Response to petitioner's application for immediate access
                    to all publicly available Wikileaks documents relevant to petitioner's case due
                    by 5/25/2011. (zmm, ) (Entered: 05/13/2011)
05/25/2011   369    Second MOTION for Extension of Time to Respond to Petitioner's
                    Application for Immediate Access to All Publicly Available Wikileaks
                    Documents Relevant to Petitioner's Case (Unopposed) by GEORGE W.
                    BUSH, JR, JAY HOOD, DONALD H. RUMSFELD (Attachments: # 1 Text
                    of Proposed Order)(Elliott, Stephen) (Entered: 05/25/2011)
05/31/2011          MINUTE ORDER: Respondents' unopposed second motion 369 for an
                    extension of time to respond to petitioner's application for immediate access to
                    all publicly available WikiLeaks documents relevant to petitioner's case is
                    granted. Respondents shall file their response by June 3, 2011. Signed by
                    Judge Paul L. Friedman on May 31, 2011. (lcplf1) (Entered: 05/31/2011)
05/31/2011          Set/Reset Deadlines: Response to petitioner's application for immediate access
                    to all publicly available WikiLeaks documents relevant to petitioner's case due
                    by 6/3/2011. (zmm, ) (Entered: 06/01/2011)
06/03/2011   370    Third MOTION for Extension of Time to Respond to Petitioner's Application
                    for Immediate Access to All Publicly Available Wikileaks Documents Relevant

                                                                                                      114
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 115 of 143



                    to Petitioner's Case by GEORGE W. BUSH, JR, JAY HOOD, DONALD H.
                    RUMSFELD (Attachments: # 1 Text of Proposed Order)(Elliott, Stephen)
                    (Entered: 06/03/2011)
06/05/2011   371    WITHDWRAWN PURSUANT TO COUNSEL'S NOTICE FILED 6/6/11. . . .
                    .Memorandum in opposition to re 370 Third MOTION for Extension of Time
                    to Respond to Petitioner's Application for Immediate Access to All Publicly
                    Available Wikileaks Documents Relevant to Petitioner's Case filed by
                    SAIFULLAH PARACHA. (Remes, David) Modified on 6/6/2011 (td, ).
                    (Entered: 06/05/2011)
06/06/2011   372    NOTICE of withdrawal and substitution of fiing by SAIFULLAH PARACHA
                    re 371 Memorandum in Opposition, (Remes, David) (Entered: 06/06/2011)
06/06/2011   373    Memorandum in opposition to re 370 Third MOTION for Extension of Time
                    to Respond to Petitioner's Application for Immediate Access to All Publicly
                    Available Wikileaks Documents Relevant to Petitioner's Case (substitute) filed
                    by SAIFULLAH PARACHA. (Remes, David) (Entered: 06/06/2011)
06/06/2011          MINUTE ORDER that, having considered respondents' third motion for
                    extension of time to respond to petitioner's application for immediate access to
                    all publicly available Wikileaks documents relevant to petitioner's case, and
                    the opposition thereto, the government shall file their response on or before
                    June 10, 2011. Signed by Judge Paul L. Friedman on June 6, 2011. (MA)
                    (Entered: 06/06/2011)
06/06/2011          Set/Reset Deadlines: Government's response to petitioner's application for
                    immediate access to all publicly available Wikileaks documents relevant to
                    petitioner's case due by 6/10/2011. (zmm, ) (Entered: 06/07/2011)
06/06/2011   374    MOTION for Expedited consideration by SAIFULLAH PARACHA; (See
                    docket entry no. 373 to view document) (td, ) (Entered: 06/07/2011)
06/10/2011   375    Unopposed MOTION for Extension of Time to Respond to Petitioner's
                    Application for Immediate Access to All Publicly Available Wikileaks
                    Documents Relevant to Petitioner's Case by GEORGE W. BUSH, JR, JAY
                    HOOD, DONALD H. RUMSFELD (Attachments: # 1 Text of Proposed
                    Order)(Elliott, Stephen) (Entered: 06/10/2011)
06/13/2011          MINUTE ORDER: Respondents' unopposed fourth motion 375 for an
                    extension of time is granted. Respondents shall file their response to
                    petitioner's application for immediate access to all publicly available
                    WikiLeaks documents relevant to petitioner's case by June 15, 2011. Signed
                    by Judge Paul L. Friedman on June 13, 2011. (lcplf1) (Entered: 06/13/2011)
06/13/2011          Set/Reset Deadlines: Response due by 6/15/2011. (tb, ) (Entered: 06/14/2011)
06/15/2011   376    Memorandum in opposition to re 363 MOTION for Order Granting
                    Emergency Application for Access to Publicly Available Classified Wikileaks
                    Documents Relevant to Petitioner filed by JAY HOOD, BARACK HUSSEIN
                    OBAMA, JR, DONALD H. RUMSFELD. (Attachments: # 1 Exhibit A, # 2
                    Exhibit B)(Wolfe, Kristina) (Entered: 06/15/2011)
06/15/2011   377    ERRATA by JAY HOOD, BARACK HUSSEIN OBAMA, JR, DONALD H.
                    RUMSFELD 376 Memorandum in Opposition, filed by BARACK HUSSEIN
                    OBAMA, JR., JAY HOOD, DONALD H. RUMSFELD. (Attachments: # 1
                                                                                                     115
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 116 of 143



                    Text of Proposed Order)(Wolfe, Kristina) (Entered: 06/15/2011)
06/27/2011   378    Unopposed MOTION for Extension of Time to File Response/Reply as to 363
                    MOTION for Order Granting Emergency Application for Access to Publicly
                    Available Classified Wikileaks Documents Relevant to Petitioner by
                    SAIFULLAH PARACHA (Attachments: # 1 Text of Proposed Order)(Remes,
                    David) (Entered: 06/27/2011)
06/28/2011          MINUTE ORDER granting 378 petitioner's unopposed Motion for Extension
                    of Time up to and including July 1, 2011 to reply to respondents'
                    memorandum in opposition to his emergency application for access to certain
                    Wikileaks documents. Signed by Judge Paul L. Friedman on June 28, 2011.
                    (MA) (Entered: 06/28/2011)
06/28/2011          Set/Reset Deadlines: Reply to respondents' memorandum in opposition to
                    emergency application for access to certain Wikileaks documents due by
                    7/1/2011. (zmm, ) (Entered: 06/29/2011)
07/01/2011   379    ENTERED IN ERROR.....REPLY to opposition to motion re 363 MOTION
                    for Order Granting Emergency Application for Access to Publicly Available
                    Classified Wikileaks Documents Relevant to Petitioner filed by SAIFULLAH
                    PARACHA. (Remes, David) Modified on 7/6/2011 (td, ). (Entered:
                    07/01/2011)
07/01/2011   380    REPLY to opposition to motion re 363 MOTION for Order Granting
                    Emergency Application for Access to Publicly Available Classified Wikileaks
                    Documents Relevant to Petitioner (substitute reply) filed by SAIFULLAH
                    PARACHA. (Remes, David) (Entered: 07/01/2011)
07/01/2011          NOTICE OF CORRECTED DOCKET ENTRY: re 379 Reply to opposition to
                    Motion, was entered in error and counsel refiled as docket entry no. 380 (td, )
                    (Entered: 07/06/2011)
08/03/2011   381    NOTICE of Appearance by Michael Thomas Koenig on behalf of MIKE
                    BUMGARNER, GEORGE W. BUSH, JAY HOOD, BARACK OBAMA,
                    DONALD RUMSFELD, JAY HOOD, BARACK OBAMA, DONALD
                    RUMSFELD, GEORGE W. BUSH, JR, JAY HOOD, DONALD H.
                    RUMSFELD (Koenig, Michael) (Entered: 08/03/2011)
09/28/2011   382    NOTICE of Filing Consent Motion to Deem Protected Information
                    Highlighted in the Accompanying Proposed Public Factual Return for ISN
                    1094 by GEORGE W. BUSH, JR, JAY HOOD, BARACK HUSSEIN
                    OBAMA, JR, DONALD H. RUMSFELD (Maskew, Trish) (Entered:
                    09/28/2011)
09/28/2011   383    SEALED MOTION filed by JAY HOOD, DONALD H. RUMSFELD. (This
                    document is SEALED and only available to authorized persons.)
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3 part 1, # 4 Exhibit 3
                    part 2, # 5 Exhibit 3 Narrative, # 6 Exhibit 4)(ztd, ) (Entered: 09/29/2011)
09/30/2011   384    ENTERED IN ERROR.....Unopposed MOTION Seal Public Factual Return
                    and RESPONSE to MOTION Seal Public Factual Return by SAIFULLAH
                    PARACHA (Remes, David) Modified on 10/3/2011 (jf, ). (Entered:
                    09/30/2011)
10/03/2011   385
                                                                                                      116
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 117 of 143



                    Unopposed MOTION for Order Sealing Factual Return by SAIFULLAH
                    PARACHA (Attachments: # 1 Text of Proposed Order)(Remes, David)
                    (Entered: 10/03/2011)
10/03/2011          NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 384
                    Unopposed MOTION Seal Public Factual Return and RESPONSE to
                    MOTION Seal Public Factual Return was entered in error and refiled by
                    counsel.(See Docket Entry 385 to view document) (jf, ) (Entered: 10/03/2011)
10/12/2011   386    NOTICE of Appearance by Trish Maskew on behalf of All Defendants
                    (Maskew, Trish) (Entered: 10/12/2011)
03/02/2012   387    NOTICE OF WITHDRAWAL OF APPEARANCE as to GEORGE W.
                    BUSH, JR, JAY HOOD, DONALD H. RUMSFELD. Attorney Stephen
                    McCoy Elliott terminated. (Elliott, Stephen) (Entered: 03/02/2012)
10/23/2012   388    NOTICE OF WITHDRAWAL OF APPEARANCE as to GEORGE
                    WALKER BUSH, BRICE A. GYURISKO, JAY HOOD, DONALD
                    RUMSFELD, BRICE GYURISKO, JAY HOOD, BARACK HUSSEIN
                    OBAMA, II, DONALD RUMSFELD, GEORGE WALKER BUSH, JAY
                    HOOD, BARACK HUSSEIN OBAMA, II, DONALD H. RUMSFELD,
                    NELSON J. CANNON, JAY HOOD, NELSON J. CANNON, JAY HOOD,
                    BARACK HUSSEIN OBAMA, II, DONALD RUMSFELD, NELSON J.
                    CANNON, JAY HOOD. Attorney Trish Maskew terminated. (Maskew, Trish)
                    (Entered: 10/23/2012)
07/08/2013   389    NOTICE By Respondents Lifting Protected Information Designation Of
                    Decisions By the Guantanamo Bay Review Task Force by BARACK
                    HUSSEIN OBAMA, II, GEORGE WALKER BUSH, BARACK HUSSEIN
                    OBAMA, II, GEORGE WALKER BUSH, BARACK HUSSEIN OBAMA, II,
                    BARACK HUSSEIN OBAMA, II, ROBERT M. GATES, GEORGE
                    WALKER BUSH, BARACK HUSSEIN OBAMA, II, BARACK HUSSEIN
                    OBAMA, II, GEORGE WALKER BUSH, GEORGE WALKER BUSH,
                    ROBERT M. GATES, BARACK HUSSEIN OBAMA, II, UNITED STATES
                    OF AMERICA (Attachments: # 1 Exhibit GTMO Task Force Chart)(Warden,
                    Andrew) (Entered: 07/08/2013)
08/08/2013   390    NOTICE Of Privilege Team Review Of Documents And Materials Recovered
                    From JTF−GTMO Camp 6 by BARACK HUSSEIN OBAMA, II, GEORGE
                    WALKER BUSH, BARACK HUSSEIN OBAMA, II, BARACK HUSSEIN
                    OBAMA, II, GEORGE WALKER BUSH, BARACK HUSSEIN OBAMA, II,
                    BARACK HUSSEIN OBAMA, II, DONALD RUMSFELD, GEORGE
                    WALKER BUSH, GEORGE WALKER BUSH, BARACK HUSSEIN
                    OBAMA, II, BARACK HUSSEIN OBAMA, II, GUANTANAMO BAY
                    DETAINEE LITIGATION (Warden, Andrew) (Entered: 08/08/2013)
08/13/2013   391    NOTICE Of Memorandum Of Understanding Governing Private Counsel
                    Representation Of Guantanamo Bay Detainees In Periodic Review Board
                    Proceedings Pursuant To Executive Order 13567 by BARACK HUSSEIN
                    OBAMA, II, GEORGE WALKER BUSH, BARACK HUSSEIN OBAMA, II,
                    BARACK HUSSEIN OBAMA, II, BARACK HUSSEIN OBAMA, II,
                    BARACK HUSSEIN OBAMA, II, GEORGE WALKER BUSH, BARACK
                    HUSSEIN OBAMA, II, BARACK HUSSEIN OBAMA, II (Attachments: # 1
                    Exhibit)(Warden, Andrew) (Entered: 08/13/2013)

                                                                                                   117
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 118 of 143



09/13/2013   392    STATUS REPORT Addressing The Privilege Team's Review Of Materials
                    Recovered From JTF−GTMO Camp 6 by BARACK HUSSEIN OBAMA, II,
                    UNITED STATES OF AMERICA. (Attachments: # 1 Exhibit)(Warden,
                    Andrew) (Entered: 09/13/2013)
09/16/2013   393    ERRATA − Status Report Addressing The Privilege Team's Review of
                    Documents and Materials Recovered From JTF−GTMO Camp 6 by
                    BARACK HUSSEIN OBAMA, II. (Attachments: # 1 Exhibit Status Report
                    Filed Sept. 13, 2013, # 2 Exhibit Status Report filed Aug. 8, 2013)(Warden,
                    Andrew) (Entered: 09/16/2013)
11/06/2013   394    STATUS REPORT −− Supplemental Status Report Addressing The Privilege
                    Team's Review of Documents and Materials Recovered from JTF−GTMO
                    Camp 6 by BARACK HUSSEIN OBAMA, II. (Attachments: # 1
                    Exhibit)(Warden, Andrew) (Entered: 11/06/2013)
10/06/2014   395    ORDER granting 383 respondents' consent motion to deem protected
                    information highlighted in the accompanying proposed public factual return
                    for ISN 1094; denying 385 petitioner's unopposed motion to seal the factual
                    return in its entirety. Signed by Judge Paul L. Friedman on October 6, 2014.
                    (MA) (Entered: 10/06/2014)
10/24/2014          MINUTE ORDER directing the government to file a supplemental brief of no
                    more than five pages on or before November 7, 2014, under seal or classified
                    as necessary, addressing the current classification status of the documents at
                    issue in 363 petitioner's application. Signed by Judge Paul L. Friedman on
                    October 24, 2014. (lcplf3) (Entered: 10/24/2014)
10/27/2014          Set/Reset Deadlines: Supplemental Brief due by 11/7/2014. (zmm, ) (Entered:
                    10/27/2014)
11/07/2014   396    NOTICE of Classified Filing by JAY HOOD, BARACK HUSSEIN OBAMA,
                    II, DONALD H. RUMSFELD re Order, (Folio, Joseph) (Entered: 11/07/2014)
11/19/2014   397    NOTICE of Filing Public Factual Return by JAY HOOD, BARACK
                    HUSSEIN OBAMA, II, DONALD H. RUMSFELD (Attachments: # 1 Exhibit
                    Narrative, # 2 Exhibit Part 1, # 3 Exhibit Part 2, # 4 Exhibit Part 3)(Wolfe,
                    Kristina) (Entered: 11/19/2014)
02/18/2015          MINUTE ORDER directing the parties to file a joint status report, under seal
                    if necessary, on or before March 13, 2015. Signed by Judge Paul L. Friedman
                    on February 18, 2015. (lcplf3) (Entered: 02/18/2015)
02/18/2015          Set/Reset Deadlines: Joint Status Report due by 3/13/2015. (zmm, ) (Entered:
                    02/18/2015)
03/13/2015   398    STATUS REPORT Joint Status Report in compliance with Courts Order of
                    February 18, 2015 by SAIFULLAH PARACHA. (Remes, David) (Entered:
                    03/13/2015)
03/17/2015          MINUTE ORDER. In light of the stay entered in this case on May 4, 2011,
                    that neither party seeks to lift according to the 398 joint status report filed on
                    March 13, 2015, the Court will take no action on 363 petitioner's motion for
                    access to publicly available classified WikiLeaks documents relevant to
                    petitioner until the stay in this case is lifted. Signed by Judge Paul L. Friedman
                    on March 17, 2015. (lcplf3) (Entered: 03/17/2015)
                                                                                                     118
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 119 of 143



04/03/2015   399    NOTICE OF WITHDRAWAL OF APPEARANCE as to JOHN D.
                    ALTENBURG, JR, MIKE BUMGARNER, GEORGE WALKER BUSH,
                    NELSON J. CANNON, JAY HOOD, DONALD RUMSFELD, GEORGE
                    WALKER BUSH, JAY HOOD, BARACK HUSSEIN OBAMA, II, DONALD
                    H. RUMSFELD, NELSON J. CANNON, JAY HOOD, BARACK HUSSEIN
                    OBAMA, II, DONALD RUMSFELD, NELSON J. CANNON, JAY HOOD,
                    BARACK HUSSEIN OBAMA, II, DONALD RUMSFELD, NELSON J.
                    CANNON, JAY HOOD, BARACK HUSSEIN OBAMA, II, DONALD
                    RUMSFELD, NELSON J. CANNON, JAY HOOD, DONALD RUMSFELD,
                    RICK BACCUS, GEORGE WALKER BUSH, TERRY CARRICO,
                    RICHARD B. MYERS, BARACK HUSSEIN OBAMA, II, DONALD H.
                    RUMSFELD, UNITED STATES OF AMERICA, NELSON J. CANNON,
                    DONALD RUMSFELD, JOHN D. ALTENBURG, JR, GORDON R.
                    ENGLAND, BRICE A. GYURISKO, JAY HOOD, DONALD RUMSFELD,
                    NELSON J. CANNON, JAY HOOD. Attorney Patrick D. Davis terminated.
                    (Davis, Patrick) (Entered: 04/03/2015)
04/28/2015   400    NOTICE of Appearance by Gaillard T. Hunt on behalf of SAIFULLAH
                    PARACHA (Hunt, Gaillard) (Entered: 04/28/2015)
04/30/2015   401    MOTION for Summary Judgment by SAIFULLAH PARACHA
                    (Attachments: # 1 Declaration, # 2 Memorandum in Support, # 3 Appendix, #
                    4 Statement of Facts, # 5 Text of Proposed Order)(Hunt, Gaillard) (Main
                    Document 401 replaced on 5/1/2015) (td, ). Modified to delete blank page per
                    counsel on 5/1/2015 (td, ). (Entered: 04/30/2015)
05/04/2015   402    NOTICE of Memorandum of Understanding by SAIFULLAH PARACHA
                    (Hunt, Gaillard) (Entered: 05/04/2015)
05/04/2015   403    NOTICE of Acknoweldgment of the Protective Order by SAIFULLAH
                    PARACHA (Hunt, Gaillard) (Entered: 05/04/2015)
05/13/2015   404    Unopposed MOTION for Extension of Time to File Response/Reply as to 401
                    MOTION for Summary Judgment by JAY HOOD, BARACK HUSSEIN
                    OBAMA, II (Attachments: # 1 Text of Proposed Order)(Folio, Joseph)
                    (Entered: 05/13/2015)
05/14/2015          MINUTE ORDER granting 404 respondents' unopposed motion for extension
                    of time up to and including June 8, 2015 to file a response to petitioner's
                    motion for summary judgment 401 . Signed by Judge Paul L. Friedman on
                    May 14, 2015. (MA) (Entered: 05/14/2015)
05/15/2015          Set/Reset Deadlines: Response to Motion for Summary Judgment due by
                    6/8/2015. (zmm, ) (Entered: 05/15/2015)
06/04/2015   405    Unopposed MOTION for Extension of Time to File Response/Reply as to 401
                    MOTION for Summary Judgment by JAY HOOD, BARACK HUSSEIN
                    OBAMA, II (Attachments: # 1 Text of Proposed Order)(Folio, Joseph)
                    (Entered: 06/04/2015)
06/08/2015          MINUTE ORDER granting 405 respondents' unopposed motion for extension
                    of time up to and including June 12, 2015 to file a response to petitioner's
                    motion for summary judgment 401 . Signed by Judge Paul L. Friedman on
                    June 8, 2015. (MA) (Entered: 06/08/2015)


                                                                                                   119
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 120 of 143



06/09/2015          Set/Reset Deadlines: Response to Motion for Summary Judgment due by
                    6/12/2015. (zmm) (Entered: 06/09/2015)
06/12/2015   406    Memorandum in opposition to re 401 MOTION for Summary Judgment filed
                    by JAY HOOD, BARACK HUSSEIN OBAMA, II, DONALD H.
                    RUMSFELD. (Folio, Joseph) (Entered: 06/12/2015)
06/19/2015   407    REPLY to opposition to motion re 401 MOTION for Summary Judgment on
                    bills of attainder, filed by SAIFULLAH PARACHA. (Hunt, Gaillard)
                    (Entered: 06/19/2015)
07/09/2015   408    NOTICE of Appearance by Edward G. Bryan on behalf of SAIFULLAH
                    PARACHA (Bryan, Edward) (Entered: 07/09/2015)
07/09/2015   409    NOTICE Of Filing Memorandum Of Understanding Regarding Access To
                    Classified National Security Information by SAIFULLAH PARACHA re 185
                    Order (Bryan, Edward) (Entered: 07/09/2015)
08/04/2015          MINUTE ORDER. In light of the stay entered in this case on May 4, 2011,
                    that neither party seeks to lift according to the 398 joint status report filed on
                    March 13, 2015 and 407 petitioner's reply in support of his motion for
                    summary judgment, the Court will take no action on 401 petitioner's motion
                    for summary judgment until the stay in this case is lifted. Signed by Judge
                    Paul L. Friedman on August 4, 2015. (MA) (Entered: 08/04/2015)
09/21/2015   410    NOTICE of Appearance by Claire Cahoon Curtis on behalf of SAIFULLAH
                    PARACHA (Curtis, Claire) (Entered: 09/21/2015)
09/21/2015   411    NOTICE of Filing Memorandum of Understanding Regarding Access to
                    Classified National Security Information by SAIFULLAH PARACHA re 185
                    Order (Curtis, Claire) (Entered: 09/21/2015)
09/22/2015   412    NOTICE of Filing Memorandum of Understanding Regarding Access to
                    Classified National Security Information by Rhonda Huczel by SAIFULLAH
                    PARACHA re 185 Order (Bryan, Edward) (Entered: 09/22/2015)
12/05/2015   413    Supplemental Memorandum to re: 401 Motion for Summary Judgment by
                    SAIFULLAH PARACHA (Hunt, Gaillard) Modified on 1/19/2016 (td).
                    (Entered: 12/05/2015)
12/21/2015   414    NOTICE of Withdrawl of Appearance by SAIFULLAH PARACHA
                    (Overmyer, Wendi) (Entered: 12/21/2015)
12/22/2015   415    NOTICE of Appearance by Ronald James Wiltsie on behalf of JAY HOOD,
                    BARACK OBAMA, DONALD H. RUMSFELD (Wiltsie, Ronald) (Entered:
                    12/22/2015)
12/22/2015   416    RESPONSE to 413 Supplement to Petitioner's Motion for Summary Judgment
                    to Include the 2016 National Defense Authorization Act filed by GEORGE
                    WALKER BUSH, JAY HOOD, BARACK OBAMA, DONALD H.
                    RUMSFELD. (Wiltsie, Ronald) Modified to add linkage on 12/23/2015 (td).
                    (Entered: 12/22/2015)
01/15/2016   417    MOTION for Order to lift the stay partially by SAIFULLAH PARACHA
                    (Hunt, Gaillard) (Entered: 01/15/2016)
01/15/2016   418
                                                                                                         120
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 121 of 143



                    Second Supplemental Memorandum to 401 MOTION for Summary Judgment
                    declaring restrictions invalid as bills of attainder, by SAIFULLAH
                    PARACHA (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Text of Proposed
                    Order)(Hunt, Gaillard) Modified on 1/19/2016 to add linkage and correct text
                    (td). (Entered: 01/15/2016)
01/29/2016   419    RESPONSE re 417 MOTION for Order to lift the stay partially filed by
                    GEORGE WALKER BUSH, JAY HOOD, DONALD H. RUMSFELD.
                    (Attachments: # 1 Text of Proposed Order)(Wiltsie, Ronald) (Entered:
                    01/29/2016)
01/29/2016   420    Unopposed MOTION for Briefing Schedule by GEORGE WALKER BUSH,
                    JAY HOOD, DONALD H. RUMSFELD (Attachments: # 1 Text of Proposed
                    Order)(Wiltsie, Ronald) (Entered: 01/29/2016)
02/01/2016          MINUTE ORDER. Petitioner's unopposed motion for a partial lifting of the
                    stay 417 and the government's unopposed motion for a briefing schedule 420
                    are GRANTED. The stay in this case is lifted only as to petitioner's motion for
                    summary judgment 401 . The government shall file its supplemental
                    opposition on or before March 4, 2016. Petitioner shall file his reply to the
                    supplemental opposition, if any, on or before March 11, 2016. Signed by
                    Judge Paul L. Friedman on February 1, 2016. (MA) (Entered: 02/01/2016)
02/02/2016          Set/Reset Deadlines: Supplemental responses due by 3/4/2016. Supplemental
                    reply due by 3/11/2016. (zmm) (Entered: 02/02/2016)
03/03/2016   421    RESPONSE re 418 Supplemental MOTION for Summary Judgment declaring
                    restrictions invalid as bills of attainder, filed by GEORGE WALKER BUSH,
                    JAY HOOD, DONALD H. RUMSFELD. (Attachments: # 1 Exhibit Table, # 2
                    Exhibit Table, # 3 Exhibit Table, # 4 Exhibit Table)(Wiltsie, Ronald) (Entered:
                    03/03/2016)
03/08/2016   422    REPLY to opposition to motion re 401 MOTION for Summary Judgment on
                    bills of attainder, filed by SAIFULLAH PARACHA. (Hunt, Gaillard)
                    (Entered: 03/08/2016)
03/10/2016   423    MOTION to Lift Stay re 367 Order on Motion to Stay by SAIFULLAH
                    PARACHA (Bryan, Edward) (Entered: 03/10/2016)
03/18/2016          MINUTE ORDER. Petitioner's motion to lift the stay in this case 423 is
                    GRANTED. The parties' obligations under this Court's November 6, 2008
                    Case Management Order, as amended on December 16, 2008, are no longer
                    suspended with respect to Petitioner. Signed by Judge Paul L. Friedman on
                    March 18, 2016. (MA) (Entered: 03/18/2016)
03/24/2016   424    NOTICE of Appearance by Catherine Jean Adinaro on behalf of SAIFULLAH
                    PARACHA (Adinaro, Catherine) (Entered: 03/24/2016)
03/24/2016   425    NOTICE of Filing Memorandum of Understanding Regarding Access to
                    Classified National Security Information by SAIFULLAH PARACHA re 185
                    Order (Adinaro, Catherine) (Entered: 03/24/2016)
03/31/2016   426    NOTICE of Filing a Motion for Supplemental Discovery by SAIFULLAH
                    PARACHA (Bryan, Edward) (Entered: 03/31/2016)
03/31/2016   427

                                                                                                      121
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 122 of 143



                    NOTICE of Filing a Motion for Permission to Interview Detainees by
                    SAIFULLAH PARACHA (Bryan, Edward) (Entered: 03/31/2016)
04/04/2016   428    MOTION for Leave to File Supplemental Traverse by SAIFULLAH
                    PARACHA (Bryan, Edward) (Entered: 04/04/2016)
04/04/2016   429    MOTION For Additional Discovery by SAIFULLAH PARACHA (Bryan,
                    Edward) (Entered: 04/04/2016)
04/11/2016   430    Unopposed MOTION for Scheduling Order or, in the alternative, Motion for
                    an Extension of Time by GEORGE WALKER BUSH, JAY HOOD, DONALD
                    H. RUMSFELD (Attachments: # 1 Text of Proposed Order)(Wiltsie, Ronald)
                    (Entered: 04/11/2016)
04/11/2016   431    Unopposed MOTION for Extension of Time to File Response/Reply by
                    GEORGE WALKER BUSH, JAY HOOD, DONALD H. RUMSFELD
                    (Attachments: # 1 Text of Proposed Order)(Wiltsie, Ronald) (Entered:
                    04/11/2016)
04/18/2016          MINUTE ORDER. Government's unopposed motion for a status conference
                    430 is GRANTED. Government's obligation to respond to petitioner's motion
                    for supplemental discovery 426 , motion for permission to interview detainees
                    427 , and motion for leave to file a supplemental traverse 428 is held in
                    abeyance. The parties are directed to submit a joint status report with their
                    proposals for completing discovery in this matter on or before April 29, 2016.
                    A status conference in this matter will be held on May 3, 2016 at 9:30 am.
                    Signed by Judge Paul L. Friedman on April 18, 2016. (MA) (Entered:
                    04/18/2016)
04/19/2016          Set/Reset Deadlines/Hearings: Joint Status Report due by 4/29/2016. Status
                    Conference set for 5/3/2016 at 09:30 AM in Courtroom 29A before Judge Paul
                    L. Friedman. (zmm) (Entered: 04/19/2016)
04/20/2016   432    Unopposed MOTION to Continue May 3rd Status Hearing And For Leave To
                    Appear VIA Telephone by SAIFULLAH PARACHA (Bryan, Edward)
                    (Entered: 04/20/2016)
04/21/2016   433    MOTION for Hearing re 401 MOTION for Summary Judgment by
                    SAIFULLAH PARACHA (Hunt, Gaillard) (Entered: 04/21/2016)
04/21/2016          MINUTE ORDER granting 432 petitioner's unopposed motion to continue
                    May 3 status hearing and for leave to appear via telephone. The status
                    conference currently scheduled for May 3, 2016 is continued to May 5, 2016
                    at 2:30 p.m.; and petitioner's counsel is granted leave to participate by
                    telephone at the status hearing. Signed by Judge Paul L. Friedman on April 21,
                    2016. (MA) (Entered: 04/21/2016)
04/22/2016          Set/Reset Hearings: Status Conference set for 5/5/2016 at 02:30 PM in
                    Courtroom 29A before Judge Paul L. Friedman. (zmm) (Entered: 04/22/2016)
04/29/2016   434    Joint STATUS REPORT by JAY HOOD, BARACK H. OBAMA,
                    SAIFULLAH PARACHA, DONALD H. RUMSFELD. (Wiltsie, Ronald)
                    (Entered: 04/29/2016)
05/05/2016          Minute Entry for proceedings held before Judge Paul L. Friedman: Status
                    Conference held on 5/5/2016. Motion Hearing set for 5/23/2016 at 11:00 a.m.

                                                                                                     122
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 123 of 143



                    in Courtroom 29A before Judge Paul L. Friedman. Order to enter. (Court
                    Reporter Lisa Moreira) (zmm) (Entered: 05/05/2016)
05/05/2016   435    NOTICE of Appearance by Daniel Mark Barish on behalf of BARACK H.
                    OBAMA (Barish, Daniel) (Entered: 05/05/2016)
05/23/2016          Minute Entry for proceedings held before Judge Paul L. Friedman: Motion
                    Hearing held on 5/23/2016 re 401 Motion for Summary Judgment filed by
                    SAIFULLAH PARACHA. Motion heard and taken under advisement. (Court
                    Reporter Pat Kaneshiro−Miller.) (zmm) (Entered: 05/23/2016)
05/23/2016   436    NOTICE of Filing by JAY HOOD, BARACK H. OBAMA, DONALD H.
                    RUMSFELD (Wiltsie, Ronald) (Entered: 05/23/2016)
05/26/2016   437    NOTICE Of Filing a Motion for Additional Discovery by SAIFULLAH
                    PARACHA (Bryan, Edward) (Entered: 05/26/2016)
06/13/2016   438    MOTION for Extension of Time to File Response/Reply to Petitioner's
                    Motion for Additional Discovery by GEORGE WALKER BUSH, JAY
                    HOOD, DONALD H. RUMSFELD (Attachments: # 1 Text of Proposed
                    Order)(Wiltsie, Ronald) (Entered: 06/13/2016)
06/14/2016          MINUTE ORDER granting 438 respondents' motion for extension of time.
                    The government's obligation to respond to petitioner's motion for additional
                    discovery 437 is held in abeyance, and the parties shall report to the Court no
                    later than September 30, 2016 whether a response to the motion remains
                    necessary. Signed by Judge Paul L. Friedman on June 14, 2016. (MA)
                    (Entered: 06/14/2016)
06/16/2016   439    MEMORANDUM OPINION AND ORDER denying 401 petitioner's motion
                    for summary judgment. Signed by Judge Paul L. Friedman on June 16, 2016.
                    (MA) (Entered: 06/16/2016)
06/27/2016   440    MOTION for Entry of Judgment under Rule 54(b) by SAIFULLAH
                    PARACHA (Hunt, Gaillard) (Entered: 06/27/2016)
07/01/2016   441    NOTICE OF WITHDRAWAL OF APPEARANCE as to SHAKER AAMER,
                    JIHAD DHIAB, FARHAT PARACHA, SAIFULLAH PARACHA, IMAD
                    ABDULLAH HASSAN, ABDULLA AHDRUB ABOASSY, MOHSEN
                    ABDRUB ABOASSY, SAEED SALIM BISALMAN, NAJY HASAN
                    MUKBEL, SAMEER NAJY HASAN MUKBEL, MOHAMMED SAEED
                    BIN SALMAN, AHMED ABDULLAH AL−WAZAN, YOUNOUS
                    CHEKKOURI. Attorney Cori Crider terminated. (Crider, Cori) (Entered:
                    07/01/2016)
07/11/2016          MINUTE ORDER. Per the representations of counsel at the June 14, 2016
                    motions hearing, petitioner's motion for an order granting access to publicly
                    available WikiLeaks documents 363 is DENIED as moot. Signed by Judge
                    Paul L. Friedman on July 11, 2016. (MA) (Entered: 07/11/2016)
07/14/2016   442    RESPONSE re 440 MOTION for Entry of Judgment under Rule 54(b) filed by
                    GEORGE WALKER BUSH, JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Wiltsie, Ronald) (Entered: 07/14/2016)
07/18/2016   443    REPLY to opposition to motion re 440 MOTION for Entry of Judgment under
                    Rule 54(b) filed by SAIFULLAH PARACHA. (Hunt, Gaillard) (Entered:

                                                                                                      123
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 124 of 143



                    07/18/2016)
07/29/2016   444    ORDER granting 440 plaintiff's motion for judgment pursuant to Rule 54(b) of
                    the Federal Rules of Civil Procedure. The Court's June 16, 2016 Order 439
                    represents its Final Judgment regarding petitioner's bill of attainders claim.
                    Signed by Judge Paul L. Friedman on July 29, 2016. (MA) (Entered:
                    07/29/2016)
07/29/2016   445    MEMORANDUM OPINION granting petitioner's motion for judgment
                    pursuant to Rule 54(b). A separate Order will be issued this same day. Signed
                    by Judge Paul L. Friedman on July 29, 2016. (MA) (Entered: 07/29/2016)
08/11/2016   446    NOTICE OF APPEAL TO DC CIRCUIT COURT by SAIFULLAH
                    PARACHA. Fee Status: No Fee Paid. Parties have been notified. (Hunt,
                    Gaillard) (Entered: 08/11/2016)
08/11/2016   447    Transmission of the Notice of Appeal, Order Appealed, and Docket Sheet to
                    US Court of Appeals. The Fee was not paid because it was filed In Forma
                    Pauperis re 446 Notice of Appeal to DC Circuit Court. (td) (Entered:
                    08/11/2016)
08/30/2016          USCA Case Number 16−5248 for 446 Notice of Appeal to DC Circuit Court
                    filed by SAIFULLAH PARACHA. (zrdj) (Entered: 08/30/2016)
08/31/2016   448    Unopposed MOTION for Extension of Time to Complete Document
                    Production by GEORGE WALKER BUSH, JAY HOOD, BARACK
                    HUSSEIN OBAMA, II, DONALD H. RUMSFELD (Attachments: # 1 Text of
                    Proposed Order)(Wiltsie, Ronald) (Entered: 08/31/2016)
08/31/2016          MINUTE ORDER granting 448 the government's Unopposed Motion for an
                    Extension of Time. The government shall file a status report on or before
                    September 30, 2016 detailing its progress with the production and an estimate
                    of the time necessary to complete its production. The government shall
                    respond to petitioner's now−four outstanding document requests on or before
                    October 14, 2016, and petitioner shall file reply briefs, if any, on or before
                    October 28, 2016. Signed by Judge Paul L. Friedman on August 31, 2016.
                    (lcplf2) (Entered: 08/31/2016)
09/01/2016          Set/Reset Deadlines: Responses due by 10/14/2016 Replies due by
                    10/28/2016. Status Report due by 9/30/2016 (tj) (Entered: 09/01/2016)
09/26/2016   449    MOTION for Leave to Proceed in forma pauperis by SAIFULLAH
                    PARACHA (Hunt, Gaillard) (Entered: 09/26/2016)
09/26/2016   450    NOTICE to the Court by MICHAEL BUMGARNER, GEORGE WALKER
                    BUSH, JAY HOOD, BARACK HUSSEIN OBAMA, II, DONALD
                    RUMSFELD, MIKE BUMGARNER, GEORGE WALKER BUSH, JAY
                    HOOD, DONALD RUMSFELD, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, BARACK
                    HUSSEIN OBAMA, II, TOM COPEMAN, ROBERT M. GATES, BRUCE
                    VARGO, JOHN D. ALTENBURG, JR, MICHAEL BUMGARNER,
                    GORDON R. ENGLAND, JAY HOOD, DONALD RUMSFELD, ROBERT
                    GATES, DAVID THOMAS, JR, BRUCE VARGO, NELSON J. CANNON,
                    JAY HOOD, MIKE BUMGARNER, GEORGE WALKER BUSH, JAY
                    HOOD, NELSON J. CANNON, JAY HOOD, MIKE BUMGARNER, JAY

                                                                                                     124
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 125 of 143



                    HOOD, GEORGE WALKER BUSH, BRICE GYURISKO, BARACK
                    HUSSEIN OBAMA, II, DONALD RUMSFELD, ROBERT GATES, DAVID
                    M. THOMAS, JR, BRUCE VARGO, MICHAEL BUMGARNER, JAY
                    HOOD, MICHAEL BUMGARNER, HARRY B. HARRIS, JR, JAY HOOD,
                    DONALD H. RUMSFELD, GEORGE WALKER BUSH, JAY HOOD,
                    DONALD H. RUMSFELD, ROBERT M. GATES, DAVID M. THOMAS,
                    JR, BRUCE E. VARGO, ROBERT M. GATES, MIKE BUMGARNER,
                    GEORGE WALKER BUSH, DONALD RUMSFELD, GEORGE WALKER
                    BUSH, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE VARGO,
                    STEVEN BLAISDELL, TOM COPEMAN, ROBERT GATES, BRICE
                    GYURISKO, BARACK HUSSEIN OBAMA, II, NELSON J. CANNON, JAY
                    HOOD, DAVID M. THOMAS, BRUCE VARGO, MIKE BUMGARNER,
                    ROBERT M. GATES, JEFFREY HABERSON, DONNIE THOMAS, TOM
                    COPERMAN, BRUCE VARGO, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, ASHTON B. CARTER, JOHN DOE, DAVID E. HEATH,
                    JOSE R. MONTEAGUDO, NELSON J. CANNON, MICHAEL I.
                    BUMGARNER, BRICE GYURISKO, DONALD RUMSFELD, ROBERT
                    GATES, BRICE GYURISKO, JAY HOOD, DAVID M. THOMAS, JR,
                    BRUCE VARGO, MIKE BUMGARNER, GEORGE WALKER BUSH,
                    HARRY B. HARRIS, JR, JAY HOOD, DONALD H. RUMSFELD, MARK
                    H. BUZBY, BRUCE VARGO, COMMANDER, JOINT TASK FORCE,
                    GTMO, COMMANDER, PRISON CAMP, GTMO, JAY HOOD, RICHARD
                    B. CHENEY, JOHN DOE, MICHAEL V. HAYDEN, CONDOLEEZZA
                    RICE, DONALD RUMSFELD, GEORGE TENET, DAVID M. THOMAS,
                    BRUCE VARGO, WADE F. DAVIS, HARRY B. HARRIS, JR, MIKE
                    BUMGARNER, BRICE GYURISKO, JAY HOOD, KYLE J. COZAD,
                    DAVID HEATH, BARACK HUSSEIN OBAMA, II, ASHTON B. CARTER,
                    PETER J. CLARKE, BARACK HUSSEIN OBAMA, II, BRUCE VARGO
                    (Attachments: # 1 Declaration of Rear Admiral Peter J. Clarke)(Wolfe,
                    Kristina) (Entered: 09/26/2016)
09/26/2016   451    ERRATA to Notice to the Court by MICHAEL BUMGARNER, GEORGE
                    WALKER BUSH, JAY HOOD, BARACK HUSSEIN OBAMA, II, DONALD
                    RUMSFELD, MIKE BUMGARNER, GEORGE WALKER BUSH, JAY
                    HOOD, DONALD RUMSFELD, WADE F. DAVIS, HARRY B. HARRIS,
                    JR, MIKE BUMGARNER, JAY HOOD, MIKE BUMGARNER, BARACK
                    HUSSEIN OBAMA, II, JOHN D. ALTENBURG, JR, MICHAEL
                    BUMGARNER, GORDON R. ENGLAND, JAY HOOD, DONALD
                    RUMSFELD, ROBERT GATES, DAVID THOMAS, JR, BRUCE VARGO,
                    NELSON J. CANNON, JAY HOOD, MIKE BUMGARNER, GEORGE
                    WALKER BUSH, JAY HOOD, NELSON J. CANNON, JAY HOOD,
                    BARACK HUSSEIN OBAMA, II, GEORGE WALKER BUSH, BRICE
                    GYURISKO, BARACK HUSSEIN OBAMA, II, DONALD RUMSFELD,
                    ROBERT GATES, DAVID M. THOMAS, JR, BRUCE VARGO, MICHAEL
                    BUMGARNER, JAY HOOD, MICHAEL BUMGARNER, HARRY B.
                    HARRIS, JR, JAY HOOD, DONALD H. RUMSFELD, GEORGE WALKER
                    BUSH, JAY HOOD, DONALD H. RUMSFELD, ROBERT M. GATES,
                    MIKE BUMGARNER, GEORGE WALKER BUSH, JAY HOOD, DONALD
                    RUMSFELD, GEORGE WALKER BUSH, ROBERT M. GATES, DAVID
                    M. THOMAS, JR, BRUCE VARGO, NELSON J. CANNON, JAY HOOD,
                    BRICE GYURISKO, BARACK HUSSEIN OBAMA, II, ROBERT M.
                    GATES, DAVID M. THOMAS, BRUCE VARGO, MIKE BUMGARNER,

                                                                                        125
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 126 of 143



                    MIKE BUMGARNER, MIKE BUMGARNER, JAY HOOD, MIKE
                    BUMGARNER, NELSON J. CANNON, MICHAEL I. BUMGARNER,
                    BRICE GYURISKO, DONALD RUMSFELD, ROBERT GATES, BRICE
                    GYURISKO, JAY HOOD, DAVID M. THOMAS, JR, BRUCE VARGO,
                    MIKE BUMGARNER, GEORGE WALKER BUSH, HARRY B. HARRIS,
                    JR, JAY HOOD, DONALD H. RUMSFELD, MARK H. BUZBY, ROBERT
                    M. GATES, BRUCE VARGO, COMMANDER, JOINT TASK FORCE,
                    GTMO, COMMANDER, PRISON CAMP, GTMO, JAY HOOD, RICHARD
                    B. CHENEY, JOHN DOE, ROBERT M. GATES, MICHAEL V. HAYDEN,
                    CONDOLEEZZA RICE, DONALD RUMSFELD, GEORGE TENET,
                    DAVID M. THOMAS, BRUCE VARGO, WADE F. DAVIS, HARRY B.
                    HARRIS, JR, MIKE BUMGARNER, BRICE GYURISKO, JAY HOOD,
                    BRUCE VARGO (239 in 1:08−cv−01440−CKK, 1876 in
                    1:09−cv−00745−RCL, 264 in 1:05−cv−02371−UNA, 452 in
                    1:05−cv−01124−RMC, 101 in 1:09−cv−00031−UNA, 360 in
                    1:05−cv−01971−RMC, 277 in 1:05−cv−01506−RMC, 287 in
                    1:05−cv−01638−CKK, 234 in 1:05−cv−01983−UNA, 413 in
                    1:08−cv−01360−UNA, 673 in 1:05−cv−00280−GK, 279 in
                    1:05−cv−01592−UNA, 175 in 1:05−cv−01623−UNA, 171 in
                    1:08−cv−01236−JDB, 126 in 1:08−cv−01228−RMC, 2005 in
                    1:08−mc−00442−TFH, 422 in 1:05−cv−02104−RBW, 410 in
                    1:05−cv−01048−UNA, 301 in 1:06−cv−01690−RBW, 351 in
                    1:05−cv−01646−JDB, 149 in 1:07−cv−02337−UNA, 241 in
                    1:08−cv−01923−GK, 22 in 1:08−cv−01645−RJL, 222 in
                    1:05−cv−02387−RMC, 1088 in 1:04−cv−01194−UNA, 403 in
                    1:05−cv−02479−UNA, 481 in 1:05−cv−00569−UNA, 184 in
                    1:08−cv−01238−UNA, 255 in 1:05−cv−00764−CKK−AK, 152 in
                    1:06−cv−01725−EGS, 155 in 1:05−cv−02223−RJL, 255 in
                    1:05−cv−02380−CKK, 2053 in 1:05−cv−02386−RBW, 122 in
                    1:05−cv−02348−EGS, 356 in 1:05−cv−01607−RCL, 450 in
                    1:04−cv−02022−PLF, 258 in 1:08−cv−01207−RCL, 1063 in
                    1:04−cv−01254−RCL, 185 in 1:08−cv−02083−PLF, 127 in
                    1:05−cv−01312−RJL, 321 in 1:05−cv−00883−RBW, 309 in
                    1:05−cv−02186−UNA, 328 in 1:05−cv−00023−UNA) Notice (Other),,,,,,,,
                    filed by ASHTON B. CARTER, RICHARD B. CHENEY, DAVID HEATH,
                    BRUCE VARGO, MIKE BUMGARNER, NELSON J. CANNON, GEORGE
                    TENET, DAVID M. THOMAS, MICHAEL I. BUMGARNER, PETER J.
                    CLARKE, JEFFREY HABERSON, TOM COPERMAN, GEORGE
                    WALKER BUSH, JOHN DOE, ROBERT GATES, COMMANDER, JOINT
                    TASK FORCE, GTMO, HARRY B. HARRIS, JR., ROBERT M. GATES,
                    JOSE R. MONTEAGUDO, MICHAEL V. HAYDEN, DONNIE THOMAS,
                    MICHAEL BUMGARNER, KYLE J. COZAD, JAY HOOD, DONALD H.
                    RUMSFELD, BRICE GYURISKO, DAVID M. THOMAS, JR., BRUCE E.
                    VARGO, DAVID E. HEATH, CONDOLEEZZA RICE, DONALD
                    RUMSFELD, DAVID THOMAS, JR., COMMANDER, PRISON CAMP,
                    GTMO, TOM COPEMAN, STEVEN BLAISDELL, WADE F. DAVIS,
                    JOHN D. ALTENBURG, JR., MARK H. BUZBY, BARACK HUSSEIN
                    OBAMA, II, GORDON R. ENGLAND. (Attachments: # 1 Appendix Notice
                    to Court, # 2 Declaration of Rear Admiral Peter J. Clarke)(Wolfe, Kristina)
                    (Entered: 09/26/2016)
09/28/2016   452

                                                                                                  126
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 127 of 143



                    ORDER of USCA ORDERED, on the court's own motion, that this case be
                    held in abeyance pending the district court's resolution of Appellant's motion
                    for leave to proceed on appeal in forma pauperis as to 446 Notice of Appeal to
                    DC Circuit Court filed by SAIFULLAH PARACHA. USCA Case Number
                    16−5248. (zrdj) (Entered: 09/30/2016)
09/30/2016   453    STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Wiltsie, Ronald) (Entered: 09/30/2016)
10/07/2016          MINUTE ORDER: The government shall file a status report on or before
                    October 31, 2016, detailing its progress with the production and an estimate of
                    the time necessary to complete its production. In that report, the government
                    shall include an estimate of when it intends to amend its factual return. Signed
                    by Judge Paul L. Friedman on October 7, 2016. (MA) (Entered: 10/07/2016)
10/07/2016   454    MEMORANDUM OPINION AND ORDER granting 449 petitioner's
                    unopposed motion for leave to proceed in forma pauperis. The petitioner shall
                    be permitted to proceed in forma pauperis. The Clerk of the Court shall
                    transmit a copy of this Order to the Court of Appeals. Signed by Judge Paul L.
                    Friedman on October 7, 2016. (MA) (Entered: 10/07/2016)
10/07/2016          Set/Reset Deadlines: Status Report due by 10/31/2016 (tj) (Entered:
                    10/07/2016)
10/14/2016   455    NOTICE of Filing with the Classified Information Security Officer by
                    BARACK HUSSEIN OBAMA, II (Barish, Daniel) (Entered: 10/14/2016)
10/31/2016   456    STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Wiltsie, Ronald) (Entered: 10/31/2016)
11/07/2016          MINUTE ORDER: The government shall file a status report on or before
                    December 5, 2016, detailing its progress with the production and an estimate
                    of the time necessary to complete its production. Signed by Judge Paul L.
                    Friedman on November 7, 2016. (MA) (Entered: 11/07/2016)
11/07/2016          MINUTE ORDER: Petitioner's motion for leave for file a supplemental
                    traverse 428 is held in abeyance pending the government's production of
                    responsive documents and decision to amend its factual return. Signed by
                    Judge Paul L. Friedman on November 7, 2016. (MA) (Entered: 11/07/2016)
12/05/2016   457    STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Wiltsie, Ronald) (Entered: 12/05/2016)
12/08/2016   458    NOTICE of Filing of Supplement to Petitioner's Motion for Permission to
                    Interview Detainees by SAIFULLAH PARACHA (Curtis, Claire) (Entered:
                    12/08/2016)
12/08/2016   459    NOTICE of Filing of Petitioner's Reply to Respondent's Combined Opposition
                    to Petitioner's Discovery Motions by SAIFULLAH PARACHA (Curtis,
                    Claire) (Entered: 12/08/2016)
12/15/2016          MINUTE ORDER: The government shall file a status report on or before
                    March 1, 2017, detailing its progress with the production and an estimate of
                    the time necessary to complete its production. In that report, the government
                    shall include an estimate of when it intends to amend its factual return. Signed
                    by Judge Paul L. Friedman on December 15, 2016. (lcplf1) (Entered:

                                                                                                       127
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 128 of 143



                    12/15/2016)
12/22/2016   460    NOTICE of Filing by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD (Wiltsie, Ronald) (Entered: 12/22/2016)
12/28/2016          Set/Reset Deadlines: Status Report due by 3/1/2017 (tj) (Entered: 12/28/2016)
01/23/2017   461    NOTICE of filing of Reply to Opposition to Petitioner's Motion to Interview
                    Detainees by SAIFULLAH PARACHA (Adinaro, Catherine) (Entered:
                    01/23/2017)
03/01/2017   462    STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Wiltsie, Ronald) (Entered: 03/01/2017)
03/02/2017          MINUTE ORDER: The government shall file a status report on or before
                    April 21, 2017, detailing its progress with the production and an estimate of
                    the time necessary to complete its production. In that report, the government
                    shall include an estimate of when it intends to amend its factual return. Signed
                    by Judge Paul L. Friedman on March 2, 2017. (MA) (Entered: 03/02/2017)
04/06/2017   463    NOTICE of Appearance by Shelby Sullivan−Bennis on behalf of
                    SAIFULLAH PARACHA (Sullivan−Bennis, Shelby) (Main Document 463
                    replaced on 4/8/2017) (znmw). (Entered: 04/06/2017)
04/06/2017   464    NOTICE of Filing of Memorandum of Understanding Regarding Access to
                    Classified National Security Information by SAIFULLAH PARACHA re 463
                    Notice of Appearance (Sullivan−Bennis, Shelby) (Entered: 04/06/2017)
04/21/2017   465    STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Wiltsie, Ronald) (Entered: 04/21/2017)
04/24/2017          MINUTE ORDER: The government shall file a status report on or before June
                    16, 2017, detailing its progress with the production and an estimate of the time
                    necessary to complete its production. In that report, the government shall
                    include an estimate of when it intends to amend its factual return. Signed by
                    Judge Paul L. Friedman on April 24, 2017. (MA) (Entered: 04/24/2017)
04/28/2017          Set/Reset Deadlines: Status Report due by 6/16/2017 (tj) (Entered:
                    04/28/2017)
06/16/2017   466    STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Wiltsie, Ronald) (Entered: 06/16/2017)
07/12/2017   467    NOTICE Regarding Camp Iguana by ALL RESPONDENTS (Attachments: #
                    1 Exhibit 1 − Cashman Declaration)(Warden, Andrew) (Entered: 07/12/2017)
07/17/2017   468    MANDATE of USCA as to 446 Notice of Appeal to DC Circuit Court filed by
                    SAIFULLAH PARACHA ; USCA Case Number 16−5248. (Attachments: # 1
                    USCA Order)(ztd) (Entered: 07/19/2017)
07/31/2017   469    NOTICE of Filing by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD (Wiltsie, Ronald) (Entered: 07/31/2017)
08/01/2017   470    ORDER granting 428 petitioner's motion to file a supplemental traverse.
                    Petitioner shall file his supplemental traverse on or before October 2, 2017.
                    The parties shall file a joint status report on or before October 17, 2017.
                    Signed by Judge Paul L. Friedman on August 1, 2017. (MA) (Entered:

                                                                                                       128
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 129 of 143



                    08/01/2017)
08/29/2017   471    ORDER that petitioner shall file a status report on or before September 19,
                    2017, informing the Court if 101 his Motion for Return of Papers or
                    Submission to Special Master for Privilege Review has been overtaken by
                    events and if he still seeks resolution of this motion. Signed by Judge Paul L.
                    Friedman on August 29, 2017. (lcplf1) (Entered: 08/29/2017)
09/19/2017   472    STATUS REPORT on Pending Motion for Return of Papers by SAIFULLAH
                    PARACHA. (Adinaro, Catherine) (Entered: 09/19/2017)
09/21/2017          MINUTE ORDER directing the parties to meet and confer regarding 472
                    Paracha's status report on the pending motion for return of papers and submit a
                    joint status report on or before October 12, 2017, informing the Court if 101
                    Paracha's Motion for Return of Papers or Submission to Special Master for
                    Privilege Review has been overtaken by events and if he still seeks resolution
                    of this motion or if Paracha intends to file a new motion regarding papers
                    seized this year. Signed by Judge Paul L. Friedman on September 21, 2017.
                    (MA) (Entered: 09/21/2017)
09/21/2017   473    MOTION for Extension of Time to File Supplemental Traverse by
                    SAIFULLAH PARACHA (Adinaro, Catherine) (Entered: 09/21/2017)
09/22/2017   474    RESPONSE re 473 MOTION for Extension of Time to File Supplemental
                    Traverse filed by GEORGE WALKER BUSH, JAY HOOD, BARACK
                    HUSSEIN OBAMA, II, DONALD H. RUMSFELD. (Wiltsie, Ronald)
                    (Entered: 09/22/2017)
09/25/2017          MINUTE ORDER granting 473 petitioner's motion for an extension of time to
                    file a supplemental traverse on or before December 1, 2017. Signed by Judge
                    Paul L. Friedman on September 25, 2017. (MA) (Entered: 09/25/2017)
10/11/2017   475    NOTICE Regarding Camp Five Echo Block by MIKE BUMGARNER,
                    GEORGE WALKER BUSH, JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD RUMSFELD, WADE F. DAVIS, HARRY B. HARRIS, JR,
                    DONALD RUMSFELD, TOM COPEMAN, ROBERT M. GATES, BARACK
                    HUSSEIN OBAMA, II, BRUCE VARGO, JOHN D. ALTENBURG, JR,
                    MICHAEL BUMGARNER, GORDON R. ENGLAND, JAY HOOD,
                    DONALD RUMSFELD, ROBERT GATES, DAVID THOMAS, JR, BRUCE
                    VARGO, MIKE BUMGARNER, GEORGE WALKER BUSH, JAY HOOD,
                    NELSON J. CANNON, JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    MIKE BUMGARNER, JAY HOOD, GEORGE WALKER BUSH, BRICE
                    GYURISKO, BARACK HUSSEIN OBAMA, II, DONALD RUMSFELD,
                    ROBERT GATES, DAVID M. THOMAS, JR, BRUCE VARGO, MICHAEL
                    BUMGARNER, HARRY B. HARRIS, JR, JAY HOOD, DONALD H.
                    RUMSFELD, GEORGE WALKER BUSH, JAY HOOD, DONALD H.
                    RUMSFELD, ROBERT M. GATES, DAVID M. THOMAS, JR, BRUCE E.
                    VARGO, ROBERT M. GATES, MIKE BUMGARNER, GEORGE WALKER
                    BUSH, DONALD RUMSFELD, NELSON J. CANNON, JAY HOOD,
                    STEVEN BLAISDELL, TOM COPEMAN, ROBERT GATES, BRICE
                    GYURISKO, JAY HOOD, BARACK HUSSEIN OBAMA, II, NELSON J.
                    CANNON, JAY HOOD, MIKE BUMGARNER, ROBERT M. GATES,
                    JEFFREY HABERSON, DONNIE THOMAS, TOM COPERMAN, BRUCE
                    VARGO, MIKE BUMGARNER, JAY HOOD, ASHTON B. CARTER,

                                                                                                      129
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 130 of 143



                    JOHN DOE, DAVID E. HEATH, JOSE R. MONTEAGUDO, NELSON J.
                    CANNON, DONALD J. TRUMP, ROBERT GATES, ASHTON B. CARTER,
                    PETER J. CLARKE, MIKE BUMGARNER, GEORGE WALKER BUSH,
                    HARRY B. HARRIS, JR, JAY HOOD, DONALD H. RUMSFELD, MARK
                    H. BUZBY, BRUCE VARGO, JAY HOOD, COMMANDER, JOINT TASK
                    FORCE, GTMO, COMMANDER, PRISON CAMP, GTMO, RICHARD B.
                    CHENEY, JOHN DOE, MICHAEL V. HAYDEN, CONDOLEEZZA RICE,
                    DONALD RUMSFELD, GEORGE TENET, DAVID M. THOMAS, BRUCE
                    VARGO, EDWARD B. CASHMAN, DAVID CULPEPPER, JAMES N.
                    MATTIS, HARVEY RISHIKOF, DONALD J. TRUMP, WADE F. DAVIS,
                    HARRY B. HARRIS, JR, KYLE J. COZAD, DAVID HEATH, BARACK
                    HUSSEIN OBAMA, II, DONALD J. TRUMP, ASHTON B. CARTER,
                    PETER J. CLARKE, BARACK HUSSEIN OBAMA, II, DONALD J.
                    TRUMP, DAVID M. THOMAS, JR, BRUCE VARGO (Attachments: # 1
                    Exhibit 1: Cashman Declaration)(Warden, Andrew) (Entered: 10/11/2017)
10/11/2017   476    Joint STATUS REPORT and Motion to Continue the October 17, 2017 Joint
                    Status Report by SAIFULLAH PARACHA. (Adinaro, Catherine) (Entered:
                    10/11/2017)
10/11/2017   477    Joint MOTION to Continue by JAY HOOD, BARACK HUSSEIN OBAMA,
                    II, FARHAT PARACHA, SAIFULLAH PARACHA, DONALD H.
                    RUMSFELD. (See Docket Entry 476 to view document). (znmw) (Entered:
                    10/12/2017)
10/13/2017          MINUTE ORDER granting 476 , 477 joint motion to continue the October 17,
                    2017 joint status report. The parties shall file a joint status report on or before
                    January 31, 2018. In light of the joint status report dated October 11, 2017, the
                    Court denies as moot 101 Parachas Motion for Return of Papers or Submission
                    to Special Master for Privilege Review. (So Ordered Judge Paul L. Friedman
                    on 10/13/17). (tj) Modified on 10/13/2017 (ztj). (Entered: 10/13/2017)
11/16/2017   478    MOTION for Extension of Time to File Supplemental Traverse by
                    SAIFULLAH PARACHA (Adinaro, Catherine) (Entered: 11/16/2017)
11/20/2017          MINUTE ORDER granting 478 petitioner's motion for an extension of time to
                    file a supplemental traverse on or before April 2, 2018. Signed by Judge Paul
                    L. Friedman on November 20, 2017. (MA) (Entered: 11/20/2017)
01/29/2018   479    NOTICE MOU of Ashraf Michael by SAIFULLAH PARACHA (Remes,
                    David) (Entered: 01/29/2018)
01/30/2018   480    NOTICE Regarding Camp Four by ALL RESPONDENTS (Attachments: # 1
                    Exhibit Declaration of Rear Admiral Cashman)(Warden, Andrew) (Entered:
                    01/30/2018)
01/31/2018   481    Joint STATUS REPORT by SAIFULLAH PARACHA. (Adinaro, Catherine)
                    (Entered: 01/31/2018)
02/21/2018          MINUTE ORDER: In light of the joint status report 481 dated January 31,
                    2018, the parties shall file a further joint status report on or before March 16,
                    2018. Signed by Judge Paul L. Friedman on February 21, 2018. (MA)
                    (Entered: 02/21/2018)
02/22/2018

                                                                                                        130
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 131 of 143



                    Set/Reset Deadlines: Status Report due by 3/16/2018 (tj) (Entered:
                    02/22/2018)
02/23/2018   482    MOTION to Allow Review of Classified Amended Factual Return or,
                    MOTION to Compel Production of Unclassified Amended Factual Return by
                    SAIFULLAH PARACHA (Curtis, Claire) (Entered: 02/23/2018)
03/09/2018   483    Memorandum in opposition to re 482 MOTION to Allow Review of Classified
                    Amended Factual Return or MOTION to Compel Production of Unclassified
                    Amended Factual Return filed by JAY HOOD, BARACK HUSSEIN
                    OBAMA, II. (Attachments: # 1 Text of Proposed Order)(Barish, Daniel)
                    (Entered: 03/09/2018)
03/15/2018   484    Joint STATUS REPORT by SAIFULLAH PARACHA. (Adinaro, Catherine)
                    (Entered: 03/15/2018)
03/16/2018          MINUTE ORDER. In light of the joint status report 484 dated March 15,
                    2018, the parties shall file a further joint status report on or before July 2,
                    2018. Signed by Judge Paul L. Friedman on March 16, 2018.(lcplf1) (Entered:
                    03/16/2018)
03/16/2018          Set/Reset Deadlines: Joint Status Report due by 7/2/2018 (tj) (Entered:
                    03/16/2018)
03/27/2018   485    NOTICE of filing by SAIFULLAH PARACHA (Adinaro, Catherine)
                    (Entered: 03/27/2018)
03/27/2018   486    Unopposed MOTION for Extension of Time to file Supplemental Traverse by
                    SAIFULLAH PARACHA (Adinaro, Catherine) (Entered: 03/27/2018)
03/29/2018          MINUTE ORDER granting 486 petitioner's motion for an extension of time to
                    file a supplemental traverse from April 2, 2018 to on or before July 31, 2018.
                    Signed by Judge Paul L. Friedman on March 29, 2018. (MA) (Entered:
                    03/29/2018)
04/03/2018   487    RESPONSE Notice of Filing of Respondents' Opposition to Petitioner's
                    Motion to Compel Government to File I.F. Documents and for Court to Set
                    Discovery Deadlines by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD re 485 Notice (Other) (Attachments: # 1 Text of
                    Proposed Order)(Barish, Daniel) Modified event title on 4/4/2018 (znmw).
                    (Entered: 04/03/2018)
04/09/2018          MINUTE ORDER. Mr. Paracha has filed a motion 482 to allow review of the
                    classified amended factual return, or in the alternative, to compel production
                    of the unclassified amended factual return. The United States expects to
                    produce "a version of the Amended Factual Return that can be shared" with
                    Mr. Paracha by mid−April. In view of the parties' representations, the parties
                    shall file a joint status report on or before April 20, 2018 notifying the Court:
                    (1) whether the United States has provided "a version of the Amended Factual
                    Return that can be shared" with Mr. Paracha; and (2) if so, whether Mr.
                    Paracha still seeks resolution of his motion 482 . Signed by Judge Paul L.
                    Friedman on April 9, 2018. (MA) (Entered: 04/09/2018)
04/09/2018          Set/Reset Deadlines: Joint Status Report due by 4/20/2018. (gdf) (Entered:
                    04/09/2018)

                                                                                                        131
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 132 of 143



04/20/2018   488    Joint STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Barish, Daniel) (Entered: 04/20/2018)
04/23/2018          MINUTE ORDER. In view of the parties' representations in their joint status
                    report 488 regarding Mr. Paracha's motion 482 to allow review of the
                    classified amended factual return, or in the alternative, to compel production
                    of the unclassified amended factual return, the parties shall file a joint status
                    report on or before April 30, 2018 stating: (1) whether the United States has
                    provided "a version of the Amended Factual Return that can be shared" with
                    Mr. Paracha; and (2) if so, whether Mr. Paracha still seeks resolution of his
                    motion 482 . Signed by Judge Paul L. Friedman on April 23, 2018. (MA)
                    (Entered: 04/23/2018)
04/24/2018   489    ENTERED IN ERROR.....NOTICE Regarding Camp II, Building 8 by MIKE
                    BUMGARNER, GEORGE WALKER BUSH, JAY HOOD, BARACK
                    HUSSEIN OBAMA, II, DONALD RUMSFELD (Attachments: # 1 Exhibit
                    Declaration)(Wiltsie, Ronald) Modified on 4/24/2018 to enter in error due to
                    linkage issues; counsel will refile.(ztnr) (Entered: 04/24/2018)
04/24/2018   490    NOTICE Regarding Camp II, Building (refiled due to linkage issue) by MIKE
                    BUMGARNER, GEORGE WALKER BUSH, JAY HOOD, BARACK
                    HUSSEIN OBAMA, II, DONALD RUMSFELD, WADE F. DAVIS, HARRY
                    B. HARRIS, JR, DONALD RUMSFELD, TOM COPEMAN, ROBERT M.
                    GATES, BARACK HUSSEIN OBAMA, II, BRUCE VARGO, JOHN D.
                    ALTENBURG, JR, MICHAEL BUMGARNER, GORDON R. ENGLAND,
                    JAY HOOD, DONALD RUMSFELD, ROBERT GATES, DAVID THOMAS,
                    JR, BRUCE VARGO, MIKE BUMGARNER, GEORGE WALKER BUSH,
                    JAY HOOD, NELSON J. CANNON, JAY HOOD, BARACK HUSSEIN
                    OBAMA, II, MIKE BUMGARNER, JAY HOOD, DONALD J. TRUMP,
                    GEORGE WALKER BUSH, BRICE GYURISKO, BARACK HUSSEIN
                    OBAMA, II, DONALD RUMSFELD, ROBERT GATES, DAVID M.
                    THOMAS, JR, BRUCE VARGO, MICHAEL BUMGARNER, HARRY B.
                    HARRIS, JR, JAY HOOD, DONALD H. RUMSFELD, GEORGE WALKER
                    BUSH, JAY HOOD, DONALD H. RUMSFELD, ROBERT M. GATES,
                    DAVID M. THOMAS, JR, BRUCE E. VARGO, ROBERT M. GATES,
                    MIKE BUMGARNER, GEORGE WALKER BUSH, DONALD
                    RUMSFELD, NELSON J. CANNON, JAY HOOD, STEVEN BLAISDELL,
                    TOM COPEMAN, ROBERT GATES, BRICE GYURISKO, JAY HOOD,
                    BARACK HUSSEIN OBAMA, II, NELSON J. CANNON, JAY HOOD,
                    MIKE BUMGARNER, TOM COPERMAN, BRUCE VARGO, MIKE
                    BUMGARNER, JAY HOOD, ASHTON B. CARTER, JOHN DOE, DAVID
                    E. HEATH, JOSE R. MONTEAGUDO, NELSON J. CANNON, DONALD J.
                    TRUMP, ROBERT GATES, GEORGE WALKER BUSH, HARRY B.
                    HARRIS, JR, JAY HOOD, DONALD H. RUMSFELD, MARK H. BUZBY,
                    BRUCE VARGO, JAY HOOD, COMMANDER, JOINT TASK FORCE,
                    GTMO, COMMANDER, PRISON CAMP, GTMO, RICHARD B. CHENEY,
                    JOHN DOE, ROBERT M. GATES, MICHAEL V. HAYDEN,
                    CONDOLEEZZA RICE, DONALD RUMSFELD, GEORGE TENET,
                    DAVID M. THOMAS, BRUCE VARGO, EDWARD B. CASHMAN,
                    DAVID CULPEPPER, JAMES N. MATTIS, HARVEY RISHIKOF,
                    DONALD J. TRUMP, WADE F. DAVIS, HARRY B. HARRIS, JR, KYLE J.
                    COZAD, DAVID HEATH, BARACK HUSSEIN OBAMA, II, DONALD J.
                    TRUMP, DAVID M. THOMAS, JR, BRUCE VARGO (Attachments: # 1
                                                                                                        132
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 133 of 143



                    Exhibit Declaration)(Wiltsie, Ronald) (Entered: 04/24/2018)
04/30/2018   491    Joint STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Barish, Daniel) (Entered: 04/30/2018)
05/24/2018   492    MEMORANDUM OPINION AND ORDER granting in part and denying in
                    part without prejudice 485 petitioner's motion to compel. Signed by Judge
                    Paul L. Friedman on May 24, 2018. (MA) (Entered: 05/24/2018)
06/29/2018   493    Joint STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Barish, Daniel) (Entered: 06/29/2018)
06/29/2018   494    NOTICE of Ex Parte Filing by JAY HOOD, BARACK HUSSEIN OBAMA,
                    II, DONALD H. RUMSFELD (Barish, Daniel) (Entered: 06/29/2018)
07/02/2018   495    MOTION for Extension of Time to File Joint Status Report by SAIFULLAH
                    PARACHA (Adinaro, Catherine) (Entered: 07/02/2018)
07/02/2018          MINUTE ORDER granting Mr. Paracha's unopposed motion 495 for an
                    extension of time to file a joint status report with respect to Mr. Paracha's three
                    pending discovery motions. The parties shall file a further joint status report
                    on or before July 23, 2018. Separately, in view of the parties' representations
                    in their joint status report 493 regarding Mr. Paracha's additional discovery
                    requests, Mr. Paracha's unopposed request to extend the deadline to file a
                    supplemental traverse from July 31, 2018 to October 1, 2018 is granted. Mr.
                    Paracha shall file a supplemental traverse on or before October 1, 2018.
                    Signed by Judge Paul L. Friedman on July 2, 2018. (lcplf1) (Entered:
                    07/02/2018)
07/09/2018          Set/Reset Deadlines: Status Report due by 7/23/2018 Supplemental
                    Memorandum due by 10/1/2018. (tj) (Entered: 07/09/2018)
07/23/2018   496    Joint STATUS REPORT by SAIFULLAH PARACHA. (Cahoon, Claire)
                    (Entered: 07/23/2018)
07/24/2018   497    NOTICE of Filing by SAIFULLAH PARACHA re 496 Status Report
                    (Cahoon, Claire) (Entered: 07/24/2018)
07/30/2018          MINUTE ORDER. Based on the parties' representations in their joint status
                    report 496 , Mr. Paracha's motion for additional discovery 437 and motion for
                    permission to interview detainees 427 are denied as moot. Signed by Judge
                    Paul L. Friedman on July 30, 2018. (MA) (Entered: 07/30/2018)
07/31/2018   498    NOTICE of Filing of Respondents' Response to Petitioner's Classified
                    Supplement to the July 23, 2018 Joint Status Report by JAY HOOD,
                    BARACK HUSSEIN OBAMA, II, DONALD H. RUMSFELD (Barish,
                    Daniel) (Entered: 07/31/2018)
08/06/2018   499    MEMORANDUM OPINION AND ORDER clarifying the Court's May 24,
                    2018 Memorandum Opinion and Order 492 , in which the Court granted
                    petitioner's motion to compel 485 in part and denied it in part without
                    prejudice. Signed by Judge Paul L. Friedman on August 6, 2018. (MA)
                    (Entered: 08/06/2018)
09/26/2018   500    Unopposed MOTION for Extension of Time to File Supplemental Traverse by
                    SAIFULLAH PARACHA (Cahoon, Claire) (Entered: 09/26/2018)

                                                                                                      133
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 134 of 143



09/27/2018          MINUTE ORDER granting Mr. Paracha's unopposed motion 500 to extend the
                    deadline to file a supplemental traverse from October 1, 2018 to November 30,
                    2018. Signed by Judge Paul L. Friedman on September 27, 2018. (MA)
                    (Entered: 09/27/2018)
09/27/2018          Set/Reset Deadlines: Supplemental Traverse due by 10/1/2018. (tj) (Entered:
                    09/27/2018)
10/10/2018   501    NOTICE of Change of Address by Andrew I. Warden (Warden, Andrew)
                    (Entered: 10/10/2018)
10/11/2018   502    NOTICE of Change of Address by Terry Marcus Henry (Henry, Terry)
                    (Entered: 10/11/2018)
10/11/2018   503    NOTICE of Change of Address by Ronald James Wiltsie (Wiltsie, Ronald)
                    (Entered: 10/11/2018)
10/12/2018   504    NOTICE of Change of Address by Daniel Mark Barish (Barish, Daniel)
                    (Entered: 10/12/2018)
12/01/2018   505    NOTICE of Filing of Petitioner's Amended Traverse by SAIFULLAH
                    PARACHA (Adinaro, Catherine) (Entered: 12/01/2018)
02/25/2019   506    MOTION for Hearing by SAIFULLAH PARACHA (Cahoon, Claire)
                    (Entered: 02/25/2019)
03/01/2019   507    RESPONSE re 506 MOTION for Hearing filed by JAY HOOD, BARACK
                    HUSSEIN OBAMA, II, DONALD H. RUMSFELD. (Barish, Daniel)
                    (Entered: 03/01/2019)
03/07/2019   508    REPLY to opposition to motion re 506 MOTION for Hearing filed by
                    SAIFULLAH PARACHA. (Adinaro, Catherine) (Entered: 03/07/2019)
03/12/2019   509    ORDER that the parties shall meet and confer and submit a joint status report
                    on or before April 1, 2019. A status conference is scheduled for April 15, 2019
                    at 10:30 a.m. Signed by Judge Paul L. Friedman on March 12, 2019. (MA)
                    (Entered: 03/12/2019)
03/20/2019   510    NOTICE OF WITHDRAWAL OF APPEARANCE as to SAIFULLAH
                    PARACHA. Attorney Shelby Sullivan−Bennis terminated. (Sullivan−Bennis,
                    Shelby) (Entered: 03/20/2019)
03/20/2019   511    NOTICE of Appearance by Mark A. Maher on behalf of SAIFULLAH
                    PARACHA (Attachments: # 1 Exhibit Memorandum of Understanding
                    Regarding Access to Classified National Security Information)(Maher, Mark)
                    (Entered: 03/20/2019)
03/28/2019          NOTICE of Hearing: Status Conference currently scheduled for 4/15/2019 @
                    10:30am, is hereby RESCHEDULED for 2:30 PM on the same day in
                    Courtroom 29A before Judge Paul L. Friedman. (tj) (Entered: 03/28/2019)
04/01/2019   512    Joint STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Barish, Daniel) (Entered: 04/01/2019)
04/04/2019   513    ORDER that a status conference is scheduled for May 13, 2019 at 2:00 p.m. to
                    discuss the contents of the Joint Status Report 512 and related matters. Signed
                    by Judge Paul L. Friedman on April 4, 2019. (MA) (Entered: 04/04/2019)

                                                                                                  134
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 135 of 143



04/05/2019          MINUTE ORDER: The status conference scheduled for April 15, 2019 at 2:30
                    PM is hereby VACATED. The status conference will be held on the date
                    announced in the Court's most recent Order 513 : May 13, 2019 at 2:00 PM.
                    Signed by Judge Paul L. Friedman on April 5, 2019. (lcplf1) (Entered:
                    04/05/2019)
04/05/2019   514    Unopposed MOTION to to Continue Reschedule Status Hearing re 513 Order
                    by SAIFULLAH PARACHA (Cahoon, Claire) Modified event title on
                    4/8/2019 (znmw). (Entered: 04/05/2019)
04/08/2019          MINUTE ORDER granting the petitioner's unopposed motion 514 to
                    reschedule status conference. The status conference, currently scheduled for
                    May 13, 2019, is RESCHEDULED to May 15, 2019 at 2:00 p.m. (So Ordered
                    Judge Paul L. Friedman on April 8, 2019). (MA) (Entered: 04/08/2019)
04/08/2019          Set/Reset Hearings: Status Conference set for 5/15/2019 at 2:00 PM in
                    Courtroom 29A before Judge Paul L. Friedman. (tj) (Entered: 04/08/2019)
05/15/2019          Minute Entry for proceedings held before Judge Paul L. Friedman: Status
                    Conference held on 5/15/2019. Parties discuss the status of this action. Court
                    will issue an scheduling order at a later date. (Court Reporter: Elizabeth Saint
                    Loth.) (tj) (Entered: 05/17/2019)
05/21/2019          MINUTE ORDER In consideration of the joint status report 512 and the
                    representations of the parties at the status conference on May 15, 2019,
                    petitioner's motion for an evidentiary hearing 506 is granted. The evidentiary
                    hearing is scheduled to commence at 10:00 AM on Monday, October 21,
                    2019. The hearing will continue day−to−day until concluded; the Court has
                    allotted up to two weeks for the proceedings, if necessary. A separate order
                    will follow with deadlines and details concerning briefing, discovery, and
                    other items. Signed by Judge Paul L. Friedman on May 21, 2019. (lcplf1)
                    (Entered: 05/21/2019)
05/22/2019          Set/Reset Hearings: Evidentiary Hearing set for 10/21/2019 at 10:00 AM in
                    Courtroom 29A before Judge Paul L. Friedman. (tj) (Entered: 05/22/2019)
05/30/2019   515    MEMORANDUM OPINION AND SCHEDULING ORDER defining
                    deadlines, procedures, and the parties' obligations for briefing and discovery in
                    connection with the October 2019 evidentiary hearing. Signed by Judge Paul
                    L. Friedman on May 30, 2019. (lcplf1) (Entered: 05/30/2019)
05/31/2019          Set/Reset Deadlines/Hearings: Joint Status Report due by 7/1/2019
                    Evidentiary Hearing set for 10/21/2019 at 10:00 AM in Courtroom 29A before
                    Judge Paul L. Friedman. (hs) (Entered: 05/31/2019)
06/09/2019   516    NOTICE of Appearance− Pro Bono by Shelby Sullivan−Bennis on behalf of
                    SAIFULLAH PARACHA (Attachments: # 1 Memorandum of Understanding
                    Regarding Access to Classified National Security
                    Information)(Sullivan−Bennis, Shelby) (Entered: 06/09/2019)
06/12/2019   517    MEMORANDUM OPINION AND ORDER granting the remaining discovery
                    requests set out in petitioner's motion for supplemental discovery 426 and
                    motion for additional discovery 429 . Signed by Judge Paul L. Friedman on
                    June 12, 2019. (MA) (Entered: 06/12/2019)
06/13/2019   518
                                                                                                       135
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 136 of 143



                    NOTICE of Filing with the Classified Information Security Officer by JAY
                    HOOD, BARACK HUSSEIN OBAMA, II, DONALD H. RUMSFELD
                    (Barish, Daniel) (Entered: 06/13/2019)
07/01/2019   519    Joint STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Barish, Daniel) (Entered: 07/01/2019)
08/01/2019   520    Joint STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Barish, Daniel) (Entered: 08/01/2019)
08/14/2019   521    Unopposed MOTION for Extension of Time to Extend the Deadline for
                    Production Under Section I.D.2 of the Amended CMO by JAY HOOD,
                    BARACK HUSSEIN OBAMA, II, DONALD H. RUMSFELD (Attachments:
                    # 1 Text of Proposed Order)(Barish, Daniel) (Entered: 08/14/2019)
08/14/2019   522    NOTICE of Ex Parte Filing by JAY HOOD, BARACK HUSSEIN OBAMA,
                    II, DONALD H. RUMSFELD (Barish, Daniel) (Entered: 08/14/2019)
08/15/2019          MINUTE ORDER granting 521 respondents' unopposed motion for extension
                    of time. On or before August 23, 2019, respondents shall make any
                    supplemental productions pursuant to their ongoing discovery obligations
                    under Section I.D.2 of the Amended Case Management Order. Signed by
                    Judge Paul L. Friedman on August 15, 2019. (lcplf1) (Entered: 08/15/2019)
08/15/2019          Set/Reset Deadlines: Supplemental productions due by 8/23/2019. (tj)
                    (Entered: 08/15/2019)
08/15/2019   523    TRANSCRIPT OF PROCEEDINGS, before Judge Paul L. Friedman, held on
                    5−15−2019. Page Numbers: 1 − 58. Date of Issuance: 8−15−2019. Court
                    Reporter/Transcriber: Elizabeth SaintLoth; Telephone number:
                    202−354−3242, Transcripts may be ordered by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 9/5/2019. Redacted Transcript Deadline set for 9/15/2019. Release of
                    Transcript Restriction set for 11/13/2019.(Saint−Loth, Elizabeth) (Entered:
                    08/15/2019)
08/16/2019   524    REDACTED MEMORANDUM OPINION AND ORDER granting
                    respondents' June 29, 2018 ex parte motion for exception from disclosure. The
                    motion granted is the object of 494 respondents' notice to the Court. Signed by
                    Judge Paul L. Friedman on August 16, 2019. (lcplf1). (Entered: 08/16/2019)
09/04/2019   525    Joint STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Barish, Daniel) (Entered: 09/04/2019)


                                                                                                       136
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 137 of 143



09/04/2019   526    Unopposed MOTION for Leave to File Excess Pages for the Pretrial Merits
                    Briefs by JAY HOOD, BARACK HUSSEIN OBAMA, II, DONALD H.
                    RUMSFELD (Attachments: # 1 Text of Proposed Order)(Barish, Daniel)
                    (Entered: 09/04/2019)
09/05/2019   527    ORDER granting 526 respondents' unopposed motion for expansion of page
                    limit, not to exceed 60 pages, for pretrial merits briefs due on September 20,
                    2019. Signed by Judge Paul L. Friedman on September 5, 2019. (MA)
                    (Entered: 09/05/2019)
09/05/2019          Set/Reset Deadlines: Pretrial Merits briefs due by 9/20/2019. (zgdf) (Entered:
                    09/05/2019)
09/20/2019   528    NOTICE of Filing by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD (Barish, Daniel) (Entered: 09/20/2019)
09/20/2019   529    NOTICE of Filing of Petitioner's Pre−Hearing Brief by SAIFULLAH
                    PARACHA (Cahoon, Claire) (Entered: 09/20/2019)
09/20/2019   530    MOTION for Order to Admit Hearsay and for Presumption of Regularity by
                    GEORGE WALKER BUSH, JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD (Attachments: # 1 Text of Proposed Order)(Henry,
                    Terry) (Entered: 09/20/2019)
09/23/2019   531    Unopposed MOTION for Extension of Time to File the Joint Exhibits and the
                    Joint Statement of the Material Issues in Dispute by JAY HOOD, BARACK
                    HUSSEIN OBAMA, II, DONALD H. RUMSFELD (Attachments: # 1 Text of
                    Proposed Order)(Barish, Daniel) (Entered: 09/23/2019)
09/24/2019   532    ORDER granting 531 respondents' unopposed motion for extension of time up
                    to and including October 11, 2019 within which to file joint exhibits and the
                    joint statement of the material issues in dispute. Signed by Judge Paul L.
                    Friedman on September 24, 2019. (MA) (Entered: 09/24/2019)
09/30/2019   533    Unopposed MOTION for Leave to File Excess Pages for the Opposition
                    Merits Briefs by JAY HOOD, BARACK HUSSEIN OBAMA, II, DONALD
                    H. RUMSFELD (Attachments: # 1 Text of Proposed Order)(Barish, Daniel)
                    (Entered: 09/30/2019)
10/02/2019   534    ORDER granting 533 respondents' unopposed motion for expansion of page
                    limit not to exceed 45 pages for the opposition merits briefs due on October 4,
                    2019. Signed by Judge Paul L. Friedman on October 1, 2019. (MA) (Entered:
                    10/02/2019)
10/04/2019   535    NOTICE of Filing of Petitioner's Opposition Merits Brief by SAIFULLAH
                    PARACHA (Cahoon, Claire) (Entered: 10/04/2019)
10/04/2019   536    RESPONSE re 530 MOTION for Order to Admit Hearsay and for
                    Presumption of Regularity filed by SAIFULLAH PARACHA. (Cahoon,
                    Claire) (Entered: 10/04/2019)
10/07/2019          MINUTE ORDER The pre−hearing conference scheduled for 10:00 AM on
                    October 8, 2019 is hereby rescheduled for 11:00 AM on October 8, 2019.
                    Signed by Judge Paul L. Friedman on 10/7/2019. (lcplf1) (Entered:
                    10/07/2019)


                                                                                                      137
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 138 of 143



10/07/2019   537    Joint STATUS REPORT by JAY HOOD, BARACK HUSSEIN OBAMA, II,
                    DONALD H. RUMSFELD. (Barish, Daniel) (Entered: 10/07/2019)
10/07/2019   538    NOTICE of Filing with the Classified Information Security Officer by JAY
                    HOOD, BARACK HUSSEIN OBAMA, II, DONALD H. RUMSFELD
                    (Barish, Daniel) (Entered: 10/07/2019)
10/07/2019          Set/Reset Hearings: Pre−Hearing conference set for 10/8/2019 at 11:00 AM in
                    Courtroom 29A before Judge Paul L. Friedman. (tj) (Entered: 10/07/2019)
10/08/2019   539    NOTICE of Appearance by Michael Hendry Baer on behalf of JAY HOOD,
                    BARACK HUSSEIN OBAMA, II, DONALD H. RUMSFELD (Baer,
                    Michael) (Entered: 10/08/2019)
10/08/2019          Minute Entry for proceedings held before Judge Paul L. Friedman:
                    Pre−Hearing Conference held on 10/8/2019. Evidentiary hearing remains
                    scheduled for 10/21/19 at 10:00am. (Court Reporter: Janice Dickman.) (tj)
                    (Entered: 10/10/2019)
10/09/2019   540    NOTICE of Filing of the Joint Statement of Material Issues in Dispute by JAY
                    HOOD, BARACK HUSSEIN OBAMA, II, DONALD H. RUMSFELD
                    (Barish, Daniel) (Entered: 10/09/2019)
10/10/2019   541    NOTICE of EX PARTE MEMORANDUM OPINION AND ORDER: The
                    Court has signed a Memorandum Opinion and Order that resolves respondents'
                    classified ex parte motion, notice of which appears at 522 . The Court has
                    submitted its Memorandum Opinion and Order to the Classified Information
                    Security Officer for classification review and for ex parte delivery to counsel
                    for respondents. Upon completion of the classification review, the Court will
                    file a public version of its Memorandum Opinion and Order. Signed by Judge
                    Paul L. Friedman on October 10, 2019. (lcplf1). (Entered: 10/10/2019)
10/11/2019   542    NOTICE of Filing of the Joint Exhibits by JAY HOOD, BARACK HUSSEIN
                    OBAMA, II, DONALD H. RUMSFELD (Barish, Daniel) (Entered:
                    10/11/2019)
10/16/2019   543    NOTICE Of Respondents' Position Concerning The Burden Of Proof To
                    Overcome The Presumption Of Regularity For Official Government
                    Documents by JAY HOOD, BARACK HUSSEIN OBAMA, II, DONALD H.
                    RUMSFELD (Wiltsie, Ronald) (Entered: 10/16/2019)
10/16/2019   544    MEMORANDUM OPINION AND ORDER granting respondents' classified
                    ex parte motion for exception from disclosure, notice of which appears at 522 .
                    This memorandum opinion and order is the public version of the memorandum
                    opinion and order referenced in the Courts October 10, 2019 Notice 541 .
                    Signed by Judge Paul L. Friedman on October 10, 2019. (MA) (Entered:
                    10/16/2019)
10/18/2019   545    MEMORANDUM OPINION AND ORDER granting 530 respondents'
                    evidentiary motion. The Court will admit hearsay evidence in this matter and
                    will accord it a rebuttable presumption of regularity. Signed by Judge Paul L.
                    Friedman on October 18, 2019. (lcplf1) (Entered: 10/18/2019)
10/18/2019   546    NOTICE OF FILING OF MEMORANDUM OF UNDERSTANDING
                    REGARDING ACCESS TO CLASSIFIED NATIONAL SECURITY
                    INFORMATION (Matthew Griechen) by SAIFULLAH PARACHA
                                                                                                     138
   Case 1:04-cv-02022-PLF Document 551 Filed 02/24/20 Page 139 of 143



                    (Attachments: # 1 M. Griechen MOU, # 2 M. Griechen MOU
                    Acknowledgment)(Maher, Mark) (Entered: 10/18/2019)
10/21/2019   547    NOTICE of Ex Parte Filing by JAY HOOD, BARACK HUSSEIN OBAMA,
                    II, DONALD H. RUMSFELD (Wolfe, Kristina) (Entered: 10/21/2019)
10/21/2019          Minute Entry for proceedings held before Judge Paul L. Friedman: Evidentiary
                    Hearing held on 10/21/2019. Evidentiary Hearing continued to 10/22/2019 at
                    10:00 AM in Courtroom 29A before Judge Paul L. Friedman. (Court Reporter:
                    Lisa Edwards.) (tj) (Entered: 10/22/2019)
10/30/2019          MINUTE ORDER: Classified closing arguments in this case will take place on
                    Tuesday, November 19, 2019, at 9:30 a.m. Each party shall have 2−1/2 hours
                    for argument. The government may apportion its time as it sees fit between its
                    opening argument and rebuttal. Pre−argument exchanges of relevant case law
                    shall take place between the parties as promptly as possible. Signed by Judge
                    Paul L. Friedman on October 30, 2019. (MA) (Entered: 10/30/2019)
10/31/2019          Set/Reset Hearings: Closing Arguments set for 11/19/2019 at 09:30 AM in
                    Courtroom 29A before Judge Paul L. Friedman. (tj) (Entered: 10/31/2019)
11/06/2019          NOTICE of EX PARTE MEMORANDUM OPINION AND ORDER: The
                    Court has signed a Memorandum Opinion and Order that resolves respondents'
                    third classified ex parte motion, notice of which appears at 547 . The Court has
                    submitted its Memorandum Opinion and Order to the Classified Information
                    Security Officer for classification review and for ex parte delivery to counsel
                    for respondents. Upon completion of the classification review, the Court will
                    file a public version of its Memorandum Opinion and Order. Signed by Judge
                    Paul L. Friedman on November 4, 2019. (lcplf1) (Entered: 11/06/2019)
11/20/2019   548    MEMORANDUM OPINION AND ORDER granting respondents' classified
                    ex parte motion for exception from disclosure, notice of which appears at 547 .
                    This is the public version of the memorandum opinion and order referenced in
                    the Court's November 6, 2019 Notice. Signed by Judge Paul L. Friedman on
                    November 4, 2019. (lcplf1) (Entered: 11/20/2019)
01/23/2020   549    ORDER denying 11 petitioner's amended petition for a writ of habeas corpus.
                    Signed by Judge Paul L. Friedman on January 23, 2020. (MA) (Entered:
                    01/23/2020)
02/21/2020   550    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 549 Memorandum &
                    Opinion, Order by SAIFULLAH PARACHA. Fee Status: No Fee Paid. Parties
                    have been notified. (Shusky, Catherine) (Entered: 02/21/2020)




                                                                                                   139
        Case
          Case
             1:04-cv-02022-PLF
                1:04-cv-02022-PLFDocument
                                   Document
                                          551
                                            550Filed
                                                  Filed
                                                     02/24/20
                                                        02/21/20Page
                                                                  Page
                                                                     140
                                                                       1 of 143
                                                                            3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SAIFULLAH PARACHA,                             :
                                               :
               Petitioner,                     :
                                               :       Civil Action No. 04-2022 (PLF)
                                               :
        vs.                                    :
                                               :
DONALD J. TRUMP, et al.,                       :
                                               :
               Respondents.                   :



                                     NOTICE OF APPEAL

        Petitioner Saifullah Paracha gives notice of his appeal to the United States Court of Appeals

for the District of Columbia Circuit from the Opinion and from the Order denying his amended

petition for writ of habeas corpus, both signed and entered in this action on January 23, 2020. (R.

549).

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender

                                              /s/ Catherine Adinaro Shusky
                                              CATHERINE ADINARO SHUSKY
                                              Attorney at Law
                                              Ohio Bar No. 0088731 *
                                              Office of the Federal Public Defender
                                              1660 W. 2nd Street, Suite 750
                                              Cleveland, Ohio 44113
                                              Phone: (216) 522-4856; Fax: (216) 522-4321
                                              cathi_shusky@fd.org
                                              /s/ Claire R. Cahoon
                                              CLAIRE R. CAHOON
                                              Assistant Federal Defender
                                              Ohio Bar No. 0082335 *


                                                   1

                                                                                                        140
Case
  Case
     1:04-cv-02022-PLF
        1:04-cv-02022-PLFDocument
                           Document
                                  551
                                    550Filed
                                          Filed
                                             02/24/20
                                                02/21/20Page
                                                          Page
                                                             141
                                                               2 of 143
                                                                    3



                                Officer of the Federal Public Defender
                                617 Adams St., 2nd Floor
                                Toledo, OH 43604
                                Phone: (419) 259-7370; Fax: (419) 259-7375
                                Email: claire_cahoon@fd.org

                               * Admission to the D.C. Circuit is pending

                                Counsel for Petitioner




                                   2

                                                                             141
      Case
        Case
           1:04-cv-02022-PLF
              1:04-cv-02022-PLFDocument
                                 Document
                                        551
                                          550Filed
                                                Filed
                                                   02/24/20
                                                      02/21/20Page
                                                                Page
                                                                   142
                                                                     3 of 143
                                                                          3



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, a copy of the foregoing Notice of Appeal was

filed electronically and will be served on the Respondents’ counsel through the Court’s electronic

filing system.

                                             /s/ CATHERINE ADINARO SHUSKY
                                             CATHERINE ADINARO SHUSKY
                                             Attorney at Law

                                             Counsel for Petitioner




                                                3

                                                                                                     142
      Case
        Case
           1:04-cv-02022-PLF
              1:04-cv-02022-PLFDocument
                                 Document
                                        551
                                          549Filed
                                                Filed
                                                   02/24/20
                                                      01/23/20Page
                                                                Page
                                                                   143
                                                                     1 of 143
                                                                          1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
SAIFULLAH ABDULLAH PARACHA,         )
                                    )
            Petitioner,             )
                                    )
      v.                            )                 Civil Action No. 04-2022 (PLF)
                                    )
DONALD J. TRUMP, et al.,            )
                                    )
            Defendant.              )
____________________________________)


                                             ORDER

               For the reasons set forth in the Court’s classified opinion of January 23, 2020, it is

hereby

               ORDERED that petitioner Saifullah Abdullah Paracha’s amended petition for a

writ of habeas corpus [Dkt. No. 11] is DENIED. A copy of the classified opinion is being

provided to counsel for the parties. After completion of the classification review, a redacted

version of the opinion will be posted on the public record.

               This is a final appealable order. See FED. R. APP. P. 4(a).

               SO ORDERED.




                                                      ________________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: January 23, 2020




                                                                                                        143
